Exhibit 10.51
     
 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “[REDACTED].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
EXECUTION COPY
     
 
SECOND AMENDED AND RESTATED CREDIT, SECURITY, GUARANTY
AND PLEDGE AGREEMENT
Dated as of July 25, 2008
among
LIONS GATE ENTERTAINMENT INC.
and
LIONS GATE UK LIMITED
and
LIONS GATE AUSTRALIA PTY LIMITED
as Borrowers
and
THE GUARANTORS REFERRED TO HEREIN
and
THE LENDERS REFERRED TO HEREIN
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
as Issuing Bank
and
WACHOVIA BANK, N.A.
as Syndication Agent
 
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
               
1.
  DEFINITIONS         2  
 
               
2.
  THE LOANS         40  
 
               
 
  SECTION 2.1   Loans to LGEI     40  
 
  SECTION 2.2   Intentionally Omitted     43  
 
  SECTION 2.3   Intentionally Omitted     43  
 
  SECTION 2.4   Intentionally Omitted     43  
 
  SECTION 2.5   Notes; Repayment     43  
 
  SECTION 2.6   Letters of Credit     43  
 
  SECTION 2.7   Interest     48  
 
  SECTION 2.8   Commitment Fee and Other Fees     49  
 
  SECTION 2.9   Termination and/or Reduction of the Commitments     50  
 
  SECTION 2.10   Default Interest; Alternate Rate of Interest     50  
 
  SECTION 2.11   Continuation and Conversion of Loans     51  
 
  SECTION 2.12   Prepayment of Loans; Reimbursement of Group Lenders     53  
 
  SECTION 2.13   Change in Circumstances     55  
 
  SECTION 2.14   Change in Legality     58  
 
  SECTION 2.15   United States Withholding     59  
 
  SECTION 2.16   Foreign Currency Conversion; Withholding     61  
 
  SECTION 2.17   Intentionally Omitted     64  
 
  SECTION 2.18   Interest Adjustments     64  
 
  SECTION 2.19   Manner of Payments     64  
 
  SECTION 2.20   Provisions Relating to the Borrowing Base     65  
 
  SECTION 2.21   Loans to UK Borrower     66  
 
  SECTION 2.22   Loans to Australia Borrower     68  
 
  SECTION 2.23   Increase in Total Commitment     70  
 
                3.   REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES     72  
 
               
 
  SECTION 3.1   Existence and Power     72  
 
  SECTION 3.2   Authority and No Violation     72  
 
  SECTION 3.3   Governmental Approval     73  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  SECTION 3.4   Binding Agreements     73  
 
  SECTION 3.5   Financial Statements     73  
 
  SECTION 3.6   No Material Adverse Change     73  
 
  SECTION 3.7   Ownership of Pledged Securities, Subsidiaries, etc     74  
 
  SECTION 3.8   Copyrights, Trademarks and Other Rights     75  
 
  SECTION 3.9   Fictitious Names     75  
 
  SECTION 3.10   Title to Properties     76  
 
  SECTION 3.11   Places of Business     76  
 
  SECTION 3.12   Litigation     76  
 
  SECTION 3.13   Federal Reserve Regulations     76  
 
  SECTION 3.14   Investment Company Act     76  
 
  SECTION 3.15   Taxes     76  
 
  SECTION 3.16   Compliance with ERISA     77  
 
  SECTION 3.17   Agreements     77  
 
  SECTION 3.18   Security Interest     78  
 
  SECTION 3.19   Disclosure     78  
 
  SECTION 3.20   Distribution Rights     78  
 
  SECTION 3.21   Environmental Liabilities     78  
 
  SECTION 3.22   Pledged Securities     79  
 
  SECTION 3.23   Compliance with Laws     80  
 
                4.   CONDITIONS PRECEDENT     80  
 
               
 
  SECTION 4.1   Conditions Precedent to Effectiveness of this Amendment and
Restatement     80  
 
  SECTION 4.2   Conditions Precedent to Each Loan and Letter of Credit     84  
 
  SECTION 4.3   Conditions Precedent to Loans and/or Letters of Credit under the
Special Production Tranche     84  
 
                5.   AFFIRMATIVE COVENANTS     86  
 
               
 
  SECTION 5.1   Financial Statements and Reports     86  
 
  SECTION 5.2   Corporate Existence; Compliance with Laws     87  
 
  SECTION 5.3   Maintenance of Properties     88  
 
  SECTION 5.4   Notice of Material Events     88  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  SECTION 5.5   Insurance     89  
 
  SECTION 5.6   Production and Distribution     90  
 
  SECTION 5.7   Music     90  
 
  SECTION 5.8   Copyrights and Trademarks     90  
 
  SECTION 5.9   Books and Records     91  
 
  SECTION 5.10   Third Party Audit Rights     91  
 
  SECTION 5.11   Observance of Agreements     92  
 
  SECTION 5.12   Laboratories; No Removal     92  
 
  SECTION 5.13   Taxes and Charges; Indebtedness in Ordinary Course of Business
    92  
 
  SECTION 5.14   Liens     93  
 
  SECTION 5.15   Further Assurances; Security Interests     93  
 
  SECTION 5.16   ERISA Compliance and Reports     93  
 
  SECTION 5.17   Subsidiaries     94  
 
  SECTION 5.18   Environmental Laws     94  
 
  SECTION 5.19   Use of Proceeds     95  
 
  SECTION 5.20   Uncompleted Items of Product     95  
 
  SECTION 5.21   Negative Cost Statements     96  
 
  SECTION 5.22   Distribution Agreements, Acceptable L/C’s, Etc.     97  
 
  SECTION 5.23   Completion Guaranty     97  
 
  SECTION 5.24   Security Agreements with the Guilds     97  
 
  SECTION 5.25   Excluded Beneficial Interests     97  
 
  SECTION 5.26   Post Closing Matters     97  
 
                6.   NEGATIVE COVENANTS     98  
 
               
 
  SECTION 6.1   Limitations on Indebtedness and Preferred Equity Interests    
98  
 
  SECTION 6.2   Limitations on Liens     100  
 
  SECTION 6.3   Limitation on Guarantees     102  
 
  SECTION 6.4   Limitations on Investments     103  
 
  SECTION 6.5   Restricted Payments     104  
 
  SECTION 6.6   Intentionally Omitted     104  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  SECTION 6.7   Consolidation, Merger, Sale or Purchase of Assets, etc.     105
 
 
  SECTION 6.8   Receivables     105  
 
  SECTION 6.9   Sale and Leaseback     105  
 
  SECTION 6.10   Places of Business; Change of Name     105  
 
  SECTION 6.11   Limitations on Capital Expenditures     106  
 
  SECTION 6.12   Transactions with Affiliates     106  
 
  SECTION 6.13   Business Activities     106  
 
  SECTION 6.14   Fiscal Year End     106  
 
  SECTION 6.15   Intentionally Omitted     106  
 
  SECTION 6.16   Intentionally Omitted     106  
 
  SECTION 6.17   Intentionally Omitted     106  
 
  SECTION 6.18   Intentionally Omitted     106  
 
  SECTION 6.19   Liquidity Ratio     107  
 
  SECTION 6.20   Fixed Charges Coverage Ratio     107  
 
  SECTION 6.21   Film Spending Ratio     107  
 
  SECTION 6.22   Prohibitions of Amendments and Waivers     107  
 
  SECTION 6.23   Amortization Method     107  
 
  SECTION 6.24   No Further Negative Pledge     107  
 
  SECTION 6.25   Intentionally Omitted     108  
 
  SECTION 6.26   Intentionally Omitted     108  
 
  SECTION 6.27   Bank Accounts     108  
 
  SECTION 6.28   ERISA Compliance     108  
 
  SECTION 6.29   Hazardous Materials     108  
 
  SECTION 6.30   Use of Proceeds of Loans and Requests for Letters of Credit    
108  
 
  SECTION 6.31   Interest Rate Protection Agreements, etc.     108  
 
                7.   EVENTS OF DEFAULT     109  
 
                8.   GRANT OF SECURITY INTEREST; REMEDIES     112  
 
               
 
  SECTION 8.1   Security Interests     112  
 
  SECTION 8.2   Use of Collateral     112  
 
  SECTION 8.3   Collection Accounts     112  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  SECTION 8.4   Credit Parties to Hold in Trust     112  
 
  SECTION 8.5   Collections, etc.     113  
 
  SECTION 8.6   Possession, Sale of Collateral, etc.     113  
 
  SECTION 8.7   Application of Proceeds on Default     114  
 
  SECTION 8.8   Power of Attorney     115  
 
  SECTION 8.9   Financing Statements, Direct Payments     115  
 
  SECTION 8.10   Further Assurances     116  
 
  SECTION 8.11   Termination and Release     116  
 
  SECTION 8.12   Remedies Not Exclusive     116  
 
  SECTION 8.13   Quiet Enjoyment     116  
 
  SECTION 8.14   Continuation and Reinstatement     117  
 
               
9.
  GUARANTY         117  
 
               
 
  SECTION 9.1   Guaranty     117  
 
  SECTION 9.2   No Impairment of Guaranty, etc.     118  
 
  SECTION 9.3   Continuation and Reinstatement, etc.     118  
 
  SECTION 9.4   Limitation on Guaranteed Amount etc.     119  
 
  SECTION 9.5   Voluntary Arrangements     119  
 
               
10.
  PLEDGE         120  
 
               
 
  SECTION 10.1   Pledge     120  
 
  SECTION 10.2   Covenant     121  
 
  SECTION 10.3   Registration in Nominee Name; Denominations     121  
 
  SECTION 10.4   Voting Rights; Dividends; etc.     121  
 
  SECTION 10.5   Remedies Upon Default     121  
 
  SECTION 10.6   Application of Proceeds of Sale and Cash     123  
 
  SECTION 10.7   Securities Act, etc.     123  
 
  SECTION 10.8   Continuation and Reinstatement     124  
 
  SECTION 10.9   Termination     124  
 
                11.   CASH COLLATERAL     124  
 
               
 
  SECTION 11.1   Cash Collateral Accounts     124  
 
  SECTION 11.2   Investment of Funds     124  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  SECTION 11.3   Grant of Security Interest     125  
 
  SECTION 11.4   Remedies     125  
 
  SECTION 11.5   LGPA Financing     125  
 
                12.   THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE
ISSUING BANK     126  
 
               
 
  SECTION 12.1   Administration by the Administrative Agent     126  
 
  SECTION 12.2   Advances and Payments     127  
 
  SECTION 12.3   Sharing of Setoffs, Cash Collateral and Sharing Events     128
 
 
  SECTION 12.4   Notice to the Lenders     129  
 
  SECTION 12.5   Liability of the Administrative Agent, Issuing Bank and
Syndication Agent     129  
 
  SECTION 12.6   Reimbursement and Indemnification     130  
 
  SECTION 12.7   Rights of Administrative Agent     131  
 
  SECTION 12.8   Independent Investigation by Lenders     131  
 
  SECTION 12.9   Agreement of Required Lenders     131  
 
  SECTION 12.10   Notice of Transfer     131  
 
  SECTION 12.11   Successor Administrative Agent     131  
 
  SECTION 12.12   Successor Issuing Bank     132  
 
  SECTION 12.13   Intentionally Omitted     132  
 
  SECTION 12.14   Quebec Power of Attorney     132  
 
  SECTION 12.15   Annex I     133  
 
               
13.
  MISCELLANEOUS         133  
 
               
 
  SECTION 13.1   Notices     133  
 
  SECTION 13.2   Survival of Agreement, Representations and Warranties, etc.    
133  
 
  SECTION 13.3   Successors and Assigns; Syndications; Loan Sales;
Participations     134  
 
  SECTION 13.4   Expenses; Documentary Taxes     137  
 
  SECTION 13.5   Indemnification of the Administrative Agent, the Syndication
Agent, the Issuing Bank and the Lenders     138  
 
  SECTION 13.6   CHOICE OF LAW     139  
 
  SECTION 13.7   WAIVER OF JURY TRIAL     139  

vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  SECTION 13.8   WAIVER WITH RESPECT TO DAMAGES     139  
 
  SECTION 13.9   No Waiver     140  
 
  SECTION 13.10   Extension of Payment Date     140  
 
  SECTION 13.11   Amendments, etc     140  
 
  SECTION 13.11   A Certain Matters Regarding PA Lender and Amendments     141  
 
  SECTION 13.12   Severability     141  
 
  SECTION 13.13   SERVICE OF PROCESS     141  
 
  SECTION 13.14   Headings     142  
 
  SECTION 13.15   Execution in Counterparts     142  
 
  SECTION 13.16   Subordination of Intercompany Indebtedness, Receivables and
Advances     142  
 
  SECTION 13.17   Entire Agreement     143  
 
  SECTION 13.18   Transition     143  

vii



--------------------------------------------------------------------------------



 



Schedules

     
1.1
  Schedule of Commitments
1.2
  Acceptable Obligors/Allowable Amounts
1.3
  Guarantors
1.4
  Mandatory Cost Calculation
3.1(a)
  List of jurisdictions where the Credit Parties are qualified
3.7(a)
  Credit Parties/Pledged Securities
3.7(b)(i)
  Beneficial Interests
3.7(b)(ii)
  Excluded Beneficial Interests
3.7(c)
  Inactive Subsidiaries
3.7(d)
  Unrestricted Subsidiaries
3.8(a)(i)
  All Items of Product
3.8(a)(ii)
  Items of Product: Copyrights
3.8(b)
  Trademarks
3.9
  Fictitious Names
3.11
  Chief Executive Office, Location of Collateral and Records
3.12
  Litigation
3.17
  Material Agreements
3.18
  Filing Offices for UCC-1, PPSA and CCQ Financing Statements
3.22
  Pledged Securities
3.24
  Real Properties
6.1
  Existing Indebtedness
6.2
  Existing Liens
6.3
  Existing Guarantees
6.4
  Existing Investments
6.27
  Existing Bank Accounts

Exhibits

     
A
  Form of U.S. Dollar Credit Note
B-1
  Form of Opinion of Heenan Blaikie LLP, Canadian counsel to the Borrowers
B-2
  Form of Opinion of O’Melveny & Myers LLP, U.S. counsel to the Borrowers
B-3
  Form of Opinion of Greenberg Traurig, LLP, U.S. counsel to the Borrowers
B-4
  Form of Opinion of Drinker Biddle & Reath LLP, U.S. counsel to the Borrowers
B-5
  Form of Opinion of Olswang, UK counsel to the Borrowers
C-1
  Form of Copyright Security Agreement
C-2
  Form of Copyright Security Agreement Supplement
D
  Form of Laboratory Access Letter
E-1
  Form of Pledgeholder Agreement (Uncompleted Product)
E-2
  Form of Pledgeholder Agreement (Completed Product)
F-1
  Form of Trademark Security Agreement
F-2
  Form of Trademark Security Agreement Supplement
G
  Form of Contribution Agreement
H
  Form of Borrowing Certificate
I
  Form of Borrowing Base Certificate
J
  Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



     
K
  Form of Notice of Assignment and Irrevocable Instructions
L
  Form of Instrument of Assumption and Joinder
M-1
  Form of Hypothec
M-2
  Form of Pledge of Debenture
N
  Form of Special Purpose Producer Credit Agreement
O
  Form of Deed of Debenture

Annex I Intercreditor Provisions Relating to Loans by Pennsylvania Regional
Center, LP I to Lions Gate Pennsylvania, Inc.

- 2 -



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT,
dated as of September 25, 2000, as amended and restated as of December 15, 2003
and as further amended and restated as of July 25, 2008 (as may be further
amended, supplemented or otherwise modified, renewed or replaced from time to
time, the “Credit Agreement”), among (i) LIONS GATE ENTERTAINMENT INC., a
Delaware corporation (“LGEI”), LIONS GATE UK LIMITED, a private company limited
by shares incorporated in England and Wales (the “UK Borrower”) and LIONS GATE
AUSTRALIA PTY LIMITED, an Australian company (ACN 122 557 260) (the “Australia
Borrower”); (ii) the Guarantors referred to herein; (iii) the Lenders referred
to herein; (iv) JPMORGAN CHASE BANK, N.A., a national banking association, as
agent for the Lenders (in such capacity, the “Administrative Agent”) and as the
issuer of letters of credit (in such capacity, the “Issuing Bank”); (v) WACHOVIA
BANK, N.A., a national banking association, as syndication agent (in such
capacity, the “Syndication Agent”).
INTRODUCTORY STATEMENT
          All terms not otherwise defined above or in this Introductory
Statement are as defined in Article 1 hereof or as defined elsewhere herein.
          On September 25, 2000 the Borrowers, certain of the Guarantors, the
Administrative Agent and certain lenders entered into a Credit, Security,
Guaranty and Pledge Agreement, as amended and restated as of December 15, 2003
(as amended through Amendment No. 11), providing for a secured credit facility
(the “Existing Credit Agreement”).
          LGEI has requested that the Lenders amend and restate the Existing
Credit Agreement, in order, among other things, for the Group Lenders to make
available a U.S.$340,000,000 five-year senior secured revolving credit facility
(the “Facility”).
          A portion of the Loans under the Facility (i) up to a maximum amount
in U.S. Dollars and Sterling, the U.S. Dollar Equivalent of which is equal to
U.S.$20,000,000, may be made in U.S. Dollars Loans and/or Sterling Loans to the
UK Borrower by the UK Lender and (ii) up to a maximum amount in U.S. Dollars and
Australian Dollars, the U.S. Dollar Equivalent of which is equal to
U.S.$10,000,000, may be made in U.S. Dollar Loans and/or Australian Dollar Loans
to the Australia Borrower by the Australia Lender.
          The proceeds of the Facility will be used to (i) finance the
development, production, distribution or acquisition of intellectual properties
including feature films, television, interactive media, music and video product
and/or rights therein or thereto, (ii) operate physical production facilities,
(iii) acquire and operate television channels and internet distribution
platforms and (iv) for other general corporate purposes, including acquisitions,
permitted stock repurchases and dividends.

 



--------------------------------------------------------------------------------



 



          Pursuant to the PA Credit Agreement, the PA Lender has agreed to make
loans of up to $66,000,000 to Lions Gate Pennsylvania, Inc., a Pennsylvania
corporation (“LGPA”) to fund the production of motion pictures and television
productions filmed in Pennsylvania. A cash collateral account, holding an amount
equal to the principal amount of the outstanding loans made by the PA Lender, is
being maintained with the Administrative Agent. The relative rights of the Group
Lenders, the PA Lender and the Administrative Agent with respect to the
Collateral are governed by the intercreditor provisions set forth Annex I.
          To provide assurance for the repayment of the Loans and the other
Obligations of the Borrowers hereunder, the Borrowers will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
itself, the Issuing Bank and the Lenders, the following (each as more fully
described herein):
(i) a guaranty of the Obligations by each of the Guarantors pursuant to
Article 9 hereof;
(ii) a security interest in the Collateral from each of the Credit Parties
pursuant to Article 8 hereof; and
(iii) a pledge by each of the Pledgors of the Pledged Securities owned by it
pursuant to Article 10 hereof.
          Subject to the terms and conditions set forth herein, (i) the
Administrative Agent is willing to act as agent for the Lenders, (ii) the
Issuing Bank is willing to issue the Letters of Credit, (iii) each LGEI Lender
is willing to make US. Dollar Loans to LGEI and Special Purpose Producers and to
participate in the Letters of Credit as provided herein, in an aggregate amount
at any one time outstanding not in excess of its Commitment hereunder, (iv) the
UK Lender is willing to make Sterling Loans and U.S. Dollar Loans to the UK
Borrower and to participate in the Letters of Credit as provided herein, in an
aggregate amount at any one time outstanding not in excess of its Commitment
hereunder and (v) the Australia Lender is willing to make Australian Dollar
Loans and U.S. Dollar Loans to the Australia Borrower and to participate in the
Letters of Credit as provided herein, in an aggregate amount at any one time
outstanding not in excess of its Commitment hereunder.
          Accordingly, the parties hereto hereby agree as follows that,
effective on the Closing Date, the Existing Credit Agreement is amended and
restated in its entirety to read as follows:
1. DEFINITIONS
          For the purposes hereof unless the context otherwise requires, all
Section references herein shall be deemed to correspond with Sections herein,
the following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the UCC and not otherwise defined herein
shall have the respective meanings accorded to them therein. For purposes
hereof, all references herein to “the date hereof” shall mean the date of this
Agreement.

- 2 -



--------------------------------------------------------------------------------



 



Unless the context otherwise requires, any of the following terms may be used in
the singular or the plural, depending on the reference:
          “Acceptable Domestic Account Debtor” shall mean any Person listed as
such on Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.20).
          “Acceptable Foreign Account Debtor” shall mean any Person listed as
such on Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.20).
          “Acceptable L/C” shall mean an irrevocable letter of credit which
(i) is in form and on terms acceptable to the Administrative Agent, (ii) is
payable in Dollars at an office of the issuing or confirming bank in New York
City, and (iii) is issued or confirmed by (a) any Person that on the date of
issuance or confirmation of the letter of credit, is a Group Lender; (b) any
commercial bank that has (or which is the principal operating subsidiary of a
holding company which has) as of the time such letter of credit is issued,
public debt outstanding with a rating of at least “A” (or the equivalent of an
“A”) from one of the nationally recognized debt rating agencies; or (c) any
other bank which the Required Lenders may in their sole discretion determine to
be of acceptable credit quality.
          “Acceptable Major Account Debtor” shall mean any Person listed as such
on Schedule 1.2 hereto (as modified from time to time in accordance with
Section 2.20).
          “Acceptable Obligor” shall mean any of the Acceptable Domestic Account
Debtors, the Acceptable Foreign Account Debtors and the Acceptable Major Account
Debtors.
          “Acceptable Tax Credit” shall mean (A) the amount that a Credit Party
is entitled to or can reasonably be expected to be entitled to receive as a
refund of tax with respect to any tax credit pursuant to the provisions of the
law of any State in the United States administering tax credit programs, the
provisions of the federal law of the United States or the provisions of the
federal law of Canada or the law of any Canadian Province (an “Other Provincial
Act”) or the provisions of the law of the United Kingdom (“UK Law”) or the
provisions of the law of Australia (“Australia Law”) or the provisions of the
law of any other jurisdiction (“Other Foreign Law”), acceptable to the
Administrative Agent, acting for itself, the Issuing Bank and the Group Lenders,
or, (B) if such Credit Party has entered into a definitive, arms’ length,
purchase and sale agreement for the sale of the tax credit to a third-party,
such lesser amount as may have been agreed by the Credit Party with the
third-party in such definitive purchase and sale agreement in respect of any
such tax credits; in either case, which meets the following criteria:
(i) the tax credit is in respect of an item of Product that has commenced
principal photography and that does not remain Uncompleted beyond the time
period, if any, permitted under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, U.K. Law, Australia Law or Other
Foreign Law with respect to such credit;
(ii) the Credit Party shall have delivered to the Administrative Agent the items
listed in Sections 5.20 and 5.23 hereof for the applicable item of Product to
the extent required thereunder;

- 3 -



--------------------------------------------------------------------------------



 



(iii) the Credit Party has applied for and received an eligibility certificate
in respect of such tax credit for such item of Product (if applicable) and has
requested to be provided with an estimated amount of the tax credit to which the
Credit Party will be entitled;
(iv) the amount of a refund of tax with respect to a tax credit that a Credit
Party is entitled or can reasonably be expected to be entitled to receive is net
of any tax, interest, penalty or other amount payable to any Governmental
Authority by a Credit Party under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, U.K. Law, Australia Law or Other
Foreign Law, as applicable, or any other amount payable by the Credit Party to
any Governmental Authority to which the credit can be or has been applied by
set-off or in any other manner whatsoever by any Governmental Authority;
(v) where the amount of a tax credit in respect of an item of Product or, in the
case of a television series, any one season of such series, exceeds the sum of
U.S.$1,000,000, the Credit Party has provided the Administrative Agent, on
behalf of itself, the Issuing Bank and the Group Lenders, with an independent
accountant’s opinion/review letter in form and substance satisfactory to the
Administrative Agent confirming the estimated amount of the tax credit;
(vi) the amount of a refund of tax with respect to a tax credit that a Credit
Party is entitled or can reasonably be expected to be entitled to receive is net
of expenses relating to the filing of the eligibility certificate with the
applicable Governmental Authority or any other filings or procedures necessary
to receive such tax credit which have already been paid prior to determination
of the amount of such Acceptable Tax Credit;
(vii) the Administrative Agent (for the benefit of itself, the Issuing Bank and
the Group Lenders) has a first priority perfected security interest in the tax
credit and notice of such security interest in accordance with any applicable
requirements of the applicable State law, federal U.S. law, federal Canadian
law, Other Provincial Act, U.K. Law, Australia Law or Other Foreign Law, as
applicable, and any other relevant Governmental Authority, provided, however,
that such requirement shall not apply if the Credit Party has entered into a
definitive, arms’ length, purchase and sale agreement for the sale of the tax
credit to a third-party; and
(viii) such other actions or requirements as the Administrative Agent or its
counsel may require;
provided, however, that (x) to the extent that circumstances arise or occur that
would cause the actual tax credit to be less than the amount that would be
determined based on any estimated amounts as set forth on any applications for
any certificate described in clause (iii) of this definition, the Acceptable Tax
Credit shall be reduced to reflect the revised estimate and (y) an Acceptable
Tax Credit shall cease to be an Acceptable Tax Credit (A) if the Credit Party
has not filed its return of income and all other certificates, forms and
documents required under the applicable legislation to be filed together
therewith in order to claim such tax credit within 6 months from the end of the
tax year of such Credit Party; provided, however, that such requirement shall
not apply if such Credit Party has entered into a definitive, arms’ length,

- 4 -



--------------------------------------------------------------------------------



 



purchase and sale agreement for the sale of the tax credit to a third-party, or
(B) if the relevant Governmental Authority has (i) denied the Credit Party’s
application of the applicable certificate set forth in clause (iii) of this
definition, (ii) not issued the applicable certificate within fifteen months
following the Credit Party’s application thereof or (iii) revoked or notified
the Credit Party of their intention to revoke such certificate.
          “Acquisition” shall mean any purchase or acquisition of (i) any film
or television library, (ii) all or substantially all of the assets of any
Person, or (iii) 50% or more of the outstanding stock or other equity interests
of any Person.
          “Administrative Agent” shall mean JPMorgan Chase Bank, in its capacity
as agent for the Lenders hereunder or such successor Administrative Agent as may
be appointed pursuant to Section 12.11 hereof.
          “Affiliate” shall mean any Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with, another Person.
For purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such latter Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.
          “Affiliated Group” shall mean a group of Persons, each of which is an
Affiliate (other than by reason of having common directors or officers) of some
other Person in the group.
          “Allowable Amount” shall mean, with respect to any Acceptable Obligor,
such amount as may be specified on Schedule 1.2 hereto (as applicable) as the
maximum aggregate exposure for such Acceptable Obligor (as modified from time to
time in accordance with Section 2.20 hereof).
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect for such day plus 1/2 of 1%. For purposes hereof, “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City. “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on

- 5 -



--------------------------------------------------------------------------------



 



the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Alternate Base Rate Loan” shall mean a Loan based on the Alternate
Base Rate in accordance with the provisions of Article 2 hereof.
          “Amendment No. 11” shall mean that certain Amendment No. 11 to the
Existing Credit Agreement dated as of April 10, 2008.
          “Annex I” shall mean Annex I attached hereto, which shall be in the
form attached to Amendment No. 11.
          “Applicable Law” shall mean all provisions of statutes, rules,
regulations and orders of the United States or Canada, any state or province
thereof or municipality therein or of any foreign governmental body or of any
regulatory agency applicable to the Person in question, and all orders and
decrees of all courts and arbitrators in proceedings or actions in which the
Person in question is a party.
          “Applicable Margin” shall mean (i) in the case of U.S. Dollar Loans
that are Alternate Base Rate Loans, 1.25% per annum, (ii) in the case of U.S.
Dollar Loans that are Eurodollar Loans, 2.25% per annum, (iii) in the case of
Sterling Eurodollar Loans, 2.25% per annum and (iv) in the case of Australian
Dollar Eurodollar Loans, 2.25% per annum.
          “Approved Completion Guarantor” shall mean a financially sound and
reputable completion guarantor approved by the Administrative Agent. The
Administrative Agent hereby pre-approves as a completion guarantor (i) Fireman’s
Fund Insurance Company, acting through its agent, International Film Guarantors,
L.P. (the general partner of which is International Film Guarantors, Inc.) and
(ii) Film Finances, Inc. and its Affiliates (including Film Finances Canada
Ltd.) that are insured under the same Lloyds of London insurance policies as
Film Finances, Inc. (only to the extent the completion guaranty is accompanied
by a Lloyds of London “cut-through endorsement”); provided, however, that any
such pre-approval may be revoked by the Administrative Agent if deemed
appropriate in its sole discretion or if so instructed by the Required Lenders,
at any time upon 30 days prior written notice to the Borrowers; but further,
provided, that such pre-approval may not be revoked with regard to an item of
Product if a Completion Guaranty has already been issued for such item of
Product.
          “Assignment and Acceptance” shall mean an agreement substantially in
the form of Exhibit J hereto or such other form as is acceptable to the
Administrative Agent, executed by the assignor, assignee and other parties as
contemplated thereby.
          “Australia Borrower Commitment” shall mean the commitment of the
Australia Lender to make Loans to the Australia Borrower (in accordance with
Section 2.22) in either U.S. Dollars or Australian Dollars from the Closing Date
through the Commitment Termination Date up to an aggregate amount at any one
time outstanding, such that the sum of the outstanding amount of U.S. Dollar
Loans to the Australia Borrower plus the U.S. Dollar Equivalent of outstanding
Australian Dollar Loans does not at any time exceed the Australia Sublimit, as
such amount may be reduced from time to time in accordance with the terms of
this Credit Agreement.

- 6 -



--------------------------------------------------------------------------------



 



          “Australia Borrower Facility” shall mean a revolving credit facility
providing for the making of Australian Dollar Loans and/or U.S. Dollar Loans to
the Australia Borrower in accordance with the Australia Borrower Commitment.
          “Australia Borrower Loans” shall mean U.S. Dollar Loans and/or
Australian Dollar Loans, as applicable, made to the Australia Borrower in
accordance with Section 2.22 hereof.
          “Australia Lender” shall mean (i) JPMorgan Chase Bank, N.A. or one of
its Affiliates, and (ii) any assignee of an Australia Lender pursuant to
Section 13.3 hereof.
          “Australia Sublimit” shall mean U.S.$10,000,000.
          “Australian Dollar” and “AU$” shall mean lawful money of Australia.
          “Australian Dollar Clearing Account” shall mean such Australian Dollar
denominated account of the Administrative Agent as may be designated by the
Administrative Agent from time to time.
          “Australian Dollar Eurodollar Loan” shall mean an Australian Dollar
Loan based on the Australian Dollar LIBO Rate in accordance with the provisions
of Article 2 hereof.
          “Australian Dollar LIBO Rate” shall mean, with respect to the Interest
Period for an Australian Dollar Eurodollar Loan, an interest rate per annum
equal to the BBA Interest Settlement Rate per annum at which deposits in
Australian Dollars are offered in London, England to prime banks in the London
interbank market for such Interest Period as displayed on Telerate Screen page
3750 as of 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Australian Dollar
Eurodollar Loan comprising part of such Borrowing to be outstanding during such
Interest Period. Telerate Screen page 3750 means the display designated as page
3750 on the Dow Jones Telerate Service (or such other page as may replace page
3750 on that service or such other service as may be nominated by the BBA as the
information vendor for the purpose of displaying BBA Interest Settlement Rates
for deposits in Australian Dollars). If such rate does not appear on Telerate
Screen page 3750 on any relevant date for the determination of the Australian
Dollar LIBO Rate, the Australian Dollar LIBO Rate shall be an interest rate
equal to the rate per annum of the average (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in Australian Dollars are offered to the
principal office of the Administrative Agent in London, England by prime banks
in the London interbank market at 11:00 a.m. (London time) two Business Days
before the first day of such Interest Period in an amount substantially equal to
the Australian Dollar Eurodollar Loan comprising part of such Borrowing to be
outstanding during such Interest Period
          “Australian Dollar Loans” shall mean the loans made hereunder
denominated in Australian Dollars in accordance with Section 2.22 hereof.
          “Authorized Officer” shall mean the Vice-Chairman, the Chief Executive
Officer or the Chief Financial Officer of a Borrower.

- 7 -



--------------------------------------------------------------------------------



 



          “Bankruptcy and Insolvency Act” shall mean the Bankruptcy and
Insolvency Act, R.S.C. 1985, c. B-3, as heretofore and hereafter amended.
          “Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, as codified at 11 U.S.C. § 101 et seq.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall mean LGEI, except that (i) with respect to the UK
Borrower Loans, Borrower shall mean the UK Borrower and (ii) with respect to the
Australia Borrower Loans, Borrower shall mean the Australia Borrower; provided,
however, that for the purposes of Articles 8, 9 and 12 hereof, the term
“Borrower” shall also include the PA Borrowers in respect of the PA Obligations.
          “Borrowing” shall mean a group of Loans of a single Interest Rate Type
and as to which a single Interest Period is in effect on a single day.
          “Borrowing Base” shall mean, at any date for which the amount thereof
is to be determined, an amount equal to the aggregate (without double counting)
of the following:
(i) 100% of Eligible Receivables from Acceptable Major Account Debtors, plus
(ii) 100% of Eligible L/C Receivables, plus
(iii) 90% of Eligible Receivables from Acceptable Domestic Account Debtors, plus
(iv) 85% of Eligible Receivables from Acceptable Foreign Account Debtors, plus
(v) 75% of Acceptable Tax Credits for which a Credit Party has not received the
applicable certificate referred to in clause (iii) of the definition of
“Acceptable Tax Credit”, and 85% of Acceptable Tax Credits thereafter, plus
(vi) 50% of Other Domestic Receivables, plus
(vii) 50% of Other Foreign Receivables, plus
(viii) 50% of the Eligible Library Amount, plus
(ix) 100% of amounts held in the Cash Collateral Account(s) (other than cash
collateral provided in connection with the Pennsylvania Regional Financing
Arrangement), plus
(x) the lesser of fifty percent (50%) of the book value of physical
videocassette inventory or U.S.$10,000,000, plus
(xi) in the case of an item of Product which is intended for domestic theatrical
release, the Home Video Credit plus the Pay Television Credit plus the Free
Television Credit; provided, however, that if any such Product has not had a
general theatrical release in the United States

- 8 -



--------------------------------------------------------------------------------



 



within twelve months of its Completion, the Borrowers shall no longer be
entitled to include the foregoing credits in respect of such item of Product in
the Borrowing Base, plus
(xii) in the case of an item of Product which is intended as a direct to video
release, the Direct To Video Credit; provided, however, that if such Product has
not been released in the domestic home video market within twelve months of its
Completion, the Borrowers shall no longer be entitled to include the foregoing
credits in respect of such item of Product in the Borrowing Base, plus
(xiii) in the case of an item of Product which is intended for foreign
exploitation, the Foreign Rights Credit; provided, however, that if such item of
Product has not been released in a major foreign territory within 12 months of
its Completion, the Borrowers shall no longer be entitled to include the
foregoing credits in respect of such item of Product in the Borrowing Base, plus
(xiv) in the case of an item of Product that has been released on at least 600
screens, 50% of any Credit Parties’ share of the “P&A” expenditures for such
item of Product; provided, that such amount shall be reduced by the theatrical
rentals for such item of Product; provided, further, that, in any event, such
credit shall expire upon the earlier of (a) the home video “street date” or
(b) six months after the theatrical release date of such item of Product, minus
(xv) to the extent not otherwise deducted in computing the Borrowing Base, the
aggregate amount of all accrued but unpaid residuals owed to any trade guild
with respect to any item of Product, to the extent that the obligation of any
Credit Party to pay such residuals is secured by a security interest in such
item of Product or rights therein or proceeds thereof, which security interest
is not subordinated to the security interests of the Group Lenders (but the
amount deducted with respect to any such item of Product shall not exceed the
amount included in the Borrowing Base attributable to such item of Product).
provided, however, that
(a) the amount included in the Borrowing Base at any time for Other Domestic
Receivables and Other Foreign Receivables (in each case, other than theatrical
receivables) shall not exceed U.S.$30,000,000 in the aggregate for all such
receivables or U.S.$500,000 for any domestic obligor or U.S.$500,000 for any
foreign obligor;
(b) the portion of the Borrowing Base attributable at any time to each item of
Product which has not yet been Completed shall not exceed the Credit Parties’
investment in such item of Product, or if pursuant to the other provisions
hereof a Completion Guaranty is required for such item of Product, such lesser
amount as would be payable to the Administrative Agent by the completion
guarantor under such Completion Guaranty in the event such Product is not timely
Completed and delivered to the Borrowers (except that if a Letter of Credit is
issued hereunder in order to support the applicable Credit Party’s minimum
payment obligation to acquire distribution rights in an item of Product, amounts
attributable to such rights may be included in the Borrowing Base (even though
the item of Product has not yet been Completed) but only if (A) proof of
Completion of the Item of Product must be presented in order to draw under the
Letter of Credit and (B) the portion of the Borrowing Base attributable to such
Item of Product does not exceed the amount of such Letter of Credit for such
Item of Product);

- 9 -



--------------------------------------------------------------------------------



 



(c) the portion of the Borrowing Base attributable to Acceptable Tax Credits
shall not exceed 10% of the total Borrowing Base;
(d) no amounts shall be included in the Borrowing Base which are attributable to
an item of Product or right in which a Credit Party cannot warrant sufficient
title to the underlying rights;
(e) no amount shall be included in the Borrowing Base unless the Administrative
Agent (for the benefit of itself, the Issuing Bank and the Group Lenders) has a
first priority perfected security interest in such amounts except for amounts
attributable to items of Product for which a guild has a first priority security
interest pursuant to an intercreditor agreement entered into between such guild
and the Administrative Agent in accordance with Section 6.2(e) hereof;
(f) no additional amounts attributable to Acceptable Tax Credits shall be
included in the Borrowing Base after six months before the scheduled Maturity
Date;
(g) the portion of the Borrowing Base attributable to any of the Home Video
Credit, Pay Television Credit, Free Television Credit, Direct to Video Credit or
Foreign Rights Credit shall not exceed 90% of the Production Exposure for all
such items of Product to which such credits relate;
(h) the portion of the Borrowing Base attributable to items of Product, Eligible
Receivables, Other Domestic Receivables, Other Foreign Receivables or any other
items owned by the UK Borrower or its Subsidiaries, in the aggregate, shall not
exceed the lesser of (A) the UK Sublimit or (B) the principal amount of Loans
outstanding to the UK Borrower;
(i) the portion of the Borrowing Base attributable to items of Product, Eligible
Receivables, Other Domestic Receivables, Other Foreign Receivables or any other
items owned by the Australia Borrower or its Subsidiaries, in the aggregate,
shall not exceed the lesser of (A) the Australia Sublimit or (B) the principal
amount of Loans outstanding to the Australia Borrower; and
(j) no Borrowing Base credit shall be given for items of Product, Eligible
Receivables, Other Domestic Receivables, Other Foreign Receivables or any other
items owned by the Australia Borrower or its Subsidiaries unless and until the
Administrative Agent has been granted a satisfactory perfected first priority
security interest under Australian law in all of the assets of the Australia
Borrower or its Subsidiaries, as applicable.
          “Borrowing Base Certificate” shall have the meaning given to such term
in Section 5.1(d) hereof.
          “Borrowing Certificate” shall mean a borrowing certificate,
substantially in the form of Exhibit H hereto, to be delivered by the Borrowers
to the Administrative Agent in connection with each Borrowing.
          “Budgeted Negative Cost” shall mean, with respect to any item of
Product, the amount of the cash budget (stated in U.S. Dollars) for such item of
Product including all costs customarily included in connection with the
acquisition of all underlying literary, musical and other rights with respect to
such item of Product and in connection with the preparation,

- 10 -



--------------------------------------------------------------------------------



 



production and completion of such item of Product, including costs of materials,
equipment, physical properties, personnel and services utilized in connection
with such item of Product, both “above-the-line” and “below-the-line”, any
Completion Guaranty fee, and all other items customarily included in negative
costs, including finance charges and interest expense, but excluding production
fees, overhead charges or other fees, charges or costs payable to a Credit
Party, except to the extent such payments to a Credit Party are reimbursements
for production or development costs advanced by a Credit Party to a Person that
is not a Credit Party.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks are required or permitted to close in the State of New
York or the State of California; provided, however, that when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings (i) in Dollar deposits on the London
Interbank Market or (ii) Sterling and Australian Dollar deposits on the London
Interbank Market or the principal financial center of the country in which
payment or purchase of such currency can be made.
          “Capital Expenditures” shall mean, with respect to any Person for any
period, the sum of (i) the aggregate of all expenditures (whether paid in cash
or accrued as a liability) by such Person during that period which, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items included in cash flows (including Capital Leases)
and (ii) to the extent not covered by clause (i) hereof, the aggregate of all
expenditures properly capitalized in accordance with GAAP by such Person to
acquire, by purchase or otherwise, the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any other Person (other than
the portion of such expenditures allocable in accordance with GAAP to net
current assets or which is allocable to the acquisition of items of Product).
          “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Cash Collateral Accounts” shall have the meaning given to such term
in Section 11.1 hereof.
          “Cash Equivalents” shall mean (i) marketable securities issued, or
directly and fully guaranteed or insured, by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof) having maturities of
not more than twelve months from the date of acquisition, (ii) time deposits,
demand deposits, certificates of deposit, acceptances or prime commercial paper
or repurchase obligations for underlying securities of the types described in
clause (i), entered into with any Group Lender or any commercial bank having a
short-term deposit rating of at least A-2 or the equivalent thereof by Standard
& Poor’s Corporation or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iii) commercial paper with a rating of A-1 or A-2 or
the equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve months after the date of acquisition, (iv) money market mutual
funds, or (v) other short-term liquid investments approved in writing by the
Administrative Agent.

- 11 -



--------------------------------------------------------------------------------



 



          “CCQ” shall mean the Civil Code of Quebec as in effect in the province
of Quebec on the date of execution of this Credit Agreement (as amended from
time to time).
          “Chain of Title” shall have the meaning given to such term in
Section 5.20 hereof.
          “Change in Control” shall mean (i) any Person or group (such term
being used as defined in Section 13(e) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than Persons or groups (or any Subsidiary of such
Person or groups) acceptable to the Administrative Agent, acquires ownership or
control of in excess of 20% of equity securities having voting power to vote in
the election of the Board of Directors of LGEC either on a fully diluted basis
or based solely on the voting stock then outstanding or (ii) if at any time,
individuals who as of the Closing Date constituted the Board of Directors of
LGEC (together with any new directors whose election by such Board of Directors
or whose nomination for election by the shareholders of LGEC, as the case may
be, was approved by a vote of the majority of the directors then still in office
who were either directors at the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of LGEC then in office or (iii) any change of
control as defined in the Indenture for the Convertible Senior Subordinated
Notes.
          “Change in Management” shall mean that (a) any three of (i) Jon
Feltheimer, (ii) Michael Burns, (iii) Joseph Drake or (iv) Steven Beeks (a “Key
Manager”) shall cease for any reason, including, without limitation, termination
of employment, death or disability (the term “disability” or “disabled” as used
herein meaning an inability continuing for one hundred and eighty
(180) consecutive days (the “Disability Period”) to materially perform the
functions and services currently being performed by such Person), to materially
perform the functions and services currently being performed for the Borrowers
by such Person and (b) the Borrowers shall fail, for a period of ninety
(90) consecutive days following the last day of the Disability Period in which a
Key Manager may be considered disabled or the day on which a Key Manager shall
have otherwise ceased to materially perform his executive functions with the
Borrowers as aforesaid, to replace such Key Manager with an individual
acceptable to the Required Lenders in their sole discretion. Any replacement for
a Key Manager shall be deemed acceptable to the Required Lenders unless, within
30 days after receiving a written notice from the Borrowers containing the name
of the proposed replacement, the Administrative Agent notifies the Borrowers in
writing that the Required Lenders object to such replacement.
          “Clearing Account” shall mean the account of the Administrative Agent
maintained at the office of JPMorgan Chase Bank, Loan and Agency Services Group,
10 South Dearborn, Floor 7, Chicago, Illinois 60603, Attention: LaTanya Driver,
Account Name: Loan Processing DP, Account No.: 9008113381c2673, Ref: Lions Gate
Entertainment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 4.1 hereof have been satisfied or waived.
          “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, as codified at 26
U.S.C. § 1 et seq. or any successor provision thereto.

- 12 -



--------------------------------------------------------------------------------



 



          “Collateral” shall mean with respect to each Credit Party, all of such
Credit Party’s right, title and interest in and to all personal property,
tangible and intangible, wherever located or situated and whether now owned,
presently existing or hereafter acquired or created, including, but not limited
to, all goods, accounts, instruments, intercompany obligations, contract rights,
partnership and joint venture interests, documents, chattel paper, general
intangibles, goodwill, equipment, machinery, inventory, investment property,
copyrights, trademarks, trade names, insurance proceeds, cash, deposit accounts
and the Pledged Securities, and any proceeds thereof, products thereof or income
therefrom, further including but not limited to, all of such Credit Party’s
right, title and interest in and to each and every item and type of Product, the
scenario, screenplay or script upon which an item of Product is based, all of
the properties thereof, tangible and intangible, and all domestic and foreign
copyrights and all other rights therein and thereto, of every kind and
character, whether now in existence or hereafter to be made or produced, and
whether or not in possession of such Credit Party, including with respect to
each and every item of Product and without limiting the foregoing language, each
and all of the following particular rights and properties (to the extent they
are now owned or hereafter created or acquired by such Credit Party):
(i) all scenarios, screenplays and/or scripts at every stage thereof;
(ii) all common law and/or statutory copyright and other rights in all literary
and other properties (hereinafter called “said literary properties”) which form
the basis of such item of Product and/or which are or will be incorporated into
such item of Product, all component parts of such item of Product consisting of
said literary properties, all motion picture rights in and to the story, all
treatments of said story and said literary properties, together with all
preliminary and final screenplays used and to be used in connection with such
item of Product, and all other literary material upon which such item of Product
is based or from which it is adapted;
(iii) all motion picture rights in and to all music and musical compositions
used and to be used in such item of Product, if any, including, each without
limitation, all rights to record, rerecord, produce, reproduce or synchronize
all of said music and musical compositions in and in connection with motion
pictures;
(iv) all tangible personal property relating to such item of Product, including,
without limitation, all exposed film, developed film, positives, negatives,
prints, positive prints, answer prints, special effects, preparing materials
(including interpositives, duplicate negatives, internegatives, color reversals,
intermediates, lavenders, fine grain master prints and matrices, and all other
forms of pre-print elements), sound tracks, cutouts, trims and any and all other
physical properties of every kind and nature relating to such item of Product
whether in completed form or in some state of completion, and all masters,
duplicates, drafts, versions, variations and copies of each thereof, in all
formats whether on film, videotape, disk or other optical or electronic media or
otherwise and all music sheets and promotional materials relating to such item
of Product (collectively, the “Physical Materials”);
(v) all collateral, allied, subsidiary and merchandising rights appurtenant or
related to such item of Product including, without limitation, the following
rights: all rights to produce remakes, sequels or prequels to such item of
Product, based upon such item of Product, said literary properties or the theme
of such item of Product and/or the text or any part of said literary

- 13 -



--------------------------------------------------------------------------------



 



properties; all rights throughout the world to broadcast, transmit and/or
reproduce by means of television (including commercially sponsored, sustaining
and subscription or “pay” television) or by streaming video or by other means
over the internet or any other open or closed physical or wireless network or by
any process analogous to any of the foregoing, now known or hereafter devised,
such item of Product or any remake, sequel or prequel to the item of Product;
all rights to produce primarily for television or similar use, a motion picture
or series of motion pictures, by use of film or any other recording device or
medium now known or hereafter devised, based upon such item of Product, said
literary properties or any part thereof, including, without limitation, based
upon any script, scenario or the like used in such item of Product; all
merchandising rights including, without limitation, all rights to use, exploit
and license others to use and exploit any and all commercial tie-ups of any kind
arising out of or connected with said literary properties, such item of Product,
the title or titles of such item of Product, the characters of such item of
Product and/or said literary properties and/or the names or characteristics of
said characters and including further, without limitation, any and all
commercial exploitation in connection with or related to such item of Product,
any remake, sequel or prequel thereof and/or said literary properties;
(vi) all statutory copyrights, domestic and foreign, obtained or to be obtained
on such item of Product, together with any and all copyrights obtained or to be
obtained in connection with such item of Product or any underlying or component
elements of such item of Product, including, in each case without limitation,
all copyrights on the property described in subparagraphs (i) through (v)
inclusive, of this definition, together with the right to copyright (and all
rights to renew or extend such copyrights) and the right to sue in the name of
any of the Credit Parties for past, present and future infringements of
copyright;
(vii) all insurance policies and completion guaranties connected with such item
of Product and all proceeds which may be derived therefrom;
(viii) all rights to distribute, sell, rent, license the exhibition of and
otherwise exploit and turn to account such item of Product, the Physical
Materials, the motion picture rights in and to the story and/or other literary
material upon which such item of Product is based or from which it is adapted,
and the music and musical compositions used or to be used in such item of
Product;
(ix) any and all sums, proceeds, money, products, profits or increases,
including money profits or increases (as those terms are used in the UCC or
otherwise) or other property obtained or to be obtained from the distribution,
exhibition, sale or other uses or dispositions of such item of Product or any
part of such item of Product, including, without limitation, all sums, proceeds,
profits, products and increases, whether in money or otherwise, from the sale,
rental or licensing of such item of Product and/or any of the elements of such
item of Product including, without limitation, from collateral, allied,
subsidiary and merchandising rights, and further including, without limitation,
all monies held in any Collection Account;
(x) the dramatic, nondramatic, stage, television, radio and publishing rights,
title and interest in and to such item of Product, and the right to obtain
copyrights and renewals of copyrights therein;

- 14 -



--------------------------------------------------------------------------------



 



(xi) the name or title of such item of Product and all rights of such Credit
Party to the use thereof, including, without limitation, rights protected
pursuant to trademark, service mark, unfair competition and/or any other
applicable statutes, common law, or other rule or principle of law;
(xii) any and all contract rights and/or chattel paper which may arise in
connection with such item of Product;
(xiii) all accounts and/or other rights to payment which such Credit Party
presently owns or which may arise in favor of such Credit Party in the future,
including, without limitation, any refund or rebate in connection with a
completion guaranty or otherwise, all accounts and/or rights to payment due from
Persons in connection with the distribution of such item of Product, or from the
exploitation of any and all of the collateral, allied, subsidiary, merchandising
and other rights in connection with such item of Product;
(xiv) any and all “general intangibles” (as that term is defined in the UCC) not
elsewhere included in this definition, including, without limitation, any and
all general intangibles consisting of any right to payment which may arise in
connection with the distribution or exploitation of any of the rights set out
herein, and any and all general intangible rights in favor of such Credit Party
for services or other performances by any third parties, including actors,
writers, directors, individual producers and/or any and all other performing or
nonperforming artists in any way connected with such item of Product, any and
all general intangible rights in favor of such Credit Party relating to licenses
of sound or other equipment, or licenses for any photograph or photographic or
other processes, and any and all general intangibles related to the distribution
or exploitation of such item of Product including general intangibles related to
or which grow out of the exhibition of such item of Product and the exploitation
of any and all other rights in such item of Product set out in this definition;
(xv) any and all goods including, without limitation, inventory (as that term is
defined in the UCC) which may arise in connection with the creation, production
or delivery of such item of Product and which goods pursuant to any production
or distribution agreement or otherwise are owned by such Credit Party;
(xvi) all and each of the rights, regardless of denomination, which arise in
connection with the acquisition, creation, production, completion of production,
delivery, distribution, or other exploitation of such item of Product,
including, without limitation, any and all rights in favor of such Credit Party,
the ownership or control of which are or may become necessary or desirable, in
the opinion of the Administrative Agent, in order to complete production of such
item of Product in the event that the Administrative Agent exercises any rights
it may have to take over and complete production of such item of Product;
(xvii) any and all documents issued by any pledgeholder or bailee with respect
to such item of Product or any Physical Materials (whether or not in completed
form) with respect thereto;
(xviii) any and all Collection Accounts or other bank accounts (other than any
Production Accounts) established by such Credit Party with respect to such item
of Product;

- 15 -



--------------------------------------------------------------------------------



 



(xix) any and all rights of such Credit Party under any Distribution Agreements
relating to such item of Product; and
(xx) any and all rights of such Credit Party under contracts relating to the
production or acquisition of such item of Product, including but not limited to,
all contracts which have been delivered to the Administrative Agent pursuant to
this Credit Agreement.
Notwithstanding the foregoing or any contrary provision herein or in any other
Fundamental Document, Collateral shall not include (i) the Excluded Assets,
(ii) the issued and outstanding shares in any Controlled Foreign Subsidiary
other than a first tier Controlled Foreign Subsidiary, or (iii) more than 65% of
the issued and outstanding shares in any Controlled Foreign Subsidiary owned
directly by a Credit Party which is not a Controlled Foreign Subsidiary.
          “Collection Account” shall have the meaning given to such term in
Section 8.3(a) hereof.
          “Commitment” shall mean the LGEI Commitment, the UK Borrower
Commitment and/or the Australia Borrower Commitment, as applicable.
          “Commitment Fee” shall have the meaning given to such term in
Section 2.8(a) hereof.
          “Commitment Termination Date” shall mean (i) July 25, 2013 or
(ii) such earlier date on which the Commitments shall terminate in accordance
with Section 2.9 or Article 7 hereof.
          “Complete” or “Completed” or “Completion” shall mean with respect to
any item of Product, that (A) either (i) sufficient elements have been delivered
by the applicable Borrower to, and accepted, deemed or determined to be accepted
and/or exploited by, a Person (other than the Borrowers or Affiliates thereof)
to permit such Person to exhibit the item of Product in the theatrical or other
medium for which the item of Product is intended for initial exploitation or
(ii) the applicable Borrower has certified to the Administrative Agent that an
independent laboratory has in its possession a complete final 35 mm or 70 mm (or
other size which has become standard in the industry) composite positive print,
video master or other equivalent master copy of the item of Product as finally
cut, main and end titled, edited, scored and assembled with sound track printed
thereon in perfect synchronization with the photographic action and fit and
ready for exhibition and distribution in the theatrical or other medium for
which the item of Product is intended for initial exploitation, provided if such
certification shall not be verified to the Administrative Agent by such
independent laboratory within 20 Business Days after a request by the
Administrative Agent for verification, such item of Product shall revert to
being Uncompleted until the Administrative Agent receives such verification, and
(B) if such item of Product was acquired by a Credit Party from a third party,
the entire acquisition price or minimum advance shall have been paid to the
extent then due and there is no condition or event (including, without
limitation, the payment of money not yet due, except to the extent that an
amount sufficient to make such payment has been reserved from availability under
both the Borrowing Base and the unused Commitments hereunder) the occurrence of
which might result in such Credit Party losing any of its rights in such item of
Product.

- 16 -



--------------------------------------------------------------------------------



 



          “Completion Guaranty” shall mean with respect to any item of Product a
completion guaranty, in form and substance satisfactory to the Administrative
Agent, issued by an Approved Completion Guarantor, which (i) names the
Administrative Agent (for the benefit of the Administrative Agent, the Issuing
Bank and the Group Lenders) or the applicable outside production financier to
the extent such item of Product is financed in accordance with Section 6.1(f)
hereof as a beneficiary thereof to the extent of the applicable Credit Party’s
financial interest in such item of Product and (ii) guarantees that such item of
Product will be Completed in a timely manner, or else payment made to the
Administrative Agent (on behalf of the Administrative Agent, the Issuing Bank
and the Group Lenders) of an amount at least equal to the aggregate amount
expended on the production of such item of Product by, or for the account of,
the applicable Credit Party plus interest on, and other bank charges with
respect to, such amount.
          “Consolidated Subsidiaries” shall mean all Subsidiaries of a Person
which are required or permitted to be consolidated with such Person for
financial reporting purposes in accordance with GAAP.
          “Contribution Agreement” shall mean the contribution agreement
substantially in the form of Exhibit G hereto, as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time.
          “Controlled Foreign Subsidiary” shall mean a Subsidiary that is a
“controlled foreign corporation” as defined in Section 957(a) of the Code or any
successor provision thereto.
          “Convertible Senior Subordinated Notes” shall mean (i) LGEI’s 2.9375%
Convertible Senior Subordinated Notes due 2024 which were issued in October 2004
and (ii) LGEI’s 3.625% Convertible Subordinated Notes due 2025 which were issued
in February 2005.
          “Copyright Security Agreement” shall mean a Copyright Security
Agreement, substantially in the form of Exhibit C-1 hereto, as the same may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time by delivery of a Copyright Security Agreement Supplement or otherwise.
          “Copyright Security Agreement Supplement” shall mean a Copyright
Security Agreement Supplement substantially in the form of Exhibit C-2 hereto.
          “Credit Exposure” shall mean, without duplication, with respect to any
Group Lender, the sum of such Group Lender’s (i) aggregate principal amount of
outstanding Loans hereunder and under Special Purpose Producer Credit
Agreements, (ii) Pro Rata Share of the then current L/C Exposure, and (iii) Pro
Rata Share of the unused amount of the Commitment then in effect.
          “Credit Parties” shall mean the Borrowers and Guarantors and “Credit
Party” means any one of them.
          “Currency Agreement” shall mean any foreign exchange contract,
currency swap agreement, futures contract, option contract, synthetic cap or
other similar agreement designed to protect a Credit Party against fluctuations
in currency values.

- 17 -



--------------------------------------------------------------------------------



 



          “Deed of Debenture” shall mean a deed of debenture substantially in
the form of Exhibit O or such other form as may be acceptable to the
Administrative Agent.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Designated Picture” shall mean any project for the production of a
theatrical feature motion picture, which meets the following criteria: (a) is
not yet Completed; (b) for which a Credit Party will be the initial copyright
owner or will be acquiring the copyright upon Completion, except to the extent
otherwise approved by the Administrative Agent pursuant to Section 4.3(e);
(c) is being produced by a Credit Party or a Special Purpose Producer; (d) has a
Budgeted Negative Cost which would not result in a violation of the covenants
herein if produced by a Credit Party; (e) over which a Credit Party has
meaningful direct or indirect budgetary or artistic control; and (f) has been
declared to the Administrative Agent as a “Designated Picture” and has satisfied
the conditions precedent for Loans under the Special Production Tranche set
forth in Section 4.3 hereof.
          “Direct to Video Credit” shall mean with respect to each item of
Product that is intended for direct-to-video release, an amount equal to 40% of
the Budgeted Negative Cost therefor, or such lesser amount as the Borrowers
determine will be received by them from both the video distribution and
television distribution of such item of Product worldwide; provided however,
that no Direct To Video Credit will be included in the Borrowing Base with
respect to any item of Product prior to its Completion except (i) for items of
Product being funded under the Special Production Tranche and (ii) for items of
Product for which a Letter of Credit is issued in order to support the
Borrowers’ minimum payment obligation to acquire distribution rights in such
item of Product; provided further that such credit shall be reduced
dollar-for-dollar by the amount of any advance or other payment paid, or
contractually committed to be paid, to any Credit Party with respect to both the
video and television distribution of such item of Product; provided further that
such credit shall be eliminated with respect to an item of Product twenty-four
(24) months after Completion.
          “Distribution Agreements” shall mean (i) any and all agreements
entered into by a Credit Party pursuant to which such Credit Party has sold,
leased, licensed or assigned distribution rights or other exploitation rights to
any item of Product to an un-Affiliated Person and (ii) any and all agreements
hereafter entered into by a Credit Party pursuant to which such Credit Party
sells, leases, licenses or assigns distribution rights or other exploitation
rights to any item of Product to an un-Affiliated Person.
          “Eligible L/C Receivable” shall have the same definition as an
Eligible Receivable except that (i) an Acceptable L/C shall have been delivered
to the Administrative Agent for the full amount of the receivable and (ii) such
receivable need not be with an Acceptable Obligor.
          “Eligible Library Amount” shall be (x) [REDACTED] as of the Closing
Date and (y) thereafter, the aggregate of the amounts for the various components
of the Credit Parties’ library, determined by an independent consultant selected
and paid for by the Borrowers and approved by the Administrative Agent in its
reasonable discretion exercised in good faith using

- 18 -



--------------------------------------------------------------------------------



 



methodology consistent with LGEI’s March 21, 2007 valuation without double
counting for items of Product that are receiving other credit in the Borrowing
Base on an annual basis and on an interim basis at the Administrative Agent’s
request no more than once a year and shall be accompanied by a variance analysis
of the value of such Eligible Library Amount against the Eligible Library Amount
for the preceding period; provided, however, that (i) there will be interim
reductions to the Eligible Library Amount to reflect decreases, if any, in the
remaining value of unsold library rights resulting from significant library
dispositions during such interim period (e.g., any single agreement or series of
related agreements pertaining to the licensing, distribution or sale of library
product providing for aggregate payments (including reasonably estimated
contingent payments) to LGEC or a Subsidiary of LGEC in excess of
U.S.$20,000,000); and (ii) the Eligible Library Amount may be increased in the
case of a significant library acquisition upon delivery of a supplemental
valuation report meeting the above requirements.
          “Eligible Pick-Up Party” means LGEI, LGF, another principal operating
Subsidiary of LGEI satisfactory to the Administrative Agent, or another
Subsidiary of LGEC whose obligations are guaranteed by either the Australia
Borrower or the UK Borrower.
          “Eligible Receivables” shall mean, at any date at which the amount
thereof is to be determined, an amount equal to the sum of the present values
(discounted on a quarterly basis, in the case of amounts which are not due and
payable within 12 months following the date of determination by a rate of
interest equal to the interest rate in effect on the date of the computation
with regard to Alternate Base Rate Loans) of (a) all net amounts which pursuant
to a binding agreement are contractually obligated to be paid to any Credit
Party either unconditionally or subject only to normal delivery requirements,
and which are reasonably expected by the Borrowers to be payable and collected
from Acceptable Obligors minus (b) the sum, without double-counting, of (i) the
following items (based on the relevant Credit Party’s then best estimates):
royalties, residuals, commissions, participations and other payments to third
parties, collection/distribution expenses and commissions, home video
fulfillment costs, taxes (including foreign withholding, remittance and similar
taxes) chargeable in respect of such accounts receivable, and any other
projected expenses of a Credit Party arising in connection with such amounts and
(ii) the outstanding amount of unrecouped advances made by a distributor to the
extent subject to repayment by a Credit Party or adjustment or recoupment, but
an Eligible Receivable shall not include amounts:
     (a) in the aggregate due from a single Acceptable Obligor which are in
excess of the Allowable Amount with respect to such Acceptable Obligor or, in
the case of an Affiliated Group, in the aggregate due from the relevant
Acceptable Obligors with respect to that Affiliated Group, unless in either case
such excess is supported by an Acceptable L/C;
     (b) which in the sole judgment of the Administrative Agent, are subject to
material conditions precedent to payment (including a material performance
obligation or a material executory aspect on the part of a Credit Party or any
other party or obligations contingent upon future events not within the relevant
Credit Party’s direct control); provided, however, that otherwise Eligible
Receivables which are attributable to items of Product acquired from a third
party shall not be excluded pursuant to this clause (b) if the entire
acquisition price or minimum advance shall have been paid to the extent then due
and there is no material

- 19 -



--------------------------------------------------------------------------------



 



condition or event (other than payment of the remaining purchase price) the
occurrence of which would likely result in any Credit Party losing its rights in
such item of Product;
     (c) which are more than 120 days past due, in the case of receivables
(other than theatrical receivables);
     (d) which are theatrical receivables due from any obligor in connection
with the theatrical exhibition, distribution or exploitation of an item of
Product that are still outstanding six months after their booking;
     (e) to be paid in a currency other than United States Dollars, Canadian
Dollars, Australian Dollars or Sterling to the extent exceeding the U.S. Dollar
Equivalent of U.S.$10,000,000, in the aggregate, unless hedged in a manner
satisfactory to the Administrative Agent;
     (f) to the extent included in the Credit Parties’ estimated bad debts;
     (g) due from any obligor which has 40% or more of the total receivable
amount from such obligor (x) 120 or more days past due, in the case of all
receivables other than theatrical receivables or (y) six months past the date of
booking, for theatrical receivables (in each case exclusive of amounts that are
being disputed or contested in good faith);
     (h) for which there is bona fide request for a material credit, adjustment,
compromise, offset, counterclaim or dispute; provided, however, that only the
amount in question shall be excluded from such receivable;
     (i) which arise from a multi-picture Distribution Agreement which allows
the obligor on such receivable to exercise a right of offset or recoupment for
any amount payable to or advanced by such obligor under such Distribution
Agreement, against any amount payable with respect to such receivable; provided,
however, that only the maximum amount which such obligor may offset or recoup
shall be excluded from Eligible Receivables
     (j) which are attributable to an item of Product or right in which a Credit
Party cannot warrant sufficient title to the underlying rights to justify such
receivable;
     (k) in which the Administrative Agent (for the benefit of itself, the
Issuing Bank and the Group Lenders) does not have a first priority perfected
security interest (except for amounts attributable to items of Product for which
a guild has a first priority security interest pursuant to an intercreditor
agreement entered into between such guild and the Administrative Agent in
accordance with Section 6.2(e) hereof);
     (l) which are determined by the Administrative Agent in its reasonable
discretion, acting in good faith, upon written notice from the Administrative
Agent to LGEI and effective 10 days subsequent to LGEI’s receipt of such notice,
to be unacceptable;
     (m) which relate to an item of Product or right as to which the
Administrative Agent has not received a fully executed laboratory access letter
or pledgeholder

- 20 -



--------------------------------------------------------------------------------



 



agreement for a laboratory holding physical elements sufficient to fully exploit
the rights held by the Credit Party in such item of Product;
     (n) which may be subject to repayment to the extent not earned by
performance (other than performance consisting of delivery), but only to the
extent of the maximum potential reduction or repayment;
     (o) which are attributable to an item of Product which has not been
Completed unless the relevant Credit Party is in compliance with all credit
agreement covenants applicable to the production of such item of Product,
including without limitation, delivery of any required completion guaranty;
     (p) which are attributable to any item of Product which has not been
Completed and for which a completion guaranty is required by the credit
agreement, to the extent there is not in effect a completion guaranty from an
Approved Completion Guarantor or to the extent that such receivable amounts
exceed the amount which would be paid to the relevant Credit Party under the
related completion guaranty if the item of Product were abandoned as of the date
of computation of the Borrowing Base (except that if a Letter of Credit is
issued hereunder in order to support the Credit Party’s minimum payment
obligation to acquire distribution rights in an item of Product, amounts
attributable to such rights may be treated as Eligible Receivables (even though
the item of Product has not yet been Completed) but only if (A) proof of
Completion of the item of Product must be presented in order to draw under the
Letter of Credit, (B) the portion of the Borrowing Base attributable to such
Eligible Receivables for such item of Product does not exceed the amount of such
Letter of Credit for such item of Product, and (C) such amounts otherwise meet
all of the applicable criteria for inclusion as Eligible Receivables); or
     (q) which will not become due and payable until one year or more after the
Maturity Date.
          “Environmental Laws” shall mean any and all federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material or environmental protection or health and
safety, as now or at any time hereafter in effect, including without limitation,
the Clean Water Act also known as the Federal Water Pollution Control Act
(“FWPCA”), 33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”),
7 U.S.C. §§ 136 et seq., the Surface Mining Control and Reclamation Act
(“SMCRA”), 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Public Law
99-499, 100 Stat. 1613, the Emergency Planning and Community Right to Know Act
(“EPCRA”), 42 U.S.C. § 11001 et seq., the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act as
amended (“OSHA”), 29 U.S.C. § 655 and § 657, the Waste Management Act, R.S.B.C.
1996, c. 481, the Transportation of Dangerous Goods Act, R.S.B.C. 1996, c. 458
and other such laws relating to the storage, transportation, treatment and
disposal of Hazardous Substances into the air, surface water, ground water, land
surface,

- 21 -



--------------------------------------------------------------------------------



 



subsurface strata or any building or structure and, together, in each case, with
any amendment thereto, and the regulations adopted pursuant thereto.
          “Equity Interests” means shares of the capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person or any warrants,
options or other rights to acquire such interests.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et
seq. and the regulations promulgated thereunder.
          “ERISA Affiliate” shall mean each Person (as defined in Section 3(9)
of ERISA) which is treated as a single employer with any Credit Party under
Section 414(b), (c), (m) or (o) of the Code.
          “Eurodollar Loan” shall mean a U.S. Eurodollar Loan, a Sterling
Eurodollar Loan and/or an Australian Dollar Eurodollar Loan, as the context may
require.
          “Event of Default” shall have the meaning given to such term in
Article 7 hereof and for the purposes of Articles 8, 10, 11 and 12, hereof, the
term “Event of Default” shall also include a PA Event of Default.
          “Excluded Assets” shall mean (i) the Fractional Aircraft Interest,
(ii) interests in the [REDACTED], (iii) any Excluded Beneficial Interests and
(iv) rights of any Credit Party under any agreement to the extent that pursuant
to the terms of such agreement, the granting of a security interest in such
rights would result in a termination or right of termination of, or is otherwise
prohibited under, such agreement by the other party thereto, but only to the
extent such prohibition on assignment is enforceable; provided, however, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Credit Party shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect; provided, further that the Credit Parties
hereby covenant to use their commercially reasonable efforts consistent with
industry practice not to enter into any agreement that would exclude such rights
from the Collateral in the future.
          “Excluded Beneficial Interests” means any Equity Interests owned by
the Credit Parties to the extent that, and for so long as, a pledge of such
Equity Interests would violate applicable law or an enforceable contractual
obligation binding on or relating to such Equity Interests.
          “Existing Credit Agreement” shall have the meaning given such term in
the Introductory Statement hereof.
          “FASB” shall mean the Financial Accounting Standards Board or any
successor body.
          “Fee Letter” shall mean that certain letter agreement dated as of
April 24, 2008 between LGEI on the one hand, and the Administrative Agent and
JPMorgan Securities Inc. on the other hand, relating to the payment of certain
fees by the Borrowers.

- 22 -



--------------------------------------------------------------------------------



 



          “Film Library” shall mean with respect to each Credit Party, that
portion of the Collateral representing all of such Credit Party’s right, title
and interest in and to all items of Product including the distribution rights
for each item of Product, commencing on the date that is eighteen (18) months
after the date that any such item of Product was first commercially distributed,
exhibited or released, and any proceeds thereof.
          “Film Spending Ratio” shall have the meaning given to such term in
Section 6.21 hereof.
          “Fixed Charges Coverage Ratio” shall have the meaning given to such
term in Section 6.20 hereof.
          “Foreign Rights Credit” shall mean with respect to each item of
Product that is intended for theatrical release and for which a Credit Party
holds foreign distribution rights, an amount equal to 15% of the Budgeted
Negative Cost for such item of Product, or such lesser amount as such Credit
Party reasonably projects will be received by it on a net present value basis
from foreign distribution of such item of Product (computed in a manner
acceptable to Administrative Agent); reduced in either case dollar-for-dollar by
the amount of any advance or other payment paid, or committed to be paid
(including, without limitation, any Eligible Receivables) to any Credit Party
with respect to the exhibition or other exploitation of such item of product in
any media outside the United States and Canada; provided, however, that no
Foreign Rights Credit will be included in the Borrowing Base (A) with respect to
any item of Product prior to its Completion except for items of Product
(i) funded under the Special Production Tranche or (ii) for which a Letter of
Credit is issued in order to support the Borrowers’ minimum payment obligation
to acquire distribution rights in such item of Product or (B) for any item of
Product which was theatrically released in the United States more than 12 months
prior to the date of determination.
          “Fractional Aircraft Interest” shall mean a fractional interest in an
executive jet aircraft and/or a single purpose trust formed solely to hold such
interest with an acquisition cost for such aircraft or such trust which may not
exceed U.S.$10,000,000.
          “Free Television Credit” shall mean with respect to each item of
Product intended for theatrical release in the United States and for which a
Credit Party holds free television rights for such territory, an amount equal to
(A) until 60 days after theatrical release of such item of Product, 5% of the
Budgeted Negative Cost of such item of Product reduced by any amounts paid or
advanced to any Credit Party with respect to such item of Product in such media,
and (B) thereafter, 80% of the aggregate Remaining Ultimates with respect to the
free television rights for such item of Product in the United States and Canada;
provided however that no Free Television Credit will be included in the
Borrowing Base with respect to any item of Product prior to its Completion
except for items of Product (i) which are funded under the Special Production
Tranche or (ii) for which a Letter of Credit is issued in order to support the
Borrowers’ minimum payment obligation to acquire distribution rights in such
item of Product.
          “Fundamental Documents” shall mean this Credit Agreement, the Notes,
the Pledgeholder Agreements, the Laboratory Access Letters, the Copyright
Security Agreement, the Copyright Security Agreement Supplements, the Trademark
Security Agreement, the Trademark

- 23 -



--------------------------------------------------------------------------------



 



Security Agreement Supplements, the Notices of Assignment and Irrevocable
Instruction, the Contribution Agreement, any Instrument of Assumption and
Joinder, the Hypothec and debenture, Pledge of Debenture and mandate delivered
in connection therewith, Deed of Debenture, UCC financing statements, the PPSA
financing statements, each Special Purpose Producer Credit Agreement and each of
the agreements delivered pursuant thereto and any other ancillary documentation
which is required to be or is otherwise executed by any Credit Party and
delivered to the Administrative Agent in connection with this Credit Agreement
or any of the documents listed above.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America from time to time consistently applied (except for
accounting changes in response to FASB releases, or other authoritative
pronouncements).
          “Governmental Authority” shall mean any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States, Canada
or any foreign jurisdiction.
          “Group Lender” and “Group Lenders” shall mean, at any time for which
it is to be determined, the UK Lender, Australia Lender and/or the LGEI Lenders,
as applicable.
          “Guarantors” shall mean (i) LGEC with respect to the obligations of
the Credit Parties, (ii) LGEI with respect to the obligations of each of the
other Borrowers, (iii) each Subsidiary of LGEC which is a signatory of this
Agreement and any other direct or indirect Subsidiary of LGEC acquired or
created after the date hereof (other than (a) Unrestricted Subsidiaries,
(b) Inactive Subsidiaries and (c) with respect to the guaranty of PA
Obligations, any PA Borrower), which Subsidiary becomes a signatory to this
Credit Agreement as a Guarantor as required by Section 5.17 with respect to
(1) the obligations of all of the Borrowers under this Credit Agreement and
(2) the PA Obligations; provided, however, that a Controlled Foreign Subsidiary
incorporated in any given jurisdiction shall only guarantee the obligations of
other Controlled Foreign Subsidiaries also incorporated in such jurisdiction.
Each of the Guarantors as of the date hereof shall be listed on Schedule 1.3
hereto.
          “Guaranty” shall mean, as to any Person, any direct or indirect
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capital Lease, dividend or other monetary obligation (“primary
obligation”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, by contract, as a general partner or otherwise,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the performance by the primary obligor of any such primary obligation.
The amount of any Guaranty shall be deemed to be an amount equal to (x) the
stated or determinable amount of the primary obligation in respect of which such
Guaranty is made (or, if the amount of such primary obligation is not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder)) or (y) the stated
maximum liability under such Guaranty, whichever is less.

- 24 -



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined in any Environmental Law.
           “[REDACTED]” shall mean [REDACTED], a California limited liability
company whose only members shall be LGEI, or one of its subsidiaries, [REDACTED]
a California limited liability company (the "[REDACTED]”), or one of the
[REDACTED] subsidiaries, and any other members added with the consent of LGEI
and [REDACTED], which shall be formed for the sole purpose [REDACTED].
          “Home Video Credit” shall mean with respect to each item of Product
that is intended for domestic theatrical release and for which the Borrowers
hold domestic home video rights, an amount equal to (A) until 60 days after
theatrical release of such item of Product, 25% of the Budgeted Negative Cost of
such item of Product reduced by any amounts paid or advanced to any Credit Party
with respect to such item of Product in such media, and (B) thereafter, 80% of
the aggregate Remaining Ultimates with respect to the home video rights for such
item of Product in the United States and Canada; provided however that no Home
Video Credit will be included in the Borrowing Base with respect to any item of
Product prior to its Completion except for items of Product which are (i) funded
under the Special Production Tranche or (ii) for which a Letter of Credit is
issued in order to support the Borrowers’ minimum payment obligation to acquire
distribution rights in such item of Product.
          “Hypothec” shall mean a hypothec substantially in the form of
Exhibit M-1 or such other form as may be acceptable to the Administrative Agent.
          “Inactive Subsidiary” shall mean (i) as of the Closing Date, each
direct or indirect Subsidiary of LGEC listed on Schedule 3.7(c) hereto, and
(ii) any additional direct or indirect Subsidiary of LGEC hereafter acquired or
formed by LGEC or any of its Subsidiaries which in either case has assets of
less than U.S.$50,000; provided, however, that an Inactive Subsidiary shall
cease to be an Inactive Subsidiary hereunder at such time, if any, that such
former Inactive Subsidiary acquires assets valued at more than U.S.$50,000.
          “Incremental Facility” shall have the meaning given to such term in
Section 2.23 (a) hereof.
          “Indebtedness” shall mean (without double counting), at any time and
with respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables (payable within 90 days) arising in the ordinary
course of business); (ii) obligations of such Person in respect of letters of
credit, acceptance facilities, or drafts or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (iii) obligations of such Person under Capital Leases; (iv) deferred
payment obligations of such Person resulting from the adjudication or settlement
of any litigation; and (v) (without duplication) indebtedness of others of the
type described in clauses (i), (ii), (iii) and (iv) hereof which such Person has
(a) directly or indirectly assumed or guaranteed in connection with a Guaranty
or (b) secured by a Lien on the assets of such Person, whether or not such
Person has assumed such indebtedness (provided, that if such

- 25 -



--------------------------------------------------------------------------------



 



Person has not assumed such indebtedness of another Person then the amount of
indebtedness of such Person pursuant to this clause (v) for purposes of this
Credit Agreement shall be equal to the lesser of the amount of the indebtedness
of the other Person or the fair market value of the assets of such Person which
secures such other indebtedness).
          “Initial Date” shall mean (i) in the case of the Administrative Agent
and the Issuing Bank, the date hereof, (ii) in the case of each Lender which is
an original party to this Credit Agreement, the date hereof and (iii) in the
case of any other Lender, the effective date of the Assignment and Acceptance
pursuant to which it became a Lender.
          “Instrument of Assumption and Joinder” shall mean an Instrument of
Assumption and Joinder substantially in the form of Exhibit L hereto.
          “Interest Deficit” shall have the meaning given to such term in
Section 2.18 hereof.
          “Interest Payment Date” shall mean (i) as to any Eurodollar Loan
having an Interest Period of one, two or three months, the last day of such
Interest Period, (iii) as to any Eurodollar Loan having an Interest Period of
more than three months, the last day of such Interest Period and, in addition,
each date during such Interest Period that would be the last day of an Interest
Period commencing on the same day as the first day of such Interest Period but
having a duration of three months or an integral multiple thereof and (iii) with
respect to Alternate Base Rate Loans, the last Business Day of each March, June,
September and December (commencing the last Business Day of September, 2008).
          “Interest Period” shall mean as to any Eurodollar Loan, the period
commencing on the date such Loan is made, continued or converted or the last day
of the preceding Interest Period and ending on the numerically corresponding day
(or if there is no corresponding day, the last day) in the calendar month that
is one, two, three, six, nine or twelve months thereafter as the Borrowers may
elect; provided, however, that (i) if any Interest Period would end on a day
which shall not be a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such next succeeding Business Day would
fall in the next calendar month, in which case, such Interest Period shall end
on the next preceding Business Day, (ii) no Interest Period may be selected
which would end later than the Maturity Date, (iii) interest shall accrue from
and including the first day of such Interest Period to but excluding the last
date of such Interest Period and (iv) no Interest Period of nine or twelve
months may be selected unless such Interest Period is generally available in the
market (as determined by the Administrative Agent at the time of each request)
and is consented to by all the Group Lenders.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect a Credit Party against
fluctuations in interest rates.
          “Interest Rate Type” shall have the meaning given to such term in
Section 2.1(e) hereof.
          “Investment” shall mean any stock, evidence of indebtedness or other
security of any Person, any loan, advance, contribution of capital, extension of
credit or commitment

- 26 -



--------------------------------------------------------------------------------



 



therefor (including, without limitation, the Guaranty of loans made to others,
but excluding current trade and customer accounts receivable arising in the
ordinary course of business and payable in accordance with customary trading
terms in the ordinary course of business), any purchase of (i) any security of
another Person or (ii) any business or undertaking of any Person or any
commitment to make any such purchase, or any other investment; provided,
however, that an Acquisition shall not be considered an “Investment.”
          “Issuing Bank” shall mean JPMorgan Chase Bank, N.A., a national
banking association in its capacity as such.
          “ITA” shall mean the Income Tax Act (Canada) R.S.C. 1985 (5th supp.)
c.1, and the regulations enacted thereunder, as amended.
          “J.P. Morgan Europe Limited” shall mean J.P. Morgan Europe Limited,
125 London Wall, London, EC2Y 5AJ, England; Attn: Loan and Agency — 9th Floor;
Fax Number: 44 207 777 2360; Telephone Number: 44 207 777 2352/2355.
          “Laboratory” shall mean any laboratory acceptable to the
Administrative Agent which is located in the United States, the United Kingdom,
Australia or Canada or any other jurisdiction which may be acceptable to the
Administrative Agent in its discretion and is a party to a Pledgeholder
Agreement or a Laboratory Access Letter.
          “Laboratory Access Letter” shall mean a letter agreement among (i) a
Laboratory holding any elements of any item of Product to which any Credit Party
has the right of access, (ii) such Credit Party and (iii) the Administrative
Agent, substantially in the form of Exhibit D hereto or a form otherwise
acceptable to the Administrative Agent.
          “L/C Exposure” shall mean, at any time for which it is to be
determined, the amount expressed in U.S. Dollars or the U.S. Dollar Equivalent
of the aggregate face amount of all drafts which may then or thereafter be
presented by beneficiaries under all Letters of Credit issued to LGEI then
outstanding plus (without duplication), the face amount of all drafts which have
been presented or accepted under all Letters of Credit issued to LGEI but have
not yet been paid or have been paid but not reimbursed, whether directly or from
the proceeds of a U.S. Dollar Loan hereunder.
          “Lender” and “Lenders” shall mean the UK Lender, Australia Lender, the
LGEI Lenders and/or the PA Lender, as applicable.
          “Lending Office” shall mean, with respect to any of the Group Lenders,
the branch or branches (or affiliate or affiliates) from which such Group
Lender’s Eurodollar Loans or Alternate Base Rate Loans, as the case may be, are
made or maintained and for the account of which all payments of principal of,
and interest on, such Group Lender’s Eurodollar Loans or Alternate Base Rate
Loans are made, as notified to the Administrative Agent from time to time.
          “Letter of Credit” shall mean a letter of credit issued by the Issuing
Bank pursuant to Section 2.6 hereof.
          “LGEC” means Lions Gate Entertainment Corp.

- 27 -



--------------------------------------------------------------------------------



 



          “LGEI Commitment” shall mean the Commitment of each LGEI Lender to
make U.S. Dollar Loans to LGEI (in accordance with Section 2.1), to participate
in Letters of Credit (in accordance with Section 2.6) and to purchase Sterling
Loans from the UK Lender and Australian Dollar Loans from the Australia Lender
(in accordance with Sections 2.21(f) and 2.22(f), respectively) up to an
aggregate amount at any one time outstanding not in excess of the amount set
forth (i) opposite its name in the Schedule of Commitments appearing in
Schedule 1.1. hereto or (ii) in any applicable Assignment and Acceptance(s) to
which it may be a party, as the case may be, as such amount may be reduced from
time to time in accordance with the terms of this Credit Agreement.
          “LGEI Facility” shall mean a revolving credit facility providing for
the issuance of U.S. Dollar Loans to and Letters of Credit for the account of
LGEI in an aggregate principal amount not to exceed U.S.$340,000,000.
          “LGEI Lender” shall mean (i) the financial institutions whose names
appear on the signature pages hereto and who are designated as such on
Schedule 1.1 hereof, (ii) any financial institution that becomes a Lender under
Section 2.23 hereof and (iii) any assignee of a LGEI Lender pursuant to
Section 13.3 hereof.
          “LGF” means Lions Gate Films Inc. and its successors.
          “LGFF Slate Transaction” shall mean the transactions involving the
entity LG Film Finance I, LLC or any successor thereof (“FilmCo”), pursuant to
which, among other things, (i) LGEI and Pride Pictures LLC (“FundCo”) acquired
membership interests in FilmCo pursuant to that certain Limited Liability
Company Agreement for LG Film Finance I, LLC dated as of May 25, 2007,
(ii) FilmCo acquired (or will acquire) from LGF ownership of items of Product
pursuant to that certain Master Covered Picture Purchase Agreement dated as of
May 25, 2007, and (iii) FilmCo, HSBC (as collateral agent for certain FundCo
noteholders) and Administrative Agent entered into that certain Intercreditor
and Subordination Agreement dated as of May 25, 2007.
          “LGPA” shall have the meaning given such term in the Introductory
Statement hereof.
          “LIBO Rate” shall mean, with respect to the Interest Period for a
Eurodollar Loan, a rate per annum equal to the quotient of (A) (i) the British
Bankers’ Association (the “BBA”) Interest Settlement Rate per annum at which
deposits in U.S. dollars are offered in London, England to prime banks in the
London interbank market for such Interest Period as displayed on the Reuters
LIBOR01 Page as of 11:00 a.m. (London time) two (2) Business Days before the
first day of such Interest Period in an amount substantially equal to such
Eurodollar Loan comprising part of such Borrowing to be outstanding during such
Interest Period or (ii) if the rate described in clause (A)(i) does not appear
on Reuters Screen page LIBOR01 on any relevant date of determination, the
average of the rates at which Dollar deposits approximately equal in principal
amount to such Eurodollar Loan and for a maturity equal to the applicable
Interest Period are offered to the Lending Office of the Administrative Agent in
immediately available funds in the London Interbank Market for Eurodollars at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, in each

- 28 -



--------------------------------------------------------------------------------



 



case divided by (B) one (1) minus the applicable statutory reserve requirements
of the Administrative Agent, expressed as a decimal (including without
duplication or limitation, basic, supplemental, marginal and emergency
reserves), from time to time in effect under Regulation D or similar regulations
of the Board. Reuters LIBOR01 Page means the display designated as page LIBOR01
on the Reuters 3000 Xtra (or such other page as may replace page LIBOR01 on that
service or such other service as may be nominated by the BBA as the information
vendor for the purpose of displaying BBA Interest Settlement Rates for U.S.
dollars). It is agreed that for purposes of this definition, Eurodollar Loans
made hereunder shall be deemed to constitute Eurocurrency Liabilities as defined
in Regulation D and to be subject to the reserve requirements of Regulation D.
          “Library Revenue” shall mean all revenue earned by a Credit Party
after the first exploitation cycle of a Completed item of Product which shall
include revenue attributable to theatrical exploitation, the first six months of
video sales, the first pay-television contract and minimum guarantees from the
first international sales.
          “Lien” shall mean any mortgage, copyright mortgage, pledge, security
interest, hypothec, encumbrance, lien or charge or any other claim of any kind
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any agreement to grant a security interest at a future
date, any lease in the nature of security, and the filing of, or agreement to
give, any financing statement under the Uniform Commercial Code of any
jurisdiction).
          “Liquidity Ratio” shall have the meaning given such term in
Section 6.19 hereof.
          “Loan” or “Loans” shall mean the Sterling Loans, Australian Dollar
Loans and/or the U.S. Dollar Loans, as applicable.
          “Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.4.
          “Margin Stock” shall be as defined in Regulation U of the Board.
          “Material Adverse Effect” shall mean any change or effect that (a) has
a materially adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties taken as a whole, (b) materially
impairs the legal right, power or authority of any Credit Party to perform its
respective obligations under the Fundamental Documents to which it is a party or
(c) materially impairs the validity or enforceability of, or materially impairs
the rights, remedies or benefits available to the Lenders under, the Fundamental
Documents; provided, however, that any event or condition will be deemed to have
a “Material Adverse Effect” if such event or condition when taken together with
all other events and conditions occurring or in existence at such time
(including all other events and conditions which, but for the fact that a
representation, warranty or covenant is subject to a “Material Adverse Effect”
exception, would cause such representation or warranty contained herein to be
untrue or such covenant to be breached) would result in a “Material Adverse
Effect”, even though, individually, such event or condition would not do so.
          “Maturity Date” shall mean July 25, 2013.

- 29 -



--------------------------------------------------------------------------------



 



          “MQP” means MQP, LLC and its successors.
          “Multiemployer Plan” shall mean a plan described in Section 4001(a)(3)
of ERISA to which any Credit Party or ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the five preceding plan
years made or accrued an obligation to make contributions.
          “Negative Pick-up Obligation” means, with respect to any item of
Product produced by a third party, a commitment to pay a certain sum of money or
other Investment made by the Credit Party in order to obtain ownership or
distribution rights in such item of Product, but which does not require any
payment unless or until the requirements of clause (A) of the definition of
Completion have been satisfied. Negative Pick-up Obligation includes both
“traditional” negative pickup arrangements and indirect structures.
          “Net Cash Proceeds” shall mean cash proceeds received by a Credit
Party as a result of the issuance of any Equity Interests or incurrence of any
Indebtedness permitted hereunder in each case net of all legal, title and
recording tax expenses, commissions, discounts, investment banking fees and
other fees and expenses actually paid to Persons other than Affiliates in
connection with such issuance or incurrence.
          “Note” or “Notes” shall have the meaning given to such term in
Section 2.5 hereof.
          “Notice of Assignment and Irrevocable Instructions” shall mean the
Notice of Assignment and Irrevocable Instructions substantially in the form of
Exhibit K hereto or in such other form as shall be acceptable to the
Administrative Agent, including, without limitation, the inclusion of such
notice and instructions in a Distribution Agreement.
          “Obligations” shall mean (a) the obligation of the Borrowers to make
due and punctual payment of (i) principal of and interest on the Loans, the face
amount of the Commitment Fees, any reimbursement obligations in respect of
Letters of Credit, monetary obligations of any Credit Party pursuant to
interparty agreements delivered in connection with any Special Purpose Producer
Credit Agreement, costs and attorneys’ fees and all other monetary obligations
of the Borrowers to the Administrative Agent, the Issuing Bank or any Group
Lender under this Credit Agreement, the Notes, any other Fundamental Document or
the Fee Letter, (ii) all amounts payable by the Borrowers to any Group Lender
under any Currency Agreement or Interest Rate Protection Agreement, provided
that such Group Lender will use commercially reasonable efforts to provide
notice thereof to the Administrative Agent within ten (10) Business Days after
execution of such Currency Agreement or Interest Rate Protection Agreement (it
being understood and agreed that the failure to provide such notice within ten
(10) Business Days of the execution of such agreements will not result in the
exclusion of the amounts payable pursuant to such agreements from the term
‘Obligations’) and (iii) amounts payable to JPMorgan Chase Bank, N.A. or any of
its Affiliates in connection with any bank account maintained by the Borrowers
or any other Credit Party at JPMorgan Chase Bank, N.A. or any such Affiliate or
any other banking services provided to the Borrowers or any other Credit Party
by JPMorgan Chase Bank, N.A. or any such Affiliate and (b) for the purposes of
Articles 8, 9 and 12, hereof and Annex I, the term “Obligations” shall also
include the PA Obligations.

- 30 -



--------------------------------------------------------------------------------



 



          “Off-Balance Sheet Commitments” shall mean all binding, irrevocable
commitments of the Credit Parties for the acquisition of items of Product,
including cash flow commitments, Program Acquisition Guarantees, Negative
Pick-up Obligations and print and advertising commitments which are not,
pursuant to GAAP, reflected on the consolidated balance sheet of LGEC; provided,
however, that such obligations for print and advertising commitments shall not
be included in Off-Balance Sheet Commitments until principal photography has
commenced for the item of Product to which such commitment relates.
          “Other Domestic Receivables” shall mean those receivables or other
rights to receive payments that meet all of the requirements of an “Eligible
Receivable” other than that the obligor is not an Acceptable Obligor; provided
that such obligor has both its principal place of business and jurisdiction of
incorporation or formation located within the United States or Canada.
          “Other Foreign Receivables” shall mean those receivables or other
rights to receive payments that meet all of the requirements of an “Eligible
Receivable” other than that the obligor is not an Acceptable Obligor; provided
that such obligor has either its principal place of business or jurisdiction of
incorporation or formation located outside the United States or Canada.
          “PA Borrower” shall mean, jointly and severally, LGPA together with
its Subsidiaries party to the PA Credit Agreement from time to time.
          “PA Credit Agreement” shall mean that certain loan agreement entered
into on April 10, 2008, by and between PA Lender and PA Borrowers.
          “PA Event of Default” shall mean an Event of Default, as defined in
the PA Credit Agreement.
          “PA Lender” shall mean Pennsylvania Regional Center, LP I and its
permitted successors and assigns, as lender to PA Borrowers pursuant to the
terms of the PA Credit Agreement.
          “PA Loan” shall mean the loans made under, and in accordance with, the
PA Credit Agreement.
          “PA Obligations” shall mean all “Obligations” owing by the PA
Borrowers to PA Lender as defined in the PA Credit Agreement.
          “Pay Television Credit” shall mean, with respect to each item of
Product that is intended for domestic theatrical release and for which the
Borrowers hold domestic pay television rights, an amount equal to (A) until
60 days after theatrical release of such item of Product, 5% of the Budgeted
Negative Cost of such item of Product reduced by any amounts paid or advanced to
any Credit Party with respect to such item of Product in such media, and
(B) thereafter, 80% of the aggregate Remaining Ultimates with respect to the pay
television rights for such item of Product in the United States and Canada;
provided however that no Pay Television Credit will be included in the Borrowing
Base with respect to any item of Product prior to its Completion except for
items of Product which are (i) funded under the Special

- 31 -



--------------------------------------------------------------------------------



 



Production Tranche or (ii) for which a Letter of Credit is issued in order to
support the Borrowers’ minimum payment obligation to acquire distribution rights
in such item of Product.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
successor thereto.
          “Pennsylvania Regional Financing Arrangement” shall mean the financing
arrangement between LGPA, as borrower, and Pennsylvania Regional, as lender, on
substantially the terms set forth in the PA Credit Agreement.
          “Percentage” shall mean with respect to any Group Lender, the
percentage of the Total LGEI Commitment, represented by such Group Lender’s LGEI
Commitment; provided however, that solely for purposes of Section 12.6 hereof
(including determination of Pro Rata Share for use in connection with
Section 12.6), Percentage shall be determined as if the PA Lender holds a LGEI
Commitment equal to its commitment under the PA Credit Agreement and the Total
LGEI Commitment were increased by such amount.
          “Permitted Encumbrances” shall mean Liens permitted under Section 6.2
hereof.
          “Permitted Preferred Stock” shall mean any shares of preferred stock
issued by LGEC that does not require any cash payments (other than for regularly
scheduled dividends) at any time prior to one year after the Maturity Date,
whether for non-regularly scheduled dividends, mandatory redemption, change of
control, put at the option of the holder or otherwise; provided that prior to
the issuance of any such preferred stock, the Borrowers shall have delivered to
the Administrative Agent a certificate of an Authorized Officer, in form and
substance satisfactory to the Administrative Agent, demonstrating pro forma
compliance with the covenants set forth in Section 6.15 through 6.21 hereof
after giving effect to the issuance of such preferred stock.
          “Permitted Slate Financing” shall mean a debt financing transaction
which LGEI and/or the Credit Parties may at their option consummate and which
satisfies all of the following criteria: (i) the borrower or issuer in such
transaction (“SlateCo”) will be a new corporation or limited liability company
formed solely for the purpose of the Permitted Slate Financing; (ii) SlateCo
will not engage in any business other than producing or acquiring Product to be
distributed by LGEI or one or more other Credit Parties; (iii) SlateCo will be a
direct or indirect wholly-owned subsidiary of LGEI and will become a Guarantor
of the Facility, provided however that the obligations of SlateCo as a Guarantor
of the Facility and the related security interests in favor of the Agent shall
be subordinated to the rights, claims and security interests of the providers of
the Permitted Slate Financing and subject to an intercreditor agreement to be
negotiated in good faith by the Administrative Agent taking into consideration
the rights in the collateral agreed to be pledged under the Permitted Slate
Financing; (iv) the Investment by LGEI and/or the other Credit Parties in
SlateCo and the Permitted Slate Financing shall be limited to the use of up to
$150,000,000 face amount of receivables due or to become due from [REDACTED] or
a replacement of any such party, which may be made in the form of a capital
contribution to SlateCo or the grant of a security interest in such receivables
to the lenders to SlateCo or otherwise; (v) all indebtedness incurred by SlateCo
will be expressly non-recourse to any other Credit Party except (A) for the
assignment of SlateCo’s rights under the distribution

- 32 -



--------------------------------------------------------------------------------



 



agreement(s) to be entered into with one or more other Credit Parties,
(B) unsecured guarantees provided that there is a corresponding deduction to the
Borrowing Base in an amount equal to the principal amount of such guarantees, or
(C) as otherwise approved by the Administrative Agent; and (vi) all other terms
and conditions shall be satisfactory to the Administrative Agent.
          “Person” shall mean any natural person, corporation, division of a
corporation, limited liability company, partnership, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.
          “Physical Materials” shall have the meaning given to such term in
paragraph (iv) of the definition of “Collateral” herein.
          “Pledge of Debenture” shall mean a pledge of debenture substantially
in the form of Exhibit M-2 hereof or such other form as may be acceptable to the
Administrative Agent.
          “Pledged Collateral” shall mean the Pledged Securities and any
proceeds (as defined in Section 9-306(1) of the UCC) of the Pledged Securities.
          “Pledged Securities” shall mean all of the issued and outstanding
capital stock or other equity interests of each of the Credit Parties (other
than LGEC) and all other equity securities or interests now owned or hereafter
acquired by any of the Credit Parties, including without limitation the
securities listed in Schedule 3.7(a) hereto; provided, however, that anything to
the contrary herein notwithstanding, Pledged Securities shall not include
(i) the Equity Interests of Controlled Foreign Subsidiaries which are owned
directly by another Controlled Foreign Subsidiary, (ii) Equity Interests in
excess of 65% of the Equity Interests in any Controlled Foreign Subsidiary which
are owned directly by a Credit Party which is not a Controlled Foreign
Subsidiary or (iii) any Excluded Beneficial Interests.
          “Pledgeholder Agreement” shall mean a laboratory pledgeholder
agreement among a Credit Party (or Credit Parties), the Administrative Agent,
certain distributors (as applicable), the Approved Completion Guarantor (if
there is one), and one or more Laboratories, substantially in the form of
Exhibit E-1 or Exhibit E-2 hereto, or in such other form and with such
additional parties as shall be acceptable to the Administrative Agent.
          “Pledgors” shall mean those Credit Parties that own any of the Pledged
Securities.
          “PPSA” shall mean unless otherwise provided in this Credit Agreement,
the Personal Property Security Act, R.S.O. 1990 c.P.10 as heretofore and
hereafter amended and in effect in the Province of Ontario, or, where the
context requires, the legislation of the other provinces of Canada relating to
security in personal property generally, including accounts receivable, as
adopted by and in effect from time to time in such provinces or territories in
Canada, as applicable.
          “Pro Rata Share” shall mean with respect to any Obligation or other
amount, each Group Lender’s pro rata share of such Obligation or other amount
determined in accordance with such Group Lender’s Percentage.

- 33 -



--------------------------------------------------------------------------------



 



          “Product” shall mean any motion picture, film or video tape or other
audio-visual work or episode thereof produced for theatrical, non-theatrical or
television release or for release in any other medium, in each case whether
recorded on film, videotape, cassette, cartridge, disc or on or by any other
means, method, process or device whether now known or hereafter developed, with
respect to which any Credit Party (i) is the copyright owner or (ii) acquires an
equity interest or distribution rights. The term “item of Product” shall
include, without limitation, the scenario, screenplay or script upon which such
item of Product is based, all of the properties thereof, tangible and
intangible, and whether now in existence or hereafter to be made or produced,
whether or not in possession of the Credit Parties, and all rights therein and
thereto, of every kind and character.
          “Production Account(s)” shall mean individually or collectively, as
the context so requires, each demand deposit account(s) established by a Credit
Party or Special Purpose Producer at a commercial bank located in the United
States or Canada or otherwise reasonably acceptable to the Administrative Agent,
for the sole purpose of paying the production costs of a particular item of
Product, and, where applicable, as to which the Approved Completion Guarantor
for such item of Product, has agreed in writing that amounts deposited in such
account shall be deemed available for production of such item of Product, for
purposes of the Completion Guaranty for such item of Product.
          “Production Exposure” for an Uncompleted item of Product shall mean
(i) with respect to any item of Product for which a Credit Party has direct
production responsibility, the Budgeted Negative Cost for such item of Product
(net of amounts being cash-flowed as and when needed by a third party unrelated
to a Credit Party pursuant to contractual arrangements reasonably acceptable to
the Administrative Agent), and (ii) with respect to all other Product, the
acquisition price paid or to be paid by a Credit Party for such item of Product
or any rights therein, including without limitation, the amount of any related
Program Acquisition Guarantee, Negative Pick-up Obligations or co-financing
obligation.
          “Program Acquisition Guarantees” shall mean any commitment of a Credit
Party to a producer or owner of Product in conjunction with the acquisition of
Product or distribution rights in Product by such Credit Party to the effect
that (a) the gross revenues to be generated in the future from the exploitation
of such Product or the net revenues to be received by such producer or owner
from the exploitation of such Product will equal or exceed an amount specified
in the acquisition agreement related to such Product or (b) otherwise requires
payment by the Credit Party of a minimum amount specified in the acquisition
agreement related to such Product regardless of actual performance of such
Product.
          “Quiet Enjoyment” shall have the meaning given such term in
Section 8.13 hereof.
          “Regulation T”, “Regulation U” or “Regulation X” shall mean such
regulation of the Board as from time to time in effect and all official rulings
and interpretations thereunder or thereof.
          “Remaining Ultimates” shall mean with respect to any theatrical motion
picture (on a Product by Product basis), the first cycle amounts which are
projected by the Borrowers to

- 34 -



--------------------------------------------------------------------------------



 



become payable to a Credit Party as determined by the Borrowers from time to
time in accordance with this paragraph and in a manner otherwise reasonably
acceptable to the Administrative Agent. The Remaining Ultimates shall be
calculated initially on the date which is 60 days after the general theatrical
release in the United States of any such item of Product and thereafter on each
date on which Borrowing Base Certificates are delivered from time to time. The
computation of the Remaining Ultimates will be (i) computed in a manner
consistent with ultimates prepared by the Borrowers for accounting purposes,
(ii) based, to the extent available, upon any supporting written material
delivered to a Borrower under the relevant Distribution Agreement which will
indicate the remaining uncollected amounts payable to the Borrower,
(iii) present valued at the rate used by the Borrowers for accounting purposes,
(iv) after deduction for all distribution fees and other remaining amounts
deductible or which may be offset by a distributor or licensee from its
obligation to make payments to the Borrower and any other remaining cost or
expense incurred by a Credit Party for the distribution or other exploitation of
such item of Product, (v) reduced by all Eligible Receivables and Other Domestic
Receivables with respect to such Product, territory and media which are
otherwise included in the Borrowing Base, and (vi) shall not include any amounts
in which the Administrative Agent (for the benefit of itself, any Issuing Bank
and the Group Lenders) does not have a first priority perfected security
interest under the Uniform Commercial Code or other relevant personal property
regime and applicable copyright law.
          “Replication Advances” shall mean advances incurred pursuant to dvd
replication, tape duplication or film processing transactions which require
repayment if certain volume commitments are not fulfilled provided that
repayment of such advances (w) may not be accelerated or be required to be paid
on demand unless such repayment obligation is completely unsecured, (x) do not
require cash payments of interest, (y) are on terms at least as favorable as the
Credit Parties’ current replication deals and (z) matures after the Maturity
Date.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA, other than a reportable event as to which provision
for 30-day notice to the PBGC would be waived under applicable regulations had
the regulations in effect on the Closing Date been in effect on the date of
occurrence of such reportable event.
          “Required Lenders” shall mean Group Lenders holding at least 51% of
the Total Credit Exposure.
          “Restricted Payment” shall mean (i) any distribution, cash dividend or
other direct or indirect payment on account of shares of any Equity Interest in
any Credit Party, (ii) any redemption or other acquisition, re-acquisition or
retirement by a Credit Party of any Equity Interest in any Credit Party or an
Affiliate, now or hereafter outstanding, (iii) any payment made to retire, or
obtain the surrender of, any outstanding warrants, puts or options or other
rights to purchase or otherwise acquire any Equity Interest in any Credit Party
or an Affiliate, now or hereafter outstanding, (iv) any payment by a Credit
Party of principal of, premium, if any, or interest on, or any redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt or any Replication Advance and (v) any payment under
any Synthetic Purchase Agreement.

- 35 -



--------------------------------------------------------------------------------



 



          “Services Company” shall mean a corporation (which may or may not be a
subsidiary of LGEI) having a permanent establishment in Quebec which provides
production services pursuant to a production services agreement between MQP and
such Services Company.
          “SGF” shall mean SGF Entertainment Inc., a subsidiary of the Societe
Generale Financement du Quebec.
          “SGF Co-Financing Arrangement” shall mean the co-financing arrangement
by and among MQP, LGEC and SGF pursuant to which, among other things, (i) MQP
agreed to sell revenue participation interests in certain motion pictures and
television productions to SGF pursuant to that certain Revenue Participation
Purchase Agreement among MQP, SGF, LGF and Lions Gate Television Inc. (“LGT”)
dated as of July 25, 2007, (ii) MQP licensed certain motion pictures to LGF
pursuant to that certain Master Distribution Agreement (Film Productions)
between MQP and LGF, dated as of July 25, 2007 and (iii) MQP agreed to license
certain television productions to LGT pursuant to that certain Master
Distribution Agreement (Television Productions) between MQP and LGF, dated as of
July 25, 2007.
          “Sharing Event” shall mean that (i) an Event of Default shall have
occurred and be continuing and such Event of Default shall either be (x) an
Event of Default specified in paragraph (h) or (i) of Article 7 hereof or
(y) any other Event of Default for which the Administrative Agent has opted to,
or has been directed by the Required Lenders to, declare the principal of and
interest on the Loans and Notes and all other amounts payable hereunder or
thereunder to be forthwith due and payable or (ii) the Borrowers have failed to
pay all outstanding Obligations at the Maturity Date.
          “Special Production Tranche” shall mean, with respect to each
Designated Picture, a portion of the Commitments equal to the sum of the Strike
Price for such Designated Picture, plus the amount of any enhancements committed
to be funded by a Credit Party or Special Purpose Producer for such Designated
Picture, plus to the extent not already included in one of the foregoing items,
an interest reserve for the period through the projected date of Completion of
such Designated Picture.
          “Special Purpose Producer” shall mean a special purpose corporation or
limited liability company formed solely for the purpose of producing a
particular theatrical motion picture, television series or direct to home video
Product which, in each case, will be purchased or distributed by a Credit Party.
          “Special Purpose Producer Credit Agreement” shall mean a credit,
security and pledge agreement between a Special Purpose Producer and the
Administrative Agent, substantially in the form of Exhibit N hereto.
          “Sterling” and “£” shall mean lawful money of the United Kingdom of
Great Britain and Northern Ireland.
          “Sterling Clearing Account” shall mean such Sterling denominated
account of the Administrative Agent as may be designated by the Administrative
Agent from time to time.

- 36 -



--------------------------------------------------------------------------------



 



          “Sterling Eurodollar Loan” shall mean a Sterling Loan based on the
Sterling LIBO Rate in accordance with the provisions of Article 2 hereof.
          “Sterling LIBO Rate” shall mean, with respect to the Interest Period
for a Sterling Eurodollar Loan, an interest rate per annum equal to the BBA
Interest Settlement Rate per annum at which deposits in Sterling are offered in
London, England to prime banks in the London interbank market for such Interest
Period as displayed on Telerate Screen page 3750 as of 11:00 a.m. (London time)
on the first day of such Interest Period in an amount substantially equal to
such Sterling Eurodollar Loan comprising part of such Borrowing to be
outstanding during such Interest Period. Telerate Screen page 3750 means the
display designated as page 3750 on the Dow Jones Telerate Service (or such other
page as may replace page 3750 on that service or such other service as may be
nominated by the BBA as the information vendor for the purpose of displaying BBA
Interest Settlement Rates for Sterling). If such rate does not appear on
Telerate Screen page 3750 on any relevant date for the determination of the
Sterling LIBO Rate, the Sterling LIBO Rate shall be an interest rate equal to
the rate per annum of the average (rounded upward to the nearest whole multiple
of 1/100 of 1% per annum, if such average is not such a multiple) of the rate
per annum at which deposits in Sterling are offered to the principal office of
the Administrative Agent in London, England by prime banks in the London
interbank market at 11:00 a.m. (London time) on the first day of such Interest
Period in an amount substantially equal to the Sterling Eurodollar Loan
comprising part of such Borrowing to be outstanding during such Interest Period.
          “Sterling Loans” shall mean the loans made hereunder denominated in
Sterling in accordance with Section 2.21.
          “Strike Price” shall mean, with respect to any item of Product, the
amount of funds required to be provided for the production of such item of
Product under the relevant Completion Guaranty.
          “Subordinated Debt” shall mean the Convertible Senior Subordinated
Notes and other Indebtedness issued after the date hereof which is subordinated
to the Borrowers’ obligations to the Administrative Agent and the Group Lenders
under the Facility; provided, that (i) at the time of issuance of any such other
Indebtedness, the ratio (the “Subordinated Debt Ratio”) of (A) the Borrowing
Base to (B) all outstanding Loans plus the L/C Exposure plus the aggregate
amount of all Subordinated Debt (other than the Subordinated Debt represented by
the Convertible Senior Subordinated Notes), must not be less than 1.25 to 1,
(ii) the Borrowers shall demonstrate pro forma compliance with the covenants set
forth in Section 6.19 through 6.21 hereof after giving effect to such
Indebtedness, (iii) the agreements creating such Indebtedness must not contain
any covenants requiring maintenance of any prescribed financial ratios or
levels, (iv) such Indebtedness does not require any cash principal payments
prior to one year after the Maturity Date and (v) all other terms and conditions
relating to such Indebtedness (including, without limitation, subordination
provisions, covenants and defaults) shall be satisfactory to Administrative
Agent.
          “Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the voting stock or other

- 37 -



--------------------------------------------------------------------------------



 



ownership interests having ordinary voting power for the election of directors
(or the equivalent) is, at the time as of which any determination is being made,
owned or controlled by such Person or one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person; provided, however,
that for purposes of this Agreement (other than in the definition of
Unrestricted Subsidiary and Inactive Subsidiary) and the Fundamental Documents,
neither an Unrestricted Subsidiary nor an Inactive Subsidiary shall be a
Subsidiary of any Credit Party.
          “Synthetic Purchase Agreement” means any swap, derivative or other
agreement or combination of agreements pursuant to which any Credit Party is or
may become obligated to make (i) any payment in connection with a purchase by
any third party from a Person other than a Credit Party of any Equity Interest
in any Credit Party or any Subordinated Debt or (ii) any payment (other than on
account of a permitted purchase by it of any Equity Interest in any Credit Party
or any Subordinated Debt) the amount of which is determined by reference to the
price or value at any time of any Equity Interest in any Credit Party or any
Subordinated Debt; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of a Credit
Party (or to their heirs or estates) shall be deemed to be a Synthetic Purchase
Agreement.
          “Total Commitment” shall mean the aggregate amount of the Commitments
then in effect of all Group Lenders, as such amount may be reduced from time to
time in accordance with the terms of this Credit Agreement.
          “Total Credit Exposure” shall mean an amount equal to (i) the
aggregate principal amount of all outstanding Loans hereunder and under Special
Purpose Producer Credit Agreements, plus (ii) the then current amount of L/C
Exposure, plus (iii) the aggregate amount of the unused Total Commitments then
in effect.
          “Total Interest” shall mean the sum of (i) all interest expense (net
of interest income) of the Credit Parties computed and payable in accordance
with GAAP and (ii) any interest expense that has been capitalized other than as
part of film and television costs during the relevant period..
          “Total LGEI Commitment” shall mean the aggregate amount of the LGEI
Commitments then in effect of all the LGEI Lenders, as such may be reduced or
increased from time to time in accordance with the terms of this Credit
Agreement.
          “Trademark Security Agreement” shall mean the Trademark Security
Agreement substantially in the form of Exhibit F-1 hereto to be executed by the
Borrowers, as such agreement may be amended, supplemented or otherwise modified,
renewed or replaced from time to time.
          “Trademark Security Agreement Supplement” shall mean the Trademark
Security Agreement Supplement substantially in the form of Exhibit F-2 hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York on the date of execution of this Credit Agreement.
          “UK Borrower” shall mean Lions Gate UK Limited.

- 38 -



--------------------------------------------------------------------------------



 



          “UK Borrower Commitment” shall mean the commitment of the UK Lender to
make Loans to the UK Borrower (in accordance with Section 2.21) in either U.S.
Dollars or Sterling, from the Initial Date applicable to the UK Lender through
the Commitment Termination Date up to an aggregate amount at any one time
outstanding, such that the sum of the outstanding amount of U.S. Dollar Loans to
the UK Borrower plus the U.S. Dollar Equivalent of outstanding Sterling Loans
does not exceed the UK Sublimit, as such amount may be reduced from time to time
in accordance with the terms of this Credit Agreement.
          “UK Borrower Facility” shall mean a revolving credit facility
providing for the making of Sterling Loans and/or U.S. Dollar Loans to the UK
Borrower in accordance with the UK Borrower Commitment.
          “UK Lender” shall mean (i) J.P. Morgan Europe Ltd and (ii) any
assignee of a UK Lender pursuant to Section 13.3 hereof.
          “UK Borrower Loans” shall mean U.S. Dollar Loans and/or Sterling
Loans, as applicable, made to the UK Borrower in accordance with Section 2.21
hereof.
          “UK Sublimit” shall mean U.S.$20,000,000.
          “Uncompleted” shall mean not Completed.
          “Unrecouped Print and Advertising Expenses” shall mean with respect to
an item of Product produced for domestic theatrical release, the amount, if any,
by which (a) print and advertising expenses exceeds the sum of (i) total
receipts from all domestic media and markets plus (ii) receipts from all media
and markets other than domestic media and markets after recoupment of negative
costs.
          “Unrestricted Subsidiary” shall mean each Subsidiary of LGEC listed in
Schedule 3.7(d) and any other Subsidiary of LGEC which is (i) acquired without
the use of any of the proceeds from the Loans or the issuance of any other
Indebtedness and (ii) designated by the Borrowers as an Unrestricted Subsidiary
in a written notice to the Administrative Agent; provided, however, that
(A) after giving effect to such designation, no Default or Event of Default
shall be continuing at the time of such designation or on a pro forma basis as
of the most recent date for which a compliance certificate has been delivered
pursuant to Section 5.1(a) hereof and (B) the Borrowers may elect that any
Unrestricted Subsidiary no longer remain an Unrestricted Subsidiary by providing
written notice thereof to the Administrative Agent along with an Instrument of
Assumption and Joinder executed by such former Unrestricted Subsidiary,
appropriate UCC-1 financing statements, certificates representing all Pledged
Securities owned by such former Unrestricted Subsidiary together with an undated
stock power executed in blank, corporate documents to the extent set forth in
Section 4.1(a) and, upon request, written opinions of counsel (which may be an
employee of, or counsel for, a Credit Party) in form and substance reasonably
satisfactory to the Administrative Agent; provided, further, that after giving
effect to such election, no Default or Event of Default shall be continuing at
the time of such election or on a pro forma basis as of the most recent date for
which a compliance certificate has been delivered pursuant to Section 5.1(a)
hereof.

- 39 -



--------------------------------------------------------------------------------



 



          “U.S. Dollar Equivalent” shall mean on any Business Day (i) with
respect to any amount which is denominated in Sterling, the amount in U.S.
Dollars determined by converting Sterling into U.S. Dollars at the
Administrative Agent’s spot rate in effect at 11:00 a.m. (London Time) on such
Business Day and (ii) with respect to any amount that is denominated in a
currency other than U.S. Dollars and Sterling, the amount in U.S. Dollars
determined by converting such other currency into U.S. Dollars at the
Administrative Agent’s spot rate in effect at 11:00 a.m. (London Time) on such
Business Day, as determined by the Administrative Agent; provided, however, the
Administrative Agent may, in its sole discretion adjust the U.S. Dollar
Equivalent for any currency other than U.S. Dollars and Sterling to reflect any
hedging agreement in effect.
          “U.S. Dollar Loans” shall mean the Loans made hereunder denominated in
U.S. Dollars to LGEI, the UK Borrower and/or the Australia Borrower in
accordance with Section 2.1, Section 2.21 and Section 2.22 hereof, respectively.
          “U.S. Dollars”, “U.S.$” and “$” shall mean lawful money of the United
States of America.
          “U.S. Eurodollar Loan” shall mean a Loan based on the LIBO Rate in
accordance with the provisions of Article 2.
          “U.S. Plan” shall mean an employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan), maintained or
contributed to by any Credit Party, or any ERISA Affiliate, or with respect to
which any Credit Party could otherwise have any liability.
2. THE LOANS
     SECTION 2.1 Loans to LGEI.
          (a) Each LGEI Lender, severally and not jointly, agrees, upon the
terms and subject to the conditions hereof, to make U.S. Dollar Loans to LGEI on
any Business Day and from time to time from the Closing Date to but excluding
the Commitment Termination Date, each in a principal amount which when added to
the aggregate principal amount of all U.S. Dollar Loans, Australian Dollar Loans
and Sterling Loans then outstanding to LGEI, the Australia Borrower and/or the
UK Borrower from such Group Lender, plus such Group Lender’s Pro Rata Share of
the then current L/C Exposure and the unused portion of the Special Production
Tranche for all Designated Pictures for which Loans have been made to LGEI, the
Australia Borrower and/or the UK Borrower which have not yet been Completed,
does not exceed such Group Lender’s LGEI Commitment.
          (b) In addition to the U.S. Dollar Loans contemplated pursuant to
Section 2.1(a) above, with regard to each Designated Picture, each LGEI Lender,
severally and not jointly, agrees upon the terms and subject to the conditions
hereof, to make U.S. Dollar Loans pursuant to the Special Production Tranche, to
LGEI or to a Special Purpose Producer, on any Business Day from time to time
from the Closing Date to but excluding the Commitment

- 40 -



--------------------------------------------------------------------------------



 



Termination Date or such earlier time as that Designated Picture is Completed,
each in an aggregate principal amount which when added to the aggregate
principal amount of all U.S. Dollar Loans then outstanding with regard to that
Designated Picture under the Special Production Tranche, does not exceed such
Group Lender’s Pro Rata Share of the aggregate LGEI Commitments then reserved as
part of the Special Production Tranche for such Designated Picture.
          (c) Notwithstanding anything to the contrary above, a LGEI Lender
shall not be obligated to make any U.S. Dollar Loan or to incur any incremental
L/C Exposure if, as a result thereof, either (i) the sum of the aggregate
principal amount of all U.S. Dollar Loans and the U.S. Dollar Equivalent of all
Sterling Loans and Australian Dollar Loans then outstanding plus the then
current L/C Exposure plus the unused portion of the Special Production Tranche
for all Designated Pictures for which U.S. Dollar Loans and the U.S. Dollar
Equivalent of all Sterling Loans and Australian Dollar Loans made to LGEI which
have not yet been Completed would exceed the Total LGEI Commitment then in
effect or (ii) the sum of the aggregate principal amount of all U.S. Dollar
Loans and the U.S. Dollar Equivalent of all Sterling Loans and Australian Dollar
Loans then outstanding plus the then current L/C Exposure plus the unused
portion of the Special Production Tranche for all Designated Pictures which have
not yet been Completed would exceed the Borrowing Base.
          (d) Subject to the terms and conditions of this Credit Agreement, at
any time prior to the Commitment Termination Date, LGEI may borrow, repay and
re-borrow amounts constituting the LGEI Commitments.
          (e) Each U.S. Dollar Loan under this Section 2.1 shall be either an
Alternate Base Rate Loan or Eurodollar Loan (each such type of Loan, an
“Interest Rate Type”) as LGEI may request. Subject to Section 2.13(d), each LGEI
Lender may at its option fulfill its LGEI Commitment with respect to any
Eurodollar Loan by causing a foreign branch or affiliate to make such U.S.
Dollar Loan, provided that any exercise of such option shall not affect the
obligation of LGEI to repay such U.S. Dollar Loan in accordance with the terms
hereof and of the relevant Note. Subject to the other provisions of this Section
and Sections 2.10(b), 2.13 and 2.14, U.S. Dollar Loans of more than one Interest
Rate Type may be outstanding at the same time.
          (f) Each U.S. Dollar Loan requested under this Section 2.1 on any date
shall be made by each LGEI Lender in accordance with its respective Percentage.
          (g) LGEI shall give the Administrative Agent prior written, facsimile
or telephonic (promptly confirmed in writing) notice of each Borrowing
hereunder. Each such notice shall be irrevocable and to be effective, must be
received by the Administrative Agent not later than 2:00 p.m., New York City
time, (i) in the case of Alternate Base Rate Loans, on the Business Day
preceding the date on which such Loan is to be made and (ii) in the case of
Eurodollar Loans, on the third Business Day preceding the date on which such
U.S. Dollar Loan is to be made. Such notice shall specify (A) the amount of the
requested U.S. Dollar Loan, (B) the date on which such U.S. Dollar Loan is to be
made (which shall be a Business Day), (C) whether the U.S. Dollar Loan then
being requested is to be (or what portion or portions thereof are to be) an
Alternate Base Rate Loan or a Eurodollar Loan and the Interest Period or
Interest

- 41 -



--------------------------------------------------------------------------------



 



Periods with respect thereto in the case of Eurodollar Loans and (D) if
applicable, the portion of the requested U.S. Dollar Loans to be made under the
Special Production Tranche. In the case of a Eurodollar Loan, if no election of
an Interest Period is specified in such notice, such notice shall be deemed a
request for an Interest Period of one month. If no election is made as to the
Interest Rate Type of any U.S. Dollar Loan, such notice shall be deemed a
request for an Alternate Base Rate Loan.
          (h) The Administrative Agent shall promptly notify each LGEI Lender of
its proportionate share of each Borrowing, the date of such Borrowing, the
Interest Rate Type of each U.S. Dollar Loan being requested and the Interest
Periods applicable thereto. On the borrowing date specified in such notice, each
LGEI Lender shall make its share of the Borrowing available at the office of
JPMorgan Chase Bank, Loan and Agency Services Group, 10 South Dearborn, Floor 7,
Chicago, Illinois 60603, Attention: LaTanya Driver for credit to the Clearing
Account and in each case, no later than 12:00 noon New York City time, in
Federal or other immediately available funds. Upon receipt of the funds to be
made available by the LGEI Lenders to fund any Borrowing of U.S. Dollar Loans
hereunder, the Administrative Agent shall disburse such funds by depositing the
requested amounts into an account specified by LGEI provided, however, that if
the Borrowing Certificate for any particular Borrowing indicates that it is to
be made under a Special Production Tranche, then the Administrative Agent shall
deposit the proceeds of such Loan directly into the Production Account for the
Designated Picture relating to such Special Production Tranche.
          (i) Notwithstanding any provision to the contrary in this Credit
Agreement, LGEI shall not, in any notice of borrowing under this Section 2.1
request any Eurodollar Loan which, if made, would result in an aggregate of more
than twenty (20) separate Eurodollar Loans of any LGEI Lender being outstanding
hereunder at any one time. For purposes of the foregoing, Eurodollar Loans
having Interest Periods commencing or ending on different days shall be
considered separate Eurodollar Loans.
          (j) The aggregate amount of any Borrowing under the LGEI Facility
consisting of Eurodollar Loans shall be in a minimum aggregate principal amount
of U.S.$1,000,000 or such greater amount which is an integral multiple of
U.S.$100,000 and the aggregate amount of any Borrowing under LGEI Facility
consisting of Alternate Base Rate Loans shall be in a minimum aggregate
principal amount of U.S.$500,000 or such greater amount which is an integral
multiple of U.S.$100,000 (or such lesser amount as shall equal (i) the available
but unused portion of the Total LGEI Commitment then in effect or (ii) the
amount of any Borrowing to fund drawings under Letters of Credit).
          (k) Notwithstanding the provisions of clause (g) above and/or the
absence of a request from the Borrower that the Group Lenders make a Loan, the
Required Lenders may direct the Group Lenders to make Loans and apply the
proceeds thereof as follows:
               (i) if the Approved Completion Guarantor for any item of Product
being produced by a Credit Party or for which receivables are included in the
Borrowing Base shall take over production of such item of Product pursuant to
the Completion Guaranty with respect to such item of Product, to make Loans up
to the Strike Price with respect to the production of such item of Product and
pay the proceeds thereof directly to the Approved

- 42 -



--------------------------------------------------------------------------------



 



Completion Guarantor to be used to finance the production and delivery of such
item of Product pursuant to the terms of the Completion Guaranty; and
               (ii) if an Event of Default shall have occurred and be
continuing, to make Loans with respect to any item of Product being produced by
a Credit Party or for which receivables are included in the Borrowing Base and
pay the proceeds thereof directly to Persons providing services in connection
with the production, delivery and distribution of such Product so as to ensure
Completion of such item of Product and/or the collection of Eligible
Receivables.
          (l) Notwithstanding anything to the contrary above, a LGEI Lender
shall not be obligated to make any U.S. Dollar Loan or to incur any incremental
L/C Exposure if, as a result thereof, the sum of the aggregate principal amount
of all U.S. Dollar Loans then outstanding plus the then current L/C Exposure
plus the U.S. Dollar Equivalent of the aggregate principal amount of all
Sterling Loans and Australian Dollar Loans then outstanding plus the unused
portion of the Special Production Tranche for all Designated Pictures which have
not yet been Completed would exceed either (i) the Total Commitment or (ii) the
Borrowing Base.
     SECTION 2.2 Intentionally Omitted.
     SECTION 2.3 Intentionally Omitted.
     SECTION 2.4 Intentionally Omitted.
     SECTION 2.5 Notes; Repayment. Any Lender may request that the Loans made by
such Lender hereunder be evidenced by a promissory note substantially in the
form of Exhibit A hereto (each a “Note”). In such event the Borrowers shall
prepare a Note in the face amount of each such Group Lender’s Commitment,
payable to the order of each such Group Lender, duly executed on behalf of LGEI,
the UK Borrower and the Australia Borrower, as applicable, and dated as of the
date hereof. The outstanding principal balance of each U.S. Dollar Loan,
Sterling Loan and Australian Dollar Loan shall be payable in full on the
Maturity Date, subject to mandatory prepayment as provided in Section 2.12
hereof and acceleration as provided in Article 7 hereof.
     SECTION 2.6 Letters of Credit.
          (a) Upon the terms and subject to the conditions hereof and of
Applicable Law, the Issuing Bank agrees, upon the request of LGEI, to issue
Letters of Credit (and to extend Letters of Credit previously issued hereunder)
payable in U.S. Dollars or any other foreign currency acceptable to the
Administrative Agent from time to time after the Closing Date and prior to the
Commitment Termination Date, provided, however, that (A) LGEI shall not request,
and the Issuing Bank shall not issue, any Letter of Credit if, after giving
effect thereto, either (i) (x) the sum of the aggregate principal amount of all
U.S. Dollar Loans and the U.S. Dollar Equivalent of all Sterling Loans and
Australian Dollar Loans then outstanding, in the case of Letters of Credit
issued to LGEI plus the then current L/C Exposure plus the unused portion of the
Special Production Tranche for all Designated Pictures attributable to Loans
made to LGEI, as applicable, which have not yet been Completed would exceed the
Total LGEI Commitment then in effect, (ii) the sum of the aggregate principal
amount of all U.S. Dollar Loans and the U.S. Dollar Equivalent of all Sterling
Loans and Australian Dollar Loans then outstanding plus

- 43 -



--------------------------------------------------------------------------------



 



the then current L/C Exposure would exceed the Borrowing Base, or (iii) the then
current L/C Exposure would exceed $100,000,000 and (B) LGEI shall not request,
and the Issuing Bank shall not issue (or extend), any Letter of Credit having an
expiration date (x) later than the tenth day prior to the Commitment Termination
Date or (y) more than one year after its date of issuance (or extension). The
Administrative Agent acknowledges that as of the date hereof Sterling and the
Australian Dollar shall be ‘other foreign currency acceptable to the
Administrative Agent’ for the issuance of Letters of Credit in accordance with
the first sentence of this Section 2.6(a).
               (i) Immediately upon the issuance of each Letter of Credit, each
LGEI Lender shall be deemed to, and hereby agrees to, have irrevocably purchased
from the Issuing Bank a participation in such Letter of Credit in accordance
with such LGEI Lender’s Percentage.
               (ii) Each Letter of Credit may, at the option of the Issuing
Bank, provide that the Issuing Bank may (but shall not be required to) pay all
or any part of the maximum amount which may at any time be available for drawing
thereunder to the beneficiary thereof upon the occurrence or continuation of an
Event of Default and the acceleration of the maturity of the U.S. Dollar Loans,
as applicable, provided that, if payment is not then due to the beneficiary, the
Issuing Bank shall deposit the funds in question in a segregated account with
the Issuing Bank to secure payment to the beneficiary and any funds so deposited
shall be paid to the beneficiary of the Letter of Credit if conditions to such
payment are satisfied or returned to the Issuing Bank for distribution to the
Group Lenders (or, if all Obligations shall have been paid in full in cash, to
LGEI) if no payment to the beneficiary has been made and the final date
available for drawings under the Letter of Credit has passed. Each payment or
deposit of funds by the Issuing Bank as provided in this paragraph shall be
treated for all purposes of this Credit Agreement as a drawing duly honored by
such Issuing Bank under the related Letter of Credit.
          (b) Whenever LGEI desires the issuance of a Letter of Credit, it shall
deliver to the Administrative Agent and the Issuing Bank a written notice no
later than 2:00 p.m. (New York City time) at least three (3) Business Days prior
to the proposed date of issuance. That notice shall specify (i) the proposed
date of issuance (which shall be a Business Day), (ii) the face amount of the
Letter of Credit, (iii) the expiration date of the Letter of Credit and (iv) the
name and address of the beneficiary. Such notice shall be accompanied by a brief
description of the underlying transaction and upon request of the Issuing Bank
or the Administrative Agent, LGEI shall provide additional details regarding the
underlying transaction. Concurrently with the giving of written notice of a
request for the issuance of a Letter of Credit, LGEI shall provide a precise
description of the documents and the verbatim text of any certificate to be
presented by the beneficiary of such Letter of Credit which, if presented by
such beneficiary prior to the expiration date of the Letter of Credit, would
require the Issuing Bank to make payment under the Letter of Credit; provided,
however, that the Issuing Bank, in its reasonable discretion, may require
customary changes in any such documents and certificates to be presented by the
beneficiary. Upon issuance of each Letter of Credit to LGEI, the Issuing Bank
shall notify the Administrative Agent of the issuance of such Letter of Credit.
Promptly after receipt of such notice, the Administrative Agent shall notify
each LGEI Lender of the issuance and the amount of such LGEI Lender’s respective
participation in the applicable Letter of Credit.
          (c) The acceptance and payment of drafts under any Letter of Credit
shall be made in accordance with the terms of such Letter of Credit and the
Uniform Customs and

- 44 -



--------------------------------------------------------------------------------



 



Practice for Documentary Credits, International Chamber of Commerce Publication
No. 500, as adopted or amended from time to time. The Issuing Bank shall be
entitled to honor any drafts and accept any documents presented to it by the
beneficiary of such Letter of Credit in accordance with the terms of such Letter
of Credit and believed by the Issuing Bank in good faith to be genuine. Except
as otherwise required by Applicable Law which cannot be waived, the Issuing Bank
shall not have any duty to inquire as to the accuracy or authenticity of any
draft or other drawing documents which may be presented to it, but shall be
responsible only to determine in accordance with customary commercial practices
that the documents which are required to be presented before payment or
acceptance of a draft under any Letter of Credit have been delivered and that
they comply on their face with the requirements of that Letter of Credit.
          (d) If the Issuing Bank shall make payment on any draft presented
under a Letter of Credit (regardless of whether a Default, Event of Default or
acceleration has occurred), the Issuing Bank shall give notice of such payment
to the Administrative Agent and the LGEI Lenders, and each LGEI Lender hereby
authorizes and requests the Issuing Bank to advance for its account, pursuant to
the terms hereof, its share of such payment based upon its participation in the
Letter of Credit and agrees promptly to reimburse the Issuing Bank in
immediately available funds for the Dollar equivalent of the amount so advanced
on its behalf by the Issuing Bank. If any such reimbursement is not made by any
LGEI Lender in immediately available funds on the same day on which the Issuing
Bank shall have made payment on any such draft, such Group Lender shall pay
interest thereon to the Issuing Bank at a rate per annum equal to the Issuing
Bank’s cost of obtaining overnight funds in the New York Federal Funds Market
for the three (3) Business Days following the time such Group Lender fails to
make the reimbursement and thereafter at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.
          (e) The Borrowers are absolutely, unconditionally and irrevocably
obligated to reimburse all amounts drawn under each Letter of Credit. If any
draft is presented under a Letter of Credit, the payment of which is required to
be made at any time on or before the Commitment Termination Date, then payment
by the Issuing Bank of such draft shall constitute an Alternate Base Rate Loan
in an amount equal to the U.S. Dollar amount or the U.S. Dollar Equivalent of
the Sterling amount or Australian Dollar amount, as applicable, drawn under the
Letter of Credit hereunder and interest shall accrue from the date the Issuing
Bank makes payment on such draft under such Letter of Credit. If any draft is
presented under a Letter of Credit, the payment of which is required to be made
after the Commitment Termination Date or at the time when an Event of Default or
Default shall have occurred and then be continuing, then the Borrowers shall
immediately pay to the Issuing Bank, in immediately available funds in the
currency in which such Letter of Credit was issued, the full amount of such
draft together with interest thereon at a rate per annum of 2% in excess of the
rate then in effect for Alternate Base Rate Loans from the date on which the
Issuing Bank makes such payment of such draft until the date it receives full
reimbursement for such payment from LGEI. LGEI further agrees that the Issuing
Bank may reimburse itself for such drawing from the balance in the Clearing
Account or from the balance in any other account of the Borrowers maintained
with the Issuing Bank.
          (f) The Borrowers agree to pay the following amounts to the Issuing
Bank for its own account with respect to Letters of Credit issued by it
hereunder:

- 45 -



--------------------------------------------------------------------------------



 



                    (A) with respect to the issuance, amendment or transfer of
each Letter of Credit and each drawing made thereunder, documentary and
processing charges in accordance with the Issuing Bank’s standard schedule for
such charges in effect at the time of such issuance, amendment, transfer or
drawing, as the case may be; and
                    (B) a fronting fee payable to the Issuing Bank for the
period from and including the Closing Date to, but excluding, the Maturity Date,
computed at a rate equal to 1/4 of 1% per annum of the daily average L/C
Exposure (calculated on the basis of a 360-day year), such fee to be due and
payable in arrears on and through the last Business Day of each March, June,
September and December in each year (commencing on the last Business Day of
September, 2008) prior to the Maturity Date or the expiration of the last
outstanding Letter of Credit (whichever is later) and on the later of the
Maturity Date and the expiration of the last outstanding Letter of Credit.
          (g) The Borrowers agree to pay to the Administrative Agent for
distribution to each Group Lender in respect of its L/C Exposure, such Group
Lender’s Pro Rata Share of a commission (calculated on the basis of a 360-day
year) equal to (A) a per annum percentage rate equal to the Applicable Margin
for Eurodollar Loans multiplied by (B) the average daily amount of the L/C
Exposure. Such commission shall be due and payable in arrears on and through the
last Business Day of each March, June, September and December (commencing the
last Business Day of September, 2008) prior to the Maturity Date or the
expiration of the last outstanding Letter of Credit (whichever is later) and on
the later of the Maturity Date and the expiration of the last outstanding Letter
of Credit;
          (h) Promptly upon receipt by the Issuing Bank or the Administrative
Agent of any amount described in clause (B) of Section 2.6(f) or any amount
described in Section 2.6(e) previously reimbursed to the Issuing Bank by the
LGEI Lenders, the Issuing Bank or the Administrative Agent (as applicable) shall
distribute to each Group Lender its Pro Rata Share of such amount.
          (i) If by reason of (i) any change in Applicable Law after the Initial
Date, or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation
thereof, or (ii) compliance by the Issuing Bank or any Group Lender with any
direction, request or requirement (whether or not having the force of law)
issued after the Closing Date by any Governmental Authority or monetary
authority, including, without limitation, any change whether or not proposed or
published prior to the Initial Date and any modifications to Regulation D
occurring after the Initial Date:
                    (A) the Issuing Bank or any Group Lender shall be subject to
any tax, levy, impost, duty, fee, charge, deduction or withholding of any nature
with respect to any Letter of Credit (other than withholding tax imposed by the
United States of America, Canada or any political subdivision or taxing
authority thereof or therein or any other tax, levy, impost, duty, fee, charge,
deduction or withholding (1) that is measured with respect to the overall net
income of the Issuing Bank or such Group Lender or of a Lending Office of the
Issuing Bank or such Group Lender, and that is imposed by the United States of
America, Canada or by the jurisdiction in which the Issuing Bank or such Group
Lender is incorporated or

- 46 -



--------------------------------------------------------------------------------



 



carries on business, or in which such Lending Office is located, managed or
controlled or in which the Issuing Bank or such Group Lender has its principal
office or a presence which is not otherwise connected with, or required by, this
transaction (or any political subdivision or taxing authority thereof or
therein) or (2) that is imposed solely by reason of the Issuing Bank or such
Group Lender failing to make a declaration of, or otherwise to establish,
non-residence or to make any other claim for exemption, or otherwise to comply
with any certification, identification, information, documentation or reporting
requirements prescribed under the laws of the relevant jurisdiction, in those
cases where the Issuing Bank or such Group Lender may properly make the
declaration or claim or so establish non-residence or otherwise comply), or to
any variation thereof or to any penalty with respect to the maintenance or
fulfillment of its obligations under this Section 2.6, whether directly or by
such being imposed on or suffered by the Issuing Bank or any Group Lender;
                    (B) the basis of taxation of any fee or amount payable
hereunder with respect to any Letter of Credit or any participation therein
shall be changed, other than withholding tax imposed by the United States of
America or Canada as applicable, or any political subdivision or taxing
authority thereof or therein or any other tax, levy, impost, duty, charge, fee,
deduction or withholding that is measured with respect to the overall net income
of such Group Lender or of a Lending Office of such Group Lender, and that is
imposed by the United States of America or Canada or by the jurisdiction in
which such Group Lender or Lending Office is incorporated or carries on
business, in which such Lending Office is located, managed or controlled or in
which such Group Lender has its principal office or a presence not otherwise
connected with, or required by, this transaction (or any political subdivision
or taxing authority thereof or therein);
                    (C) any reserve, deposit or similar requirement is or shall
be applicable, imposed or modified in respect of any Letter of Credit issued by
the Issuing Bank or participations therein purchased by any Group Lender; or
                    (D) there shall be imposed on the Issuing Bank or any Group
Lender any other condition regarding this Section 2.6, any Letter of Credit or
any participation therein;
and the result of the foregoing is to directly or indirectly increase the cost
to the Issuing Bank or any Group Lender of issuing, making or maintaining any
Letter of Credit or of purchasing or maintaining any participation therein, or
to reduce the amount receivable in respect thereof by the Issuing Bank or any
Group Lender, then and in any such case the Issuing Bank or such Group Lender
may, at any time, notify the Borrowers, and the Borrowers shall promptly pay the
Issuing Bank or such Group Lender upon its demand such amounts as the Issuing
Bank or such Group Lender may specify to be necessary to compensate the Issuing
Bank or such Group Lender for such additional cost or reduced receipt.
Sections 2.13(b), (c) and (d) shall in all instances apply to the Issuing Bank
and any Group Lender with respect to the Letters of Credit issued hereunder. The
determination by the Issuing Bank or any Group Lender, as the case may be, of
any amount due pursuant to this Section 2.6 as set forth in a certificate
setting forth the calculation thereof in reasonable detail shall, in the absence
of manifest error, be final, conclusive and binding on all of the parties
hereto.

- 47 -



--------------------------------------------------------------------------------



 



          (j) If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then the
Administrative Agent may, and if directed by the Required Lenders shall, require
the Borrowers to deliver to the Administrative Agent Cash Equivalents in an
amount equal to the full amount of the L/C Exposure or to furnish other security
acceptable to the Required Lenders. Any amounts so delivered pursuant to the
preceding sentence shall be applied to reimburse the Issuing Bank for the amount
of any drawings honored under Letters of Credit; provided, however, that if
prior to the Maturity Date, (i) no Default or Event of Default is then
continuing, then the Administrative Agent shall return all of such collateral
relating to such deposit to the Borrowers if requested by it or (ii) Letters of
Credit shall expire or be returned by the beneficiary so that the amount of the
Cash Equivalents delivered to the Administrative Agent hereunder shall exceed
the then current L/C Exposure, then such excess shall first be applied to pay
any Obligations then due under this Credit Agreement and the remainder shall be
returned to the Borrowers.
          (k) Notwithstanding the termination of the Commitments and the payment
of the Loans, the obligations of the Borrowers under this Section 2.6 shall
remain in full force and effect until the Administrative Agent, the Issuing Bank
and the Group Lenders shall have been irrevocably released from their
obligations with regard to any and all Letters of Credit.
          (l) Notwithstanding anything to the contrary above, LGEI shall not
request, and the Issuing Bank shall not issue, any Letter of Credit if, after
giving effect thereto, the sum of the aggregate principal amount of all U.S.
Dollar Loans then outstanding plus the then current L/C Exposure plus the U.S.
Dollar Equivalent of the aggregate principal amount of all Sterling Loans and
Australian Dollar Loans then outstanding plus the unused portion of the Special
Production Tranche for all Designated Pictures which have not yet been Completed
would exceed either (i) the Total Commitment or (ii) the Borrowing Base.
     SECTION 2.7 Interest.
          (a) In the case of an Alternate Base Rate Loan, interest shall be
payable at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365/366 days, as the case may be, during such times as
the Alternate Base Rate is based upon the Prime Rate, and over a year of
360 days at all other times) equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans. Interest shall be payable in
arrears on each Alternate Base Rate Loan on each applicable Interest Payment
Date and on the Maturity Date.
          (b) In the case of a U.S. Eurodollar Loan, interest shall be payable
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the LIBO Rate plus the Applicable Margin for
U.S. Eurodollar Loans. Interest shall be payable on each U.S. Eurodollar Loan on
each applicable Interest Payment Date, on the Maturity Date and on the date of a
conversion of such U.S. Eurodollar Loan to an Alternate Base Rate Loan. The
Administrative Agent shall determine the applicable LIBO Rate for each Interest
Period as soon as practicable on the date when such determination is to be made
in respect of such Interest Period and shall promptly notify the Borrowers and
the Group Lenders of the applicable interest rate so determined. Such
determination shall be conclusive absent manifest error.

- 48 -



--------------------------------------------------------------------------------



 



          (c) In the case of a Sterling Eurodollar Loan, interest shall be
payable at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 days) equal to the Sterling LIBO Rate plus the
Applicable Margin for Sterling Eurodollar Loans plus Mandatory Cost. Interest
shall be payable on each Sterling Eurodollar Loan on each applicable Interest
Payment Date and on the Maturity Date. The Administrative Agent shall determine
the applicable Sterling LIBO Rate for each Interest Period as soon as
practicable on the date when such determination is to be made in respect of such
Interest Period and shall promptly notify the Borrowers and the Group Lenders of
the applicable interest rate so determined. Such determination shall be
conclusive absent manifest error.
          (d) In the case of an Australian Dollar Eurodollar Loan, interest
shall be payable at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days) equal to the Australian Dollar LIBO
Rate plus the Applicable Margin for Australian Dollar Eurodollar Loans. Interest
shall be payable on each Australian Dollar Eurodollar Loan on each applicable
Interest Payment Date and on the Maturity Date. The Administrative Agent shall
determine the applicable Australian Dollar LIBO Rate for each Interest Period as
soon as practicable on the date when such determination is to be made in respect
of such Interest Period and shall promptly notify the Borrowers and the Group
Lenders of the applicable interest rate so determined. Such determination shall
be conclusive absent manifest error.
          (e) Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to but excluding the date on which such Loan is
paid or, if applicable, converted to a Loan of a different Interest Rate Type.
          (f) Anything in this Credit Agreement or the Notes to the contrary
notwithstanding, the interest rate on the Loans or with respect to any drawing
under a Letter of Credit shall in no event be in excess of the maximum rate
permitted by Applicable Law.
     SECTION 2.8 Commitment Fee and Other Fees.
          (a) LGEI agrees to pay to the Administrative Agent for the account of
each LGEI Lender on the last Business Day of each March, June, September and
December in each year (commencing on the last Business Day of September 2008)
and on the date of any termination or reduction of the LGEI Commitment, as
applicable, and on the Commitment Termination Date, a fee (the “Commitment Fee”
and collectively, for all the Lenders, the “Commitment Fees”) as follows:
                    (A) in the event that the sum of (i) the average amount of
the outstanding Loans and (ii) the average L/C Exposure during the previous
period or quarter were equal to or less than 50% of the Total Commitment, an
amount equal to 0.50% per annum (computed on the basis of the actual number of
days elapsed during the preceding period or quarter over a year of 360 days) on
the average daily amount during the preceding period or quarter by which such
Group Lender’s Commitment (as such Commitment may be reduced in accordance with
the provisions of this Credit Agreement) exceeded the sum of such Group Lender’s
Pro Rata Share of the L/C Exposure plus the aggregate principal amount of such
Group Lender’s outstanding Loans.

- 49 -



--------------------------------------------------------------------------------



 



                    (B) in the event that the sum of (i) the average amount of
the outstanding Loans and (ii) the average L/C Exposure during the previous
period or quarter were greater than 50% of the Total Commitment, an amount equal
to 0.375% per annum (computed on the basis of the actual number of days elapsed
during the preceding period or quarter over a year of 360 days) on the average
daily amount during the preceding period or quarter by which such Group Lender’s
Commitment (as such Commitment may be reduced in accordance with the provisions
of this Credit Agreement) exceeded the sum of such Group Lender’s Pro Rata Share
of the L/C Exposure plus the aggregate principal amount of such Group Lender’s
outstanding Loans.
          (b) The Commitment Fees shall commence to accrue on the date this
Credit Agreement is executed by all the parties hereto.
          (c) In addition, LGEI agrees to pay to the Administrative Agent, on
the date this Credit Agreement is executed by all the parties hereto, any and
all fees that are then due and payable pursuant to the Fee Letter;
     SECTION 2.9 Termination and/or Reduction of the Commitments.
          (a) Upon at least three (3) Business Days’ prior written, facsimile or
telephonic notice (provided that such telephonic notice is immediately followed
by written confirmation) to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment. In the case of a partial reduction, each reduction
of the Total Commitment shall be in a minimum aggregate principal amount of
U.S.$5,000,000 and an integral multiple of U.S.$1,000,000; provided, however,
that the Total Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of all U.S. Dollar Loans then outstanding, plus
the then current L/C Exposure plus the unused portion of a Special Production
Tranche for all Designated Pictures for which Loans have been made to LGEI which
have not been Completed plus the U.S. Dollar Equivalent of the aggregate
principal amount of all Sterling Loans and Australian Dollar Loans then
outstanding. Any partial reduction of the Total Commitment shall be made among
the Lenders ratably in accordance with their respective Percentages.
          (b) Intentionally Omitted
          (c) Simultaneously with each such termination or reduction of the
Total LGEI Commitment, the Borrowers shall pay to the Administrative Agent for
the benefit of the relevant Group Lenders all accrued and unpaid Commitment Fees
on the amount of the Commitments so terminated or reduced through the date of
such termination or reduction.
     SECTION 2.10 Default Interest; Alternate Rate of Interest.
          (a) So long as an Event of Default shall have occurred and be
continuing (after, as well as before judgment), the Borrowers shall on demand
from time to time pay interest, to the extent permitted by Applicable Law, on
any then unpaid amount of the Obligations at a rate per annum (i) for the
remainder of the then current Interest Period for each Eurodollar Loan, at 2% in
excess of the rate then in effect for each such Eurodollar Loan and (ii)

- 50 -



--------------------------------------------------------------------------------



 



for each Alternate Base Rate Loan, at 2% in excess of the rate then in effect
for each such Alternate Base Rate Loan.
          (b) In the event, and on each occasion, that on or before the day on
which the LIBO Rate, Australian Dollar LIBO Rate or Sterling LIBO Rate for a
Eurodollar Loan, as applicable, is to be determined as set forth herein, (i) the
Administrative Agent shall have received notice from any LGEI Lender, UK Lender
or Australia Lender, as applicable, of such Group Lender’s determination (which
determination, absent manifest error, shall be conclusive) that Dollar deposits
in an amount equal to the principal amount of such Group Lender’s Eurodollar
Loan are not generally available in the London Interbank Market or that the rate
at which such Dollar deposits are being offered will not adequately and fairly
reflect the cost to such Group Lender of making or maintaining the principal
amount of such Group Lender’s Eurodollar Loan during the applicable Interest
Period or (ii) the Administrative Agent shall have determined that reasonable
means do not exist for ascertaining the applicable LIBO Rate, Australian Dollar
LIBO Rate or Sterling LIBO Rate, as applicable, the Administrative Agent shall,
as soon as practicable thereafter, give written or facsimile notice of such
determination by such Group Lender or the Administrative Agent, to the Borrowers
and the Group Lenders and any request by the Borrowers for a Eurodollar Loan
pursuant to Section 2.1, Section 2.21 or Section 2.22 or conversion to or
continuation as a Eurodollar Loan pursuant to Section 2.11, made after receipt
of such notice and until the circumstances giving rise to such notice no longer
exist, shall be deemed to be a request for an Alternate Base Rate Loan in the
case of a U.S. Dollar Loan; provided, however, that in the circumstances
described in clause (i) above, such deemed request shall only apply to the
affected Group Lender’s portion thereof.
     SECTION 2.11 Continuation and Conversion of Loans. The Borrowers shall have
the right (i) at any time to convert any Eurodollar Loan or portion thereof to
an Alternate Base Rate Loan or to continue any Eurodollar Loan or portion
thereof for a successive Interest Period and (ii) at any time to convert any
Alternate Base Rate Loan or portion thereof to a Eurodollar Loan, subject to the
following:
          (a) the Borrowers shall give (i) the Administrative Agent prior
written, facsimile or telephonic (promptly confirmed in writing) notice of at
least three (3) Business Days of each continuation or conversion of U.S. Dollar
Loans hereunder and (ii) J.P. Morgan Europe Limited (with a copy to the
Administrative Agent) prior written notice of at least three (3) Business Days
of each continuation of Sterling Loans and/or Australian Dollar Loans. Each such
notice shall be irrevocable and to be effective, must be received by the
Administrative Agent on the day required not later than 2:00 p.m. New York City
time in the case of any U.S. Dollar Loan or 11:00 a.m. (London time) in the case
of any Sterling Loan or any Australian Dollar Loan;
          (b) no Event of Default or Default shall have occurred and be
continuing at the time of any conversion to a Eurodollar Loan or continuation of
a Eurodollar Loan into a subsequent Interest Period;
          (c) the aggregate principal amount of Loans continued as, or converted
to, Eurodollar Loans as part of the same continuation or conversion, shall be in
a minimum amount

- 51 -



--------------------------------------------------------------------------------



 



of U.S.$1,000,000 or the U.S. Dollar Equivalent thereof or in such greater
amount which is an integral multiple of U.S.$100,000 or the U.S. Dollar
Equivalent thereof;
          (d) Intentionally omitted;
          (e) if fewer than all U.S. Dollar Loans at the time outstanding shall
be continued or converted, such continuation or conversion shall be made pro
rata among the LGEI Lenders in accordance with the respective Percentage of the
principal amount of such Loans held by such Group Lenders immediately prior to
such continuation or conversion;
          (f) no Alternate Base Rate Loan (or portion thereof) may be converted
to a Eurodollar Loan and no Eurodollar Loan may be continued as a Eurodollar
Loan if, after such conversion or continuation, and after giving effect to any
concurrent prepayment of U.S. Dollar Loans, Australian Dollar Loans or Sterling
Loans, as applicable, an aggregate of more than twenty (20) separate Eurodollar
Loans would be outstanding under Facility (for purposes of determining the
number of such Loans outstanding, Loans with different Interest Periods shall be
counted as different Eurodollar Loans even if made on the same date);
          (g) Intentionally omitted;
          (h) the Interest Period with respect to a new Eurodollar Loan effected
by a continuation or conversion shall commence on the date of such continuation
or conversion;
          (i) if a Eurodollar Loan is converted to an Alternate Base Rate Loan
other than on the last day of the Interest Period with respect thereto, the
amounts required by Section 2.12 shall be paid upon such conversion;
          (j) accrued interest on a Eurodollar Loan (or portion thereof) being
converted to an Alternate Base Rate Loan shall be paid by the Borrowers at the
time of conversion; and
          (k) each request for a continuation as, or conversion to, a Eurodollar
Loan which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month;
          (l) Intentionally omitted;
          (m) Intentionally omitted;
          (n) Intentionally omitted;
          (o) In the event that the Borrowers shall not give written notice to
continue any Sterling Loan or Australian Dollar Loan as provided above, unless
such Loan is repaid, the relevant Borrower shall be deemed to have requested a
continuation as a Sterling Eurodollar Loan or an Australian Dollar Eurodollar
Loan (as applicable) with an Interest Period of one month. In the event that the
Borrowers shall not give notice to continue or convert any U.S. Dollar Loan as
provided above, unless such Loan is repaid, such Loan shall automatically be
(i) continued as a Eurodollar Loan with an Interest Period of one month or
(ii) converted to an Alternate Base Rate Loan at the expiration of the then
current Interest Period in the

- 52 -



--------------------------------------------------------------------------------



 



Administrative Agent’s discretion. The Administrative Agent shall, after it
receives notice from any of the Borrowers, promptly give the LGEI Lenders notice
of any continuation, rollover or conversion.
     SECTION 2.12 Prepayment of Loans; Reimbursement of Group Lenders.
          (a) Intentionally Omitted.
          (b) Subject to the terms of Section 2.12(e), (A) the applicable
Borrower shall have the right at its option at any time and from time to time to
prepay (i) any Alternate Base Rate Loan, in whole or in part, upon at least one
Business Day’s written, telephonic (promptly confirmed in writing) or
telegraphic notice, in the principal amount of U.S.$1,000,000 or such greater
amount which is an integral multiple of U.S.$100,000 and (ii) any U.S.
Eurodollar Loan, in whole or in part, upon at least three Business Days’
written, telephonic (promptly confirmed in writing) or telegraphic notice, in
the principal amount of U.S.$1,000,000 or such greater amount which is an
integral multiple of U.S.$500,000, (B) the UK Borrower shall have the right at
its option at any time and from time to time to prepay any Sterling Eurodollar
Loan, in whole or in part, upon at least three Business Days’ written notice, in
the principal amount of £500,000 or such greater amount which is an integral
multiple of £100,000 and (C) the Australian Borrower shall have the right at its
option at any time and from time to time to prepay any Australian Dollar
Eurodollar Loan, in whole or in part, upon at least three Business Days’ written
notice, in the principal amount of AU$500,000 or such greater amount which is an
integral multiple of AU$100,000.
          (c) Intentionally Omitted.
          (d) Intentionally Omitted.
          (e) The Borrowers shall reimburse each Group Lender on demand for any
loss (excluding any loss of the Applicable Margin) incurred or to be incurred by
it in the reemployment of the funds released (i) by any prepayment or conversion
(for any reason) of any Eurodollar Loan if such Loan is repaid other than on its
last day of the Interest Period for such Loan or (ii) in the event that after
the Borrowers deliver a notice of Borrowing under Section 2.1(a) or a notice of
conversion or continuation under Section 2.11(a) in respect of Eurodollar Loans,
such Loan is not made on the first day of the Interest Period specified in such
notice of Borrowing for any reason other than (I) a suspension or limitation
under Section 2.10(b) of the right of the Borrowers to select a Eurodollar Loan
or (II) a breach by the Group Lenders of their obligation hereunder. Such loss
shall be the amount as reasonably determined by such Group Lender as the excess,
if any, of (A) the amount of interest which would have accrued to such Group
Lender on the amount so paid or not borrowed, continued or converted at a rate
of interest equal to the interest rate applicable to such Loan pursuant to
Section 2.7 hereof (but excluding the Applicable Margin) over (B) the amount
realized by such Group Lender in reemploying the funds not advanced or the funds
received in prepayment or realized from the Loan so continued or converted
during the period referred to above. Each Group Lender shall deliver to the
Borrowers from time to time one or more certificates setting forth the amount of
such loss (and in reasonable detail the manner of computation thereof) as
determined by such Group Lender, which certificates shall be conclusive absent
manifest error. The Borrowers shall pay the

- 53 -



--------------------------------------------------------------------------------



 



Administrative Agent for the account of such Group Lender the amount shown or
such certificate within ten (10) days of the Borrowers’ receipt of such
certificate. The Administrative Agent is authorized (but not obligated) to debit
any deposit account of the Borrower now or hereafter maintained by the Borrower
with the Administrative Agent (including without limitation any Collection
Account) to pay any such amount due under this Section 2.12(e) that is not paid
when due.
          (f) In the event the Borrowers fail to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to this Section, the
Borrowers on demand by any Group Lender, shall pay to the Administrative Agent
for the account of such Group Lender any amounts required to compensate such
Group Lender for any loss incurred by such Group Lender as a result of such
failure to prepay, including, without limitation, any loss, cost or expenses
incurred by reason of the acquisition of deposits or other funds by such Group
Lender to fulfill deposit obligations incurred in anticipation of such
prepayment. Each Group Lender shall deliver to the Borrowers and the
Administrative Agent from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Group Lender, which certificates shall be
conclusive absent manifest error. The Administrative Agent is authorized (but
not obligated) to debit any deposit account of the Borrower now or hereafter
maintained by the Borrower with the Administrative Agent (including without
limitation any Collection Account) to pay any such amount due under this
Section 2.12(f) that is not paid when due.
          (g) If at any time the sum of the aggregate principal amount of all
U.S. Dollar Loans then outstanding plus the then current L/C Exposure plus the
U.S. Dollar Equivalent of the aggregate principal amount of all Sterling Loans
and Australian Dollar Loans then outstanding, exceeds the Borrowing Base as set
forth on any Borrowing Base Certificate delivered to the Administrative Agent,
the Borrowers shall within ten (10) days after the due date of such Borrowing
Base Certificate prepay outstanding Loans or deposit Cash Equivalents in the
Cash Collateral Accounts to the extent necessary to eliminate such excess. If at
any time the sum of the aggregate principal amount of all U.S. Dollar Loans to
the UK Borrower then outstanding plus the U.S. Dollar Equivalent of the
aggregate principal amount of all Sterling Loans then outstanding would exceed
the UK Sublimit, the UK Borrower shall promptly prepay outstanding Loans or
deposit Cash Equivalents in the Cash Collateral Accounts to the extent necessary
to eliminate such excess. If at any time the sum of the aggregate principal
amount of all U.S. Dollar Loans to the Australia Borrower then outstanding plus
the U.S. Dollar Equivalent of the aggregate principal amount of all Australian
Dollar Loans then outstanding would exceed the Australia Sublimit, the Australia
Borrower shall promptly prepay outstanding Loans or deposit Cash Equivalents in
the Cash Collateral Accounts to the extent necessary to eliminate such excess.
          (h) Simultaneously with each termination and/or mandatory or optional
reduction of the Total LGEI Commitment pursuant to Section 2.9, the Borrowers
shall pay to the Administrative Agent (for the benefit of the Group Lenders) the
amount, if any, by which  the sum of the aggregate outstanding principal amount
of the U.S. Dollar Loans plus the L/C Exposure plus the unused portion of the
Special Production Tranche for all Designated Pictures for which Loans have been
made to LGEI which have not yet been Completed plus the U.S. Dollar Equivalent
of the aggregate outstanding principal amount of the Sterling Loans and

- 54 -



--------------------------------------------------------------------------------



 



Australian Dollar Loans exceeds the sum of the reduced Total Commitment plus all
accrued and unpaid interest thereon plus the Commitment Fees on the amount of
the Total Commitment so terminated or reduced through the date thereof. To the
extent there is outstanding L/C Exposure at the time of any optional or
mandatory termination of the Total Commitment, the Borrowers shall deliver to
the Administrative Agent Cash Equivalents in an amount equal to the full amount
of the L/C Exposure or furnish other security acceptable to the Required
Lenders.
          (i) If on any day on which the Loans would otherwise be required to be
prepaid but for the operation of this Section 2.12(i) (each a “Prepayment
Date”), the amount of such required prepayment exceeds the then outstanding
aggregate principal amount of U.S. Dollar Loans that constitute Alternate Base
Rate Loans, and no Default or Event of Default is then continuing, then on such
Prepayment Date the Borrowers may, at their option, deposit U.S. Dollars with
the Administrative Agent or into the Cash Collateral Account, as appropriate, in
an amount equal to such excess. If the Borrowers make such deposit then (i) only
the outstanding Alternate Base Rate Loans shall be required to be prepaid on
such Prepayment Date and (ii) on the last day of each Interest Period with
respect to any Eurodollar Loan, in effect after such Prepayment Date, the
Administrative Agent is irrevocably authorized and directed to apply such
Sterling funds or Australian Dollar funds so deposited with the Administrative
Agent or funds from Cash Collateral Account, if any, (and liquidate investments
held in such cash collateral account as necessary), as appropriate, to prepay
Eurodollar Loans for which the Interest Period is then ending until the
aggregate of such prepayments equals the prepayment which would have been
required on such Prepayment Date but for the operation of this Section 2.12(i).
          (j) Unless otherwise designated in writing by the Borrowers, all
prepayments shall be applied to the applicable principal payment set forth in
this Section 2.12, first to that amount of such applicable principal payment
then maintained as Alternate Base Rate Loans, and then to that amount of such
applicable principal payment maintained as Eurodollar Loans in order of the
scheduled expiry of Interest Periods with respect thereto.
     SECTION 2.13 Change in Circumstances.
          (a) In the event that after the Closing Date, any change in Applicable
Law or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation thereof
or, with respect to clauses (ii), (iii) or (iv) below any changes in conditions,
shall occur which shall:
               (i) subject any LGEI Lender, Australia Lender or UK Lender to, or
increase the net amount of, any tax, levy, impost, duty, charge, fee, deduction
or withholding with respect to any Eurodollar Loan (other than withholding tax
imposed by the United States of America or any political subdivision or taxing
authority thereof or therein or any other tax, levy, impost, duty, charge, fee,
deduction or withholding (x) that is measured with respect to the overall net
income of such Group Lender or of a Lending Office of such Group Lender, and
that is imposed by the United States of America or by the jurisdiction in which
such Group Lender or Lending Office is incorporated or carries on business, in
which such Lending Office is located, managed or controlled or in which such
Group Lender has its principal office or a presence not otherwise connected
with, or required by, this transaction (or any political subdivision or taxing

- 55 -



--------------------------------------------------------------------------------



 



authority thereof or therein), or (y) that is imposed solely by reason of any
Group Lender failing to make a declaration of, or otherwise to establish,
nonresidence, or to make any other claim for exemption, or otherwise to comply
with any certification, identification, information, documentation or reporting
requirements prescribed under the laws of the relevant jurisdiction, in those
cases where a Group Lender may properly make such declaration or claim or so
establish nonresidence or otherwise comply); or
               (ii) change the basis of taxation of any payment to any LGEI
Lender, Australia Lender or UK Lender of principal of or interest on any
Eurodollar Loan or other fees and amounts payable to any Group Lender hereunder,
or any combination of the foregoing, other than withholding tax imposed by the
United States of America as applicable, or any political subdivision or taxing
authority thereof or therein or any other tax, levy, impost, duty, charge, fee,
deduction or withholding that is measured with respect to the overall net income
of such Group Lender or of a Lending Office of such Group Lender, and that is
imposed by the United States of America or by the jurisdiction in which such
Group Lender or Lending Office is incorporated or carries on business, in which
such Lending Office is located, managed or controlled or in which such Group
Lender has its principal office or a presence not otherwise connected with, or
required by, this transaction (or any political subdivision or taxing authority
thereof or therein); or
               (iii) impose, modify or deem applicable any reserve, deposit or
similar requirement against any assets held by, deposits with or for the account
of, or loans or commitments by, an office of such Group Lender with respect to
any Eurodollar Loan; or
               (iv) impose upon such Group Lender or the London Interbank Market
any other condition with respect to the Eurodollar Loans or this Credit
Agreement;
and the result of any of the foregoing shall be to increase the actual cost to
such Group Lender of making or maintaining any Eurodollar Loan hereunder or to
reduce the amount of any payment (whether of principal, interest or otherwise)
received or receivable by such Group Lender in connection with any Eurodollar
Loan hereunder, or to require such Group Lender to make any payment in
connection with any Eurodollar Loan hereunder, in each case by or in an amount
which such Group Lender in its sole judgment shall deem material, then and in
each case, the Borrowers agree to pay to the Administrative Agent for the
account of such Group Lender, as provided in paragraph (c) below, such amounts
as shall be necessary to compensate such Group Lender for such cost, reduction
or payment.
          (b) If at any time and from time to time after the Initial Date, any
Group Lender shall have determined that the applicability of any law, rule,
regulation or guideline regarding capital adequacy which is adopted after the
Initial Date, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or the compliance by any Group Lender (or any Lending Office of such
Group Lender) or any Group Lender’s holding company with any request or
directive issued after the Initial Date regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Group Lender’s capital or on the capital of such Group Lender’s holding company,
if any,

- 56 -



--------------------------------------------------------------------------------



 



as a consequence of this Credit Agreement or the Loans made or Letters of Credit
issued or participated in by such Group Lender pursuant hereto to a level below
that which such Group Lender or such Group Lender’s holding company could have
achieved but for such applicability, adoption, change or compliance (taking into
consideration such Group Lender’s policies and the policies of such Group
Lender’s holding company with respect to capital adequacy) by an amount deemed
by such Group Lender to be material, then from time to time the Borrowers agree
to pay to the Administrative Agent for the account of such Group Lender, as
provided in paragraph (c) below, such additional amount or amounts as will
compensate such Group Lender or such Group Lender’s holding company for any such
reduction suffered to the extent attributable to this Credit Agreement or the
Loans made or Letters of Credit issued or participated in pursuant hereto.
          (c) Each LGEI Lender, Australia Lender and UK Lender shall deliver to
LGEI and to the Administrative Agent from time to time one or more certificates
setting forth the amounts due to such Group Lender under paragraphs (a) or
(b) above, the changes as a result of which such amounts are due and the manner
of computing such amounts. Each such certificate shall be conclusive in the
absence of manifest error. The Borrowers shall pay to the Administrative Agent
for the account of each such Group Lender the amounts shown as due on any such
certificate within ten (10) business days after the Borrowers’ receipt of the
same. No failure on the part of any Group Lender to demand compensation under
paragraph (a) or (b) above on any one occasion shall constitute a waiver of its
right to demand such compensation on any other occasion. The protection of this
Section 2.13 shall be available to each Group Lender regardless of any possible
contention of the invalidity or inapplicability of any law, regulation or other
condition which shall give rise to any demand by such Group Lender for
compensation hereunder.
          (d) Each Group Lender agrees that after it becomes aware of the
occurrence of an event or the existence of a condition that (i) would cause it
to incur any increased cost hereunder or render it unable to perform its
agreements hereunder for the reasons specifically set forth in Section 2.6(i),
Section 2.10(b), this Section 2.13 or Section 2.18 or (ii) would require the
Borrowers to pay an increased amount under Section 2.6(i), Section 2.10(b), this
Section 2.13 or Section 2.18, to the extent not inconsistent with such Group
Lender’s internal policies it will use reasonable efforts to make, fund or
maintain the affected Loans of such Group Lender, or, if applicable, to
participate in Letters of Credit as required by Section 2.6 through another
Lending Office of such Group Lender if as a result thereof the additional monies
which would otherwise be required to be paid or the reduction of amounts
receivable by such Group Lender thereunder in respect of such Loans, Letters of
Credit or participations therein would be materially reduced, or such inability
to perform would cease to exist, or the increased costs which would otherwise be
required to be paid in respect of such Loans, Letters of Credit or
participations therein pursuant to Section 2.6(i), Section 2.10(b), this
Section 2.13 or Section 2.18 would be materially reduced or the taxes or other
amounts otherwise payable under Section 2.6(i), Section 2.10(b), this
Section 2.13 or Section 2.18 would be materially reduced, and if, as determined
by such Group Lender, in its sole discretion, the making, funding or maintaining
of such Loans, Letters of Credit or participations therein through such other
Lending Office would not otherwise materially adversely affect such Loans,
Letters of Credit or participations therein or such Group Lender.

- 57 -



--------------------------------------------------------------------------------



 



          (e) Each Group Lender will use reasonable efforts to notify the
Borrowers, through the Administrative Agent, of any event of which it has
knowledge that will entitle such Group Lender to compensation pursuant to
subsections 2.6(i), 2.10(b), this Section 2.13 or Section 2.18. No failure by
any Group Lender to give (or delay in giving) such notice shall adversely affect
such Group Lender’s rights to such compensation.
          (f) If the Borrowers shall receive notice from any Group Lender that
amounts are due to such Group Lender pursuant to paragraph (c) hereof or that
any of the events designated in paragraph (d) hereof have occurred, the
Borrowers may (but subject in any such case to the payments required by
Sections 2.12(b) and 2.14), upon at least five Business Days’ prior written or
telecopier notice to such Group Lender and the Administrative Agent, but not
more than 60 days after receipt of written notice from such Group Lender,
identify to the Administrative Agent a lending institution acceptable to the
Borrowers and the Administrative Agent, which will purchase the Commitments, the
amount of outstanding Loans and any participations in Letters of Credit from the
Group Lender providing such notice, and such Group Lender shall thereupon assign
its Commitment, any Loans owing to such Group Lender, any participations in
Letters of Credit and the Notes held by such Group Lender to such replacement
lending institution pursuant to Section 13.3.
     SECTION 2.14 Change in Legality.
          (a) Notwithstanding anything to the contrary contained elsewhere in
this Credit Agreement, if any change after the date hereof in Applicable Law,
guideline or order, or in the interpretation thereof by any Governmental
Authority charged with the administration thereof, shall make it unlawful for
any Group Lender to make or maintain any Eurodollar Loan or to give effect to
its obligations as contemplated hereby with respect to a Eurodollar Loan, then,
by written notice to the Borrowers and the Administrative Agent such Group
Lender may (i) declare that Eurodollar Loans will not thereafter be made by such
Group Lender hereunder and/or (ii) require that, subject to Section 2.11, all
outstanding Eurodollar Loans made by it be converted to Alternate Base Rate
Loans whereupon all of such Eurodollar Loans shall automatically be converted to
Alternate Base Rate Loans as of the effective date of such notice as provided in
paragraph (b) below. Such Group Lender’s Pro Rata Share of any subsequent
Eurodollar Loan shall, instead, be an Alternate Base Rate Loan unless such
declaration is subsequently withdrawn.
          (b) A notice to the Borrowers by any Group Lender pursuant to
paragraph (a) above shall be effective for purposes of clause (ii) thereof, if
lawful, on the last day of the current Interest Period for each outstanding
Eurodollar Loan; and in all other cases, on the date of receipt of such notice
by the Borrowers.
     SECTION 2.15 United States Withholding.
          (a) Prior to the date of the initial Loans hereunder, and prior to the
effective date set forth in the Assignment and Acceptance with respect to any
LGEI Lender becoming a LGEI Lender after the date hereof, and from time to time
thereafter if requested by LGEI or the Administrative Agent or required because,
as a result of a change in law or a change in circumstances or otherwise, a
previously delivered form or statement becomes incomplete or

- 58 -



--------------------------------------------------------------------------------



 



incorrect in any material respect, each LGEI Lender organized under the laws of
a jurisdiction outside the United States shall provide, if applicable, the
Administrative Agent and LGEI with complete, accurate and duly executed forms or
other statements prescribed by the Internal Revenue Service of the United States
certifying such Group Lender’s exemption from, or entitlement to a reduced rate
of, United States withholding taxes (including backup withholding taxes) with
respect to all payments to be made to such Group Lender hereunder and under any
other Fundamental Document.
          (b) LGEI and the Administrative Agent shall be entitled to deduct and
withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments to a LGEI Lender hereunder or
under any other Fundamental Document, if and to the extent that LGEI or the
Administrative Agent in good faith determines that such deduction or withholding
is required by the law of the United States, including, without limitation, any
applicable treaty of the United States. In the event LGEI or the Administrative
Agent shall so determine that deduction or withholding of taxes is required,
they shall advise the affected LGEI Lender as to the basis of such determination
prior to actually deducting and withholding such taxes. In the event LGEI or the
Administrative Agent shall so deduct or withhold taxes from amounts payable
hereunder, they (i) shall pay to, or deposit with, the appropriate taxing
authority in a timely manner the full amount of taxes it has deducted or
withheld; (ii) shall provide to each LGEI Lender from whom taxes were deducted
or withheld, evidence of payment of such taxes to, or the deposit thereof with,
the appropriate taxing authority and a statement setting forth the amount of
taxes deducted or withheld, the applicable rate, and any other information or
documentation reasonably requested by such Group Lender; and (iii) shall forward
to each such Group Lender any official tax receipts or other documentation with
respect to the payment or deposit of the deducted or withheld taxes as may be
issued from time to time by the appropriate taxing authority. Unless LGEI and
the Administrative Agent have received forms or other documents satisfactory to
them indicating that payments hereunder or under any Note are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrowers or the Administrative Agent may withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Group Lender organized under the laws of a jurisdiction
outside the United States.
          (c) Each LGEI Lender agrees (i) that as between it and LGEI or the
Administrative Agent, such Group Lender shall be the Person to deduct and
withhold taxes, and to the extent required by law, it shall deduct and withhold
taxes on amounts that such Group Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this Credit
Agreement to such other Person(s) pursuant to Section 13.3; and (ii) to
indemnify LGEI and the Administrative Agent and any officers, directors, agents,
employees or representatives of the Borrowers or the Administrative Agent
against, and to hold them harmless from, any tax, interest, additions to tax,
penalties, reasonable counsel and accountants’ fees, disbursements or payments
arising from the assertion by any appropriate taxing authority of any claim
against them relating to a failure to withhold taxes as required by law with
respect to amounts described in clause (i) of this paragraph (c) or arising from
the reliance by the Borrowers or the Administrative Agent on any form or other
document furnished by such Group Lender and purporting to establish a basis for
not withholding, or for withholding at a reduced rate, taxes with respect to
payments hereunder or under any other Fundamental Document.

- 59 -



--------------------------------------------------------------------------------



 



          (d) Each assignee of a LGEI Lender’s interest in this Credit Agreement
in conformity with Section 13.3 shall be bound by this Section 2.15, so that
such assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.15.
          (e) Notwithstanding the foregoing, in the event that any withholding
taxes or additional withholding taxes shall become payable solely as a result of
any change in any statute, treaty, ruling, determination or regulation occurring
after the Initial Date in respect of any sum payable hereunder or under any
other Fundamental Document to any Group Lender or the Administrative Agent
(i) the sum payable by LGEI shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Group Lender or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) LGEI shall make such deductions,
(iii) LGEI shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with Applicable Law and (iv) LGEI shall forward
to such Group Lender or the Administrative Agent (as the case may be) the
official tax receipts or other documentation pursuant to Section 2.15(b). In
addition, LGEI shall indemnify each LGEI Lender and the Administrative Agent for
any additional withholding taxes paid by such Group Lender or the Administrative
Agent, as the case may be, or any liability (including penalties and interest)
arising therefrom or with respect thereto, whether or not such additional
withholding taxes were correctly or legally asserted.
          (f) In the event that a LGEI Lender receives a refund of or credit for
taxes withheld or paid pursuant to clause (e) of this Section, which credit or
refund is identified by such Group Lender as being a result of taxes withheld or
paid in connection with sums payable hereunder or under any other Fundamental
Document, such Group Lender shall promptly notify the Administrative Agent and
the Borrowers and shall, if no Default or Event of Default has occurred and is
continuing, remit to the Borrowers the amount of such refund or credit allocable
to payments made hereunder or under any other Fundamental Document.
          (g) Each LGEI Lender agrees that after it becomes aware of the
occurrence of an event that would cause the Borrowers to pay any amount pursuant
to clause (e) of this Section 2.15, it will use reasonable efforts to notify
LGEI of such event and, to the extent not inconsistent with such Group Lender’s
internal policies, will use its reasonable efforts to make, fund or maintain the
affected U.S. Dollar Loans of such Group Lender, or, if applicable, to
participate in Letters of Credit through another Lending Office of such Group
Lender if as a result thereof the additional monies which would otherwise be
required to be paid by reason of Section 2.15(e) in respect of such Loans,
Letters of Credit or participations therein would be materially reduced, and if,
as determined by such Group Lender, in its discretion, the making, funding or
maintaining of such Loans, Letters of Credit or participations therein through
such other Lending Office would not otherwise materially adversely affect such
Loans, Letters of Credit or participations therein or such Group Lender.
          (h) Notwithstanding anything to the contrary herein, each LGEI Lender
represents and warrants that, as of the Closing Date, each such LGEI Lender is
entitled to receive any payments under this Agreement without deduction or
withholding of any United States Federal income taxes.

- 60 -



--------------------------------------------------------------------------------



 



     SECTION 2.16 Foreign Currency Conversion; Withholding.
          (a) If the net amount of any payment received by the Administrative
Agent in respect of the Sterling Loans hereunder, after such amount has (in the
case of an amount received in a currency other than Sterling and/or received
outside the United Kingdom) been converted into Sterling and transferred to
London in accordance with normal banking procedures, is less than the amount
otherwise then due and owing by the UK Borrower to the UK Lender hereunder, or
if the Administrative Agent is unable to immediately convert and transfer any
such amount as aforesaid, then UK Borrower agrees as a separate obligation to
the UK Lender to indemnify the UK Lender against the loss incurred by reason of
such shortfall or delay to the extent but only to the extent such shortfall or
delay is due to (i) the application of any exchange controls or similar laws and
regulations or (ii) the fact that such amount was received in a currency other
than Sterling; and if the amount of Sterling thus received by the Administrative
Agent, after such conversion, exceeds the amount otherwise then due and owing,
the Administrative Agent shall apply such excess to prepay any Loans until the
UK Borrower Loans shall have been reduced to zero, and thereafter shall remit
any further excess to the UK Borrower.
          (b) If the net amount of any payment received by the Administrative
Agent in respect of the Australia Dollar Loans hereunder, after such amount has
(in the case of an amount received in a currency other than Australian Dollar
and/or received outside Australia) been converted into Australian Dollars and
transferred to London in accordance with normal banking procedures, is less than
the amount otherwise then due and owing by the Australia Borrower to the
Australia Lender hereunder, or if the Administrative Agent is unable to
immediately convert and transfer any such amount as aforesaid, then Australia
Borrower agrees as a separate obligation to the Australia Lender to indemnify
the Australia Lender against the loss incurred by reason of such shortfall or
delay to the extent but only to the extent such shortfall or delay is due to
(i) the application of any exchange controls or similar laws and regulations or
(ii) the fact that such amount was received in a currency other than Australian
Dollar; and if the amount of Australian Dollars thus received by the
Administrative Agent, after such conversion, exceeds the amount otherwise then
due and owing, the Administrative Agent shall apply such excess to prepay any
Loans until the Australia Borrower Loans shall have been reduced to zero, and
thereafter shall remit any further excess to the Australia Borrower.
          (c) If the net amount of any payment received by the Administrative
Agent hereunder, after such amount has (in the case of an amount received in a
currency other than U.S. Dollars and/or received outside of the United States)
been converted into U.S. Dollars and transferred to New York in accordance with
normal banking procedures, is less than the amount otherwise then due and owing
by LGEI to the LGEI Lenders hereunder, or if the Administrative Agent is unable
to immediately convert and transfer any such amount as aforesaid, then LGEI
agrees as a separate obligation to the LGEI Lenders to indemnify the LGEI
Lenders against the loss incurred by reason of such shortfall or delay to the
extent but only to the extent such shortfall or delay is due to (i) the
application of any exchange controls or similar laws and regulations or (ii) the
fact that such amount was received in a currency other than U.S. Dollars; and if
the amount of U.S. Dollars thus received by the Administrative Agent, after such
conversion, exceeds the amount otherwise then due and owing, the Administrative
Agent shall apply such excess to prepay any Loans and provide cash collateral
for Letters of Credit then outstanding until the U.S. Dollar Loans shall have
been reduced to zero and all outstanding

- 61 -



--------------------------------------------------------------------------------



 



Letters of Credit have been fully cash collateralized, and thereafter shall
remit any further excess to LGEI.
          (d) If the net amount of any payment received by the Administrative
Agent hereunder, after such amount has (in the case of an amount received in a
currency other than U.S. Dollars and/or received outside of the United States)
been converted into U.S. Dollars and transferred to New York in accordance with
normal banking procedures, is less than the amount otherwise then due and owing
by (A) the UK Borrower to the UK Lender on account of U.S. Dollar Loans
hereunder or (B) the Australia Borrower to the Australia Lender on account of
U.S. Dollar Loans hereunder, or if the Administrative Agent is unable to
immediately convert and transfer any such amount as aforesaid, then the UK
Borrower and the Australia Borrower each agree as a separate obligation to the
UK Lender and the Australia Lender, respectively, to indemnify such Lenders
against the loss incurred by reason of such shortfall or delay to the extent but
only to the extent such shortfall or delay is due to (i) the application of any
exchange controls or similar laws and regulations or (ii) the fact that such
amount was received in a currency other than U.S. Dollars. If, with respect to
the U.S. Dollar Loans to the UK Borrower, the amount of U.S. Dollars thus
received by the Administrative Agent, after such conversion, exceeds the amount
otherwise then due and owing, the Administrative Agent shall apply such excess
to prepay any UK Borrower Loans until the UK Borrower Loans shall have been
reduced to zero, and thereafter shall remit any further excess to the UK
Borrower. If, with respect to the U.S. Dollar Loans to the Australia Borrower,
the amount of U.S. Dollars thus received by the Administrative Agent, after such
conversion, exceeds the amount otherwise then due and owing, the Administrative
Agent shall apply such excess to prepay any Australia Borrower Loans until the
Australia Borrower Loans shall have been reduced to zero, and thereafter shall
remit any further excess to the Australia Borrower.
          (e) If any amount is withheld or any deduction is made or if under
Applicable Law any amount is required to be withheld or any deduction is
required to be made from any payment by or on behalf of the UK Borrower to the
Administrative Agent in connection with the UK Borrower Loans by any taxing
authority or Governmental Authority of any jurisdiction inside or outside the
United Kingdom in connection with any stamp tax, withholding tax, deposit
requirement, duty or otherwise imposed under any Applicable Law, guideline or
order in effect in such jurisdiction, or if any UK Lender becomes liable for any
other tax imposed under the Applicable Law of any jurisdiction in connection
with the UK Borrower Loans (other than any tax payable in respect of the income
of the UK Lender), (i) the UK Borrower agrees, as a separate obligation to the
UK Lender, that it will pay such additional amounts as may be necessary so that
after making all required withholdings and deductions (including withholdings
and deductions applicable to additional sums payable under this Section), and
after the payment of any required taxes, the UK Lender receives an amount equal
to the sum it would have received had no such amounts been required to be
deducted or withheld and no such taxes required to be paid; (ii) the UK Borrower
shall make all such required withholdings and deductions; (iii) the UK Borrower
shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with Applicable Law; and (iv) the UK
Borrower shall forward to the UK Lender or the Administrative Agent (as the case
may be) the official tax receipts or other documentation in respect of the
amounts withheld or deducted. In addition, the UK Borrower shall indemnify the
UK Lender and the Administrative Agent for any additional withholding taxes or
deductions paid by such UK Lender or the Administrative Agent,

- 62 -



--------------------------------------------------------------------------------



 



as the case may be, or any liability (including penalties and interest) arising
therefrom or with respect thereto, whether or not such additional withholding
taxes or deductions were correctly or legally asserted.
          (f) In the event that the UK Lender receives a refund of or credit for
taxes withheld or paid pursuant to clause (e) of this Section, which credit or
refund is identifiable by the UK Lender as being a result of taxes withheld or
paid in connection with sums payable hereunder or under any other Fundamental
Document, the UK Lender shall promptly notify the Administrative Agent and the
UK Borrower and shall remit, if no Event of Default has occurred and is
continuing, to the UK Borrower the amount of such refund or credit allocable to
payments made hereunder or under any other Fundamental Document.
          (g) Notwithstanding anything to the contrary herein, the UK Lender
represents and warrants that, as of the Closing Date, the UK Lender is entitled
to receive any payments under this Agreement without deduction or withholding of
any United Kingdom income taxes.
          (h) If any amount is withheld or any deduction is made or if under
Applicable Law any amount is required to be withheld or any deduction is
required to be made from any payment by or on behalf of the Australia Borrower
to the Administrative Agent in connection with the Australia Borrower Loans by
any taxing authority or Governmental Authority of any jurisdiction inside or
outside Australia in connection with any stamp tax, withholding tax, deposit
requirement, duty or otherwise imposed under any Applicable Law, guideline or
order in effect in such jurisdiction, or if any Australia Lender becomes liable
for any other tax imposed under the Applicable Law of any jurisdiction in
connection with the Australia Borrower Loans (other than any tax payable in
respect of the income of the Australia Lender), (i) the Australia Borrower
agrees, as a separate obligation to the Australia Lender, that it will pay such
additional amounts as may be necessary so that after making all required
withholdings and deductions (including withholdings and deductions applicable to
additional sums payable under this Section), and after the payment of any
required taxes, the Australia Lender receives an amount equal to the sum it
would have received had no such amounts been required to be deducted or withheld
and no such taxes required to be paid; (ii) the Australia Borrower shall make
all such required withholdings and deductions; (iii) the Australia Borrower
shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with Applicable Law; and (iv) the
Australia Borrower shall forward to the Australia Lender or the Administrative
Agent (as the case may be) the official tax receipts or other documentation in
respect of the amounts withheld or deducted. In addition, the Australia Borrower
shall indemnify the Australia Lender and the Administrative Agent for any
additional withholding taxes or deductions paid by such Australia Lender or the
Administrative Agent, as the case may be, or any liability (including penalties
and interest) arising therefrom or with respect thereto, whether or not such
additional withholding taxes or deductions were correctly or legally asserted.
          (i) In the event that the Australia Lender receives a refund of or
credit for taxes withheld or paid pursuant to clause (h) of this Section, which
credit or refund is identifiable by the Australia Lender as being a result of
taxes withheld or paid in connection with sums payable hereunder or under any
other Fundamental Document, the Australia Lender shall promptly notify the
Administrative Agent and the Australia Borrower and shall remit, if no

- 63 -



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing, to the Australia Borrower the
amount of such refund or credit allocable to payments made hereunder or under
any other Fundamental Document.
          (j) Notwithstanding anything to the contrary herein, the Australia
Lender represents and warrants that, as of the Closing Date, the Australia
Lender is entitled to receive any payments under this Agreement without
deduction or withholding of any Australian income taxes.
     SECTION 2.17 Intentionally Omitted.
     SECTION 2.18 Interest Adjustments. If the provisions of this Credit
Agreement or any Note would at any time require payment by the Borrowers to a
Group Lender of any amount of interest in excess of the maximum amount then
permitted by Applicable Law with respect to any Loan, the interest payments to
that Group Lender shall be reduced to the extent necessary in order that such
Group Lender shall not receive interest in excess of such maximum amount. If, as
a result of the foregoing, a Group Lender shall receive interest payments
hereunder or under a Note in an amount less than the amount otherwise provided
hereunder, such deficit (hereinafter called the “Interest Deficit”) will, to the
fullest extent permitted by Applicable Law, cumulate and will be carried forward
(without interest) until the termination of this Credit Agreement. Interest
otherwise payable to a Group Lender hereunder and under a Note for any
subsequent period shall be increased by the maximum amount of the Interest
Deficit that may be so added without causing such Group Lender to receive
interest in excess of the maximum amount then permitted by Applicable Law with
respect to the Loans.
          The amount of any Interest Deficit relating to a Loan and any Note
shall be treated as a prepayment penalty and shall, to the fullest extent
permitted by Applicable Law, be paid in full at the time of any optional
prepayment by the Borrowers to the Group Lenders of all the Loans at that time
outstanding pursuant to Section 2.12(a) hereof and a termination of the
Commitments under Section 2.9. The amount of any Interest Deficit relating to a
particular Loan and Note at the time of any complete payment of the Loans at
that time outstanding (other than an optional prepayment thereof pursuant to
Section 2.12(a) hereof and a termination of the Commitments under Section 2.9)
shall be canceled and not paid.
     SECTION 2.19 Manner of Payments.
          (a) All payments of principal and interest by LGEI in respect of any
U.S. Dollar Loans shall be pro rata among the LGEI Lenders in accordance with
their Percentage. All payments by LGEI hereunder and under the Notes shall be
made without offset or counterclaim in U.S. Dollars, in immediately available
funds, at the office of JPMorgan Chase Bank, N.A. Loan and Agency Services
Group, 10 South Dearborn, Floor 7, Chicago, Illinois 60603, Attention: LaTanya
Driver, for credit to the Clearing Account, no later than 12:00 noon, New York
City time, on the date on which such payment shall be due. Any payment received
at such office after such time shall be deemed received on the following
Business Day.
          (b) All payments of principal and interest by the UK Borrower in
respect of any Sterling Loans shall be to the UK Lender. All payments by the UK
Borrower hereunder

- 64 -



--------------------------------------------------------------------------------



 



shall be made without offset or counterclaim in Sterling in immediately
available funds to UK Lender at its account for Sterling for credit to the
Sterling Clearing Account no later than 2:00 p.m. (London time) on the date on
which such payment shall be due. Any payment received at such office after such
time shall be deemed received on the following Business Day.
          (c) All payments of principal and interest by the Australia Borrower
in respect of any Australian Dollar Loans shall be to the Australia Lender. All
payments by the Australia Borrower hereunder shall be made without offset or
counterclaim in Australian Dollars in immediately available funds to the
Australia Lender at its account for Australian Dollars for credit to the
Australian Dollar Clearing Account no later than 11:00 a.m. (London time), on
the date on which such payment shall be due. Any payment received at such office
after such time shall be deemed received on the following Business Day.
     SECTION 2.20 Provisions Relating to the Borrowing Base.
          (a) The Administrative Agent or the Required Lenders may from time to
time by written notice to the Borrowers (i) delete any Person or Affiliated
Group from the schedule of Acceptable Obligors or (ii) decrease the Allowable
Amount for any Acceptable Obligor, in each case, as the Administrative Agent or
the Required Lenders, as the case may be, acting in good faith may deem
appropriate as a result of a change in the circumstances of such Person or
Affiliated Group. Any such notice shall be prospective only, i.e., to the extent
that giving effect to such notice would otherwise result in a mandatory
prepayment by the Borrowers under Section 2.12(d), such notice shall not be
given effect for purposes of such mandatory prepayment, but shall nevertheless
be effective for all other purposes under this Credit Agreement immediately upon
the Borrowers’ receipt of such notice.
          (b) The Required Lenders may (either independently or after a request
has been received from the Borrowers) from time to time by written notice to the
Borrowers add or reinstate a Person or Affiliated Group to the schedule of
Acceptable Obligors or increase the Allowable Amount for any Acceptable Obligor,
as they may in their discretion deem appropriate.
          (c) In the event the Administrative Agent or the Required Lenders
notifies the Borrowers that a Person or Affiliated Group is to be deleted as an
Acceptable Obligor in accordance with Section 2.20(a), no additional Eligible
Receivables from such Person or Affiliated Group may be included in the
Borrowing Base subsequent to such notice unless the Required Lenders thereafter
notify the Borrowers that such Person or Affiliated Group is reinstated as an
Acceptable Obligor in accordance with Section 2.20(b). In the event the Required
Lenders notify the Borrowers that the Allowable Amount with respect to an
Acceptable Obligor is to be reduced in accordance with Section 2.20(a), no
additional Eligible Receivables from such Acceptable Obligor may be included in
the Borrowing Base subsequent to such notice if such inclusion would result in
the aggregate amount of Eligible Receivables from such Acceptable Obligor being
in excess of the Allowable Amount for such Acceptable Obligor after giving
effect to such reduction unless the Required Lenders thereafter notify the
Borrowers that the Allowable Amount for such Acceptable Obligor is increased in
accordance with Section 2.20(b); provided, however, that the Allowable Amount
for such Acceptable Obligor shall automatically be restored to its former amount
upon request of the Borrowers if the Administrative Agent is satisfied in good
faith that the circumstances which caused the

- 65 -



--------------------------------------------------------------------------------



 



Administrative Agent or the Required Lenders, as the case may be, to reduce such
Allowable Amount are no longer continuing.
     SECTION 2.21 Loans to UK Borrower.
          (a) UK Lender agrees upon the terms and subject to the conditions
hereof, to make loans of Sterling (the “Sterling Loans”) and/or U.S. Dollar
Loans to the UK Borrower on any Business Day and from time to time from the
Closing Date to but excluding the Commitment Termination Date, in a principal
amount which when added to the aggregate principal amount of all Sterling Loans
and U.S. Dollar Loans then outstanding to the UK Borrower does not exceed the UK
Borrower Commitment.
          (b) Notwithstanding anything to the contrary above, the UK Lender
shall not be obligated to make any Sterling Loan or U.S. Dollar Loan if, as a
result thereof, either (A) the sum of the aggregate principal amount of all U.S.
Dollar Loans then outstanding plus the then current L/C Exposure plus the U.S.
Dollar Equivalent of the aggregate principal amount of all Sterling Loans and
Australian Dollar Loans then outstanding plus the unused portion of the Special
Production Tranche for all Designated Pictures which have not yet been Completed
would exceed either (i) the Total Commitment or (ii) the Borrowing Base or
(B) the sum of the aggregate principal amount of all U.S. Dollar Loans to the UK
Borrower then outstanding plus the U.S. Dollar Equivalent of the aggregate
principal amount of all Sterling Loans to the UK Borrower then outstanding would
exceed the UK Sublimit.
          (c) Subject to the terms and conditions of this Credit Agreement, at
any time prior to the Commitment Termination Date, UK Borrower may borrow, repay
and re-borrow amounts constituting the UK Borrower Commitments.
          (d) Each U.S. Dollar Loan shall be either an Alternate Base Rate Loan
or Eurodollar Loan as UK Borrower may request. Subject to Section 2.13(d), the
UK Lender may at its option fulfill its LGEI Commitment with respect to any
Eurodollar Loan by causing a foreign branch or affiliate to make such Eurodollar
Loan, provided that any exercise of such option shall not affect the obligation
of UK Borrower to repay such Eurodollar Loan in accordance with the terms hereof
and of the relevant Note. Subject to the other provisions of this Section,
Sections 2.10(b), 2.13 and 2.14, U.S. Dollar Loans of more than one Interest
Rate Type may be outstanding at the same time.
          (e) Each Sterling Loan shall be a Sterling Eurodollar Loan. Subject to
Section 2.13(d), the UK Lender may at its option fulfill its UK Borrower
Commitment with respect to any Eurodollar Loan by causing a foreign branch or
affiliate to make such Sterling Loan, provided that any exercise of such option
shall not affect the obligation of UK Borrower to repay such Sterling Loan in
accordance with the terms hereof and of the relevant Note. Subject to the other
provisions of this Section and Sections 2.10(b), 2.13 and 2.14, Sterling Loans
of more than one Interest Rate Type may be outstanding at the same time. UK
Borrower shall give J.P. Morgan Europe Limited (with a copy to the
Administrative Agent) prior written notice of each Eurodollar Loan and shall
give the Administrative Agent prior written notice of each Alternate Base Rate
Loan. Each such notice shall be irrevocable and to be effective, must be
received (i) in the case of Sterling Eurodollar Loans requested by the UK
Borrower, by J.P.

- 66 -



--------------------------------------------------------------------------------



 



Morgan Europe Limited (with a copy to the Administrative Agent) not later than
11:00 a.m. (London time) on the third Business Day preceding the date on which
such Loan is to be made, (ii) in the case of Sterling Eurodollar Loans requested
by LGEI on behalf of the UK Borrower, by J.P. Morgan Europe Limited (with a copy
to the Administrative Agent) not later than 11:00 a.m. (London time) on the
fourth Business Day preceding the date on which such Loan is to be made,
(iii) in the case of Alternative Base Rate Loans, by the Administrative Agent
not later than 2:00 p.m. (New York City Time) on the Business Day preceding the
date on which such Loan is to be made, (iv) in the case of U.S. Eurodollar Loans
requested by the UK Borrower, by J.P. Morgan Europe Limited (with a copy to the
Administrative Agent) not later than 11:00 a.m. (London time) on the third
Business Day preceding the date on which such Loan is to be made and (v) in the
case of U.S. Eurodollar Loans requested by LGEI on behalf of the UK Borrower, by
J.P. Morgan Europe Limited (with a copy to the Administrative Agent) not later
than 11:00 a.m. (London time) on the fourth Business Day preceding the date on
which such Loan is to be made. Such notice shall specify (A) the amount of the
requested Sterling Loan or U.S. Dollar Loan, as applicable, (B) the date on
which such Sterling Loan or U.S. Dollar Loan, as applicable, is to be made
(which shall be a Business Day), (C) whether the U.S. Dollar Loan then being
requested (if applicable) is to be (or what portion or portions thereof are to
be) an Alternate Base Rate Loan or a Eurodollar Loan and the Interest Period or
Interest Periods with respect thereto in the case of Eurodollar Loans and
(D) the Interest Period or Interest Periods with respect to the Sterling
Eurodollar Loan being requested (if applicable). In the case of a Eurodollar
Loan, if no election of an Interest Period is specified in such notice, such
notice shall be deemed a request for an Interest Period of one month.
          (f) If at any time an Event of Default shall occur and be continuing,
then each LGEI Lender shall, immediately upon notice from the Administrative
Agent, purchase from the UK Lender an undivided participation interest in the
Sterling Loans and the U.S. Dollar Loans then outstanding to the UK Borrower in
an amount equal to its Pro Rata Share (determined with respect to the LGEI
Commitments) of such Sterling Loans and U.S. Dollar Loans. Upon request, each
LGEI Lender shall promptly transfer to the UK Lender, in immediately available
funds, (i) U.S. Dollars in an amount equal to its participation interest with
respect to the U.S. Dollar Loans then outstanding to the UK Borrower and
(ii) Sterling in an amount equal to its participation interest with respect to
the Sterling Loans then outstanding to the UK Borrower. Each Credit Party
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Group Lender acquiring such participation
pursuant to the foregoing may exercise against the applicable Credit Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Group Lender were a direct creditor of such Credit Party in the amount
of such participation. Any Group Lender acquiring a participation pursuant to
the foregoing shall be entitled to the cost protection and indemnity protections
available to the UK Lender with respect to the Sterling Loans to the extent of
such participation.
          (g) Notwithstanding any provision to the contrary in this Credit
Agreement, UK Borrower shall not, in any notice of borrowing under this
Section 2.21 request any Eurodollar Loan which, if made, would result in an
aggregate of more than five (5) separate Eurodollar Loans being outstanding
hereunder at any one time. For purposes of the foregoing, Eurodollar Loans
having Interest Periods commencing or ending on different days shall be
considered separate Eurodollar Loans.

- 67 -



--------------------------------------------------------------------------------



 



          (h) The aggregate amount of any Borrowing under the UK Borrower
Facility consisting of Eurodollar Loans shall be in a minimum aggregate
principal amount of £500,000 or such greater amount which is an integral
multiple of £100,000 (or such lesser amount as shall equal the available but
unused portion of the UK Borrower Commitment then in effect).
     SECTION 2.22 Loans to Australia Borrower.
          (a) Australia Lender agrees upon the terms and subject to the
conditions hereof, to make loans of Australian Dollars (the “Australian Dollar
Loans”) and/or U.S. Dollar Loans to the Australia Borrower on any Business Day
and from time to time from the Closing Date to but excluding the Commitment
Termination Date, in a principal amount which when added to the aggregate
principal amount of all Australian Dollar Loans and U.S. Dollar Loans then
outstanding to the Australia Borrower does not exceed the Australia Borrower
Commitment.
          (b) Notwithstanding anything to the contrary above, the Australia
Lender shall not be obligated to make any Australian Dollar Loan or U.S. Dollar
Loan if, as a result thereof, either (A) the sum of the aggregate principal
amount of all U.S. Dollar Loans then outstanding plus the then current L/C
Exposure plus the U.S. Dollar Equivalent of the aggregate principal amount of
all Sterling Loans and Australian Dollar Loans then outstanding plus the unused
portion of the Special Production Tranche for all Designated Pictures which have
not yet been Completed would exceed either (i) the Total Commitment or (ii) the
Borrowing Base or (B) the sum of the aggregate principal amount of all U.S.
Dollar Loans to the Australia Borrower then outstanding plus the U.S. Dollar
Equivalent of the aggregate principal amount of all Australian Dollar Loans to
the Australia Borrower then outstanding would exceed the Australia Sublimit.
          (c) Subject to the terms and conditions of this Credit Agreement, at
any time prior to the Commitment Termination Date, Australia Borrower may
borrow, repay and re-borrow amounts constituting the Australia Borrower
Commitments.
          (d) Each U.S. Dollar Loan shall be either an Alternate Base Rate Loan
or Eurodollar Loan as Australia Borrower may request. Subject to
Section 2.13(d), the Australia Lender may at its option fulfill its LGEI
Commitment with respect to any Eurodollar Loan by causing a foreign branch or
affiliate to make such Eurodollar Loan, provided that any exercise of such
option shall not affect the obligation of Australia Borrower to repay such
Eurodollar Loan in accordance with the terms hereof and of the relevant Note.
Subject to the other provisions of this Section and Sections 2.10(b), 2.13 and
2.14, U.S. Dollar Loans of more than one Interest Rate Type may be outstanding
at the same time.
          (e) Each Australian Dollar Loan shall be an Australian Dollar
Eurodollar Loan. Subject to Section 2.13(d), the Australia Lender may at its
option fulfill its Australia Borrower Commitment with respect to any Eurodollar
Loan by causing a foreign branch or affiliate to make such Australian Dollar
Loan, provided that any exercise of such option shall not affect the obligation
of Australia Borrower to repay such Australian Dollar Loan in accordance with
the terms hereof and of the relevant Note. Subject to the other provisions of
this Section and Sections 2.10(b), 2.13 and Section 2.14, Australian Dollar
Loans of more than one Interest Rate Type may be outstanding at the same time.
Australia Borrower shall give J.P. Morgan

- 68 -



--------------------------------------------------------------------------------



 



Europe Limited (with a copy to the Administrative Agent) prior written notice of
each Eurodollar Loan and shall give the Administrative Agent prior written
notice of each Alternate Base Rate Loan. Each such notice shall be irrevocable
and to be effective, must be received (i) in the case of Australian Dollar
Eurodollar Loans requested by the Australia Borrower, by J.P. Morgan Europe
Limited (with a copy to the Administrative Agent) not later than 11:00 a.m.
(London time) on the third Business Day preceding the date on which such Loan is
to be made, (ii) in the case of Australian Dollar Eurodollar Loans requested by
LGEI on behalf of the Australia Borrower, by J.P. Morgan Europe Limited (with a
copy to the Administrative Agent) not later than 11:00 a.m. (London time) on the
fourth Business Day preceding the date on which such Loan is to be made,
(iii) in the case of Alternative Base Rate Loans, by the Administrative Agent
not later than 2:00 p.m. (New York City Time) on the Business Day preceding the
date on which such Loan is to be made, (iv) in the case of U.S. Eurodollar Loans
requested by the Australia Borrower, by J.P. Morgan Europe Limited (with a copy
to the Administrative Agent) not later than 11:00 a.m. (London time) on the
third Business Day preceding the date on which such Loan is to be made and
(v) in the case of U.S. Eurodollar Loans requested by LGEI on behalf of the
Australia Borrower, by J.P. Morgan Europe Limited (with a copy to the
Administrative Agent) not later than 11:00 a.m. (London time) on the fourth
Business Day preceding the date on which such Loan is to be made. Such notice
shall specify (A) the amount of the requested Australian Dollar Loan or U.S.
Dollar Loan, as applicable, (B) the date on which such Australian Dollar Loan or
U.S. Dollar Loan, as applicable, is to be made (which shall be a Business Day),
(C) whether the U.S. Dollar Loan then being requested (if applicable) is to be
(or what portion or portions thereof are to be) an Alternate Base Rate Loan or a
Eurodollar Loan and the Interest Period or Interest Periods with respect thereto
in the case of Eurodollar Loans and (D) the Interest Period or Interest Periods
with respect to the Australian Dollar Eurodollar Loan being requested (if
applicable). In the case of a Eurodollar Loan, if no election of an Interest
Period is specified in such notice, such notice shall be deemed a request for an
Interest Period of one month.
          (f) If at any time an Event of Default shall occur and be continuing,
then each LGEI Lender shall, immediately upon notice from the Administrative
Agent, purchase from the Australia Lender an undivided participation interest in
the Australian Dollar Loans and the U.S. Dollar Loans then outstanding to the
Australia Borrower in an amount equal to its Pro Rata Share (determined with
respect to the LGEI Commitments) of such Australian Dollar Loans and U.S. Dollar
Loans. Upon request, each LGEI Lender shall promptly transfer to the Australia
Lender, in immediately available funds, (i) U.S. Dollars in an amount equal to
its participation interest with respect to the U.S. Dollar Loans then
outstanding to the Australia Borrower and (ii) Australian Dollars in an amount
equal to its participation interest with respect to the Australian Dollar Loans
then outstanding to the Australia Borrower. Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Group Lender acquiring such participation pursuant to the
foregoing may exercise against the applicable Credit Party rights of setoff and
counterclaim with respect to such participation as fully as if such Group Lender
were a direct creditor of such Credit Party in the amount of such participation.
Any Group Lender acquiring a participation pursuant to the foregoing shall be
entitled to the cost protection and indemnity protections available to the
Australia Lender with respect to the Australian Dollar Loans to the extent of
such participation.

- 69 -



--------------------------------------------------------------------------------



 



          (g) Notwithstanding any provision to the contrary in this Credit
Agreement, Australia Borrower shall not, in any notice of borrowing under this
Section 2.22 request any Eurodollar Loan which, if made, would result in an
aggregate of more than five (5) separate Eurodollar Loans being outstanding
hereunder at any one time. For purposes of the foregoing, Eurodollar Loans
having Interest Periods commencing or ending on different days shall be
considered separate Eurodollar Loans.
          (h) The aggregate amount of any Borrowing under the Australia Borrower
Facility consisting of Eurodollar Loans shall be in a minimum aggregate
principal amount of AU$500,000 or such greater amount which is an integral
multiple of AU$100,000 (or such lesser amount as shall equal the available but
unused portion of the Australia Borrower Commitment then in effect).
          SECTION 2.23 Increase in Total Commitment.
          (a) The Borrowers may, by written notice to the Administrative Agent
from time to time after the Closing Date, request that the Total Commitment be
increased by up to U.S.$160,000,000 in the aggregate (any such increase in the
Total Commitment shall be referred to as an “Incremental Facility”); provided
that (i) the Loans under the Incremental Facility shall rank pari passu or
junior in right of payment and security with the Loans made pursuant to the
Total Commitment as in effect immediately prior to any such increase, (ii) the
Loans under the Incremental Facility shall for all purposes be Loans borrowed
pursuant to the terms of this Credit Agreement, (iii) the financial institutions
providing for such Incremental Facility shall be satisfactory to the
Administrative Agent and the Borrowers, (iv) the Administrative Agent shall be
satisfied that all Obligations as so increased will be “Senior Debt” as defined
in the documentation governing all Subordinated Debt, (v) the Total Commitment
after such increase does not exceed U.S.$500,000,000 and (vi) no Default or
Event of Default shall have occurred and be continuing or will exist after
giving effect to such Incremental Facility. The aggregate amount of any
Incremental Facility shall be in a minimum amount of U.S.$10,000,000 (and in
integral multiples of U.S.$5,000,000 in excess thereof). To achieve the full
amount of a requested increase, the Borrowers may solicit increased commitments
from existing Lenders and also invite additional financial institutions to
become Lenders; provided, however, that no existing Lender shall be obligated
and/or required to increase its Commitment pursuant to this Section 2.23 unless
it specifically consents in writing to provide such increase.
          (b) If the Commitments are increased in accordance with this
Section 2.23, the Administrative Agent shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrowers and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, in addition to any deliveries pursuant to
Section 2.23(a) above, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (1) a certificate of each Credit Party dated as of the Increase Effective
Date (which may be an omnibus certificate for all Credit Parties) signed by an
Authorized Officer of such Credit Party (i) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
increase (which may be an omnibus resolution for all Credit Parties), and
(ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties

- 70 -



--------------------------------------------------------------------------------



 



contained in Article III hereof and the other Fundamental Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.23, the representations and warranties contained in
Section 3.5 shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.1 hereof, and (B) no Default or Event of Default exists or
is continuing and (2) a statement of reaffirmation from each Credit Party
pursuant to which each such Credit Party ratifies this Credit Agreement and the
other Fundamental Documents and acknowledges and reaffirms that, after giving
effect to such increase, it is bound by all terms of this Credit Agreement and
the other Fundamental Documents.
          (c) Each Incremental Facility shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrowers, the Administrative Agents
and each Lender providing such Incremental Facility, in form and substance
satisfactory to each of them. The Increase Joinder shall specify (i) whether
such Incremental Facility is to consist of revolving Loans or term Loans,
(ii) the Borrower for such Incremental Facility (which may be a Credit Party
which was not previously a Borrower under the Credit Agreement), (iii) the
Applicable Margins for such Incremental Facility, (iv) the currency or
currencies in which Loans under the Incremental Facility may be made, and (v) if
such Incremental Facility is to consist of term Loans, any scheduled
amortization with respect to such Incremental Facility (provided that aggregate
scheduled amortization prior to the Maturity Date shall not exceed 5% of the
total amount of such Incremental Facility). Except as set forth in the
applicable Increase Joinder, all Loans under each Incremental Facility shall be
the same as the other Loans under the Credit Agreement. If the Applicable
Margins for any Incremental Facility are higher than the Applicable Margins then
in effect under the Credit Agreement for other Loans, the Applicable Margins for
all other Loans shall automatically be adjusted upwards as of the Increase
Effective Date to equal the Applicable Margins of such Incremental Facility. The
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.23.
          (d) The Administrative Agent may require (i) the Borrowers to prepay
any Loans outstanding on the Increase Effective Date on a non-pro rata basis
(and pay any additional amounts required pursuant to Section 2.12) and (ii) the
Lenders providing any Incremental Facility in addition to their initial Loans on
a non-pro rata basis to take (or require the other parties hereto to take) such
other actions as it may deem reasonably appropriate in order to keep the
outstanding Loans ratable among the Lenders of each tranche based on their
respective Commitments after giving effect to any new or increased Commitments
pursuant to the terms of this Section 2.23.
3. REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES
          In order to induce the Administrative Agent, the Issuing Bank and the
Group Lenders to enter into this Credit Agreement and to make the Loans and
issue or purchase participations in the Letters of Credit provided for herein,
the Credit Parties, jointly and

- 71 -



--------------------------------------------------------------------------------



 



severally, make the following representations and warranties to, and agreements
with, the Administrative Agent, the Issuing Bank and the Group Lenders, all of
which shall survive the execution and delivery of this Credit Agreement, the
issuance of the Notes, the making of the Loans, and the issuance of the Letters
of Credit:
     SECTION 3.1 Existence and Power. (a) Each of the Credit Parties is a
corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to do business and in good standing in all jurisdictions where
(i) the nature of its properties or business so requires and (ii) the failure to
be in good standing would render any Eligible Receivable unenforceable or would
give rise to a material liability of such Credit Party (a list of such
jurisdictions as of the date hereof is attached hereto as Schedule 3.1(a)).
          (b) Each of the Credit Parties has the power and authority (i) to own
its respective properties and carry on its respective business as now being
conducted, (ii) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, (iii) in the case of the Borrowers, to borrow
hereunder, and (iv) to grant to the Administrative Agent, for the benefit of
itself, the Issuing Bank and the Group Lenders, a security interest in the
Collateral including the Pledged Securities, as contemplated by this Credit
Agreement and the other Fundamental Documents to which it is or will be a party;
and in the case of the Guarantors, to guarantee the Obligations as contemplated
by Article 9 hereof.
     SECTION 3.2 Authority and No Violation. (a) The execution, delivery and
performance of this Credit Agreement and the other Fundamental Documents to
which it is a party, by each Credit Party, the grant to the Administrative Agent
for the benefit of the Administrative Agent, the Issuing Bank and the Group
Lenders of the security interest in the Collateral and the Pledged Securities as
contemplated herein and by the other Fundamental Documents and, in the case of
the Borrowers, the Borrowings hereunder and the execution, delivery and
performance of the Notes and, in the case of each Guarantor, the guaranty of the
Obligations as contemplated in Article 9 hereof, (i) have been duly authorized
by all necessary corporate or company (as applicable) action on the part of each
such Credit Party, (ii) will not constitute a violation of any provision of
Applicable Law in any material respect or any order of any Governmental
Authority applicable to such Credit Party, or any of its properties or assets in
any material respect, (iii) will not violate any provision of the Certificate of
Incorporation, By-Laws, limited liability company agreement or any other
organizational document of any Credit Party, (iv) will not violate any provision
of any Distribution Agreement, indenture, agreement, bond, note or other similar
instrument to which such Credit Party is a party or by which such Credit Party
or any of its properties or assets are bound in any material respect, (v) will
not be in conflict with, result in a breach of, or constitute (with due notice
or lapse of time or both) a material default under, or create any right to
terminate, any such Distribution Agreement, indenture, agreement, bond, note or
other instrument, and (vi) will not result in the creation or imposition of any
Lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of any of the Credit Parties other than pursuant to this Credit
Agreement or the other Fundamental Documents.

- 72 -



--------------------------------------------------------------------------------



 



          (b) There are no restrictions on the transfer of any of the Pledged
Securities other than as a result of this Credit Agreement or applicable
securities laws and the regulations promulgated thereunder.
     SECTION 3.3 Governmental Approval. All material authorizations, approvals,
registrations or filings from or with any Governmental Authority (other than
UCC-1 and PPSA financing statements, the Hypothec, the Copyright Security
Agreement and the Trademark Security Agreement which will be delivered to the
Administrative Agent on or prior to the Closing Date, in form suitable for
recording or filing with the appropriate filing office) required for the
execution, delivery and performance by any Credit Party of this Credit Agreement
and the other Fundamental Documents to which it is a party, and the execution
and delivery by the Borrowers of the Notes, have been duly obtained or made, and
are in full force and effect, and if any further authorizations, approvals,
registrations or filings should hereafter become necessary, the Credit Parties
shall obtain or make all such authorizations, approvals, registrations or
filings.
     SECTION 3.4 Binding Agreements. This Credit Agreement and the other
Fundamental Documents when executed, will constitute the legal, valid and
binding obligations of each Credit Party that is a party thereto, enforceable
against such Credit Party in accordance with their respective terms, subject, as
to the enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally and to
general principles of equity.
     SECTION 3.5 Financial Statements. The audited consolidated balance sheets
of LGEC and its Consolidated Subsidiaries at March 31, 2007 and March 31, 2008,
together with the related statements of income and the related notes and
supplemental information for the fiscal years then ended, have been prepared in
accordance with GAAP in effect as of such date consistently applied, except as
otherwise indicated in the notes to such financial statements. All of such
financial statements fairly present the financial position or the results of
operations of LGEC and its Consolidated Subsidiaries on a consolidated basis at
the dates or for the periods indicated and reflect all known liabilities,
contingent or otherwise, that GAAP require, as of such dates, to be shown or
reserved against.
     SECTION 3.6 No Material Adverse Change. (a) There has been no material
adverse change with respect to the business, operations, performance, assets,
properties, condition (financial or otherwise) or prospects of the Credit
Parties taken as a whole from March 31, 2008.
          (b) No Credit Party has entered or is entering into the arrangements
contemplated hereby and by the other Fundamental Documents, or intends to make
any transfer or incur any obligations hereunder or thereunder, with actual
intent to hinder, delay or defraud either present or future creditors. On and as
of the Closing Date, on a pro forma basis after giving effect to all
Indebtedness (including the Loans) expected to be borrowed or repaid on the
Closing Date (i) each Credit Party expects the cash available to such Credit
Party, after taking into account all other anticipated uses of the cash of such
Credit Party (including the payments on or in respect of debt referred to in
clause (iii) of this Section 3.6(b)), will be sufficient to satisfy all final
judgments for money damages which have been docketed against such Credit

- 73 -



--------------------------------------------------------------------------------



 



Party or which may be rendered against such Credit Party in any action in which
such Credit Party is a defendant (taking into account the reasonably anticipated
maximum amount of any such judgment and the earliest time at which such judgment
might be entered); (ii) the sum of the present fair saleable value of the assets
of each Credit Party will exceed the probable liability of such Credit Party on
its debts (including its Guaranties); (iii) no Credit Party will have incurred
or intends to, or believes that it will, incur debts beyond its ability to pay
such debts as such debts mature (taking into account the timing and amounts of
cash to be received by such Credit Party from any source, and of amounts to be
payable on or in respect of debts of such Credit Party and the amounts referred
to in clause (i)); and (iv) each Credit Party believes it will have sufficient
capital with which to conduct its present and proposed business and the property
of such Credit Party does not constitute unreasonably small capital with which
to conduct its present or proposed business. For purposes of this Section 3.6,
“debt” means any liability or a claim, and “claim” means (y) right to payment
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (z) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured.
     SECTION 3.7 Ownership of Pledged Securities, Subsidiaries, etc. (a) annexed
hereto as Schedule 3.7(a) is a correct and complete list as of the date hereof,
of each Credit Party showing, as to each, (i) its name, (ii) the jurisdiction in
which it was incorporated or otherwise organized, (iii) in the case of each
Credit Party which is a corporation, its authorized capitalization, the number
of shares of its capital stock outstanding and (except in the case of LGEC) the
ownership of its capital stock and (iv) in the case of each Credit Party which
is a limited liability company, the ownership of its membership interests.
          (b) Except as noted on Schedule 3.7(b)(i), as of the date hereof no
Credit Party holds any Equity Interest or other Investment, either directly or
indirectly, in any Person other than another Credit Party, an Unrestricted
Subsidiary or an Inactive Subsidiary and no Credit Party is a general or limited
partner in any joint venture or partnership. Annexed hereto as Schedule
3.7(b)(ii) is a correct and complete list of all Excluded Beneficial Interests
as of the date hereof.
          (c) Annexed hereto as Schedule 3.7(c) is a correct and complete list
of all Inactive Subsidiaries as of the date hereof.
          (d) Annexed hereto as Schedule 3.7(d) is a correct and complete list
of all Unrestricted Subsidiaries as of the date hereof.
     SECTION 3.8 Copyrights, Trademarks and Other Rights. (a) On the date
hereof, the items of Product listed on Schedule 3.8(a)(i) hereto comprise all of
the Product in which any Credit Party has any right, title or interest (either
directly, through a joint venture or partnership or otherwise).
Schedule 3.8(a)(ii) sets out a true and complete record of the copyright
registration numbers and the character of the interests held by the relevant
Credit Party for the items of Product listed on Schedule 3.8(a)(ii) which have
been duly recorded in the United States Copyright Office and the Canadian
Intellectual Property Office and copies of all

- 74 -



--------------------------------------------------------------------------------



 



such recordations have been made available to the Administrative Agent. To the
best of each Credit Party’s knowledge, all items of Product and all component
parts thereof do not and will not violate or infringe upon any copyright, right
of privacy, trademark, patent, trade name, performing right or any literary,
dramatic, musical, artistic, personal, private, several, care, contract,
property or copyright right or any other right of any Person, in any material
respect or contain any libelous or slanderous material. There is no claim, suit,
action or proceeding pending or, to the best of each Credit Party’s knowledge,
threatened against any Credit Party that involves a claim of infringement of any
copyright with respect to any item of Product listed on Schedule 3.8(a)(i), and
no Credit Party has any knowledge of any existing infringement by any other
Person of any copyright held by any Credit Party with respect to any item of
Product listed on Schedule 3.8(a)(i).
          (b) Schedule 3.8(b) hereto (i) lists all the trademarks registered by
any Credit Party on the date hereof and identifies the Credit Party which
registered each such trademark and (ii) specifies as to each, the jurisdictions
in which such trademark has been issued or registered (or, if applicable, in
which an application for such issuance or registration has been filed),
including the respective registration or application numbers and applicable
dates of registration or application and (iii) specifies as to each, as
applicable, material licenses, sublicenses and other material agreements as of
the date hereof (other than any agreements which relate to the exploitation of
an item of Product), to which any Credit Party is a party and pursuant to which
any Person, other than a Credit Party, is authorized to use such trademark. Each
trademark set forth on Schedule 3.8(b) will be included on Schedule A to the
Trademark Security Agreement to be delivered to the Administrative Agent on or
prior to the Closing Date pursuant to Section 4.1(h).
          (c) All applications and registrations for all copyrights, trademarks,
service marks, trade names and service names in which any Credit Party has any
right, title or interest are valid and in full force and effect (other than
(i) items of Product that, in the aggregate, account for no more than 10% of the
total value of all items of Product listed on Schedule 3.8(a) and
(ii) trademarks, service marks, trade names and service names that in the
aggregate are not material) and are not subject to the payment of any taxes or
maintenance fees or the taking of any other actions by the Credit Parties to
maintain their validity or effectiveness.
     SECTION 3.9 Fictitious Names. Except as disclosed on Schedule 3.9, none of
the Credit Parties has done business, is doing business or intends to do
business other than under its full corporate or company (as applicable) name,
including, without limitation, under any trade name or other doing business
name.
     SECTION 3.10 Title to Properties. The Credit Parties have good title to
each of the properties and assets reflected on the most recent financial
statements referred to in Section 3.5 or delivered pursuant to Section 5.1(a)
hereof (other than such properties or assets disposed of in the ordinary course
of business since the date of such financial statements) and all such properties
and assets are free and clear of Liens, except Permitted Encumbrances.
     SECTION 3.11 Places of Business. The chief executive office of each Credit
Party is, on the date hereof, as set forth on Schedule 3.11 hereto. All of the
places where each

- 75 -



--------------------------------------------------------------------------------



 



Credit Party keeps the records concerning the Collateral on the date hereof or
regularly keeps any goods included in the Collateral on the date hereof are also
listed on Schedule 3.11 hereto.
     SECTION 3.12 Litigation. Except as set forth in Schedule 3.12, there are no
actions, suits or other proceedings at law or in equity by or before any
arbitrator or arbitration panel, or any Governmental Authority (including, but
not limited to, matters relating to environmental liability) or any
investigation by any Governmental Authority of the affairs of, or to the best of
each Credit Party’s knowledge, threatened action, suit or other proceeding
against or affecting, any Credit Party or of any of their respective properties
or rights which either (A) if adversely determined, could reasonably be expected
to have a Material Adverse Effect or (B) relate to this Credit Agreement or any
of the transactions contemplated hereby. No Credit Party is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority binding upon such Person, which default could reasonably
be expected to have a Material Adverse Effect.
     SECTION 3.13 Federal Reserve Regulations. No Credit Party is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, whether
immediately, incidentally or ultimately (i) to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or (ii) for any other purpose, in each case, violative of or
inconsistent with any of the provisions of any regulation of the Board,
including, without limitation, Regulations T, U and X thereto.
     SECTION 3.14 Investment Company Act. No Credit Party is, or will during the
term of this Credit Agreement be, (i) an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, or (ii) subject to
regulation under the Federal Power Act or any foreign, federal or local statute
or any other Applicable Law of the United States of America, Canada or any other
jurisdiction, in each case limiting its ability to incur indebtedness for money
borrowed as contemplated hereby or by any other Fundamental Document.
     SECTION 3.15 Taxes. Each Credit Party has filed or caused to be filed all
federal, state, local and foreign tax returns which are required to be filed
with any Governmental Authority after giving effect to applicable extensions,
and has paid or has caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except as permitted by Section 5.13 hereof. No Credit Party knows of
any material additional assessments or any basis therefor. The Credit Parties
believe that the charges, accrual and reserves on its books in respect of taxes
or other governmental charges are accurate.
     SECTION 3.16 Compliance with ERISA. (a) Each U.S. Plan has been maintained
and operated in all material respects in accordance with all applicable laws,
including ERISA and the Code, and each U.S. Plan intended to qualify under
section 401(a) of the Code so qualifies. No Reportable Event has occurred in the
last five years as to any U.S. Plan, and the present value of all benefits under
all U.S. Plans subject to Title IV of ERISA (based on those assumptions used to
fund such U.S. Plans) did not, in the aggregate, as of the last annual

- 76 -



--------------------------------------------------------------------------------



 



valuation date applicable thereto, exceed the actuarial value of the assets of
such U.S. Plans allocable to such benefits. No material liability has been, and
no circumstances exist pursuant to which any material liability could be,
imposed upon any Credit Party or ERISA Affiliate (i) under sections 4971 through
4980B of the Code, sections 502(i) or 502(l) of ERISA, or under Title IV of
ERISA with respect to any U.S. Plan or Multiemployer Plan, or with respect to
any plan heretofore maintained by any Credit Party or ERISA Affiliate, or any
entity that heretofore was an ERISA Affiliate, (ii) for the failure to fulfill
any obligation to contribute to any Multiemployer Plan, or (iii) with respect to
any U.S. Plan that provides post-retirement welfare coverage (other than as
required pursuant to Section 4980B of the Code). Neither any Credit Party nor
any ERISA Affiliate has received any notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA, and no Multiemployer Plan is reasonably expected to be in reorganization
or to be terminated.
          (b) The execution, delivery and performance of the Fundamental
Documents and the consummation of the transactions contemplated hereby and
thereby will not involve any “prohibited transaction” within the meaning of
ERISA or the Code.
     SECTION 3.17 Agreements. (a) No Credit Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument (including, without
limitation, any Distribution Agreement) to which it is a party which could
reasonably be expected to result in a Material Adverse Effect.
          (b) Schedule 3.17 is a true and complete listing as of the date hereof
of (i) all credit agreements, indentures, and other agreements related to any
indebtedness for borrowed money of any Credit Party, other than the Fundamental
Documents, (ii) all joint venture agreements to which any Credit Party is a
party, (iii) all material Distribution Agreements, (iv) all agreements or other
arrangements pursuant to which a Credit Party has granted a Lien to any Person
and (v) all other contractual arrangements entered into by a Credit Party or by
which any Credit Party is bound which arrangements are material to any Credit
Party, including but not limited to, Guaranties and employment agreements. The
Credit Parties have delivered or made available to the Administrative Agent a
true and complete copy of each agreement described on Schedule 3.17, including
all exhibits and schedules. For purposes of this Section 3.17, a Distribution
Agreement or other contract, agreement or arrangement shall be deemed “material”
if the Credit Parties reasonably expect that any Credit Party would, pursuant to
the terms thereof, (A) recognize future revenues in excess of U.S.$40,000,000,
(B) incur liabilities or obligations in excess of U.S.$40,000,000 (except with
respect to contingent liabilities or obligations that may become due under
acquisition agreements for individual items of Product) or (C) likely suffer
damages or losses in excess of U.S.$40,000,000 by reason of the breach or
termination thereof.
     SECTION 3.18 Security Interest. The execution and delivery of this Credit
Agreement and the other Fundamental Documents, together with the actions taken
on or prior to the Closing Date (including (i) the filing of the appropriate
UCC-1 and PPSA financing statements and the registration of the Hypothec with
the filing offices listed on Schedule 3.18, (ii) the filing of the Copyright
Security Agreement with the U.S. Copyright Office and the Canadian Intellectual
Property Office, (iii) the filing of the Trademark Security Agreement with the
U.S. Patent and Trademark Office and (iv) the delivery of the Pledged Securities
with

- 77 -



--------------------------------------------------------------------------------



 



appropriate stock powers to the Administrative Agent) was and continues to be
effective to create and grant to the Administrative Agent for the benefit of
itself, the Issuing Bank and the Group Lenders, a valid and first priority
perfected security interests and hypothecs in the Collateral, (subject only to
Permitted Encumbrances) and in the Pledged Securities.
     SECTION 3.19 Disclosure. Neither this Credit Agreement nor any other
Fundamental Document nor any agreement, document, certificate or statement
furnished to the Administrative Agent for the benefit of the Administrative
Agent, the Issuing Bank and the Group Lenders by any Credit Party in connection
with the transactions contemplated hereby, at the time it was furnished or
delivered, contained any untrue statement of a material fact regarding the
Credit Parties or, when taken together with all such other agreements,
documents, certificates and statements, omitted to state a material fact
necessary under the circumstances under which it was made in order to make the
statements contained herein or therein not misleading. There is no fact known to
any Credit Party (other than general industry conditions or facts which have
been disclosed to the Group Lenders in writing) which would have or could
reasonably be expected in the future to have a Material Adverse Effect.
     SECTION 3.20 Distribution Rights. Each Credit Party has sufficient right,
title and interest in each item of Product (including both rights under
copyright and ownership of or access to Physical Materials) to enable it (i) to
enter into and perform all of the Distribution Agreements to which it is a party
and other agreements generating Eligible Receivables and accounts receivable
reflected on the most recent balance sheet and the most recent Borrowing Base
Certificate delivered to the Group Lenders pursuant hereto, and (ii) to charge,
earn, realize and retain all fees and profits to which such Credit Party is
entitled thereunder, and is not in breach of any of its obligations under such
agreements, nor does any Credit Party have any knowledge of any breach or
anticipated breach by any other parties thereto, which breach in either case
either individually or when aggregated with all other such breaches could
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.21 Environmental Liabilities. (a) No Credit Party has used,
stored, treated, transported, manufactured, refined, handled, produced or
disposed of any Hazardous Materials on, under, at, from or in any way affecting,
any of its properties or assets owned or leased by a Credit Party, in any manner
which at the time of the action in question violated any Environmental Law
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials and to the best of each
Credit Party’s knowledge, no prior owner of such property or asset or any
tenant, subtenant, prior tenant or prior subtenant thereof has used Hazardous
Materials on or affecting such property or asset, or otherwise, in any manner
which at the time of the action in question violated any Environmental Law
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials.
          (b) To the best of each Credit Party’s knowledge (i) no Credit Party
has any obligations or liabilities, known or unknown, matured or not matured,
absolute or contingent, assessed or unassessed, which could reasonably be
expected to have a Material Adverse Effect and (ii) no claims have been made
against any of the Credit Parties in the past five years and no presently
outstanding citations or notices have been issued against any of the Credit
Parties, which could reasonably be expected to have a Material Adverse Effect
which in either case have

- 78 -



--------------------------------------------------------------------------------



 



been or are imposed by reason of or based upon any provision of any
Environmental Law, including, without limitation, any such obligations or
liabilities relating to or arising out of or attributable, in whole or in part,
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any Hazardous Materials by any Credit Party, or
any of its employees, agents, representatives or predecessors in interest in
connection with or in any way arising from or relating to any of the Credit
Parties or any of their respective owned or leased properties, or relating to or
arising from or attributable, in whole or in part, to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of any such substance, by any other Person at or on or under any of the
real properties owned or used by any of the Credit Parties or any other location
where such could reasonably be expected to have a Material Adverse Effect.
     SECTION 3.22 Pledged Securities. (a) Annexed hereto as Schedule 3.22 is a
correct and complete list as of the date hereof, of all the Pledged Securities
hereunder showing, as to each, the entity whose stock or other Equity Interests
are being pledged, the Pledgor of such stock or other Equity Interests, the
stock certificate number (as applicable) and the number of shares or amount of
the capital stock or other Equity Interests being pledged hereunder. Each
Pledgor (i) is the legal and beneficial owner of, and has sole right, title and
interest to, the Pledged Securities owned by such Pledgor, free and clear of all
Liens, security interests or other encumbrances whatsoever, except the security
interests created by this Credit Agreement and the other Fundamental Documents
and (ii) has sole right and power to pledge, and grant the security interest in,
and Lien upon, such Pledged Securities pursuant to this Credit Agreement without
the consent of any Person or Governmental Authority whatsoever other than any
such consent which shall have been obtained on or before the Closing Date.
          (b) All of the Pledged Securities are duly authorized, validly issued,
fully paid and non-assessable.
          (c) Except for contractual restrictions disclosed on Schedule 3.22 and
restrictions created herein or under applicable securities laws and the
regulations promulgated thereunder, there are no restrictions on the transfer of
any of the Pledged Securities. Except for restrictions under applicable
securities laws and the regulations promulgated thereunder, there are no
restrictions on the transfer of any of the Pledged Securities which would limit
the ability of the Administrative Agent to foreclose upon and dispose of any of
the Pledged Securities upon the occurrence of an Event of Default.
          (d) Except as set forth on Schedule 3.22, there are no warrants,
options, conversion or similar rights currently outstanding with respect to, and
no agreements to purchase or otherwise acquire, any shares of the capital stock
or other Equity Interests of any issuer of any of the Pledged Securities; and
there are no securities or obligations of any kind convertible into any shares
of the capital stock or other Equity Interests of any issuer of any of the
Pledged Securities.
          (e) Article 10 of this Credit Agreement creates in favor of the
Administrative Agent (on behalf of the Administrative Agent, the Issuing Bank
and the Group Lenders) a valid, binding and enforceable security interest in,
and Lien upon, all right, title and interest of the Pledgors in the Pledged
Securities and constitutes a fully perfected first and prior security

- 79 -



--------------------------------------------------------------------------------



 



interest and Lien upon all right, title and interest of the Pledgors in such
Pledged Securities subject, as to the enforcement of remedies, to applicable
bankruptcy, insolvency, reorganization and similar laws affecting creditors’
rights generally and to general principles of equity.
     SECTION 3.23 Compliance with Laws. No Credit Party is in violation of any
Applicable Law except for such violations in the aggregate which would not have
a Material Adverse Effect. The Borrowings hereunder, the intended use of the
proceeds of the Loans as described in the preamble hereto and as contemplated by
Section 5.19 hereof and any other transactions contemplated hereby will not
violate any Applicable Law.
4. CONDITIONS PRECEDENT
     SECTION 4.1 Conditions Precedent to Effectiveness of this Amendment and
Restatement. The effectiveness of this amendment and restatement of the Existing
Credit Agreement and the making of the initial Loan are subject to the
satisfaction in full of the following conditions precedent:
          (a) Corporate Documents. The Administrative Agent shall have received,
with copies for each of the Group Lenders:
               (i) a copy of the articles or certificate of incorporation or
other organizational document of each Credit Party, certified on a recent date
by the Secretary of State (or other appropriate governmental official if such
party is organized outside the United States) of such Credit Party’s
jurisdiction of incorporation or organization, as the case may be;
               (ii) a certificate of the Secretary of State or other appropriate
governmental official of such jurisdiction of incorporation or organization,
dated as of a recent date as to the good standing of, and (to the extent
available) payment of taxes by, each Credit Party which certificate lists the
charter documents on file in the office of such Secretary of State or other
appropriate governmental official;
               (iii) subject to 5.26(b), a certificate dated as of a recent date
as to the good standing of each Credit Party issued by the Secretary of State or
other appropriate governmental official of each jurisdiction in which such
Credit Party is qualified as a foreign corporation or foreign limited liability
company as listed in Schedule 3.1(a) hereto;
               (iv) a certificate of the Secretary of each Credit Party, dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or limited liability company agreement, as the case may be,
of such party as in effect on the date of such certification; (B) that attached
thereto is a true and complete copy of the resolutions adopted by the Board of
Directors of such party authorizing the execution, delivery and performance in
accordance with their respective terms of the Fundamental Documents executed by
such Credit Party and any other documents required or contemplated hereunder or
thereunder, the grant of the security interests in the Collateral and the
Pledged Securities, and in the case of the Borrowers, the borrowings hereunder,
and that such resolutions have not been amended, rescinded or supplemented and
are currently in effect; (C) that the certificate of incorporation or

- 80 -



--------------------------------------------------------------------------------



 



organization of such party has not been amended since the date of the last
amendment thereto indicated on the certificates of the Secretary of State or
other appropriate governmental official furnished pursuant to clause (i) above;
and (D) as to the incumbency and specimen signature of each officer of such
party executing any Fundamental Document (such certificate to contain a
certification by another officer of such party as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(iv)); and
               (v) such additional supporting documents as the Administrative
Agent or its counsel or any Group Lender may reasonably request.
          (b) Credit Agreement; Notes. The Administrative Agent shall have
received (i) executed counterparts of this Credit Agreement, which, when taken
together, bear the signatures of the Administrative Agent, the Issuing Bank, all
of the Credit Parties and all of the Group Lenders and (ii) the Notes executed
by the Borrowers.
          (c) Opinion of Counsel. The Administrative Agent shall have received
the written opinions of Heenan Blaikie LLP, Canadian counsel to the Credit
Parties, O’Melveny & Myers LLP, United States counsel to the Credit Parties,
Greenberg Traurig LLP, Florida counsel to certain Credit Parties, Drinker Biddle
and Reath LLP, Pennsylvania counsel to certain Credit Parties, Oslwang, UK
counsel to the UK Borrower and its Subsidiaries, each dated the Closing Date and
addressed to the Administrative Agent and the Group Lenders which opinions shall
be substantially in the forms attached hereto as Exhibits B-1, B-2, B-3, B-4 and
B-5, respectively, and otherwise in form and substance satisfactory to the
Administrative Agent and to Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent and Fraser Milner Casgrain LLP, special Canadian counsel to
the Administrative Agent. Notwithstanding the foregoing, the Administrative
Agent agrees that the Credit Parties are not required to deliver and opinion in
respect of Lions Gate Films of Puerto Rico, Inc.
          (d) No Material Adverse Change. No material adverse change shall have
occurred with respect to the business, operations, performance, assets,
properties, condition (financial or otherwise) or prospects of the Credit
Parties taken as a whole from March 31, 2008.
          (e) Insurance. The Borrowers shall have furnished the Administrative
Agent with (i) a summary of all existing insurance coverage, (ii) evidence
acceptable to the Administrative Agent that the insurance policies required by
Section 5.5 have been obtained and are in full force and effect and
(iii) Certificates of Insurance with respect to all existing insurance coverage
which certificates shall name JPMorgan Chase Bank, as Administrative Agent, as
the certificate holder and shall evidence the Credit Parties’ compliance with
Section 5.5 with respect to all insurance coverage existing as of the Closing
Date.
          (f) Borrowing Base Certificate. The Administrative Agent shall have
received an initial Borrowing Base Certificate substantially in the form of
Exhibit I hereto, signed by an Authorized Officer.
          (g) Security and Other Documentation. The Administrative Agent shall
have received fully executed copies of (i) intentionally omitted; (ii) a
Copyright Security Agreement Supplement listing each item of Product in which
any Credit Party has a copyrightable interest

- 81 -



--------------------------------------------------------------------------------



 



(as listed on Schedule 3.8(a) hereto) and for which the Administrative Agent has
not previously recorded its security interest with the Copyright Office executed
by each such Credit Party; (iii) a Trademark Security Agreement for each
trademark in which any Credit Party has any interest (as listed on
Schedule 3.8(b) hereto) executed by each such Credit Party; (iv) a Hypothec
executed by each Credit Party domiciled or located in the Province of Quebec and
each Credit Party where Collateral with respect to such Credit Party is located
in, or perfection of a Lien in such Collateral is required under the Applicable
Laws of the Province of Quebec or under any applicable PPSA; (v) intentionally
omitted; (vi) appropriate UCC-1 and PPSA financing statements relating to the
Collateral; (vii) all certificates evidencing any of the Pledged Securities with
appropriate undated stock powers executed in blank; and (viii) deeds of
hypothec, debentures and debenture pledge agreements in form and substance
satisfactory to the Administrative Agent. For purposes of this Section 4.1(g),
“Credit Party” shall not include the Australia Borrower.
          (h) Security Interests in Copyrights and other Collateral. The
Administrative Agent shall have received evidence satisfactory to it that each
Credit Party, has sufficient right, title and interest in and to the Collateral
and other assets which it purports to own (including appropriate licenses under
copyright), as set forth in the documents and other materials presented to the
Group Lenders, to enable such Credit Party to perform the Distribution
Agreements to which such Credit Party is a party and as to each Credit Party, to
grant to the Administrative Agent for the benefit of the Administrative Agent,
the Issuing Bank and the Group Lenders the security interests contemplated by
the Fundamental Documents, and that all financing statements, copyright filings
and other filings under Applicable Law necessary to provide the Administrative
Agent for the benefit of itself, the Issuing Bank and the Group Lenders with a
first priority perfected security interest in the Pledged Securities and
Collateral (subject in the case of the Collateral, to Permitted Encumbrances)
have been filed or delivered to the Administrative Agent in satisfactory form
for filing.
          (i) Payment of Fees. All fees and expenses then due and payable by any
Credit Party to the Administrative Agent and/or the Group Lenders in connection
with the transactions contemplated hereby or as required by the Fee Letter shall
have been paid.
          (j) Intentionally Omitted.
          (k) Intentionally Omitted.
          (l) Notices of Assignment and Irrevocable Instructions. The
Administrative Agent shall have received with respect to each Eligible
Receivable or Acceptable Tax Credit included in the initial Borrowing Base
Certificate, a Notice of Assignment and Irrevocable Instructions executed by the
appropriate Credit Party.
          (m) Chain of Title. The Administrative Agent shall have received
copies of all agreements, instruments of transfer or other instruments (in
recordable form) (including, without limitation, the rights agreements)
necessary to establish, to the satisfaction of the Administrative Agent, with
respect to a sufficient number of items of Product included in the Borrowing
Base as determined in the Administrative Agent’s sole discretion, the applicable
Credit Party’s ownership of sufficient copyright rights in each Completed item
of Product and in the literary

- 82 -



--------------------------------------------------------------------------------



 



properties upon which each Uncompleted item of Product is to be based to enable
such Credit Party to produce and/or distribute such item of Product and to grant
to the Administrative Agent for the benefit of the Group Lenders the security
interests which are contemplated by this Credit Agreement.
          (n) Litigation. No litigation, governmental or administrative inquiry,
inquiry from any stock exchange on which LGEC is listed, injunction or
restraining order shall be pending, entered or threatened which involves this
Credit Agreement or which in the Administrative Agent’s good faith judgment
could reasonably be expected to have a Material Adverse Effect.
          (o) UCC/PPSA Searches. The Administrative Agent shall have received
UCC, PPSA, copyright office and other searches satisfactory to it indicating
that no other filings, encumbrances or transfers (other than in connection with
Permitted Encumbrances) with regard to the Collateral are of record in any
jurisdiction in which it shall be necessary or desirable for the Administrative
Agent to make a UCC or PPSA filing in order to provide the Administrative Agent
(for the benefit of the Administrative Agent, the Issuing Bank or the Group
Lenders) with a perfected security interest in the Collateral.
          (p) ERISA. The Administrative Agent shall have received or had made
available to it, copies of all U.S. Plans of the Credit Parties that are in
existence on the Closing Date, and descriptions of those that are committed to
on the Closing Date.
          (q) Contribution Agreement. The Administrative Agent shall have
received a fully executed Contribution Agreement duly executed by each of the
Credit Parties.
          (r) Delivery of Agreements. The Administrative Agent shall have
received and be satisfied with the terms and provisions of (i) all existing
output and distribution agreements, (ii) all material agreements listed on
Schedule 3.17 and (iii) all other agreements to the extent requested by the
Administrative Agent.
          (s) Required Consents and Approvals. The Administrative Agent shall be
satisfied that all required consents and approvals have been obtained with
respect to the transactions contemplated hereby from all Governmental
Authorities with jurisdiction over the business and activities of any Credit
Party and from any other entity whose consent or approval the Administrative
Agent in its reasonable discretion deems necessary to the transactions
contemplated hereby.
          (t) Federal Reserve Regulations. The Administrative Agent shall be
satisfied that the provisions of Regulations T, U and X of the Board will not be
violated by the transactions contemplated hereby.
          (u) Compliance with Laws. The Administrative Agent shall be satisfied
that the transactions contemplated hereby will not violate any provision of
Applicable Law, or any order of any court or other agency of the United States
or Canada or any state or province thereof applicable to any of the Credit
Parties or any of their respective properties or assets.

- 83 -



--------------------------------------------------------------------------------



 



          (v) Approval of Counsel to the Administrative Agent. All legal matters
incidental to this Credit Agreement and the transactions contemplated hereby
shall be reasonably satisfactory to Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent and Fraser Milner Casgrain, special Canadian counsel to the
Administrative Agent.
     SECTION 4.2 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of the Issuing Bank to issue each Letter of Credit and of the Group
Lenders to make each Loan, and to participate in each Letter of Credit
(including the initial Loan and/or Letter of Credit) are subject to the
following conditions precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing, or the Issuing Bank shall have received a notice with
respect to such Letter of Credit as required by Article 2 hereof.
          (b) Borrowing Certificate. The Administrative Agent shall have
received a Borrowing Certificate, duly executed by an Authorized Officer on
behalf of the Borrowers.
          (c) Representations and Warranties. The representations and warranties
set forth in Article 3 hereof and in the other Fundamental Documents shall be
true and correct in all material respects on and as of the date of each
Borrowing, and/or issuance of each Letter of Credit hereunder (except to the
extent that such representations and warranties expressly relate to an earlier
date) with the same effect as if made on and as of such date.
          (d) No Event of Default. On the date of each Borrowing , or issuance
of each Letter of Credit, no Default or Event of Default shall have occurred and
be continuing, nor shall any such event occur by reason of the making of such
Loan, or the issuance of such Letter of Credit.
Each request for a Borrowing or for issuance of a Letter of Credit shall be
deemed to be a representation and warranty by the Borrowers on the date of such
Borrowing or issuance of such Letter of Credit as to the matters specified in
paragraphs (c) and (d) of this Section 4.2.
     SECTION 4.3 Conditions Precedent to Loans and/or Letters of Credit under
the Special Production Tranche. The obligations of the Issuing Bank to issue
Letters of Credit as part of the Special Production Tranche and of each Group
Lender to make Loans as part of the Special Production Tranche and/or
participate in such Letters of Credit is subject to the following conditions
precedent (in addition to those conditions precedent set forth in Section 4.2):
          (a) Declaration. The Administrative Agent shall have received from the
Borrowers a written notice specifying the details of the Designated Picture
involved, whether the producer of the Designated Picture is a Credit Party or a
Special Purpose Producer and declaring an appropriate portion of the LGEI
Commitments, as applicable, as being reserved as part of the Special Production
Tranche for such Designated Picture and specifying whether the Loans to finance
the production of such Designated Picture are to be made to LGEI, another Credit
Party or directly to a Special Purpose Producer.
          (b) Special Purpose Producer Credit Agreement. If the Designated
Picture is being produced by a Special Purpose Producer that is not a Credit
Party, (i) the Administrative

- 84 -



--------------------------------------------------------------------------------



 



Agent shall have received a fully executed Special Purpose Producer Credit
Agreement and all other conditions precedent thereunder shall have been
satisfied and (ii) an Eligible Pick-Up Party shall have provided a negative
pickup commitment or production cash flow commitment (or a combination thereof)
with respect to such Designated Picture.
          (c) Supporting Documentation. The Administrative Agent shall have
received such additional supporting documentation as it normally requires in
connection with single picture financing relating to the Designated Picture
(including, but not limited to, Chain of Title, budget, cash flows, the negative
pickup or other payment obligation from the applicable Credit Party or a
guarantee from the applicable Credit Party) in form and substance reasonably
satisfactory to the Administrative Agent.
          (d) Completion Guaranty. If the Production Exposure for such
Designated Picture exceeds U.S.$20,000,000 or if otherwise required by the
Administrative Agent in its discretion, the Administrative Agent shall have
received a Completion Guaranty from an Approved Completion Guarantor.
          (e) Co-Productions, etc. If any portion of the Designated Picture is
to be financed by a third party or if a third party is to have any ownership
interest in such Designated Picture or its copyright, then such third party
shall have been approved by the Administrative Agent and the Administrative
Agent shall have received and be satisfied with the co-financing agreement, an
intercreditor agreement and such other documentation as it shall deem
appropriate.
          (f) Security Documentation. If the Designated Picture is being
produced by a Credit Party, the Administrative Agent shall have received all
appropriate security documentation and proof of filings, required by it, in
connection with the creation of a first perfected lien in favor of the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Group Lenders.
          (g) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which sets forth the Borrowing Base as of
the date no more than seven (7) Business Days before the notice of Borrowing is
made in connection herewith and which reflects the reserves for the Designated
Picture involved.
5. AFFIRMATIVE COVENANTS
          From the date hereof and for so long as the Commitments shall be in
effect, any amount shall remain outstanding under the Notes, or L/C Exposure
shall remain outstanding or any monetary Obligation then due and payable shall
remain unpaid or unsatisfied, each Credit Party agrees that, unless the Required
Lenders shall otherwise consent in writing, each of them will, and will cause
each of its Subsidiaries (other than the Unrestricted Subsidiaries or the
Inactive Subsidiaries) to:
     SECTION 5.1 Financial Statements and Reports. Furnish or cause to be
furnished to the Administrative Agent electronically or in sufficient numbers
for distribution to the Issuing Bank and the Group Lenders:

- 85 -



--------------------------------------------------------------------------------



 



          (a) Within one hundred (100) days after the end of each fiscal year of
LGEC (commencing with fiscal year 2008), the audited consolidated balance sheet
of LGEC and its Consolidated Subsidiaries, in each case as at the end of, and
the related statements of income, stockholders’ equity and cash flows for, such
year, and the corresponding figures as at the end of, and for, the preceding
fiscal year, accompanied by an unqualified report and opinion of Ernst & Young
or such other independent public accountant of nationally recognized standing as
shall be retained by LGEC and be satisfactory to the Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall
contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements,
together with a certificate signed by an Authorized Officer, to the effect that
such financial statements fairly present the financial position of LGEC and its
Consolidated Subsidiaries as at the dates indicated and the results of their
operations for the periods indicated in conformity with GAAP;
          (b) Within fifty-five (55) days after the end of each of the first
three fiscal quarters of each of its fiscal years, the unaudited consolidated
balance sheets of LGEC and its Consolidated Subsidiaries as at the end of, and
the related unaudited consolidated statements of operations and deficit and cash
flow for, such quarter, and for the portion of the fiscal year through the end
of such quarter, and the corresponding figures as at the end of such quarter,
and for the corresponding period, in the preceding fiscal year, together with a
certificate signed by an Authorized Officer, to the effect that such financial
statements, while not examined by independent public accountants, reflect, in
the opinion of LGEC, all adjustments necessary to present fairly the financial
position of LGEC and its Consolidated Subsidiaries as at the end of the fiscal
quarter and the results of operations for the quarter then ended in conformity
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;
          (c) Simultaneously with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of an Authorized
Officer in form and substance reasonably satisfactory to the Administrative
Agent (i) stating whether or not such Authorized Officer has knowledge, after
due inquiry, of any condition or event which would constitute an Event of
Default or Default and, if so, specifying each such condition or event and the
nature thereof, (ii) demonstrating in reasonable detail compliance with the
provisions of Sections 6.11, 6.19, 6.20 and 6.21 hereof and including supporting
schedules, (iii) certifying that all filings required under Section 5.8 hereof
have been made and listing each such filing that has been made since the date of
the last certificate delivered in accordance with this Section 5.1(c) and
(iv) setting forth for each of the next four quarters all projected payments to
be made by any Credit Parties of minimum guarantees and other Off-Balance Sheet
Commitments;
          (d) (i) On or prior to the last Business Day of each month, a
certificate (“Borrowing Base Certificate”) substantially in the form of
Exhibit I hereto, setting forth the amount of each component included in the
Borrowing Base as of the last Business Day of the preceding month, attached to
which shall be detailed information as required by such certificate including,
without limitation, supporting schedules showing the calculation of each
component of the Borrowing Base (LGEI, at its option, may furnish additional
Borrowing Base Certificates setting forth such information as of such other
dates as it may deem appropriate);

- 86 -



--------------------------------------------------------------------------------



 



          (e) Promptly upon their becoming available, copies of all significant
audits prepared for or submitted to any of the Credit Parties by any outside
professional firm or service, including, without limitation, any comment letter
submitted by the Credit Parties’ accountants to management in connection with
their annual audit;
          (f) Within ten (10) days of receipt thereof by each Borrower, copies
of all management letters issued to such Borrower by its auditors;
          (g) Promptly upon their becoming available, copies of (i) all
registration statements, proxy statements, notices and reports which LGEC or any
other Credit Party shall file with any securities exchange or with the United
States Securities and Exchange Commission or any Canadian securities commission
or any successor agency and (ii) all reports, financial statements, press
releases and other information which LGEC or any other Credit Party shall
release, send or make available to its common stockholders generally;
          (h) Not later than July 31st of each year, the calculation of the
Eligible Library Amount computed as of the last Business Day of March of such
calendar year together with a variance analysis of the actual versus projected
value of such calculation.
          (i) At least annually and not later than July 31st of each year,
forecasted financial statements consisting of balance sheets, cash flow
statements, income statements, and Borrowing Base with supporting detail and
underlying assumptions, covering the next four fiscal quarters.
          (j) From time to time such additional information regarding the
financial condition or business of any of the Credit Parties, any item of
Product, any Distribution Agreement, any Eligible Receivable or the Collateral,
as the Administrative Agent or any Group Lender acting through the
Administrative Agent may reasonably request.
     SECTION 5.2 Corporate Existence; Compliance with Laws. Do or cause to be
done all things necessary (i) to preserve, renew and keep in full force and
effect its corporate existence, rights, licenses, permits and franchises and
(ii) to comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, any Governmental Authority, except as
otherwise permitted under Section 6.7.
     SECTION 5.3 Maintenance of Properties. Keep its tangible properties which
are material to its business in good repair, working order and condition
(ordinary wear and tear excepted) unless the Borrowers determine in good faith
that the continued maintenance of such properties are not economically desirable
(after consultation with the Administrative Agent) and, from time to time
(i) make all necessary and proper repairs, renewals, replacements, additions and
improvements thereto and (ii) comply at all times with the provisions of all
material leases and other material agreements to which it is a party so as to
prevent any loss or forfeiture thereof or thereunder unless compliance therewith
is being currently contested in good faith by appropriate proceedings and
appropriate reserves have been established in accordance with GAAP.
     SECTION 5.4 Notice of Material Events. (a) Promptly upon any executive
officer of any Credit Party obtaining knowledge of (i) any Default or Event of
Default, (ii) any

- 87 -



--------------------------------------------------------------------------------



 



material adverse change in the condition (financial or otherwise) or operations
of any Credit Party, (iii) any action or event which could reasonably be
expected to materially and adversely affect the performance of the Credit
Parties’ obligations under this Credit Agreement or any other Fundamental
Document, the repayment of the Notes or the security interests granted to the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank or the Group Lenders under this Credit Agreement or any other Fundamental
Document, (iv) any other event which could reasonably be expected to result in a
Material Adverse Effect, (v) the opening of any office of any Credit Party or
the change of the chief executive office or the principal place of business of
any Credit Party or of the location of any Credit Party’s books and records with
respect to the Collateral, (vi) any change in the name of any Credit Party,
(vii) any other event which could reasonably be expected to materially and
adversely impact upon the amount or collectibility of accounts receivable of the
Credit Parties or otherwise materially decrease the value of the Collateral or
the Pledged Securities, (viii) any proposed material amendment to any agreements
that are part of the Collateral or (ix) any Person giving any notice to any
Credit Party or taking any other action to enforce remedies with respect to a
claimed default or event or condition of the type referred to in paragraph
(g) or (h) of Article 7, such Credit Party shall promptly give written notice
thereof to the Administrative Agent specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such Person and the nature of such claimed Event of Default or
condition and what action any Credit Party has taken, is taking and proposes to
take with respect thereto.
          (b) Promptly upon any executive officer of any Credit Party obtaining
knowledge of (i) the institution of, or threat of, any action, suit, proceeding,
investigation or arbitration by any Governmental Authority or other Person
against or affecting any Credit Party or any of its assets or any item of
Product, or (ii) any material development in any such action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the Group
Lenders), which, in the case of (i) or (ii), if adversely determined could
reasonably be expected to have a Material Adverse Effect, such Credit Party
shall promptly give written notice thereof to the Administrative Agent and
provide such other information as may be available to it to enable the Group
Lenders to evaluate such matters; and, in addition to the requirements set forth
in clauses (i) and (ii) of this subsection (b), such Credit Party upon request
shall promptly give notice of the status of any action, suit, proceeding,
investigation or arbitration covered by a report delivered to the Group Lenders
pursuant to clause (i) and (ii) above to the Group Lenders and provide such
other information as may be reasonably available to it to enable the Group
Lenders to evaluate such matters.
     SECTION 5.5 Insurance. (a) Keep its assets which are of an insurable
character insured (to the extent and for the time periods consistent or greater
than normal industry standards) by financially sound and reputable insurers
against loss or damage by fire, explosion, theft or other hazards which are
included under extended coverage in amounts not less than the insurable value of
the property insured or such lesser amounts, and with such self-insured
retention or deductible levels, as are consistent with normal industry
standards.
          (b) Maintain with financially sound and reputable insurers, insurance
against other hazards and risks and liability to Persons and property to the
extent and in the manner consistent or greater than normal industry standards.

- 88 -



--------------------------------------------------------------------------------



 



          (c) Maintain, or cause to be maintained, in effect during the period
from the commencement of principal photography of each item of Product produced
by any Credit Party or from the date of acquisition of each item of Product
acquired by any Credit Party, through the third anniversary of the date on which
such item of Product is Completed and as otherwise required by applicable
contracts, a so-called “Errors and Omissions” policy covering all such items of
Product, and cause such Errors and Omissions policy to provide coverage to the
extent and in such manner as is customary for items of Product of like type but,
at minimum, to the extent and in such manner as is required under all applicable
contracts relating thereto (including, without limitation, any Distribution
Agreement relating to such item of Product).
          (d) Maintain, or cause to be maintained, in effect during the period
from the commencement of principal photography of each item of Product produced
by any Credit Party, or from the date of acquisition of each item of Product
acquired by any Credit Party (i) until such time as the Administrative Agent
shall have been provided with satisfactory evidence of the existence of one
negative or master tape in one location and an interpositive, internegative or
duplicate master tape in another location of the final version of the Completed
Product, insurance on the negatives and sound tracks or master tapes of such
item of Product in an amount not less than the cost of re-shooting the principal
photography of the item of Product and otherwise re-creating such item of
Product, and (ii) until principal photography of such item of Product has been
concluded, a cast insurance policy with respect to such item of Product, which
provides coverage to the extent and in such manner as is customary for items of
Product of a like type, but at minimum, to the extent required under all
applicable contracts relating thereto.
          (e) Maintain, or cause to be maintained, in effect distributor’s
“Errors and Omissions” insurance to the extent and in amounts consistent or
greater than normal industry standards.
          (f) Cause all such above-described insurance (excluding worker’s
compensation insurance) to (i) provide for the benefit of the Group Lenders that
30 days’ prior written notice of cancellation, termination, non-renewal or lapse
or material change of coverage shall be given to the Administrative Agent;
(ii) name the Administrative Agent for the benefit of the Administrative Agent,
the Issuing Bank and the Group Lenders as a loss payee (except for “Errors and
Omissions” insurance and other third party liability insurance), provided,
however, that so long as no Event of Default has occurred and is continuing,
production insurance recoveries received prior to Completion or abandonment of
an item of Product may be utilized to finance the production of such an item of
Product, and property insurance proceeds may be used to repair damage in respect
of which such proceeds were received or so long as no Default or Event of
Default has occurred and is then continuing, to reimburse a Credit Party for its
own funds expended to repair the applicable damage; and (iii) to the extent that
none of the Administrative Agent, the Issuing Bank or the Group Lenders shall be
liable for premiums or calls, name the Administrative Agent (for the benefit of
the Administrative Agent, the Issuing Bank and the Group Lenders) as additional
insureds including, without limitation, under any “Errors and Omissions” policy.
          (g) Render to the Administrative Agent upon the request of the
Administrative Agent a broker’s report in form and substance satisfactory to the
Administrative Agent as to all such insurance coverage including such detail as
the Administrative Agent may request.

- 89 -



--------------------------------------------------------------------------------



 



     SECTION 5.6 Production and Distribution. Cause each item of Product being
produced by any Credit Party (i) to be produced in accordance with the standards
set forth in, and within the time period established in, all agreements with
respect to such item of Product to which such Credit Party is a party, subject
to the terms and conditions of such agreements and (ii) to be Completed at least
one (1) month prior to the earliest expiration date of any Acceptable L/C
supporting an Eligible Receivable relating to such item of Product which
Eligible Receivable is included in the Borrowing Base and in any event, no later
than the Maturity Date.
     SECTION 5.7 Music. When an item of Product has been scored, if requested by
the Administrative Agent, deliver to the Administrative Agent within a
reasonable period of time after such request (i) written evidence of the music
synchronization rights, if any, obtained from the composer or the licensor of
the music and (ii) copies of all music cue sheets with respect to such item of
Product.
     SECTION 5.8 Copyrights and Trademarks. (a) As soon as practicable (but in
the case of an item of Product, in no event later than 60 days after the initial
release or broadcast of such item of Product and in the case of a screenplay, in
no event later than the date on which the Credit Parties must comply with
Section 5.20 hereof with respect to the item of Product to be based on such
screenplay), to the extent (i) any Credit Party is or becomes the copyright
proprietor thereof or otherwise acquires a copyrightable interest and (ii) any
Credit Party acquires any material trademark, service mark, trade name or
service name, take any and all actions necessary to register the copyright for
such item of Product or such trademark, service mark, trade name or service
name, in the name of such Credit Party (subject to a Lien in favor of the
Administrative Agent for the benefit of itself, the Issuing Bank and the Lenders
pursuant to the Copyright Security Agreement and the Trademark Security
Agreement Supplement) in conformity with the laws of the United States, Canada
and such other jurisdictions as the Administrative Agent may reasonably specify,
and immediately deliver to the Administrative Agent (i) written evidence of the
registration of any and all such copyrights for inclusion in the Collateral
under this Credit Agreement and (ii) a Copyright Security Agreement Supplement
or a Trademark Security Agreement Supplement relating to such item or such
trademark, service mark, trade name or service name, executed by such Credit
Party.
          (b) Obtain instruments of transfer or other documents evidencing the
interest of any Credit Party with respect to the copyright relating to items of
Product in which such Credit Party is not entitled to be the initial copyright
proprietor and any trademark, service mark, trade name or service name which
such Credit Party acquires, and promptly record such instruments of transfer on
the United States Copyright Register or the United States Trademark Register and
such other jurisdictions as the Administrative Agent may specify.
     SECTION 5.9 Books and Records. (a) Maintain or cause to be maintained at
all times true and complete books and records of its financial operations and
provide the Administrative Agent and its representatives access to such books
and records and to any of its properties or assets upon reasonable notice and
during regular business hours in order that the Administrative Agent may make
such audits and examinations and make abstracts from such books, accounts,
records and other papers pertaining to the Collateral (including, but not
limited to, Eligible Receivables included in the Borrowing Base) and upon
notification to the Credit Parties, permit the Administrative Agent or its
representatives to discuss the affairs, finances and

- 90 -



--------------------------------------------------------------------------------



 



accounts with, and be advised as to the same by the Credit Parties’ officers and
independent accountants, all as the Administrative Agent may deem appropriate
for the purpose of verifying the accuracy of the Borrowing Base Certificates and
the various other reports delivered by any Credit Party to the Administrative
Agent, the Issuing Bank and/or the Group Lenders pursuant to this Credit
Agreement or for otherwise ascertaining compliance with this Credit Agreement or
any other Fundamental Document.
          (b) If, prior to an Event of Default and in connection with the annual
outside audit, the Administrative Agent wishes to confirm with account debtors
and other payors the amounts and terms of any or all Eligible Receivables, Other
Domestic Receivables or Other Foreign Receivables (in each case, both on and off
balance sheet) included in the Borrowing Base, the Administrative Agent will so
notify the Credit Parties. The Administrative Agent agrees to have such
confirmation made through the Credit Parties’ auditors. If for any reason such
auditors fail to proceed with the confirmations in a timely matter, the
Administrative Agent may, upon notice to the Credit Parties of such failure,
proceed to make such confirmations directly with account debtors and other
payors unless the Credit Parties cure such failure within ten (10) Business Days
of such notice. Each of the Credit Parties hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall be entitled to confirm directly with account debtors and other
payors, the amounts and terms of all accounts receivable and/or Eligible
Receivables.
     SECTION 5.10 Third Party Audit Rights. On a quarterly basis, notify the
Administrative Agent of, and at all times allow the Administrative Agent access
to the results of, all audits conducted by any Credit Party of any third party
licensee under any agreement with respect to any item of Product included in the
Collateral or of any partnership, or joint venture. The Credit Parties will
exercise their audit rights with respect to any such third party licensees,
partnerships and joint ventures upon the reasonable request of the
Administrative Agent to the extent that the Credit Parties shall have the right
to conduct such audits. After an Event of Default has occurred and is
continuing, the Administrative Agent shall have the right to exercise through
any Credit Party, such Credit Party’s right to audit any obligor under an
agreement with respect to any item of Product included in the Collateral.
     SECTION 5.11 Observance of Agreements. Duly observe and perform all
material terms and conditions of all material agreements with respect to the
production, distribution and/or exploitation of items of Product and diligently
protect and enforce the rights of the Credit Parties under all such agreements
in a manner consistent with prudent business judgment and subject to the terms
and conditions of such agreements.
     SECTION 5.12 Laboratories; No Removal. To the extent any Credit Party has
control over, or rights to receive, any of the Physical Materials relating to
any item of Product, deliver or cause to be delivered to a Laboratory or
Laboratories all negative and preprint material, master tapes and all sound
track materials with respect to each such item of Product and deliver to the
Administrative Agent a fully executed Pledgeholder Agreement with respect to
such materials. To the extent that any Credit Party has only rights of access to
preprint material or master tapes and has not created duplicate materials
sufficient to exploit its rights and has not stored such duplicate materials at
a Laboratory that has delivered a Pledgeholder Agreement to the Administrative
Agent, then the Credit Parties will deliver to the Administrative Agent a fully

- 91 -



--------------------------------------------------------------------------------



 



executed Laboratory Access Letter covering such materials. Prior to requesting
any such Laboratory to deliver such negative or other preprint or sound track
material or master tapes to another Laboratory, any such Credit Party shall
provide the Administrative Agent with a Pledgeholder Agreement or Laboratory
Access Letter, as appropriate, executed by such other Laboratory and all other
parties to such Pledgeholder Agreement (including the Administrative Agent).
Each Credit Party hereby agrees not to deliver or remove or cause the delivery
or removal of the original negative and film or sound materials or master tapes
with respect to any item of Product owned by such Credit Party or in which such
Credit Party has an interest (i) to a location outside the United States or
Canada or such other jurisdiction as may be approved by the Administrative Agent
in its discretion or (ii) to any state or jurisdiction where UCC-1, CCQ or PPSA
financing statements (or in the case of jurisdictions outside the United States
and Canada, documentation similar in purpose and effect satisfactory to the
Administrative Agent) have not been filed against such Credit Party.
          (a) During production of any item of Product produced by any Credit
Party, such Credit Party shall promptly deliver the daily rushes for such item
of Product to the appropriate Laboratory.
          (b) With respect to items of Product Completed after the Closing Date,
on at least a quarterly basis, deliver to the Administrative Agent and the
Laboratories which are signatories to Pledgeholder Agreements a revised schedule
of Product on deposit with such Laboratories.
     SECTION 5.13 Taxes and Charges; Indebtedness in Ordinary Course of
Business. Duly pay and discharge, or cause to be paid and discharged, before the
same shall become in arrears (after giving effect to applicable extensions), all
taxes, assessments, levies and other governmental charges, imposed upon any
Credit Party or its properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies which if unpaid might by law become a Lien upon any
property of any Credit Party; provided, however, that any such tax, assessment,
levy or charge need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Credit Party shall have set aside on its books reserves (the presentation of
which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary; and provided, further, that such
Credit Party will pay all such taxes, assessments, levies or other governmental
charges forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor. Each of the Credit Parties will
promptly pay when due, or in conformance with customary trade terms, all other
obligations incident to its operations.
     SECTION 5.14 Liens. Defend the Collateral (including, without limitation,
the Pledged Securities) against any and all Liens howsoever arising, other than
Permitted Encumbrances, and in any event defend against any attempted
foreclosure.
     SECTION 5.15 Further Assurances; Security Interests. (a) Upon the request
of the Administrative Agent, duly execute and deliver, or cause to be duly
executed and delivered, at the cost and expense of the Credit Parties, such
further instruments as may be

- 92 -



--------------------------------------------------------------------------------



 



necessary or desirable in the reasonable judgment of the Administrative Agent to
carry out the provisions and purposes of this Credit Agreement and the other
Fundamental Documents.
          (b) Upon the request of the Administrative Agent, promptly execute and
deliver or cause to be executed and delivered, at the cost and expense of the
Credit Parties, such further instruments as may be appropriate in the reasonable
judgment of the Administrative Agent, to provide the Administrative Agent for
the benefit of the Administrative Agent, the Issuing Bank and the Lenders a
first perfected Lien in the Collateral and any and all documents (including,
without limitation, the execution, amendment or supplementation of any financing
statement and continuation statement or other statement and the filing of
termination statements for each of the Liens indicated on Schedule 6.2 hereof
for which the underlying obligation is no longer outstanding) for filing under
the provisions of the UCC, the PPSA and the rules and regulations thereunder, or
any other Applicable Law, and perform or cause to be performed such other
ministerial acts which are reasonably necessary or advisable, from time to time,
in order to grant and maintain in favor of the Administrative Agent for the
benefit of itself, the Issuing Bank and the Lenders the security interest in the
Collateral contemplated hereunder and under the other Fundamental Documents,
subject only to Permitted Encumbrances.
          (c) Promptly undertake to deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations and approvals in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent shall deem reasonably
necessary or advisable to perfect or maintain the Liens of the Administrative
Agent for the benefit of itself, the Issuing Bank and the Group Lenders.
     SECTION 5.16 ERISA Compliance and Reports. Furnish to the Administrative
Agent (i) as soon as possible, and in any event within thirty (30) days after
any executive officer of a Credit Party has knowledge that (A) any Reportable
Event with respect to any U.S. Plan has occurred, a statement of an executive
officer of the Credit Party, setting forth on behalf of such Credit Party
details as to such Reportable Event and the action which it proposes to take
with respect thereto, together with a copy of the notice, if any, required to be
filed of such Reportable Event given to the PBGC or (B) an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard or an
extension of any amortization period under Section 412 of the Code with respect
to a U.S. Plan or Multiemployer Plan has been or is proposed to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA,
proceedings have been instituted to terminate a U.S. Plan if such U.S. Plan is
subject to Title IV of ERISA, a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan, or any such Credit Party or ERISA Affiliate will incur any liability
(including any contingent or secondary liability) to or on account of the
termination of or withdrawal from a U.S. Plan subject to Title IV of ERISA or
Multiemployer Plan under Sections 4062, 4063, 4201 or 4204 of ERISA, a statement
of an executive officer of the Credit Party, setting forth details as to such
event and the action the applicable Credit Party proposes to take with respect
thereto, (ii) promptly upon reasonable request of the Administrative Agent,
copies of each annual and other report with respect to each U.S. Plan and
(iii) promptly after receipt thereof, a copy of any notice any Credit Party or
ERISA Affiliate may receive from

- 93 -



--------------------------------------------------------------------------------



 



the PBGC relating to the PBGC’s intention to terminate any U.S. Plan subject to
Title IV of ERISA or to appoint a trustee to administer any U.S. Plan subject to
Title IV of ERISA.
     SECTION 5.17 Subsidiaries. Prior to any (i) Inactive Subsidiary becoming
active or (ii) Unrestricted Subsidiary becoming a Credit Party after the date
hereof and promptly after formation or acquisition of any new Subsidiary other
than an Inactive Subsidiary (but in any event prior to commencement of
operations by such Subsidiary), the Credit Parties shall cause such Inactive
Subsidiary, former Unrestricted Subsidiary or new Subsidiary, as applicable, to
deliver to the Administrative Agent an Instrument of Assumption and Joinder duly
executed by such Subsidiary, appropriate UCC-1 or PPSA financing statements or
Hypothec executed by such Subsidiary, and to the extent the stock of such
Subsidiary has not previously been pledged to the Administrative Agent (for the
benefit of the Group Lenders), the stock certificates of such Subsidiary
together with undated stock powers executed in blank and organizational
documents to the extent set forth in Section 4.1 hereof, and written opinions of
counsel in form and substance reasonably satisfactory to the Administrative
Agent. Notwithstanding the foregoing, Pledged Securities shall not include
(a) the Equity Interests of any Controlled Foreign Subsidiary which are owned by
another Controlled Foreign Subsidiary and (b) Equity Interests in excess of 65%
of the Equity Interest in any Controlled Foreign Subsidiary.
     SECTION 5.18 Environmental Laws. Promptly notify the Administrative Agent
upon any Credit Party becoming aware of any violation or potential violation or
non-compliance with, or liability or potential liability under any Environmental
Laws which, when taken together with all other pending violations would
reasonably be expected to have a Material Adverse Effect, and promptly furnish
to the Administrative Agent all notices of any nature which any Credit Party may
receive from any Governmental Authority or other Person with respect to any
violation, or potential violation or non-compliance with, or liability or
potential liability under any Environmental Laws which, in any case or when
taken together with all such other notices, could reasonably be expected to have
a Material Adverse Effect.
          (a) Comply with and use reasonable efforts to ensure compliance by all
tenants and subtenants with all Environmental Laws, and obtain and comply in all
respects with and maintain and use best efforts to ensure that all tenants and
subtenants obtain and comply in all respects with and maintain any and all
licenses, approvals, registrations or permits required by Environmental Laws,
except where failure to do so would not have a Material Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under all
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities, except where failure to
do so would not have a Material Adverse Effect. Any order or directive whose
lawfulness is being contested in good faith by appropriate proceedings shall be
considered a lawful order or directive when such proceedings, including any
judicial review of such proceedings, have been finally concluded by the issuance
of a final non-appealable order; provided, however, that the appropriate Credit
Party shall have set aside on its books reserves (the presentation of which is
segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be deemed necessary.

- 94 -



--------------------------------------------------------------------------------



 



          (c) Defend, indemnify and hold harmless the Administrative Agent, the
Issuing Bank and the Group Lenders, and their respective employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
related to the violation of or non-compliance by any Credit Party with any
Environmental Laws, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable external
attorney and consultant fees, investigation and laboratory fees, court costs and
litigation expenses, but excluding therefrom all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses arising out of or
resulting from (i) the gross negligence or willful acts or willful misconduct of
any indemnified party or (ii) any acts or omissions of any indemnified party
occurring after any indemnified party is in possession of, or controls the
operation of, any property or asset.
     SECTION 5.19 Use of Proceeds. Use the proceeds of the Loans to (i) finance
the development, production, distribution or acquisition of intellectual
properties including feature films, television, interactive media, music and
video product and/or rights therein or thereto, (ii) operate physical production
facilities, (iii) acquire and operate television channels and internet
distribution platforms and (iv) for other general corporate purposes, including
acquisitions, permitted stock repurchases and dividends.
     SECTION 5.20 Uncompleted Items of Product. With respect to each item of
Product or seasonal order of a television series for which any Credit Party has
Production Exposure in excess of U.S.$20,000,000, deliver to the Administrative
Agent, not later than (A) in the case of an item of Product being produced by or
under the control of any Credit Party, five (5) days prior to the commencement
of principal photography of such item of Product or such earlier date on which
the first Borrowing is made with respect to such item of Product under a Special
Production Tranche and (B) in the case of an item of Product being acquired from
a third party or through a co-production which is not controlled by a Credit
Party, five (5) days prior to payment by any Credit Party of any portion of the
cost of such item of Product (other than a down payment of 10% or less of the
Production Exposure for an item of Product), each of the following to the extent
applicable (it being understood that for purposes of clause (B) clause (1) below
shall not be applicable):
                    (1) if requested by the Administrative Agent or the Group
Lenders, the budget and cash flow schedule for such item of Product,
                    (2) if requested by the Administrative Agent or the Group
Lenders, a schedule identifying all agreements executed in connection with such
item of Product, which provide for deferments of compensation or participations
(as distinguished from residuals), in either case, payable by any Credit Party
from its share of revenues,
                    (3) copies of such of the foregoing agreements as the
Administrative Agent or the Group Lenders may reasonably request,
                    (4) certificates or binders of insurance with respect to
such item of Product (and policies of insurance if requested by the
Administrative Agent and

- 95 -



--------------------------------------------------------------------------------



 



provided such policies are in the Credit Parties’ possession or are otherwise
available to the Credit Parties), including all forms of insurance coverage
required by Section 5.5 hereof,
                    (5) copies of all instruments of transfer or other
instruments (in recordable form) (“Chain of Title” documents) necessary to
establish, to the reasonable satisfaction of the Administrative Agent, in the
appropriate Credit Party ownership of sufficient rights under copyright in the
literary properties upon which such item of Product is to be based to enable
such Credit Party to produce and/or distribute such item of Product and to grant
the Administrative Agent the security interests therein which are contemplated
by this Credit Agreement and the other Fundamental Documents which Chain of
Title documents shall evidence to the Administrative Agent’s satisfaction the
Credit Party’s rights in, and with respect to, such item of Product,
                    (6) evidence of the registration in the name of, or the
transfer to, a Credit Party of the copyright in the item of Product and/or the
literary and other properties upon which the item of Product is to be based (all
as required by Section 5.8 hereof) and an executed Copyright Security Agreement
Supplement with respect to such item of Product or such literary and other
properties (as applicable), and
                    (7) in the case of: (a) an item of Product being produced by
or under the control of any Credit Party, to the extent not already covered by
an existing Pledgeholder Agreement, executed Pledgeholder Agreement(s) with
respect to such item of Product; provided, however, that if a Credit Party has
granted a Lien in such item of Product to secure outside production financing in
accordance with Section 6.2(n) hereof, no Pledgeholder Agreement shall be
required until such time as the outside production financier has released such
Lien; or (b) an item of Product being acquired from a third party or through a
co-production which is not controlled by a Credit Party, to the extent not
already covered by an existing Laboratory Access Letter, executed Laboratory
Access Letter(s) with respect to such item of Product.
     SECTION 5.21 Negative Cost Statements. If requested by the Administrative
Agent, with respect to each item of Product having a Production Exposure of
U.S.$20,000,000 or more which is produced by or under the control of any Credit
Party, deliver to the Administrative Agent, within thirty (30) days after each
such item of Product is Completed (and after the last episode of the season for
a television series has been Completed), a tentative negative cost statement,
and within 120 days after each such item of Product is Completed (and after the
last episode of the season for a television series has been Completed), a final
negative cost statement.
     SECTION 5.22 Distribution Agreements, Acceptable L/C’s, Etc.
          (a) Deliver to the Administrative Agent to be held as part of the
Collateral, promptly upon receipt thereof, the originals of all Acceptable L/C’s
(including any amendments thereto) which are received by a Credit Party (whether
pursuant to a Distribution Agreement or otherwise) after the date hereof.
          (b) Furnish to the Administrative Agent quarterly (i) a list in the
form of Schedule 3.17 hereto of all material Distribution Agreements executed
during the preceding

- 96 -



--------------------------------------------------------------------------------



 



quarter and all material amendments to existing Distribution Agreements which
amendments were executed during the preceding quarter and (ii) copies of all
Notices of Assignment and Irrevocable Instructions (to the extent at the time
required by Section 8.3 hereof) executed during the preceding quarter.
          (c) From time to time (i) furnish to the Administrative Agent such
information and reports regarding the Distribution Agreements to which any
Credit Party is a party as the Administrative Agent may reasonably request and
(ii) upon the occurrence and continuation of an Event of Default and the
reasonable request of the Administrative Agent, make to the other parties to a
Distribution Agreement to which any Credit Party is a party such demands and
requests for information and reports or for action as the Credit Party is
entitled to make under each such Distribution Agreement.
          (d) Take all action on its part to be performed necessary to effect
timely payments under all Acceptable L/C’s, including, without limitation,
timely preparation, acquisition and presentation of all documents, drafts or
other instruments required to effect payment thereunder.
     SECTION 5.23 Completion Guaranty. Obtain a Completion Guaranty for any item
of Product (other than a television series) for which any Credit Party has a
current financial exposure (as opposed to a Negative Pick-up Obligation) or is
otherwise subject to the economic risk of Completion if the Production Exposure
exceeds U.S.$20,000,000 for any such individual item of Product or as otherwise
required by the Administrative Agent in its discretion.
     SECTION 5.24 Security Agreements with the Guilds. Furnish to the
Administrative Agent duly executed copies of (i) each security agreement
relating to an item of Product entered into by a Credit Party with any guild and
(ii) an intercreditor agreement (in form and substance satisfactory to the
Administrative Agent) from the applicable guild with respect to the security
interest and other rights granted to it pursuant to each such security agreement
delivered to the Administrative Agent pursuant to clause (i) above.
     SECTION 5.25 Excluded Beneficial Interests. Furnish to the Administrative
Agent a description of each Excluded Beneficial Interest acquired by the Credit
Parties following the Closing Date, no later than 180 days after the acquisition
of such Excluded Beneficial Interests.
     SECTION 5.26 Post Closing Matters.
          (a) With respect to each item of Product listed on
Schedule 3.8(a)(ii), furnish to the Administrative Agent within thirty (30) days
after the Closing Date, (i) either a new Laboratory Pledgeholder Agreement or
new Laboratory Access Letter (as applicable) or a supplement to an existing
Laboratory Pledgeholder Agreement or Laboratory Access Letter (as applicable)
with respect to each such item of Product, in each instance in form and
substance satisfactory to the Administrative Agent and together with a written
confirmation from each Laboratory of all of the Physical Materials in its
possession and (ii) a list of the location of the best available Physical
Materials with respect to each such item of Product. The Administrative

- 97 -



--------------------------------------------------------------------------------



 



Agent may, in its sole discretion, waive the preceding requirements with respect
to any non-material item of Product.
          (b) As soon as practical after the Closing Date but in no event later
than thirty (30) days after the Closing Date, furnish to the Administrative
Agent a certificate dated as of a recent date as to the good standing of Artisan
Filmed Productions Inc., Crash Television Productions, Cupid Productions Inc.,
Landscape Entertainment Corp., Lions Gate Films. Inc. Mandate Films, LLC and
Screening Room, Inc. issued by the Secretary of State or other appropriate
governmental official of each jurisdiction in which such Credit Party is
qualified as a foreign corporation or foreign limited liability company.
6. NEGATIVE COVENANTS
          From the date hereof and for so long as the Commitments shall be in
effect, any amount shall remain outstanding under the Notes, or Letter of Credit
shall remain outstanding or any monetary Obligation then due and payable shall
remain unpaid or unsatisfied, each Credit Party agrees that, unless the Required
Lenders shall otherwise consent in writing, it will not and will not allow any
of its Subsidiaries (other than the Unrestricted Subsidiaries or Inactive
Subsidiaries) to:
     SECTION 6.1 Limitations on Indebtedness and Preferred Equity Interests.
Incur, create, assume or suffer to exist any preferred stock or preferred
membership interest or Indebtedness or permit any partnership or joint venture
in which any Credit Party is a general partner to incur, create, assume or
suffer to exist any Indebtedness or preferred partnership interest other than:
          (a) the Indebtedness represented by the Notes and the other
Obligations;
          (b) Guaranties permitted pursuant to Section 6.3 hereof;
          (c) Indebtedness in respect of secured purchase money financing (or
its Quebec equivalent), including Capital Leases, to the extent permitted by
Section 6.2(d) not to exceed U.S.$50,000,000 in the aggregate at any one time
outstanding, plus up to U.S.$10,000,000 incurred solely to finance the
Fractional Aircraft Interest, plus the full amount of any [REDACTED];
          (d) Indebtedness in respect of inter-company advances constituting
Investments permitted under Section 6.4(v);
          (e) existing Indebtedness listed on Schedule 6.1 hereto and all
extensions, refinancing and renewals thereof; provided that the principal amount
of such Indebtedness is not

- 98 -



--------------------------------------------------------------------------------



 



increased and the terms thereof are not more onerous than the existing terms of
the Indebtedness being refinanced;
          (f) Indebtedness incurred by a Credit Party that is a Special Purpose
Producer which is non-recourse to any other Credit Party except to the extent of
a Negative Pick-up Obligation, Program Acquisition Guarantee or short-fall
guarantee; provided, however that the Borrowers may seek such outside production
financing only if the Group Lenders have first been offered, for a period of not
less than 10 days from notice to the Administrative Agent of such production
financing, the opportunity to provide such financing and none of the Group
Lenders shall have agreed to provide such financing on market terms and
provided, further that the applicable Credit Party shall provide the
Administrative Agent a description of the terms of such production financing
within a reasonable time after entering into such production financing;
          (g) liabilities relating to profit participations, deferments and
guild residuals arising in the ordinary course of business in connection with
the production or acquisition of Product;
          (h) Subordinated Debt;
          (i) unsecured liabilities for acquisitions of rights or Product
incurred in the ordinary course of business (including co-productions,
co-ventures and other co-financing arrangements), which are not otherwise
prohibited hereunder;
          (j) Indebtedness of a Person which becomes a Subsidiary of LGEC after
the Closing Date provided (i) such Indebtedness existed at the time the Person
became a Subsidiary and was not created in anticipation of the acquisition of
such Person, (ii) immediately after giving effect to the acquisition of such
Person by a Credit Party, no Default or Event of Default shall have occurred and
be continuing and (iii) such Indebtedness is non-recourse to the Borrowers or
any other Credit Party (other than such Person);
          (k) Permitted Preferred Stock;
          (l) Indebtedness incurred by SlateCo in connection with the Permitted
Slate Financing;
          (m) Replication Advances not to exceed $100,000,000 in the aggregate
at any one time outstanding, which may be secured on a subordinated basis and
which are otherwise on terms and conditions acceptable to the Administrative
Agent in its discretion, or bridge financing related thereto;
          (n) Indebtedness secured solely by liens on Acceptable Tax Credits
which is non-recourse to any Credit Party other than customary representations
and warranties pursuant to documentation satisfactory to the Administrative
Agent;
          (o) other Indebtedness not to exceed U.S.$20,000,000 in the aggregate
at any one time outstanding; and

- 99 -



--------------------------------------------------------------------------------



 



          (p) Indebtedness pursuant to the Pennsylvania Regional Financing
Arrangement in an amount no greater than U.S.$66,000,000.
     SECTION 6.2 Limitations on Liens. Incur, create, assume or suffer to exist
any Lien on any of the Collateral, whether now owned or hereafter acquired,
except:
          (a) the Liens of the Administrative Agent (for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders) under this Credit
Agreement, the other Fundamental Documents and any other document contemplated
hereby or thereby;
          (b) Liens to secure any Subordinated Debt on terms and conditions
satisfactory to the Administrative Agent;
          (c) existing Liens listed on Schedule 6.2 hereof;
          (d) Liens granted to the vendor or Person financing the acquisition or
improvement of property, plant or equipment or other property acquired or
improved by a Credit Party if, in each case, (i) the Lien is limited to the
particular assets acquired or improved; (ii) except in the case of [REDACTED],
the Indebtedness secured by the Lien does not exceed the cost of acquiring and
improvising the particular assets for which the Lien is granted, (iii) the
Indebtedness in respect of which such Lien is granted is permitted by Section
6.1(c) hereof and (iv) such transaction does not otherwise violate this Credit
Agreement;
          (e) Liens pursuant to written security agreements (in form and
substance acceptable to the Administrative Agent) in favor of guilds or unions
which are required pursuant to collective bargaining agreements; provided,
however, that either (i) each such guild has entered into an intercreditor
agreement with the Administrative Agent reasonably satisfactory to the
Administrative Agent in all respects or (ii) the Administrative Agent has
perfected its security interest in the applicable Credit Party’s rights in the
item of Product to which such Liens relate prior to any guilds or unions
perfecting its security interest and the Borrowers have used their best efforts
to obtain an intercreditor agreement;
          (f) Liens (on terms satisfactory to the Administrative Agent) to
secure distribution, exhibition and/or exploitation rights of licensees pursuant
to Distribution Agreements or of licensors from whom any Credit Party has
obtained any distribution rights or other exploitation rights to any item of
Product or Liens to secure production advances on an item of Product;
          (g) Liens to secure deposits under worker’s compensation, unemployment
insurance, old-age pensions, social security and similar laws or to secure
statutory obligations or surety, appeal, performance or other similar bonds
incurred in the ordinary course of business (other than completion guaranties)
or to secure performance as lessee under leases of real or personal property and
other obligations of a like nature, in each case incurred in the ordinary course
of business;

- 100 -



--------------------------------------------------------------------------------



 



          (h) Liens customarily granted or incurred in the ordinary course of
business with regard to services rendered by laboratories and post-production
houses, record warehouses and suppliers of materials and equipment which secure
outstanding trade payables;
          (i) Liens arising out of attachments, judgments or awards as to which
an appeal or other appropriate proceedings for contest or review are timely
commenced (and as to which foreclosure and other enforcement proceedings shall
not have been commenced (unless fully bonded or otherwise effectively stayed))
and as to which appropriate reserves have been established in accordance with
GAAP;
          (j) Liens for taxes, assessments or other governmental charges or
levies (i) not yet due or (ii) due and payable, the validity or amount of which
is currently being contested in good faith by appropriate proceedings pursuant
to the terms of Section 5.13 hereof;
          (k) possessory Liens (other than those of laboratories and production
houses) which (i) occur in the ordinary course of business, (ii) secure normal
trade debt which is not yet due and payable and (iii) do not secure
Indebtedness;
          (l) customary Liens in favor of Approved Completion Guarantors granted
in connection with Completion Guaranties;
          (m) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights with respect to
deposit accounts of the Credit Parties;
          (n) Liens granted by a Credit Party that is a Special Purpose Producer
to secure outside production financing otherwise permitted hereunder;
          (o) Liens on the property or assets of a Person which becomes a
Subsidiary of a Credit Party after the Closing Date securing Indebtedness
permitted under Section 6.1 hereof provided that (i) such Liens existed at the
time such Person became a Subsidiary and were not created in anticipation of the
acquisition of such Person, (ii) any such Lien does not by its terms cover any
property or assets after the time such Person becomes a Subsidiary which were
not covered immediately prior thereto, and (iii) any such Lien does not by its
terms secure any Indebtedness other than Indebtedness existing immediately prior
to the time such Person becomes a Subsidiary;
          (p) reversion or turnaround rights with respect to a project in
development provided, that any such right terminates by the date on which the
Credit Parties must comply with Section 5.20 hereof with respect to the item of
Product to be based, in whole or in part, on such development project;
          (q) easements, servitudes, rights of way, restrictions, minor defects
or irregularities in title and other similar encumbrances on real property which
do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of business of the Credit Parties;

- 101 -



--------------------------------------------------------------------------------



 



          (r) Liens granted by SlateCo to secure its obligations in connection
with the Permitted Slate Financing;
          (s) Liens to secure Replication Advances permitted by Section 6.1(m)
on terms and conditions satisfactory to the Administrative Agent;
          (t) Intentionally Omitted;
          (u) Liens on Acceptable Tax Credits to secure Indebtedness permitted
by Section 6.1(n) hereof;
          (v) Liens granted by either MQP, any Services Company that is a Credit
Party, LGF or Lions Gate Television Inc. to secure MQP’s obligations to SGF
pursuant to the SGF Co-Financing Arrangement;
          (w) Liens granted by Lions Gate Films Inc. to secure its payment and
performance obligations to (i) FilmCo in connection with the LGFF Slate
Transaction and (ii) SlateCo in connection with the Permitted Slate Financing;
          (x) Liens to secure payment and performance obligations of a Credit
Party in connection with a revenue participation purchase agreement or similar
arrangement for third-party investments in Product produced, acquired or
distributed by such Credit Party; provided, however, that each such revenue
participation or other investment arrangement exceeding U.S.$20,000,000 is on
terms satisfactory to the Administrative Agent;
          (y) Liens granted by one or more of the Credit Parties to secure
LGPA’s and its subsidiaries’ obligations to PA Lender pursuant to the
Pennsylvania Regional Financing Arrangement; and
          (z) other Liens securing other Indebtedness not to exceed
U.S.$20,000,000 in the aggregate at any one time outstanding.
     SECTION 6.3 Limitation on Guarantees. Provide any Guaranty, either directly
or indirectly, except (i) Negative Pickup Obligations and minimum guarantees to
acquire items of Product in the ordinary course of business to the extent
otherwise permitted under this Credit Agreement, (ii) Guarantees of the
obligations of Special Purpose Producers under talent agreements for the
provision of services related to the production of items of Product, provided
that such obligations are included within the Credit Party’s Production Exposure
for each such item of Product, (iii) Guarantees to the Administrative Agent, the
Issuing Bank and the Lenders in accordance with Article 9 hereof, (iv) existing
Guarantees listed on Schedule 6.3 hereto, (v) Guarantees by one Credit Party of
the obligations of another Credit Party to the extent otherwise permitted
hereunder, including short-fall guarantees in connection with outside production
financing permitted pursuant to Section 6.1(f) hereof, (vi) subordinated
guarantees of Replication Advances permitted hereunder, (vii) guarantees of the
obligations of Mandate Pictures LLC and its subsidiaries (collectively,
“Mandate”) in an aggregate amount not to exceed, together with Investments in
Mandate permitted pursuant to Section 6.4(xx) hereof, U.S.$50,000,000 at any one
time outstanding; (viii) guarantees of obligations of the [REDACTED] in respect
of [REDACTED] pursuant to Section 6.1(c); (ix) LGEC’s guarantee of the
obligations of LGEI

- 102 -



--------------------------------------------------------------------------------



 



pursuant to the Convertible Senior Subordinated Notes and pursuant to the Share
Purchase Agreement among Redbus Group Limited, Redbus Distribution, LGEI and
LGEC, dated as of October 17, 2005; (x) other guarantees not to exceed
U.S.$10,000,000 in the aggregate outstanding at any one time and (xi) Guarantees
of the obligations of Special Purpose Producers under collective bargaining
agreements with guilds and/or unions relating to the provision of services
related to the production of items of Product.
     SECTION 6.4 Limitations on Investments. Create, make or incur any
Investment other than (i) as part of the Special Production Tranche, (ii) to
acquire Product in the ordinary course of business, (iii) nominal investments in
Special Purpose Producers, (iv) purchase of Cash Equivalents, (v) inter-company
advances among Credit Parties (provided that the aggregate amount of
inter-company advances made in reliance on this clause (v) by Credit Parties
which are not Controlled Foreign Subsidiaries to Credit Parties which are
Controlled Foreign Subsidiaries shall not exceed U.S.$20,000,000 at any one time
outstanding), (vi) Investments as of the Closing Date set forth on Schedule 6.4,
(vii) Guarantees permitted pursuant to Section 6.3, (viii) equity Investments of
any Credit Party in its existing Subsidiaries that are Credit Parties (other
than any Controlled Foreign Subsidiary) and the creation of and Investments in
new Subsidiaries in accordance with the provisions hereof, (ix) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers, customers or other debtors or in settlement of
delinquent obligations arising in the ordinary course of business, (x) loans or
advances to employees in the ordinary course of business (such as travel
advances), (xi) promissory notes or other debt obligations received in
connection with asset dispositions permitted hereunder, (xii) Investments in
connection with co-productions, co-ventures, and other co-financing arrangements
otherwise permissible hereunder, (xiii) loans or other advances to officers or
employees of the Credit Parties for the purpose of purchasing Equity Interests
in the Credit Parties in an amount not to exceed U.S.$1,000,000 in the
aggregate, (xiv) Investments made by issuing new capital stock or by using the
proceeds of such newly issued capital stock within a reasonable period following
the issuance of such capital stock, (xv) the purchase of call options to hedge
the Borrowers’ exposure in connection with the issuance of the Convertible
Senior Subordinated Notes which call options are to be settled on a net basis,
(xvi) Investments of up to U.S.$50,000,000 in the aggregate in a limited
partnership or limited liability company sponsored and/or managed by a Credit
Party for the purpose of acquiring, administering and licensing music and
publishing rights, (xvii) loans made by MQP to Services Companies in connection
with any tax credits pursuant to the SGF Co-Financing Arrangement, (xviii) loans
made by LGEI to NextPoint, Inc. in an amount at any time no greater than
U.S.$10,000,000, (xix) other Investments after the Closing Date (including
(A) Investments in Unrestricted Subsidiaries other than Mandate and the
[REDACTED] and (B) inter-company advances and other Investments by Credit
Parties which are not Controlled Foreign Subsidiaries to Credit Parties which
are Controlled Foreign Subsidiaries which are not otherwise permitted by any
other clause of this Section 6.4) in an amount, which together with all
permitted payments under Section 6.5(vii) hereof, shall not exceed, in the
aggregate, the sum of 25% of Eligible Library Amount plus 50% of the Net Cash
Proceeds from the issuance of any new Equity Interests (other than Equity
Interests used to make any Investment pursuant to clause (xiv) of this
Section 6.4) or convertible Indebtedness issued after the Closing Date and
within the preceding 12 months period (provided that no Default or Event of
Default shall be continuing after giving effect on a pro forma basis to any such
Investment), (xx) Investments in Mandate in an aggregate amount not to exceed,
together with any guarantees of obligations of Mandate permitted under

- 103 -



--------------------------------------------------------------------------------



 



Section 6.3 (vii), U.S.$50,000,000 at any one time outstanding, (xxi) with
respect to [REDACTED], (xxii) investment in the [REDACTED] not to exceed
U.S.$40,000,000 (exclusive of any guarantee permitted hereunder), and
(xxiii) the contribution by LGEI and/or the other Credit Parties to SlateCo of
receivables due or to become due from [REDACTED] or a replacement of any such
party not to exceed a face amount of U.S.$150,000,000.
     SECTION 6.5 Restricted Payments. Pay or declare or enter into any agreement
to pay or otherwise become obligated to make any Restricted Payment, other than
(i) Restricted Payments payable solely in additional shares of common stock of
LGEC, (ii) conversion of Permitted Preferred Stock into common stock of LGEC,
(iii) dividends on Permitted Preferred Stock, (iv) payments (a) for the
repurchase, redemption, acquisition, cancellation or other retirement for value
of the Equity Interests of LGEC held by former managers and employees of a
Credit Party or its Subsidiaries (or their estates or beneficiaries under their
estates) upon the death, disability, retirement or termination of employment of
any such former managers or former employees, (b) to terminate options to
purchase stock of LGEC owned by former managers and employees of a Credit Party
or its Subsidiaries (or their estate or beneficiaries under their estates) upon
the death, disability, retirement or termination of employment of any such
former manager or former employee of such Credit Party or its Subsidiaries or
(c) on promissory notes or other obligations representing the unpaid repurchase,
redemption, acquisition or cancellation price for Equity Interests of LGEC owned
by such former managers and employees of such Credit Party and its Subsidiaries,
in an amount not to exceed at any time U.S.$1,000,000 in the aggregate for (a),
(b) and (c), but, in each case, only if no Default or Event of Default is in
existence or would be caused thereby, (v) payments to a Credit Party by another
Credit Party, (vi) payments to the Borrowers from any other Credit Party,
(vii) dividends, stock buy-backs and redemptions and repurchase of Subordinated
Debt in an amount which, together with all Investments previously made under
Section 6.4(xix) hereof shall not exceed, in the aggregate, the sum of 25% of
the Eligible Library Amount plus 50% of the Net Cash Proceeds from the issuance
of any new Equity Interests (other than Equity Interests used to make any
Investment pursuant to clause (xiv) of Section 6.4) or convertible Indebtedness
issued after the Closing Date and within the preceding 12 months period
(provided that no Default or Event of Default shall be continuing after giving
effect on a pro forma basis to any such transaction), (viii) payments but not
prepayments of interest and principal on the Convertible Senior Subordinated
Notes on the terms set forth in the applicable documents and that no Default or
Event of Default shall be continuing after giving effect on a pro forma basis to
such payments, (ix) repayment of any Replication Advance by way of application
of a specified portion of the per unit replication or processing charges or by
reason of the Credit Parties’ failure to fulfill minimum replication commitments
as specified in the governing terms and conditions as approved in accordance
with Section 6.1(m) hereof, (x) repayment of a Replication Advance with proceeds
of another Replication Advance obtained in accordance with Section 6.1(m)
hereof, and (xi) payments for the purchase of call options to hedge the
Borrowers’ exposure in connection with the issuance of the Convertible Senior
Subordinated Notes which call options are to be settled on a net basis.
     SECTION 6.6 Intentionally Omitted.

- 104 -



--------------------------------------------------------------------------------



 



     SECTION 6.7 Consolidation, Merger, Sale or Purchase of Assets, etc.
          (a) Whether in one transaction or a series of transactions, wind up,
liquidate or dissolve its affairs, or enter into any transaction of merger or
consolidation, or sell or otherwise dispose of any item of Product, or any
capital stock of any Subsidiary or any of its other property, stock or assets or
agree to do or suffer any of the foregoing, except for: (i) the merger by any
solvent Guarantor (other than the Borrowers) into or the transfer of all of its
assets to the Borrowers or another Guarantor if after such merger no Default or
Event of Default exists; (ii) licenses for the distribution, exhibition or other
exploitation of Product pursuant to Distribution Agreements entered into in the
ordinary course of business; (iii) outright sales of Product within the ordinary
course of business (i.e. no library sales); (iv) outright sales of non-film
assets sold for not less than fair market value; (v) outright sales of Product
outside of the ordinary course of business (including library sales) if sold for
not less than fair market value and not in excess of $20,000,000 in the
aggregate; (vi) sales or other dispositions of equipment in the ordinary course
of business which are obsolete or no longer useful in the operation of the
businesses of the Borrowers or their Subsidiaries; (vii) the sale of Product to
FilmCo as part of the LGFF Slate Transaction, (viii) the sale of Product to
SlateCo as part of the Permitted Slate Financing, (ix) the sale of membership
interests in FilmCo to LGEI and Pride Pictures LLC as part of the LGFF Slate
Transaction, (x) the sale of revenue participations in Product to SGF as part of
the SGF Co-Financing Arrangement and (xi) the sale of any asset by one Credit
Party to another Credit Party.
          (b) Enter into any Acquisition, unless (i) immediately after giving
effect to such Acquisition the aggregate outstanding Loans and Letters of Credit
are less than 75% of the Borrowing Base (for the purposes of such calculation,
the Borrowers shall be entitled to treat all receivables of such newly acquired
Person as Eligible Receivables, provided that such Person and the subsidiaries
of such Person to whom such receivables are owed become Credit Parties
immediately following such Acquisition and such receivables satisfy all other
criteria set forth in the definition of “Eligible Receivables”), (ii) such
Acquisitions are within the scope of permitted business activities set forth in
Section 6.13 hereof and (iii) no Default or Event of Default shall be continuing
after giving effect on a pro forma basis to any such Acquisition.
     SECTION 6.8 Receivables. Sell, discount or otherwise dispose of notes,
accounts receivable or other obligations owing to any Credit Party except for
the purpose of collection in the ordinary course of business.
     SECTION 6.9 Sale and Leaseback. Enter into any arrangement with any Person
or Persons, whereby in contemporaneous transactions any Credit Party sells
essentially all of its right, title and interest in an item of Product and
acquires or licenses the right to distribute or exploit such item of Product in
media and markets accounting for substantially all the value of such item of
Product, other than any such arrangement involving an item of Product which does
not impair the collateral position of the Administrative Agent, the Issuing Bank
and the Group Lenders and is evidenced by documentation acceptable to the
Administrative Agent.
     SECTION 6.10 Places of Business; Change of Name. Change the location of its
chief executive office or principal place of business or any of the locations
where it keeps any portion of the Collateral or its books and records with
respect to the Collateral or change its

- 105 -



--------------------------------------------------------------------------------



 



name without in each case (i) giving the Administrative Agent ten (10) days
written notice following such change and (ii) filing any additional Uniform
Commercial Code financing statements, and such other documents requested by the
Administrative Agent to maintain perfection of the security interest of the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Group Lenders in the Collateral.
     SECTION 6.11 Limitations on Capital Expenditures. Make, or incur any
obligation to make, Capital Expenditures (excluding expenditures to produce or
acquire items of Product or Capital Expenditures of a potential merger or
acquisition target made prior to such acquisition or merger) for all Credit
Parties and their Subsidiaries in excess of (x) U.S.$10,000,000 for any fiscal
year which to the extent unused may be carried over to subsequent fiscal years
and (y) U.S.$30,000,000 in the aggregate from and after the Closing Date.
     SECTION 6.12 Transactions with Affiliates. Enter into any transaction with
any of its Affiliates other than (i) any transaction which is solely among
Credit Parties (provided that for purposes of this Section 6.12, neither SlateCo
nor any Controlled Foreign Subsidiary shall be considered to be Credit Parties),
(ii) the transactions contemplated by the LGFF Slate Transaction and the
Permitted Slate Financing, (iii) the sale of revenue participation interests in
Product to LGEI as part of the SGF Co-Financing Arrangement and
(iv) transactions that occur in the ordinary course of business on an
arm’s-length basis (and if involving more than U.S.$500,000, is specifically
approved by adoption of a resolution approving each such transaction adopted by
the Board of Directors of LGEC).
     SECTION 6.13 Business Activities. Engage in any business activities other
than (i) the development, production, distribution or acquisition of
intellectual properties including feature films, television, interactive media,
music and video product and/or rights therein or thereto, (ii) operation of
physical production facilities, (iii) acquisition and operation of television
channels and internet distribution platforms, (iv) other entertainment and
media-related business activities that involve aggregate expenditures of no more
than U.S.$10,000,000 from and after the Closing Date, (v) [REDACTED] and
(vi) making an Investment in other Persons engaged in any of the business
activities set forth in clauses (i) through (v) of this Section 6.13.
     SECTION 6.14 Fiscal Year End. Change its fiscal year end to other than
March 31, in each year other than on 30 days prior written notice to the
Administrative Agent, to June 30, September 30 or December 31, as LGEI may
decide (provided; however, that LGEI shall not delay the delivery of the
financial statements and reports required to be delivered under Section 5.1
hereof by changing its fiscal year).
     SECTION 6.15 Intentionally Omitted
     SECTION 6.16 Intentionally Omitted
     SECTION 6.17 Intentionally Omitted.
     SECTION 6.18 Intentionally Omitted

- 106 -



--------------------------------------------------------------------------------



 



     SECTION 6.19 Liquidity Ratio. Permit the ratio (the “Liquidity Ratio”) of
(i) all projected known cash sources (including cash on hand and borrowings
under the Credit Agreement (taking into account projected Borrowing Base
availability), cash receipts from operations and overhead reimbursements) to
(ii) all projected known cash uses (including debt service, amounts to be spent
to acquire film inventory, print and advertising expenses, overhead, and all
other cash expenditures), all as determined as of each quarter end and as
projected in good faith for the ensuing 12 months, to be less than 1.1 to 1.
     SECTION 6.20 Fixed Charges Coverage Ratio. Permit the ratio (the “Fixed
Charges Coverage Ratio”), determined as of the end of each rolling four-quarter
period, of (i) Library Revenue to (ii) the sum of Total Interest (excluding
non-cash interest expense) plus dividends actually paid (other than dividends
consisting of shares of common stock in LGEC or Permitted Preferred Stock) plus
all required payments of principal (other than payments to Cinerenta GmbH or its
affiliates in connection with films produced by Cinerenta GmbH or its affiliates
for the Borrowers or their Subsidiaries as distributor) plus capital
expenditures [REDACTED] plus overhead, to be below 1.5 to 1 beginning with the
period ending September 30, 2008 and the end of each period thereafter.
     SECTION 6.21 Film Spending Ratio. Permit the ratio (the “Film Spending
Ratio”) of (i) the sum of all revenue (to be determined on an ultimate basis)
payable to a Credit Party and attributable to items of Product in their first
exploitation cycle and that have print and advertising expenses of at least
U.S.$2,000,000 to (ii) the aggregate negative cost and print and advertising
expenses attributable to such items of Product and incurred by a Credit Party
(other than financing charges and overhead charges), all as determined on a
rolling basis for the last twelve (12) Completed items of Product which have
completed their initial theatrical exhibition cycle, to be less than 1 to 1.
     SECTION 6.22 Prohibitions of Amendments and Waivers. Amend, alter, modify,
terminate or waive, or consent to any amendment, alteration, modification or
waiver of the terms of any Permitted Preferred Stock or any material agreement
to which any Credit Party is a party in any material respect or in any manner
adverse to the Group Lenders.
     SECTION 6.23 Amortization Method. Permit the method of amortization of
film\television inventory currently used to be changed unless required under
GAAP.
     SECTION 6.24 No Further Negative Pledge. Except with respect to
prohibitions against other encumbrances on specific property encumbered to
secure payment of particular Indebtedness (which Indebtedness relates solely to
such specific property, and improvements and accretions thereto, and is
otherwise permitted hereby), enter into any agreement (other than this
Agreement, the Fundamental Documents and the existing Indebtedness listed on
Schedule 6.1 and any refinancings thereof permitted pursuant to Section 6.1),
(i) prohibiting the creation or assumption of any Lien to secure the payment of
the Indebtedness and Obligations hereunder and any Indebtedness or obligation
incurred in connection with the refinancing of the Indebtedness hereunder, upon
the properties or assets of the Borrowers or any of their Subsidiaries (other
than the Unrestricted Subsidiaries), whether now owned or hereafter acquired or
(ii) requiring an obligation to be secured if obligations under

- 107 -



--------------------------------------------------------------------------------



 



this Agreement (or any obligation incurred in connection with the refinancing of
any obligation hereunder) are secured.
     SECTION 6.25 Intentionally Omitted.
     SECTION 6.26 Intentionally Omitted.
     SECTION 6.27 Bank Accounts. After the date hereof, open or maintain any
bank account other than (a) accounts maintained at any of the Group Lenders,
(b) accounts maintained at financial institutions approved by the Administrative
Agent and listed on Schedule 6.27 or (c) a Production Account, as to which the
Administrative Agent shall have received notice.
     SECTION 6.28 ERISA Compliance. Engage in a “prohibited transaction”, as
defined in Section 406 of ERISA or Section 4975 of the Code, with respect to any
U.S. Plan or Multiemployer Plan or knowingly consent to any other “party in
interest” or any “disqualified person”, as such terms are defined in
Section 3(14) or ERISA and Section 4975(e)(2) of the Code, respectively,
engaging in any “prohibited transaction”, with respect to any U.S. Plan or
Multiemployer Plan; or permit any U.S. Plan to incur any “accumulated funding
deficiency”, as defined in Section 302 of ERISA or Section 412 of the Code,
unless such incurrence shall have been waived in advance by the Internal Revenue
Service; or terminate any U.S. Plan subject to Title IV of ERISA in a manner
which could result in the imposition of a Lien on any property of any Credit
Party pursuant to Section 4068 of ERISA; or breach or knowingly permit any
employee or officer or any trustee or administrator of any U.S. Plan to breach
any fiduciary responsibility imposed under Title I of ERISA with respect to any
U.S. Plan; engage in any transaction which would result in the incurrence of a
liability under Section 4069 of ERISA; or fail to make contributions to a U.S.
Plan or Multiemployer Plan which could result in the imposition of a Lien on any
property of any Credit Party pursuant to Section 302(f) of ERISA or Section
412(n) of the Code, if the occurrence of any of the foregoing events (alone or
in the aggregate) would result in a liability which has a Material Adverse
Effect.
     SECTION 6.29 Hazardous Materials. Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance in all material respects with all applicable Environmental Laws, nor
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any intentional act or omission on its part of Hazardous Materials
onto any such property or asset in violation of any Environmental Law.
     SECTION 6.30 Use of Proceeds of Loans and Requests for Letters of Credit.
Use the proceeds of Loans or request any Letter of Credit hereunder other than
for the purposes set forth in, and as required by, Section 5.19 hereof.
     SECTION 6.31 Interest Rate Protection Agreements, etc. Enter into any
Interest Rate Protection Agreement or Currency Agreement for other than bona
fide hedging purposes.

- 108 -



--------------------------------------------------------------------------------



 



7. EVENTS OF DEFAULT
          In the case of the happening and during the continuance of any of the
following events (herein called “Events of Default”):
          (a) any representation or warranty made by a Credit Party in this
Credit Agreement or any other Fundamental Document to which it is a party or any
statement or representation made by a Credit Party in any report, financial
statement, certificate or other document furnished to the Administrative Agent
or any Group Lender pursuant to this Credit Agreement or any other Fundamental
Document, shall prove to have been false or misleading in any material respect
when made or delivered;
          (b) default shall be made in the payment of principal of the Notes as
and when due and payable, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise;
          (c) default shall be made in the payment of interest on the Notes,
Commitment Fees or other monetary Obligations, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise and such default
shall continue unremedied for five (5) Business Days;
          (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Sections 5.4 or 5.19 or Article 6
of this Agreement;
          (e) failure to submit any financial statements and reports as required
pursuant to Section 5.1 hereof, including the Borrowing Base Certificate, to the
Administrative Agent within ten (10) Business Days of the date such statement or
report was due pursuant to the terms of this Credit Agreement; provided,
however, that a failure to deliver a Borrowing Base Certificate when due shall
not constitute an Event of Default if and for so long as there are no Loans or
Letters of Credit outstanding.
          (f) default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Credit Agreement or any other
Fundamental Document, and such default shall continue unremedied for thirty
(30) days after the applicable Credit Party receives notice or obtains knowledge
of such occurrence;
          (g) default shall be made with respect to any payment of any
Indebtedness of any Credit Party in excess of U.S.$15,000,000 in the aggregate
(other than the Obligations) when due, or in the performance of any other
obligation incurred in connection with any such Indebtedness if the effect of
such non-payment default is to accelerate the maturity of such Indebtedness or
to permit the holder thereof to cause such Indebtedness to become due prior to
its stated maturity and such default shall not be remedied, cured, waived or
consented to within the period of grace with respect thereto; provided, however,
that in the case of a default in connection with Indebtedness incurred by a
Credit Party that is a Special Purpose Producer, there

- 109 -



--------------------------------------------------------------------------------



 



shall be no Event of Default hereunder unless such default continues unremedied
for ten (10) business days;
          (h) any Credit Party shall generally not pay its debts as they become
due or shall admit in writing its inability to pay its debts, or shall make a
general assignment for the benefit of creditors; or any Credit Party shall
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property or shall file an answer or
other pleading in any such case, proceeding or other action admitting the
material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or any Credit Party shall
take any action to authorize, or in contemplation of, any of the foregoing;
          (i) any involuntary case, proceeding or other action against any
Credit Party shall be commenced seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days;
          (j) final judgment(s) for the payment of money in excess of
U.S.$5,000,000 in the aggregate shall be rendered against any Credit Party and
within thirty (30) days from the entry of such judgment shall not have been paid
or otherwise discharged or stayed pending appeal or shall not have been
discharged within thirty (30) days from the entry of a final order of affirmance
on appeal;
          (k) (i) failure by any Credit Party or ERISA Affiliate to make any
contributions required to be made to a U.S. Plan subject to Title IV of ERISA or
Multiemployer Plan, (ii) any accumulated funding deficiency (within the meaning
of Section 4971 of the Code) shall exist with respect to any U.S. Plan (whether
or not waived), (iii) the present value of all benefits under all U.S. Plans
subject to Title IV of ERISA (based on those assumptions used to fund such U.S.
Plans) exceeds, in the aggregate, as of the last annual valuation date
applicable thereto, the actuarial value of the assets of such U.S. Plans
allocable to such benefits, (iv) any Credit Party or ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan, or that a Multiemployer Plan is
in reorganization or is being terminated, (v) a Reportable Event with respect to
a U.S. Plan shall have occurred, (vi) the withdrawal by any Credit Party or
ERISA Affiliate from a U.S. Plan during a plan year in which it was a
substantial employer (within the meaning of section 4001(a)(2) or 4062(e) of
ERISA), (vii) the termination of a U.S. Plan subject to Title IV of ERISA, or
the filing of a notice of intent to terminate a U.S. Plan under section 4041(c)
of ERISA, (viii) the institution of proceedings to terminate, or the appointment
of a trustee with respect to, a U.S. Plan subject to Title IV of ERISA by the
PBGC, (ix) any other event or condition which could constitute grounds under
section 4042(a) of ERISA for the termination of,

- 110 -



--------------------------------------------------------------------------------



 



or the appointment of a trustee to administer, any U.S. Plan subject to Title IV
of ERISA, or (x) the imposition of a Lien pursuant to section 412 of the Code or
section 302 of ERISA as to any Credit Party or ERISA Affiliate;
          (l) this Credit Agreement, the Copyright Security Agreement, any
Copyright Security Agreement Supplement, the Trademark Security Agreement, any
Trademark Security Agreement Supplement or any Hypothec (each a “Security
Document”) shall, for any reason, not be or shall cease to be in full force and
effect or shall be declared null and void or any of the Security Documents shall
not give or shall cease to give the Administrative Agent the material Liens,
rights, powers and privileges purported to be created thereby in favor of the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Group Lenders, superior to and prior to the rights of all third
Persons and subject to no other Liens (other than Permitted Encumbrances), or
the validity or enforceability of the Liens granted, to be granted, or purported
to be granted, by any of the Security Documents shall be contested by any Credit
Party or any of their respective Affiliates, provided that no such defect in the
Security Documents shall give rise to an Event of Default under this paragraph
(l) unless such defect shall affect Collateral that is or should be subject to a
Lien in favor of the Administrative Agent having an aggregate value in excess of
U.S.$100,000;
          (m) Intentionally Omitted;
          (n) a Change in Management shall occur;
          (o) a Change in Control shall occur; or
          (p) the occurrence of any “Designated Event” as defined in any of the
indentures issued in connection with the Convertible Senior Subordinated Notes.
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may, or if directed by the Required
Lenders, shall, take any or all of the following actions, at the same or
different times: (x) terminate forthwith the Commitments, (y) declare the
principal of and the interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration or other notice of any kind, all of which are
hereby expressly waived, anything in this Credit Agreement or in the Notes to
the contrary notwithstanding and/or (z) require the Borrowers to deliver to the
Administrative Agent, respectively, from time to time, Cash Equivalents in an
amount equal to the full amount of L/C Exposure or to furnish other security
therefor acceptable to the Required Lenders. If an Event of Default specified in
paragraph (h) or (i) above shall have occurred, the Commitments shall
automatically terminate and the principal of, and interest on, the Loans and the
Notes and all other amounts payable hereunder and thereunder shall automatically
become due and payable without presentment, demand, protest, or other notice of
any kind, all of which are hereby expressly waived, anything in this Credit
Agreement or the Notes to the contrary notwithstanding. Such remedies shall be
in addition to any other remedy available to the Administrative Agent, the
Issuing Bank or the Group Lenders pursuant to Applicable Law or otherwise.

- 111 -



--------------------------------------------------------------------------------



 



8. GRANT OF SECURITY INTEREST; REMEDIES
     SECTION 8.1 Security Interests. Each of the Borrowers, as security for the
due and punctual payment of the Obligations (including interest accruing on and
after the filing of any petition in bankruptcy or of reorganization of any
Borrower whether or not post filing interest is allowed in such proceeding) and
each of the Guarantors, as security for its obligations under Article 9 hereof,
hereby mortgages, pledges, assigns, transfers, sets over, conveys and delivers
to the Administrative Agent (for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders) and grants to the Administrative Agent (for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders) a
security interest in the Collateral.
     SECTION 8.2 Use of Collateral. So long as no Event of Default shall have
occurred and be continuing, and subject to the various provisions of this Credit
Agreement and the other Fundamental Documents, a Credit Party may use the
Collateral in any lawful manner except as otherwise provided hereunder.
     SECTION 8.3 Collection Accounts. The Credit Parties will continue to
maintain one or more bank accounts (each, a “Collection Account”) with any of
the Lenders and will direct, by Notice of Assignment and Irrevocable
Instructions, all Persons (other than theatrical exhibitors) who become
licensees, buyers or account debtors under receivables with respect to any item
of Product included in the Collateral to make payments under or in connection
with the license agreements, sales agreements or receivables directly to the
appropriate lockbox or Collection Account. So long as no Event of Default is
continuing, the Borrowers shall have the right to withdraw any funds from time
to time on deposit in the Collection Accounts. Upon agreement between the
Administrative Agent and the Credit Parties, a Collection Account maintained at
the Administrative Agent may also serve as the Cash Collateral Account, provided
that such Collection Account is under the sole dominion and control of the
Administrative Agent.
          (a) The Credit Parties will execute such documentation as may be
reasonably required by the Administrative Agent in order to effectuate the
provisions of this Section 8.3.
          (b) In the event a Credit Party receives payment from any Person or
proceeds under an Acceptable L/C, which payment should have been remitted
directly to the appropriate lockbox or Collection Account, such Credit Party
shall promptly remit such payment or proceeds to the appropriate Collection
Account to be applied in accordance with the terms of this Credit Agreement.
     SECTION 8.4 Credit Parties to Hold in Trust. Upon the occurrence and during
the continuance of an Event of Default, each of the Credit Parties will, upon
receipt by it of any revenue, income, profits or other sums in which a security
interest is granted by this Article 8, payable pursuant to any agreement or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the sum or instrument in
trust for the Administrative Agent (for the benefit of itself, the Issuing Bank
and the Lenders), segregate such sum or instrument from their own assets and
forthwith, without any notice, demand or other action whatsoever (all notices,
demands, or other actions on the part of the Administrative Agent, the Issuing
Bank or the Lenders being expressly waived), endorse,

- 112 -



--------------------------------------------------------------------------------



 



transfer and deliver any such sums or instruments or both, to the Administrative
Agent to be applied to the repayment of the Obligations in accordance with the
provisions of Section 8.7 hereof.
     SECTION 8.5 Collections, etc. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, in its sole
discretion, in its name (on behalf of the Administrative Agent, the Issuing Bank
and the Lenders) or in the name of any Credit Party or otherwise, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of or in exchange for, or make any compromise or settlement deemed
desirable with respect to, any of the Collateral, but shall be under no
obligation so to do, or the Administrative Agent may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, or
release, any of the Collateral, without thereby incurring responsibility to, or
discharging or otherwise affecting any liability of, any Credit Party. The
Administrative Agent will not be required to take any steps to preserve any
rights against prior parties to the Collateral. If any Credit Party fails to
make any payment or take any action required hereunder, the Administrative Agent
may make such payments and take all such actions as the Administrative Agent
reasonably deems necessary to protect the Administrative Agent’s (on behalf of
the Administrative Agent, the Issuing Bank and the Lenders) security interests
in the Collateral and/or the value thereof, and the Administrative Agent is
hereby authorized (without limiting the general nature of the authority herein
above conferred) to pay, purchase, contest or compromise any Liens that in the
judgment of the Administrative Agent appear to be equal to, prior to or superior
to the security interests of the Administrative Agent (on behalf of the
Administrative Agent, the Issuing Bank and the Lenders) in the Collateral (other
than Permitted Encumbrances) and any Liens not expressly permitted by this
Credit Agreement.
     SECTION 8.6 Possession, Sale of Collateral, etc. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
enter upon the premises of any Credit Party or wherever the Collateral may be,
and take possession of the Collateral, and may demand and receive such
possession from any Person who has possession thereof, and the Administrative
Agent may take such measures as it deems necessary or proper for the care or
protection thereof, including the right to remove all or any portion of the
Collateral, and with or without taking such possession may sell or cause to be
sold, whenever the Administrative Agent, shall decide, in one or more sales or
parcels, at such prices as the Administrative Agent may deem appropriate, and
for cash or on credit or for future delivery, without assumption of any credit
risk, all or any portion of the Collateral, at any broker’s board or at public
or private sale, without demand of performance but with 10 days’ written notice
to the Credit Parties of the time and place of any such public sale or sales
(which notice the Credit Parties hereby agree is reasonable) and with such other
notices as may be required by Applicable Law and cannot be waived, and none of
the Administrative Agent, the Issuing Bank nor any of the Lenders shall have any
liability should the proceeds resulting from a private sale be less than the
proceeds realizable from a public sale, and the Administrative Agent, the
Issuing Bank, the Lenders or any other Person may be the purchaser of all or any
portion of the Collateral so sold and thereafter hold the same absolutely, free
(to the fullest extent permitted by Applicable Law) from any claim or right of
whatever kind, including any equity of redemption, of any Credit Party, any such
demand, notice, claim, right or equity being hereby expressly waived and
released. At any sale or sales made pursuant to this Article 8, the
Administrative Agent, the

- 113 -



--------------------------------------------------------------------------------



 



Issuing Bank and the Lenders may bid for or purchase, free (to the fullest
extent permitted by Applicable Law) from any claim or right of whatever kind,
including any equity of redemption, of any Credit Party, any such demand,
notice, claim, right or equity being hereby expressly waived and released, any
part of or all of the Collateral offered for sale, and may make any payment on
account thereof by using any claim for moneys then due and payable to the
Administrative Agent, the Issuing Bank and the Lenders by any Credit Party
hereunder as a credit against the purchase price. The Administrative Agent shall
in any such sale make no representations or warranties with respect to the
Collateral or any part thereof, and none of the Administrative Agent, the
Issuing Bank nor any of the Lenders shall be chargeable with any of the
obligations or liabilities of any Credit Party. Each Credit Party hereby agrees
(i) that it will indemnify and hold the Administrative Agent, the Issuing Bank
and the Lenders harmless from and against any and all claims with respect to the
Collateral asserted before the taking of actual possession or control of the
relevant Collateral by the Administrative Agent pursuant to this Article 8, or
arising out of any act of, or omission to act on the part of, any Person (other
than the Administrative Agent, the Issuing Bank or Lenders) prior to such taking
of actual possession or control by the Administrative Agent (whether asserted
before or after such taking of possession or control), or arising out of any act
on the part of any Credit Party or its Affiliates or agents before or after the
commencement of such actual possession or control by the Administrative Agent;
and (ii) none of the Administrative Agent, the Issuing Bank nor any of the
Lenders shall have any liability or obligation to any Credit Party arising out
of any such claim except for acts of willful misconduct or gross negligence.
Subject only to the lawful rights of third parties, any laboratory which has
possession of any of the Collateral is hereby constituted and appointed by the
Credit Parties as pledgeholder for the Administrative Agent (for the benefit of
itself, the Issuing Bank and the Lenders), and, upon the occurrence of an Event
of Default, each such pledgeholder is hereby authorized (to the fullest extent
permitted by Applicable Law) to sell all or any portion of the Collateral upon
the order and direction of the Administrative Agent and each Credit Party hereby
waives any and all claims, for damages or otherwise, for any action taken by
such pledgeholder in accordance with the terms of the UCC not otherwise waived
hereunder. In any action hereunder, the Administrative Agent shall be entitled
if permitted by Applicable Law to the appointment of a receiver without notice,
to take possession of all or any portion of the Collateral and to exercise such
powers as the court shall confer upon the receiver. Notwithstanding the
foregoing, upon the occurrence of an Event of Default, and during the
continuation of such Event of Default, the Administrative Agent, the Issuing
Bank and the Lenders shall be entitled to apply, without prior notice to any of
the Credit Parties, any cash or cash items constituting Collateral in the
possession of the Administrative Agent, the Issuing Bank and the Lenders to
payment of the Obligations.
     SECTION 8.7 Application of Proceeds on Default. Upon the occurrence and
during the continuance of an Event of Default, the balances in the Clearing
Account, the Collection Account(s), the Cash Collateral Account(s) or in any
other account of any Credit Party with a Lender, all other income on the
Collateral, and all proceeds from any sale of the Collateral pursuant hereto
shall be applied first toward payment of the reasonable out-of-pocket costs and
expenses paid or incurred by the Administrative Agent in enforcing this Credit
Agreement, in realizing on or protecting any Collateral and in enforcing or
collecting any Obligations or any Guaranty thereof, including, without
limitation, court costs and the reasonable attorney’s fees and expenses incurred
by the Administrative Agent, then to satisfy or provide cash collateral for all
Obligations relating to the Letters of Credit, and then to the indefeasible

- 114 -



--------------------------------------------------------------------------------



 



payment in full of the Obligations in accordance with Section 12.2(b) hereof;
provided, however, that, the Administrative Agent may in its discretion and with
the consent of the Required Lenders (and PA Lender, if the funds constitute
proceeds of the Film Library), apply funds comprising the Collateral to pay the
cost (i) of completing any item of Product owned in whole or in part by any
Credit Party in any stage of production and (ii) of making delivery to the
distributors of such item of Product. Any amounts remaining after such
indefeasible payment in full shall be remitted to the appropriate Credit Party
or as a court of competent jurisdiction may otherwise direct.
     SECTION 8.8 Power of Attorney. Each Credit Party does hereby irrevocably
(a) make, constitute and appoint the Administrative Agent or any of its officers
or designees its true and lawful attorney-in-fact with full power in the name of
the Administrative Agent, such other Person or such Credit Party, upon the
occurrence and during the continuance of an Event of Default which is not waived
in writing by the Required Lenders, to receive, open and dispose of all mail
addressed to any Credit Party, and to endorse any notes, checks, drafts, money
orders or other evidences of payment relating to the Collateral that may come
into the possession of the Administrative Agent with full power and right to
cause the mail of such Persons to be transferred to the Administrative Agent’s
own offices or otherwise, and to do any and all other acts necessary or proper
to carry out the intent of this Credit Agreement and the grant of the security
interests hereunder and under the Fundamental Documents, and each Credit Party
hereby ratifies and confirms all that the Administrative Agent or its
substitutes shall properly do by virtue hereof; (b) make, constitute and appoint
the Administrative Agent or any of its officers or designees its true and lawful
attorney-in-fact in the name of the Administrative Agent or any Credit Party,
upon the occurrence and during the continuance of an Event of Default which is
not waived in writing by the Required Lenders, (i) to enforce all of such Credit
Party’s rights under and pursuant to all agreements with respect to the
Collateral, all for the sole benefit of the Administrative Agent for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders and to enter into
such other agreements as may be necessary or appropriate in the judgment of the
Administrative Agent to complete the production, distribution or exploitation of
any item of Product which is included in the Collateral, (ii) to enter into and
perform such agreements as may be necessary in order to carry out the terms,
covenants and conditions of the Fundamental Documents that are required to be
observed or performed by any Credit Party, (iii) to execute such other and
further mortgages, pledges and assignments of the Collateral, and related
instruments or agreements, as the Administrative Agent may reasonably require
for the purpose of perfecting, protecting, maintaining or enforcing the security
interests granted to the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Fundamental Documents, and (iv) to do any and all other things necessary
or proper to carry out the intention of this Credit Agreement and the grant of
the security interests hereunder and under the other Fundamental Documents. Each
of the Credit Parties hereby ratifies and confirms in advance all that the
Administrative Agent as such attorney-in-fact or its substitutes shall properly
do by virtue of this power of attorney.
     SECTION 8.9 Financing Statements, Direct Payments. Each Credit Party hereby
authorizes the Administrative Agent to file UCC and PPSA financing statements
and any amendments thereto or continuations thereof, any Copyright Security
Agreement, any Copyright Security Agreement Supplement, any Trademark Security
Agreement, any Trademark Security Agreement Supplement, any Hypothec and any
other appropriate security documents or

- 115 -



--------------------------------------------------------------------------------



 



instruments and to give any notices necessary or desirable to perfect the Lien
of the Administrative Agent for the benefit of itself, the Issuing Bank and the
Lenders on the Collateral, in all cases without the signature of any Credit
Party or to execute such items as attorney-in-fact for any Credit Party;
provided, that the Administrative Agent shall provide copies of any such
documents or instruments to the Borrowers. Each Credit Party further authorizes
the Administrative Agent to notify any account debtors that all sums payable to
any Credit Party relating to the Collateral shall be paid directly to the
Administrative Agent.
     SECTION 8.10 Further Assurances. Upon the request of the Administrative
Agent, each Credit Party hereby agrees to duly and promptly execute and deliver,
or cause to be duly executed and delivered, at the cost and expense of the
Credit Parties, such further instruments as may be necessary or proper, in the
reasonable judgment of the Administrative Agent, to carry out the provisions and
purposes of this Article 8 or to perfect and preserve the Liens of the
Administrative Agent for the benefit of itself, the Issuing Bank and the Lenders
hereunder and under the Fundamental Documents, in the Collateral or any portion
thereof.
     SECTION 8.11 Termination and Release. The security interests granted under
this Article 8 shall terminate when all Obligations have been indefeasibly fully
paid and performed and the Commitments shall have terminated and all Letters of
Credit shall have expired or been terminated or canceled. Upon request by the
Credit Parties (and at the sole expense of the Credit Parties) after such
termination, the Administrative Agent will take all reasonable action and do all
things reasonably necessary, including, without limitation, executing UCC
termination statements, Pledgeholder Agreement terminations, termination letters
to account debtors and copyright releases, to terminate the security interest
granted to it (for the benefit of the Administrative Agent, the Issuing Bank and
the Lenders) hereunder.
     SECTION 8.12 Remedies Not Exclusive. The remedies conferred upon or
reserved to the Administrative Agent in this Article 8 are intended to be in
addition to, and not in limitation of, any other remedy or remedies available to
the Administrative Agent. Without limiting the generality of the foregoing, the
Administrative Agent, the Issuing Bank and the Lenders shall have all rights and
remedies of a secured creditor under Article 9 of the UCC and under any other
Applicable Law.
     SECTION 8.13 Quiet Enjoyment. The Administrative Agent, the Issuing Bank
and the Lenders acknowledge and agree that their security interest hereunder is
subject to the rights of Quiet Enjoyment (as defined below) of parties (which
are not Affiliates of any Credit Party) to Distribution Agreements, whether
existing on the date hereof or hereafter executed. For the purpose hereof,
“Quiet Enjoyment” shall mean in connection with the rights of a licensee (which
is not an Affiliate of any Credit Party) under a Distribution Agreement, the
Administrative Agent, the Issuing Bank and the Lenders’ agreement that their
rights under this Credit Agreement and the other Fundamental Documents and in
the Collateral are subject to the rights of such licensee to distribute, exhibit
and/or to exploit the item of Product licensed to them under such Distribution
Agreement, and to receive prints or tapes or have access to preprint material or
master tapes in connection therewith and that even if the Lenders shall become
the owner of the Collateral in case of an Event of Default, the Lenders’
ownership rights shall be subject to the rights of said parties under such
agreement, provided, however, that no default under the relevant Distribution
Agreement shall be continuing which would entitle the licensor to

- 116 -



--------------------------------------------------------------------------------



 



terminate such Distribution Agreement. The Administrative Agent agrees that,
upon the reasonable request of a Credit Party, it will provide written
confirmation (in form reasonably acceptable to the Administrative Agent) of such
rights of Quiet Enjoyment to licensees under the Distribution Agreements. None
of the foregoing constitutes an agreement by the Administrative Agent, the
Issuing Bank or the Lenders to the granting of any security interest to any
Person under any Distribution Agreement, except as otherwise permitted pursuant
to Section 6.2.
     SECTION 8.14 Continuation and Reinstatement. Each Credit Party further
agrees that the security interest granted hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment or any
part thereof of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent, the Issuing Bank or the Lenders upon the bankruptcy or
reorganization of any Credit Party or otherwise.
9. GUARANTY
     SECTION 9.1 Guaranty. (a) Each Guarantor unconditionally and irrevocably
guarantees to the Administrative Agent, the Issuing Bank and the Lenders the due
and punctual payment by, and performance of, the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding). Each Guarantor further agrees that the Obligations may be
increased, extended or renewed, in whole or in part, without notice or further
assent from it (except as may be otherwise required herein), and it will remain
bound upon this Guaranty notwithstanding any extension or renewal of any
Obligation.
          (b) Each Guarantor waives presentation to, demand for payment from and
protest to, as the case may be, any Credit Party or any other guarantor of any
of the Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent, the Issuing Bank or the Lenders to assert any claim or
demand or to enforce any right or remedy against any Borrower or any Guarantor
or any other guarantor under the provisions of this Credit Agreement or any
other agreement or otherwise; (ii) any extension or renewal of any provision
hereof or thereof; (iii) the failure of the Administrative Agent, the Issuing
Bank or the Lenders to obtain the consent of the Guarantor with respect to any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of this Credit Agreement, the Notes or of any other
agreement; (iv) the release, exchange, waiver or foreclosure of any security
held by the Administrative Agent for the Obligations or any of them; (v) the
failure of the Administrative Agent, the Issuing Bank or the Lenders to exercise
any right or remedy against any other Guarantor or any other guarantor of the
Obligations; (vi) any bankruptcy, reorganization, liquidation, dissolution or
receivership proceeding or case by or against either Borrower or other Credit
Party, any change in the corporate existence, structure, ownership or control of
either Borrower or other Credit Party (including any of the foregoing arising
from any merger, consolidation, amalgamation, reorganization or similar
transaction); or (vii) the release or substitution of any Guarantor or any other
guarantor of the Obligations. Without limiting the generality of the foregoing
or any other provision hereof (including, without limitation, Section 13.6
hereof), to the extent permitted by applicable law, each Guarantor hereby

- 117 -



--------------------------------------------------------------------------------



 



expressly waives any and all benefits which might otherwise be available to it
under California Civil Code Sections 2799, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2845, 2848, 2849, 2850, 2899 and 3433.
          (c) Each Guarantor further agrees that this Guaranty is a continuing
guaranty, shall secure the Obligations and any ultimate balance thereof,
notwithstanding that the Borrowers or others may from time to time satisfy the
Obligations in whole or in part and thereafter incur further Obligations, and
that this Guaranty constitutes a guaranty of performance and of payment when due
and not just of collection, and waives any right to require that any resort be
had by the Administrative Agent, the Issuing Bank or any Lender to any security
held for payment of the Obligations or to any balance of any deposit, account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any Guarantor, or to any other Person.
          (d) Each Guarantor hereby expressly assumes all responsibilities to
remain informed of the financial condition of the Borrowers, the Guarantors and
any other guarantors of the Obligations and any circumstances affecting the
Collateral or the Pledged Securities or the ability of the Borrowers to perform
under this Credit Agreement.
          (e) Each Guarantor’s obligations under the Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations, the Notes or any other instrument evidencing any Obligations, or by
the existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this Guaranty. The Administrative Agent, the
Issuing Bank and the Lenders make no representation or warranty with respect to
any such circumstances and have no duty or responsibility whatsoever to any
Guarantor in respect to the management and maintenance of the Obligations or any
collateral security for the Obligations.
     SECTION 9.2 No Impairment of Guaranty, etc. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (except payment and performance in full
of the Obligations), including, without limitation, any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent, the Issuing Bank or any
Lender to assert any claim or demand or to enforce any remedy under this Credit
Agreement or any other agreement, by any waiver or modification of any provision
hereof or thereof, by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of such Guarantor or would otherwise operate as a discharge
of such Guarantor as a matter of law, unless and until the Obligations are paid
in full, the Commitments have terminated and each outstanding Letter of Credit
has expired or otherwise been terminated.
     SECTION 9.3 Continuation and Reinstatement, etc.

- 118 -



--------------------------------------------------------------------------------



 



          (a) Each Guarantor further agrees that its guaranty hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, the Issuing Bank or the Lenders upon
the bankruptcy or reorganization of a Borrower or a Guarantor, or otherwise. In
furtherance of the provisions of this Article 9, and not in limitation of any
other right which the Administrative Agent, the Issuing Bank or the Lenders may
have at law or in equity against a Borrower, a Guarantor or any other Person by
virtue hereof, upon failure of the Borrowers to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by the Administrative Agent on behalf of itself, the Issuing Bank and/or
the Lenders, forthwith pay or cause to be paid to the Administrative Agent for
the benefit of itself, the Issuing Bank and/or the Lenders (as applicable) in
cash an amount equal to the unpaid amount of all the Obligations with interest
thereon at a rate of interest equal to the rate specified in Section 2.10
hereof, and thereupon the Administrative Agent shall assign such Obligation,
together with all security interests, if any, then held by the Administrative
Agent in respect of such Obligation, to the Guarantors making such payment; such
assignment to be subordinate and junior to the rights of the Administrative
Agent on behalf of itself, the Issuing Bank and the Lenders with regard to
amounts payable by the Borrowers in connection with the remaining unpaid
Obligations and to be pro tanto to the extent to which the Obligation in
question was discharged by the Guarantor or Guarantors making such payments.
          (b) All rights of a Guarantor against the Borrowers, arising as a
result of the payment by such Guarantor of any sums to the Administrative Agent
for the benefit of the Administrative Agent, the Issuing Bank and/or the Lenders
or directly to the Lenders hereunder by way of right of subrogation or
otherwise, shall in all respects be subordinated and junior in right of payment
to, and shall not be exercised by such Guarantor until and unless, the prior
final and indefeasible payment in full of all the Obligations. If any amount
shall be paid to such Guarantor for the account of the Borrowers, such amount
shall be held in trust for the benefit of the Administrative Agent, segregated
from such Guarantor’s own assets, and shall forthwith be paid to the
Administrative Agent on behalf of the Administrative Agent, the Issuing Bank
and/or the Lenders to be credited and applied to the Obligations, whether
matured or unmatured.
     SECTION 9.4 Limitation on Guaranteed Amount etc. (a) Notwithstanding any
other provision of this Article 9, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations under this Article 9 shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or to being set aside or annulled under any
Applicable Law relating to fraud on creditors. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Article 9,
any other agreement or Applicable Law shall be taken into account.
          (b) Notwithstanding anything to the contrary contained herein, the
Guaranty from any Credit Party that is a direct Subsidiary of LGEC and is
incorporated under the Canada Business Corporations Act shall be deemed to be a
Guaranty of the Obligations of LGEC.
     SECTION 9.5 Voluntary Arrangements.

- 119 -



--------------------------------------------------------------------------------



 



          (a) Without prejudice to the Administrative Agent’s, the Issuing
Bank’s and the Lenders’ rights to recover such sums under the guaranty and
indemnity under Section 9.1, on the approval of any company voluntary
arrangement in respect of any Borrower (or the implementation of any compromise
or scheme of arrangement or any analogous procedure to any of the foregoing in
any other jurisdiction) under which a Borrower’s obligations to the
Administrative Agent, the Issuing Bank and the Lenders are compromised in any
way, each Guarantor shall as principal obligor be liable to the Administrative
Agent, the Issuing Bank and the Lenders for, and hereby undertakes to the
Administrative Agent, the Issuing Bank and the Lenders (as a separate and
additional covenant) immediately on demand from time to time to pay to the
Administrative Agent, the Issuing Bank and the Lenders, amounts equal to the
sums that would have been payable to the Administrative Agent, the Issuing Bank
and the Lenders by any Borrower, or any guarantor of any Borrower, had such
compromise not occurred, and so that payment shall be made by a Guarantor to the
Administrative Agent, the Issuing Bank and the Lenders under this Section in the
amounts and at the times at which but for the said compromise a Borrower would
have been obliged to make payment to the Administrative Agent, the Issuing Bank
and the Lenders. Each Guarantor’s liability under Section 9.1 and this Section
shall not be affected in any way by the Administrative Agent, the Issuing Bank
and the Lenders voting in favor of (if the Administrative Agent, the Issuing
Bank and the Lenders chooses to do so) of any company voluntary arrangement,
compromise, scheme of arrangement or analogous procedure proposed by or in
respect of any Borrower.
          (b) If and to the extent that any right is or may be held by a
Guarantor as against any Borrower, the existence or exercise of which may affect
the right or ability of the Administrative Agent, the Issuing Bank and the
Lenders to obtain the full benefit of this guaranty and indemnity from a
Guarantor if a company voluntary arrangement, compromise, scheme of arrangement
or analogous procedure proposed by or in respect of any Borrower is approved,
each Guarantor hereby waives such right. In the event of any inconsistency
between this Section and any other provision of the Credit Agreement this
Section shall prevail.
10. PLEDGE
     SECTION 10.1 Pledge. Each Pledgor, as security for the due and punctual
payment of the Obligations (including interest accruing on and after the filing
of any petition in bankruptcy or of reorganization of a Borrower whether or not
post filing interest is allowed in such proceeding) in the case of the Borrowers
and as security for its obligations under Article 9 hereof in the case of a
Pledgor which is a Guarantor, hereby pledges, hypothecates, assigns, transfers,
sets over and delivers unto the Administrative Agent for the benefit of itself,
the Issuing Bank and the Group Lenders, a security interest in all Pledged
Collateral now owned or hereafter acquired by it. On the Closing Date, the
Pledgors shall deliver to the Administrative Agent the definitive instruments
(if any) representing all Pledged Securities, accompanied by undated stock
powers, duly endorsed or executed in blank by the appropriate Pledgor, and such
other instruments or documents as the Administrative Agent or its counsel shall
reasonably request.

- 120 -



--------------------------------------------------------------------------------



 



     SECTION 10.2 Covenant. Each Pledgor covenants that as a stockholder of each
of its respective Subsidiaries it will not take any action to allow any
additional shares of common stock, preferred stock or other equity securities of
any of its respective Subsidiaries or any securities convertible or exchangeable
into common or preferred stock of such Subsidiaries to be issued, or grant any
options or warrants, unless such securities are pledged to the Administrative
Agent (for the benefit of itself, the Issuing Bank and the Group Lenders) as
security for the Obligations.
     SECTION 10.3 Registration in Nominee Name; Denominations. The
Administrative Agent shall have the right (in its sole and absolute discretion)
to hold the certificates representing any Pledged Securities (a) in its own name
(on behalf of the Administrative Agent, the Issuing Bank and the Group Lenders)
or in the name of its nominee or (b) in the name of the appropriate Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent. The
Administrative Agent shall have the right to exchange the certificates
representing any of the Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Credit Agreement.
     SECTION 10.4 Voting Rights; Dividends; etc. (a) The appropriate Pledgor
shall be entitled to exercise any and all voting and/or consensual rights and
powers accruing to an owner of the Pledged Securities being pledged by it
hereunder or any part thereof for any purpose not inconsistent with the terms
hereof, at all times, except as expressly provided in paragraph (c) below.
          (a) All dividends or distributions of any kind whatsoever (other than
cash dividends or distributions paid while no Event of Default is continuing)
received by a Pledgor, whether resulting from a subdivision, combination, or
reclassification of the outstanding capital stock of the issuer or received in
exchange for Pledged Securities or any part thereof or as a result of any
merger, consolidation, acquisition, or other exchange of assets to which the
issuer may be a party, or otherwise, shall be and become part of the Pledged
Securities pledged hereunder and shall immediately be delivered to the
Administrative Agent to be held subject to the terms hereof. All dividends and
distributions which are received contrary to the provisions of this subsection
(b) shall be received in trust for the benefit of the Administrative Agent, the
Issuing Bank and the Group Lenders, segregated from such Pledgor’s own assets,
and shall be delivered to the Administrative Agent.
          (b) Upon the occurrence and during the continuance of an Event of
Default and notice from the Administrative Agent of the transfer of such rights
to the Administrative Agent, all rights of a Pledgor (i) to exercise the voting
and/or consensual rights and powers which it is entitled to exercise pursuant to
this Section and (ii) to receive and retain cash dividends and distributions
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and/or consensual rights and receive such cash
dividends and distributions until such time as such Event of Default has been
cured.
     SECTION 10.5 Remedies Upon Default. If an Event of Default shall have
occurred and be continuing, the Administrative Agent, on behalf of itself, the
Issuing Bank and the Group Lenders, may sell the Pledged Securities, or any part
thereof, at public or private sale

- 121 -



--------------------------------------------------------------------------------



 



or at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate subject
to the terms hereof or as otherwise provided in the UCC. The Administrative
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict to the full extent permitted by Applicable Law the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Pledged Securities for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale, the Administrative Agent shall have the right to assign, transfer,
and deliver to the purchaser or purchasers thereof the Pledged Securities so
sold. Each such purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Pledgor. The
Administrative Agent shall give the Pledgors ten (10) days’ written notice of
any such public or private sale, or sale at any broker’s board or on any such
securities exchange, or of any other disposition of the Pledged Securities. Such
notice, in the case of public sale, shall state the time and place for such sale
and, in the case of sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Pledged Securities, or portion thereof, will first be offered for sale
at such board or exchange. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and shall state in the notice of such sale. At any
such sale, the Pledged Securities, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine. The Administrative Agent shall
not be obligated to make any sale of the Pledged Securities if it shall
determine not to do so, regardless of the fact that notice of sale of the
Pledged Securities may have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case the sale of all or any part of the
Pledged Securities is made on credit or for future delivery, the Pledged
Securities so sold shall be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Pledged Securities so sold and, in case of
any such failure, such Pledged Securities may be sold again upon like notice. At
any sale or sales made pursuant to this Section 10.5, the Administrative Agent
(on behalf of itself, the Issuing Bank and/or the Group Lenders) may bid for or
purchase, free from any claim or right of whatever kind, including any equity of
redemption, of the Pledgors, any such demand, notice, claim, right or equity
being hereby expressly waived and released, any or all of the Pledged Securities
offered for sale, and may make any payment on the account thereof by using any
claim for moneys then due and payable to the Administrative Agent, the Issuing
Bank (to the extent it consents) or any consenting Group Lender by any Credit
Party as a credit against the purchase price; and the Administrative Agent upon
compliance with the terms of sale, may hold, retain and dispose of the Pledged
Securities without further accountability therefor to any Pledgor or any third
party (other than the Issuing Bank and/or the Group Lenders). The Administrative
Agent shall in any such sale make no representations or warranties with respect
to the Pledged Securities or any part thereof, and shall not be chargeable with
any of the obligations or liabilities of the Pledgors with respect thereto. Each
Pledgor hereby agrees (i) it will indemnify and hold the Administrative Agent,
the Issuing Bank and the Group Lenders harmless from and against any and all
claims with respect to the Pledged Securities asserted before the taking of

- 122 -



--------------------------------------------------------------------------------



 



actual possession or control of the Pledged Securities by the Administrative
Agent pursuant to this Credit Agreement, or arising out of any act of, or
omission to act on the part of, any Person prior to such taking of actual
possession or control by the Administrative Agent (whether asserted before or
after such taking of possession or control), or arising out of any act on the
part of any Pledgor, its agents or Affiliates before or after the commencement
of such actual possession or control by the Administrative Agent and (ii) the
Administrative Agent, the Issuing Bank and the Group Lenders shall have no
liability or obligation arising out of any such claim. As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose upon the
Collateral and Pledged Securities under this Credit Agreement and to sell the
Pledged Securities, or any portion thereof, pursuant to a judgment or decree of
a court or courts having competent jurisdiction.
     SECTION 10.6 Application of Proceeds of Sale and Cash. The proceeds of sale
of the Pledged Securities sold pursuant to Section 10.5 hereof shall be applied
by the Administrative Agent on behalf of itself, the Issuing Bank and the Group
Lenders as follows:
               (i) to the payment of all reasonable out-of-pocket costs and
expenses paid or incurred by the Administrative Agent in connection with such
sale, including, without limitation, all court costs and the reasonable fees and
expenses of counsel for the Administrative Agent in connection therewith, and
the payment of all reasonable out-of-pocket costs and expenses paid or incurred
by the Administrative Agent in enforcing this Credit Agreement, in realizing or
protecting any Collateral and in enforcing or collecting any Obligations or any
Guaranty thereof, including, without limitation, court costs and the reasonable
attorney’s fees and expenses incurred by the Administrative Agent in connection
therewith;
               (ii) to satisfy or provide cash collateral for all Obligations
relating to the Letters of Credit; and
               (iii) to the indefeasible payment in full of the Obligations in
accordance with Section 12.2(b) hereof;
provided, however, that the Administrative Agent may in its discretion apply
funds comprising the Collateral to pay the cost (i) of completing any item of
Product owned in whole or in part by any Credit Party in any stage of production
and (ii) of making delivery to the distributors of such item of Product. Any
amounts remaining after such indefeasible payment in full shall be remitted to
the appropriate Pledgor, or as a court of competent jurisdiction may otherwise
direct.
     SECTION 10.7 Securities Act, etc. In view of the position of each Pledgor
in relation to the Pledged Securities pledged by it, or because of other present
or future circumstances, a question may arise under the Securities Act of 1933,
as amended, as now or hereafter in effect, or any similar statute hereafter
enacted analogous in purpose or effect (such Act and any such similar statute as
from time to time in effect being hereinafter called the “Federal Securities
Laws”), with respect to any disposition of the Pledged Securities permitted
hereunder. Each Pledgor understands that compliance with the Federal Securities
Laws may very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Pledged Securities, and may also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities may

- 123 -



--------------------------------------------------------------------------------



 



dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or any part of the Pledged Securities under applicable Blue Sky or other state
securities laws, or similar laws analogous in purpose or effect. Under
Applicable Law, in the absence of an agreement to the contrary, the
Administrative Agent may perhaps be held to have certain general duties and
obligations to a Pledgor to make some effort towards obtaining a fair price even
though the Obligations may be discharged or reduced by the proceeds of a sale at
a lesser price. Each Pledgor waives to the fullest extent permitted by
Applicable Law any such general duty or obligation to it, and the Pledgors
and/or the Credit Parties will not attempt to hold the Administrative Agent
responsible for selling all or any part of the Pledged Securities at an
inadequate price, even if the Administrative Agent shall accept the first offer
received or does not approach more than one possible purchaser. Without limiting
the generality of the foregoing, the provisions of this Section 10.7 would apply
if, for example, the Administrative Agent were to place all or any part of the
Pledged Securities for private placement by an investment banking firm, or if
such investment banking firm purchased all or any part of the Pledged Securities
for its own account, or if the Administrative Agent placed all or any part of
the Pledged Securities privately with a purchaser or purchasers.
     SECTION 10.8 Continuation and Reinstatement. Each Pledgor further agrees
that its pledge hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, the
Issuing Bank or the Group Lenders upon the bankruptcy or reorganization of any
Pledgor or otherwise.
     SECTION 10.9 Termination. The pledge referenced herein shall terminate when
all Obligations shall have been indefeasibly fully paid and performed and the
Commitments shall have terminated, and all L/C Exposure shall have expired or
been terminated or canceled, at which time the Administrative Agent shall assign
and deliver to the appropriate Pledgor, or to such Person or Persons as such
Pledgor shall designate, against receipt, such of the Pledged Securities (if
any) as shall not have been sold or otherwise applied by the Administrative
Agent pursuant to the terms hereof and shall still be held by it hereunder,
together with appropriate instruments of reassignment and release. Any such
reassignment shall be free and clear of all Liens, arising by, under or through
the Administrative Agent but shall otherwise be without recourse upon or
warranty by the Administrative Agent and at the expense of the Pledgors.
11. CASH COLLATERAL
     SECTION 11.1 Cash Collateral Accounts. On or prior to the Closing Date,
there shall be established with the Administrative Agent, a collateral account
(the “Cash Collateral Account”), into which the appropriate Credit Parties shall
from time to time deposit U.S. Dollars and except to the extent otherwise
provided in this Article 11, the Cash Collateral Accounts shall be under the
sole dominion and control of the Administrative Agent.
     SECTION 11.2 Investment of Funds. (a) The Administrative Agent is hereby
authorized and directed to invest and reinvest the funds from time to time
transferred or

- 124 -



--------------------------------------------------------------------------------



 



deposited into the Cash Collateral Accounts, so long as no Event of Default has
occurred and is continuing, on the instructions of the Borrowers (provided that
any such instructions given verbally shall be confirmed promptly in writing) or,
if the Borrowers shall fail to give such instructions upon delivery of any such
funds, in the sole discretion of the Administrative Agent, provided that in no
event may the Borrowers give instructions to the Administrative Agent to, or may
the Administrative Agent in its discretion, invest or reinvest funds in the Cash
Collateral Accounts in other than Cash Equivalents.
          (b) Any net income or gain on the investment of funds from time to
time held in the Cash Collateral Accounts, shall be promptly reinvested by the
Administrative Agent, as applicable, as a part of the applicable Cash Collateral
Account; and any net loss on any such investment shall be charged against the
applicable Cash Collateral Account.
          (c) None of the Administrative Agent, the Issuing Bank and the Group
Lenders shall be a trustee for any of the Credit Parties, or shall have any
obligations or responsibilities, or shall be liable for anything done or not
done, in connection with the Cash Collateral Accounts, except as expressly
provided herein. The Administrative Agent, the Issuing Bank and the Group
Lenders shall not have any obligation or responsibility and shall not be liable
in any way for any investment decision made in accordance with this Section 11.2
or for any decrease in the value of the investments held in the Cash Collateral
Account.
     SECTION 11.3 Grant of Security Interest. For value received and to induce
the Issuing Bank to issue Letters of Credit and the Group Lenders to make Loans
to the Borrowers and to acquire participations in Letters of Credit from time to
time as provided for in this Credit Agreement, as security for the payment of
all of the Obligations, each of the Credit Parties hereby assigns to the
Administrative Agent (for the benefit of itself, the Issuing Bank and the Group
Lenders) and grants to the Administrative Agent (for the benefit of itself, the
Issuing Bank and the Group Lenders), a first and prior Lien upon all of such
Credit Party’s rights in and to the Cash Collateral Accounts, all cash,
documents, instruments and securities from time to time held therein, and all
rights pertaining to investments of funds in the Cash Collateral Accounts and
all products and proceeds of any of the foregoing. All cash, documents,
instruments and securities from time to time on deposit in the Cash Collateral
Accounts, and all rights pertaining to investments of funds in the Cash
Collateral Accounts shall immediately and without any need for any further
action on the part of any of the Credit Parties, the Issuing Bank, any Group
Lender or the Administrative Agent, become subject to the Lien set forth in this
Section 11.3, be deemed Collateral for all purposes hereof and be subject to the
provisions of this Credit Agreement.
     SECTION 11.4 Remedies. At any time during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the Cash Collateral Account and may immediately apply the
proceeds thereof and any other cash held in the Cash Collateral Account in
accordance with Section 11.2.
     SECTION 11.5 LGPA Financing. In order to induce the Group Lenders to permit
the making of the PA Loan, the Credit Parties agree that prior to or
simultaneously with each advance of the PA Loan under the PA Credit Agreement,
the Borrowers shall deposit or cause to be deposited in a Cash Collateral
Account an amount in cash or Cash Equivalents equal to 105% of the principal
amount of such advance. If the principal of any PA Loan under the PA

- 125 -



--------------------------------------------------------------------------------



 



Credit Agreement is repaid, in whole or in part, the Administrative Agent will
if requested by the Borrowers at a time when no Default or Event of Default
shall have occurred and be continuing, release the portion of such deposit in
excess of 105% of the principal amount of the PA Loan then outstanding. The PA
Lender acknowledges that it shall have no interest whatsover in any collateral
provided pursuant to this Section 11.5 or any proceeds thereof, and that such
collateral is being provided solely for the benefit of the Group Lenders, the
Administrative Agent and the Issuing Bank.
12. THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE ISSUING BANK
     SECTION 12.1 Administration by the Administrative Agent. (a) The general
administration of the Fundamental Documents and any other documents contemplated
by this Credit Agreement or any other Fundamental Document shall be by the
Administrative Agent or its designees. Except as otherwise expressly provided
herein, each of the Lenders and the Issuing Bank hereby irrevocably authorizes
the Administrative Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Fundamental Documents, the Notes and any other documents
contemplated by this Credit Agreement or any other Fundamental Document as are
expressly delegated by the terms hereof or thereof, as appropriate, together
with all powers reasonably incidental thereto. The Administrative Agent shall
have no duties or responsibilities except as set forth in the Fundamental
Documents.
          (b) The Lenders and the Issuing Bank hereby authorize the
Administrative Agent (in its sole discretion):
               (i) in connection with the sale or other disposition of any asset
included in the Collateral or the capital stock of any Guarantor, to the extent
undertaken in accordance with the terms of this Credit Agreement, to release a
Lien granted to it (for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders) on such asset or capital stock and/or to release such
Guarantor from its obligations hereunder;
               (ii) to determine that the cost to the Borrowers or another
Credit Party is disproportionate to the benefit to be realized by the
Administrative Agent, the Issuing Bank and the Lenders by perfecting a Lien in a
given asset or group of assets included in the Collateral (other than any item
which is to be included in the Borrowing Base) and that the Borrowers or other
Credit Party should not be required to perfect such Lien in favor of the
Administrative Agent (for the benefit of itself, the Issuing Bank and the
Lenders);
               (iii) to appoint subagents to be the holder of record of a Lien
to be granted to the Administrative Agent (for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders);
               (iv) to confirm in writing the right of Quiet Enjoyment of
licensees pursuant to the terms of Section 8.13;

- 126 -



--------------------------------------------------------------------------------



 



               (v) in connection with an item of Product being produced by a
Credit Party, the principal photography of which is being done outside the
United States, to approve arrangements with such Credit Party as shall be
satisfactory to the Administrative Agent with respect to the temporary storage
of the original negative film, the original sound track materials or other
Physical Materials of such item of Product in a production laboratory located
outside the United States;
               (vi) to approve the terms and conditions of any sale and
leaseback or other tax benefit transaction pursuant to Section 6.1 hereof;
               (vii) to enter into and perform its obligations under the other
Fundamental Documents;
               (viii) to enter into intercreditor and/or subordination
agreements on terms acceptable to the Administrative Agent with (A) the unions
and/or the guilds with respect to the security interests in favor of such unions
and/or guilds required pursuant to the terms of the collective bargaining
agreements or (B) with Persons who have been granted Liens which are permitted
pursuant to Section 6.2 hereof or (C) any licensee or licensor or co-producer
having any rights to any item of Product or (D) Persons providing any services
in connection with any item of Product;
     SECTION 12.2 Advances and Payments. (a) On the date of each Loan, the
Administrative Agent shall be authorized (but not obligated) to advance, for the
account of each of the LGEI Lenders, the amount of the U.S. Dollar Loan to be
made by it in accordance with its Percentage hereunder. Each of the Lenders
hereby authorizes and requests the Administrative Agent, to advance for its
account, pursuant to the terms hereof, the amount of the Loan to be made by it,
and each of the Lenders agrees forthwith to reimburse the Administrative Agent,
as applicable, in immediately available funds for the amount so advanced on its
behalf by the Administrative Agent. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender, such Lender
shall pay interest to the Administrative Agent at a rate per annum equal to, in
the case of the Administrative Agent, the Administrative Agent’s cost of
obtaining overnight funds in the New York Federal Funds Market for the first
three days following the time when the Lender fails to make the required
reimbursement, and thereafter at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin for Alternate Base Rate Loans. If and to the
extent that any such reimbursement shall not have been made to the
Administrative Agent, the Borrowers agree to repay to the Administrative Agent
forthwith on demand a corresponding amount with interest thereon for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent, in the case of an Alternate Base
Rate Loan, at the Alternate Base Rate plus the Applicable Margin for Alternate
Base Rate Loans, and in the case of a Eurodollar Loan, at the LIBO Rate plus the
Applicable Margin for Eurodollar Loans.
          (b) As between the Administrative Agent on one hand and the Lenders on
the other hand, any amounts received by the Administrative Agent in connection
with the Fundamental Documents, the application of which is not otherwise
provided for, shall be

- 127 -



--------------------------------------------------------------------------------



 



applied, first, to pay the accrued but unpaid Commitment Fees in accordance with
each Lender’s Percentage, second, to pay accrued but unpaid interest on the
Notes in accordance with the amount of outstanding Loans owed to each Lender,
third, to pay the principal balance outstanding on the Notes (with amounts
payable on the principal balance outstanding on the Notes in accordance with
each Lender’s percentage), amounts then due in respect of unreimbursed draws
under the Letter of Credit and amounts outstanding under Currency Agreements and
Interest Rate Protection Agreements, and fourth, to pay any other amounts then
due under this Credit Agreement. All amounts to be paid to any Lender by the
Administrative Agent shall be credited to that Lender, after collection by the
Administrative Agent in immediately available funds either by wire transfer or
deposit in such Lender’s correspondent account with the Administrative Agent or
as such Lender and the Administrative Agent shall from time to time agree.
     SECTION 12.3 Sharing of Setoffs, Cash Collateral and Sharing Events.
(a) Each of the Lenders agrees that if it shall, through the exercise of a right
of banker’s lien, setoff or counterclaim against any Credit Party (including,
but not limited to, a secured claim under Section 506 of Title 11 of the United
States Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender under any applicable bankruptcy,
insolvency or other similar law) or otherwise, obtain payment in respect of its
Obligations as a result of which the unpaid portion of its Obligations is
proportionately less than the unpaid portion of Obligations of any of the other
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lenders a participation in the Obligations
of such other Lenders, so that the aggregate unpaid principal amount of each of
the Lender’s Obligations and its participation in Obligations of the other
Lenders shall be in the same proportion to the aggregate unpaid amount of all
remaining Obligations as the amount of its Obligations prior to the obtaining of
such payment was to the amount of all Obligations prior to the obtaining of such
payment and (b) such other adjustments shall be made from time to time as shall
be equitable to ensure that the Lenders share such payment pro rata. If all or
any portion of such excess payment is thereafter recovered from the Lender which
originally received such excess payment, such purchase (or portion thereof)
shall be canceled and the purchase price restored to the extent of such
recovery. The Credit Parties expressly consent to the foregoing arrangements and
agree that any Lender or Lenders holding (or deemed to be holding) a
participation in a Note, or Letter of Credit may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by either of the Borrowers to such Lender or Lenders as fully as if such Lender
or Lenders held a Note and was the original obligee thereon or was the issuer of
the Letter of Credit, in the amount of such participation.
          (b) Each of the Lenders agrees that if at any time while a Sharing
Event is continuing and a Lender’s outstanding Credit Exposure is
proportionately less than its Percentage of the aggregate Commitments hereunder
it shall promptly purchase at par for cash (and shall be deemed to have
thereupon purchased) from such other Lenders a pro rata participation in the
outstanding Credit Exposure of such other Lenders, so that its Credit Exposure
and its participations in the Credit Exposure of the other Lenders shall be
equal to its Percentage of the aggregate Commitments; provided, however, that
with regard to any portion of the Credit Exposure of such other Lenders
attributable to L/C Exposure, the Lender purchasing any pro rata participations
shall be deemed to have purchased a participation in such

- 128 -



--------------------------------------------------------------------------------



 



portion of the Credit Exposure without providing cash for such portion until any
such Letter of Credit is drawn.
          (c) Once a Sharing Event shall have occurred, it shall continue in
existence (notwithstanding a cure of the underlying Event of Default upon which
such Sharing Event was based) unless terminated by written agreement of all the
Lenders holding outstanding Credit Exposure (including participations bought in
the Credit Exposure of other Lenders pursuant to Section 12.3(b).
     SECTION 12.4 Notice to the Lenders. Upon receipt by the Administrative
Agent or the Issuing Bank from any of the Credit Parties of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent or the
Issuing Bank will in turn immediately inform the other Lenders in writing (which
shall include facsimile communications) of the nature of such communication or
of the Event of Default, as the case may be.
     SECTION 12.5 Liability of the Administrative Agent, Issuing Bank and
Syndication Agent. (a) The Administrative Agent, or the Issuing Bank, when
acting on behalf of the Lenders, may execute any of its duties under this Credit
Agreement or the other Fundamental Documents by or through its officers, agents,
or employees and neither the Administrative Agent, the Issuing Bank nor their
respective officers, agents or employees shall be liable to the Lenders or any
of them for any action taken or omitted to be taken in good faith, nor be
responsible to the Lenders or to any of them for the consequences of any
oversight or error of judgment, or for any loss, unless the same shall happen
through its gross negligence or willful misconduct. The Administrative Agent,
the Issuing Bank and their respective directors, officers, agents, and employees
shall in no event be liable to the Lenders or to any of them for any action
taken or omitted to be taken by it pursuant to: (i) instructions received by it
from the Required Lenders (and PA Lender, if such instructions relate to the
Film Library), (ii) Section 12.15 hereof, or (iii) in reliance upon the advice
of counsel selected by it with reasonable care. The Syndication Agent and its
directors, officers, agents and employees shall in no event be liable to the
Lenders or to any of them for any reason whatsoever in connection with this
Agreement. Without limiting the foregoing, neither the Administrative Agent, the
Issuing Bank, the Syndication Agent nor any of their respective directors,
officers, employees, or agents shall be responsible to any of the Lenders for
the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any statement, warranty, or representation in, or for
the perfection of any security interest contemplated by, this Credit Agreement,
any other Fundamental Document or any related agreement, document or order, or
for freedom of any of the Collateral or any of the Pledged Securities from prior
Liens or security interests, or shall be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower or any other
Credit Party of any of the terms, conditions, covenants, or agreements of this
Credit Agreement, any other Fundamental Document, or any related agreement or
document.
          (b) None of the Administrative Agent, Syndication Agent (each in its
capacity as agent for the Lenders), the Issuing Bank or any of their respective
directors, officers, employees, or agents shall have any responsibility to the
Borrowers or any other Credit Party on account of the failure or delay in
performance or breach by any of the Lenders of any of such Lender’s obligations
under this Credit Agreement, the other Fundamental Documents or any

- 129 -



--------------------------------------------------------------------------------



 



related agreement or document or in connection herewith or therewith. The
Syndication Agent shall not have any obligations, liabilities or duties under
this Credit Agreement, the other Fundamental Documents or any related agreement
or document or in connection herewith or therewith other than those applicable
to a Lender (but only if such institution is a Lender) and it shall not have or
be deemed to have any fiduciary relationship with any Lender. No Lender nor any
of its directors, officers, employees or agents shall have any responsibility to
the Borrower or any other Credit Party on account of the failure or delay in
performance or breach by any other Lender of such other Lender’s obligations
under this Credit Agreement, the other Fundamental Documents or any related
agreement or document or in connection herewith or therewith.
          (c) The Administrative Agent, as agent for the Lenders hereunder and
the Issuing Bank in such capacity, shall be entitled to rely on any
communication, instrument, or document believed by it to be genuine or correct
and to have been signed or sent by a Person or Persons believed by it to be the
proper Person or Persons, and it shall be entitled to rely on advice of legal
counsel, independent public accountants, and other professional advisers and
experts selected by it.
     SECTION 12.6 Reimbursement and Indemnification. Each of the Lenders agrees
(i) to reimburse the Administrative Agent and the Syndication Agent for such
Lender’s Pro Rata Share of any expenses and fees incurred for the benefit of the
Lenders under the Fundamental Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by or on behalf of the
Borrower, (ii) to indemnify and hold harmless the Administrative Agent, the
Syndication Agent and any of their directors, officers, employees, or agents, on
demand, in accordance with such Lender’s Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against, any of them in any way
relating to or arising out of any Completion Guaranty, the Fundamental Documents
or any related agreement or document, or any action taken or omitted by it or
any of them under any Completion Guaranty, the Fundamental Documents or any
related agreement or document, to the extent not reimbursed by or on behalf of
the Borrowers or any other Credit Party (except such as shall result from their
gross negligence or willful misconduct), (iii) in the case of the U.S. Lenders
only, to indemnify and hold harmless the Issuing Bank and any of its directors,
officers, employees, or agents, on demand, in the amount of its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it or any of them in any way relating to or arising out of the issuance
of any Letters of Credit or the failure to issue Letters of Credit if such
failure or issuance was at the direction of the Required Lenders (except as
shall result from the gross negligence or willful misconduct of the Person to be
reimbursed, indemnified or held harmless, as applicable). To the extent
indemnification payments made by the Lenders pursuant to this Section 12.6 are
subsequently recovered by the Administrative Agent, the Syndication Agent or the
Issuing Bank from a Credit Party, the Administrative Agent will promptly refund
such previously paid indemnity payments to the Lenders.

- 130 -



--------------------------------------------------------------------------------



 



     SECTION 12.7 Rights of Administrative Agent. It is understood and agreed
that each of the Administrative Agent and the Syndication Agent shall have the
same duties, rights and powers as a Lender hereunder (including the right to
give such instructions) as any of the other Lenders and may exercise such rights
and powers, as well as its rights and powers under other agreements and
instruments to which it is or may be party, and engage in other transactions
with any Credit Party or Affiliate thereof, as though it were not the
Administrative Agent or the Syndication Agent, as applicable, of the Lenders
under this Credit Agreement and the other Fundamental Documents.
     SECTION 12.8 Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in the Letters
of Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that neither
the Administrative Agent, the Syndication Agent nor the Issuing Bank shall bear
any responsibility therefor.
     SECTION 12.9 Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Required Lenders, action shall be taken by the Administrative Agent for and
on behalf of, or for the benefit of, all Lenders upon the direction of the
Required Lenders and any such action shall be binding on all Lenders. No
amendment, modification, consent or waiver shall be effective except in
accordance with the provisions of Section 13.11 hereof.
     SECTION 12.10 Notice of Transfer. The Administrative Agent and the Issuing
Bank may deem and treat any Lender which is a party to this Credit Agreement as
the owner of such Lender’s respective portions of the Loans and participations
in Letters of Credit for all purposes, unless and until a written notice of the
assignment or transfer thereof executed by any such Lender shall have been
received by the Administrative Agent and become effective in accordance with
Section 13.3 hereof.
     SECTION 12.11 Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers, but such resignation shall not become effective until acceptance by a
successor agent of its appointment pursuant hereto. Upon any such resignation,
the retiring Administrative Agent shall promptly appoint a successor agent from
among the LGEI Lenders which successor shall be experienced and sophisticated in
entertainment industry lending, provided that such replacement is reasonably
acceptable (as evidenced in writing) to the Required Lenders and the Borrowers;
provided, however, that such approval by the Borrowers shall not be required at
any time when a Default or Event of Default is continuing. If no successor agent
shall have been so appointed by the retiring Administrative Agent and shall have
accepted such appointment, within 30 days after the retiring agent’s giving of
notice of resignation, the Borrowers may appoint a successor agent (which
successor may be replaced by the Required Lenders; provided that such successor
is experienced and sophisticated in entertainment industry lending and
reasonably acceptable to the Borrowers), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least U.S.$500,000,000 and shall be experienced and
sophisticated in entertainment industry lending. Upon the acceptance of any
appointment as

- 131 -



--------------------------------------------------------------------------------



 



Administrative Agent hereunder by a successor agent, such successor agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Credit
Agreement, the other Fundamental Documents and any other credit documentation.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 12 and Article 13 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.
     SECTION 12.12 Successor Issuing Bank. The Issuing Bank may resign at any
time by giving prior written notice thereof to the Lenders and the Borrowers,
but such resignation shall not become effective until acceptance by a successor
Issuing Bank of its appointment pursuant hereto. Upon any such resignation, the
retiring Issuing Bank shall promptly appoint a successor Issuing Bank from among
the Lenders, provided that such replacement is reasonably acceptable (as
evidenced in writing) to the Required Lenders and the Borrowers and has a credit
rating at least as high as that of the Issuing Bank; provided, however, that
such approval by the Borrowers shall not be required at any time when a Default
or Event of Default is continuing. If no successor Issuing Bank shall have been
so appointed by the retiring Issuing Bank and shall have accepted such
appointment, within 30 days after the retiring Issuing Bank’s giving of notice
of resignation, the Borrowers may appoint a successor Issuing Bank (which
successor may be replaced by the Required Lenders; provided that such successor
is reasonably acceptable to the Borrowers), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least U.S.$500,000,000. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank, and the
retiring Issuing Bank shall be discharged from its duties and obligations under
this Credit Agreement, the other Fundamental Documents and any other credit
documentation, except with respect to Letters of Credit which are outstanding at
the time of the resignation unless the successor Issuing Bank replaces the
retiring Issuing Bank as the issuing bank on such Letters of Credit. The
Borrowers and each Lender hereby agrees that each will use its commercially
reasonable efforts to replace any such outstanding Letters of Credit issued by
the retiring Issuing Bank. After any retiring Issuing Bank’s resignation
hereunder as Issuing Bank, the provisions of this Article 12 and Article 13
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Issuing Bank under this Credit Agreement.
     SECTION 12.13 Intentionally Omitted.
     SECTION 12.14 Quebec Power of Attorney. For the purposes of holding any
security granted by any of the Credit Parties pursuant to the laws of the
Province of Quebec, the Administrative Agent shall be the holder of an
irrevocable power of attorney for itself, the Issuing Bank, and all present and
future lenders. By executing an Assignment and Acceptance, any future Lender
shall be deemed to ratify the power of attorney granted to the Administrative
Agent hereunder. The Lenders, the Issuing Bank, JPMorgan Chase Bank and the
other Banking Service Providers (herein acting through The Chase Manhattan
Bank), and the Credit Parties agree that notwithstanding Section 32 of the Act
respecting the Special Powers of Legal Persons

- 132 -



--------------------------------------------------------------------------------



 



(Quebec), the Administrative Agent may, as the person holding the power of
attorney of the Lenders, the Issuing Bank and the Banking Service Providers,
acquire any debentures or other title of Indebtedness secured by any hypothec
granted by any of the Credit Parties to the Administrative Agent pursuant to the
laws of the Province of Quebec.
     SECTION 12.15 Annex I. The relative rights of Group Lenders, PA Lender and
Administrative Agent with respect to the Collateral are governed by the
provisions of Annex I, and each of the Lenders, the Credit Parties and the
Administrative Agent hereby agrees to be bound by such provisions and each of
the Lenders and Credit Parties authorizes the Administrative Agent to take any
action necessary to carry out the purpose of such provisions.
13. MISCELLANEOUS
     SECTION 13.1 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered or mailed (or if by facsimile
communications equipment, delivered by such equipment) addressed, (a) if to the
Administrative Agent, the Issuing Bank or JPMorgan Chase Bank, to it at
(i) JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor, Chicago,
Illinois 60603-2003, Attention: Stephen C. Price (Telecopy No. (312) 325-3239),
with copies to (ii) JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 21 South
Clark Street 7th Floor, Chicago, Illinois 60603, Attention: Lisa Smith (Telecopy
No. 312-385-7096), with copies to (iii) J.P. Morgan Securities Inc., 1999 Avenue
of the Stars, 27th Floor, Los Angeles, California 90067, Attention: Christa
Thomas (Telecopy No. (310) 860-7260) and with copies to (iv) J.P. Morgan Europe
Limited, 125 London Wall, London, EC2Y 5AJ, England, Attention: Loan and Agency
— 9th Floor (Telecopy No. 44 207 777 2360), or (b) if to any Credit Party to it
at Lions Gate Entertainment Inc., 2700 Colorado Avenue, Suite 200, Santa Monica,
CA, 90404, Attn: Wayne Levin, Facsimile No.: 310-452-8934, or (c) if to a
Lender, to it at its address set forth on the signature pages hereto, or such
other address as such party may from time to time designate by giving written
notice to the other parties hereunder. Any failure of the Administrative Agent
or a Lender giving notice pursuant to this Section 13.1, to provide a courtesy
copy to a party as provided herein, shall not affect the validity of such
notice. All notices and other communications given to any party hereto in
accordance with the provisions of this Credit Agreement shall be deemed to have
been given on the fifth Business Day after the date when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, or upon
receipt by such party, if by any telegraphic or facsimile communications
equipment, in each case addressed to such party as provided in this Section 13.1
or in accordance with the latest unrevoked written direction from such party.
     SECTION 13.2 Survival of Agreement, Representations and Warranties, etc.
All warranties, representations and covenants made by any of the Credit Parties
herein, in any other Fundamental Document or in any certificate or other
instrument delivered by it or on its behalf in connection with this Credit
Agreement or any other Fundamental Document shall be considered to have been
relied upon by the Administrative Agent, Syndication Agent, Issuing Bank and the
Lenders and, except for any terminations, amendments, modifications or waivers
thereof in accordance with the terms hereof, shall survive the making of the
Loans and the issuance of the Letters of Credit herein contemplated and the
execution and delivery to the

- 133 -



--------------------------------------------------------------------------------



 



Administrative Agent of the Notes regardless of any investigation made by the
Administrative Agent, Syndication Agent, Issuing Bank or the Lenders or on their
behalf and shall continue in full force and effect so long as any Obligation is
outstanding and unpaid and so long as any Letter of Credit remains outstanding
and so long as the Commitments have not been terminated. All statements in any
such certificate or other instrument shall constitute representations and
warranties by the Credit Parties hereunder.
     SECTION 13.3 Successors and Assigns; Syndications; Loan Sales;
Participations.
          (a) Whenever in this Credit Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; provided, however, that neither any Borrower nor any
other Credit Party may assign its rights hereunder without the prior written
consent of the Administrative Agent, the Issuing Bank and all of the Group
Lenders, and all covenants, promises and agreements by or on behalf of any of
the Credit Parties which are contained in this Credit Agreement shall inure to
the benefit of the successors and assigns of the Administrative Agent, the
Issuing Bank and the Group Lenders.
          (b) Each of the Group Lenders may (but only with the prior written
consent of the Administrative Agent, the Issuing Bank and the Borrowers, which
consent shall not be unreasonably withheld or delayed and in the case of the
Borrowers no such consent shall be required if an Event of Default has occurred
and is continuing) assign all or a portion of its interests, rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Commitment and the same portion of all Loans at the time owing to
it and the Notes held by it and its obligations and rights with regard to
Letters of Credit); provided, however, that (i) each assignment shall be of a
constant, and not a varying, percentage of the assigning Group Lender’s
interests, rights and obligations under this Credit Agreement, (ii) each
assignment shall be in a minimum Commitment amount (or at any time after the
Commitment Termination Date, minimum Loan amount) of at least U.S.$5,000,000
unless, in either case, each of the Borrowers and the Administrative Agent
otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing, and (iii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Acceptance, together with the assigning Group Lender’s original
Note and a processing and recordation fee of U.S.$4,500 to be paid to the
Administrative Agent by the assigning Group Lender or the assignee prior to an
Event of Default hereunder. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall not (unless otherwise agreed to by the
Administrative Agent) be earlier than five Business Days after the date of
acceptance and recording by the Administrative Agent, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Group Lender
hereunder and under the other Fundamental Documents and shall be bound by the
provisions hereof and (y) the assigning Group Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Credit Agreement except that,
notwithstanding such assignment, any rights and remedies available to the
Borrowers for any breaches by such assigning Group Lender of its obligations
hereunder while a Group Lender shall be preserved after such assignment and such
Group Lender shall not be relieved of any

- 134 -



--------------------------------------------------------------------------------



 



liability to the Borrowers due to any such breach. In the case of an Assignment
and Acceptance covering all or the remaining portion of the assigning Group
Lender’s rights and obligations under this Credit Agreement, such assigning
Group Lender shall cease to be a party hereto.
          (c) Each Group Lender may at any time make an assignment of its
interests, rights and obligations under this Credit Agreement, without the
consent of the Administrative Agent, the Issuing Bank or the Credit Parties, to
(i) any Affiliate of such Group Lender or (ii) any other Group Lender hereunder;
provided that after giving effect to such assignment, the assignee’s Percentage
shall not exceed 10% of the aggregate amount of all Commitments then outstanding
hereunder. Any such assignment to any Affiliate of the assigning Group Lender or
any other Group Lender hereunder shall not be subject to the requirements of
Section 13.3(b) that (x) the amount of the Commitment (or Loans if applicable)
of the assigning Group Lender subject to each assignment be in a minimum
principal amount of U.S.$5,000,000 for Commitments and (y) the payment of a
processing and recordation fee, and any such assignment to any Affiliate of the
assigning Group Lender shall not release the assigning Group Lender of its
remaining obligations hereunder, if any.
          (d) By executing and delivering an Assignment and Acceptance, the
assigning Group Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than
the representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby and that such interest is free and clear of any
adverse claim, the assigning Group Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement or any other
Fundamental Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Fundamental Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such assignor
Group Lender makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any of the Credit Parties or the
performance or observance by any of the Credit Parties of any of their
obligations under the Fundamental Documents or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a) and 5.1(b) (or if none of such
financial statements shall have then been delivered, then copies of the
financial statements referred to in Section 3.5 hereof) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee agrees
that it will, independently and without reliance upon the assigning Group
Lender, the Administrative Agent, the Issuing Bank or any other Group Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement or any other Fundamental Document; (v) such assignee
appoints and authorizes the Administrative Agent and the Issuing Bank to take
such action as the agent on its behalf and to exercise such powers under this
Credit Agreement as are delegated to the Administrative Agent or the Issuing
Bank by the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will be bound by the provisions
of this Credit Agreement and will perform in accordance with their terms all of
the obligations which by the terms of this Credit Agreement are required to be
performed by it as a Group Lender.

- 135 -



--------------------------------------------------------------------------------



 



          (e) The Administrative Agent shall maintain at its address at which
notices are to be given to it pursuant to Section 13.1 a copy of each Assignment
and Acceptance and a register for the recordation of the names and addresses of
the Group Lenders and the Commitments of, and principal amount of the Loans
owing to, each Group Lender from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Credit Parties, the Administrative Agent, the Issuing Bank and the Group Lenders
may treat each Person whose name is recorded in the Register as a Group Lender
hereunder for all purposes of the Fundamental Documents. The Register shall be
available for inspection by any Credit Party or any Group Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (f) Subject to the foregoing, upon its receipt of an Assignment and
Acceptance executed by an assigning Group Lender and an assignee together with
the assigning Group Lender’s original Note and the processing and recordation
fee, the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in the form of Exhibit J hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt written notice thereof to the Borrowers. Within five
(5) Business Days after receipt of the notice, the Borrowers, at their own
expense, shall execute and deliver to the Administrative Agent, in exchange for
the surrendered Note, a new Note to the order of such assignee in an amount
equal to the Commitment assumed by it pursuant to such Assignment and Acceptance
and if the assigning Group Lender has retained a Commitment hereunder a new Note
to the order of the assigning Group Lender in an amount equal to the Commitment
retained by it hereunder. Such new Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Note and shall
otherwise be in substantially the form of Exhibit A-1, A-2 or A-3, as
applicable. In addition the Credit Parties will promptly, at their own expense,
execute such amendments to the Fundamental Documents to which each is a party
and such additional documents, and take such other actions as the Administrative
Agent or the assignee Group Lender may reasonably request in order to give such
assignee Group Lender the full benefit of the Liens contemplated by the
Fundamental Documents.
          (g) Each of the Group Lenders may, without the consent of any of the
Credit Parties or the Administrative Agent or the other Group Lenders, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Credit Agreement (including, without
limitation, all or a portion of its Commitment and the Loans owing to it and the
Note or Notes held by it and its participation in Letters of Credit); provided,
however, that (i) any such Group Lender’s obligations under this Credit
Agreement shall remain unchanged, (ii) such participant shall not be granted any
voting rights or any right to control the vote of such Group Lender under this
Credit Agreement, except with respect to proposed changes to interest rates,
amount of Commitments, final maturity of any Loan, releases of all or
substantially all the Collateral and fees (as applicable to such participant),
(iii) any such Group Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions contained in
Sections 2.12, 2.13, 2.14 and 12.3 hereof but a participant shall not be
entitled to receive pursuant to such provisions an amount larger than its share
of the amount to which the Group Lender granting such participation would have
been entitled to receive and (v) the Credit Parties, the Administrative Agent
and the other Group Lenders shall continue to deal

- 136 -



--------------------------------------------------------------------------------



 



solely and directly with such Group Lender in connection with such Group
Lender’s and its participants’ rights and obligations under this Credit
Agreement.
          (h) A Group Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 13.3, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any of the Credit Parties furnished to
the Administrative Agent or such Group Lender by or on behalf of the Borrowers;
provided that prior to any such disclosure, each such assignee or participant or
proposed assignee or participant shall agree, by executing a confidentiality
letter reasonably satisfactory to LGEC to preserve the confidentiality of any
confidential information relating to any of the Credit Parties received from
such Group Lender.
          (i) Any assignment pursuant to paragraph (b) or (c) of this
Section 13.3 shall constitute an amendment of the Schedule of Commitments as of
the effective date of such assignment.
          (j) The Credit Parties agree that any Group Lender may at any time and
from time to time pledge or otherwise grant a security interest in any Loan or
in any Note evidencing the Loans (or any part thereof) to any Federal Reserve
Bank.
          (k) Notwithstanding any other provision of this Agreement and so long
as no Event of Default shall have occurred and be continuing, no portion of the
LGEI Commitment, UK Borrower Commitment or the Australia Borrower Commitment may
be assigned or transferred to any Person if interest payable to such person will
be subject to withholding, unless consented to by the Borrowers.
     SECTION 13.4 Expenses; Documentary Taxes. Whether or not the transactions
hereby contemplated shall be consummated, the Borrowers agree to pay (a) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or
JPMorgan Securities Inc. in connection with the performance of due diligence,
the syndication of the credit facility contemplated hereby, the negotiation,
preparation, execution, delivery, waiver or modification and administration of
this Credit Agreement and any other documentation contemplated hereby, the
making of the Loans and the issuance of the Letters of Credit, the Collateral,
the Pledged Securities, any Fundamental Document or any Completion Guaranty for
an item of Product, including but not limited to, the reasonable out-of-pocket
costs and internally allocated charges of audit or field examinations of the
Administrative Agent in connection with the administration of this Credit
Agreement, the verification of financial data and the transactions contemplated
hereby, and the reasonable fees and disbursements of Morgan, Lewis & Bockius
LLP, counsel for the Administrative Agent and the Issuing Bank and any other
counsel that the Administrative Agent or the Issuing Bank shall retain, and
(b) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Issuing Bank or the Group Lenders in the enforcement or protection (as
distinguished from administration) of the rights and remedies of the Issuing
Bank or the Group Lenders in connection with this Credit Agreement, the other
Fundamental Documents, the Letters of Credit or the Notes, or as a result of any
transaction, action or non-action arising from any of the foregoing, including
but not limited to, the reasonable fees and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or the Group Lenders. Such payments shall
be made on the date this Credit Agreement is executed by the

- 137 -



--------------------------------------------------------------------------------



 



Borrowers and thereafter on demand. The Borrowers agree that they shall
indemnify the Administrative Agent, the Issuing Bank and the Group Lenders from
and hold them harmless against any documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
this Credit Agreement or the Notes or the issuance of the Letters of Credit. The
obligations of the Borrowers under this Section shall survive the termination of
this Credit Agreement, the payment of the Loans and/or the expiration of any
Letter of Credit.
     SECTION 13.5 Indemnification of the Administrative Agent, the Syndication
Agent, the Issuing Bank and the Lenders. The Borrowers agree (a) to indemnify
and hold harmless the Administrative Agent, the Syndication Agent, the Issuing
Bank and the Lenders and their respective directors, officers, employees,
trustees and agents (each, an “Indemnified Party”) (to the full extent permitted
by Applicable Law) from and against any and all claims, demands, losses,
judgments and liabilities (including liabilities for penalties) of whatsoever
nature, and (b) to pay to the Indemnified Parties an amount equal to the amount
of all costs and expenses, including reasonable legal fees and disbursements,
and with regard to both (a) and (b) in connection with or resulting from any
litigation, investigation or other proceedings relating to the Collateral, this
Credit Agreement, the other Fundamental Documents and the Letters of Credit, the
making of the Loans, any attempt to audit, inspect, protect or sell the
Collateral, or the administration and enforcement or exercise of any right or
remedy granted to the Administrative Agent, the Syndication Agent, the Issuing
Bank or Lenders hereunder or thereunder but excluding therefrom all claims,
demands, losses, judgments, liabilities, costs and expenses arising out of or
resulting from (i) the gross negligence or willful misconduct of an Indemnified
Party, (ii) litigation or claims among Indemnified Parties in connection with
the Fundamental Documents or in any way relating to the transactions
contemplated hereby and (iii) claims asserted or litigation commenced against
any of the any Indemnified Party by a Credit Party in which the Credit Party is
the prevailing party. The foregoing indemnity agreement includes any reasonable
costs incurred by any Indemnified Party in connection with any action or
proceeding which may be instituted in respect of the foregoing by any
Indemnified Party, or by any other Person either against the Lenders or in
connection with which any officer, director, agent or employee of any
Indemnified Party is called as a witness or deponent, including, but not limited
to, the reasonable fees and disbursements of Morgan, Lewis & Bockius LLP,
counsel to the Administrative Agent and the Issuing Bank, and any out-of-pocket
costs incurred by any Indemnified Party in appearing as a witness or in
otherwise complying with legal process served upon them. Except as otherwise
required by Applicable Law which may not be waived, the Lenders shall not be
liable to the Borrowers for any matter or thing in connection with this Credit
Agreement other than their express obligations hereunder, including obligations
to make Loans and account for moneys actually received by them in accordance
with the terms hereof.
          Whenever the provisions of this Credit Agreement or any other
Fundamental Document provide that, if any Credit Party shall fail to do any act
or thing which it has covenanted to do hereunder, the Administrative Agent may
(but shall not be obligated to) do the same or cause it to be done or remedy any
such breach and if the Administrative Agent does the same or causes it to be
done, there shall be added to the Obligations hereunder the cost or expense
incurred by the Administrative Agent in so doing, and any and all amounts
expended by the Administrative Agent in taking any such action shall be
repayable to it upon its demand therefor and shall (x) for advances made by the
Administrative Agent, bear interest at 2% in

- 138 -



--------------------------------------------------------------------------------



 



excess of the Alternate Base Rate, from time to time in effect from the date
advanced to the date of repayment.
          All indemnities contained in this Section 13.5 shall survive the
expiration or earlier termination of this Credit Agreement and shall inure to
the benefit of any Person who was a Lender notwithstanding such Person’s
assignment of all its Loans and Commitments as to any actions taken or omitted
to be taken by it while it was a Lender.
          SECTION 13.6 CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR
RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 AS ADOPTED OR AMENDED FROM
TIME TO TIME (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE
UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 13.7 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR
THE SUBJECT MATTER THEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THE
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH SUCH
OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.7 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.
          SECTION 13.8 WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY
ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT
PARTY ARISING OUT OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER

- 139 -



--------------------------------------------------------------------------------



 



FUNDAMENTAL DOCUMENT AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE ISSUING BANK AND THE LENDERS, ON THE ONE HAND, AND THE
CREDIT PARTIES, ON THE OTHER HAND, IN CONNECTION THEREWITH IS SOLELY THAT OF
DEBTOR AND CREDITOR. TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY
SHALL ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES, ANY CLAIMS AGAINST THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE ISSUING BANK, AND THE LENDERS
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS CREDIT AGREEMENT, ANY FUNDAMENTAL DOCUMENT, ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     SECTION 13.9 No Waiver. No failure on the part of the Administrative Agent,
any Lender or the Issuing Bank to exercise, and no delay in exercising, any
right, power or remedy hereunder, under the Notes or any other Fundamental
Document or with regard to any Letter of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
     SECTION 13.10 Extension of Payment Date. Except as otherwise specifically
provided in Article 2 hereof, should any payment or prepayment of principal of
or interest on the Notes or any other amount due hereunder, become due and
payable on a day other than a Business Day, the due date of such payment or
prepayment shall be extended to the next succeeding Business Day and, in the
case of a payment or prepayment of principal, interest shall be payable thereon
at the rate herein specified during such extension.
     SECTION 13.11 Amendments, etc.
          (a) No modification, amendment or waiver of any provision of this
Credit Agreement or any other Fundamental Document, and no consent to any
departure by the Borrowers herefrom or therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given; provided, however, that no such
modification, waiver, consent or amendment shall, without the written consent of
(a) each affected Group Lender, (i) change the Commitment of such Group Lender,
(ii) reduce the interest payable on such Group Lender’s Loans, (iii) alter the
principal amount of any Loan, (iv) reduce the rate at which the Commitment Fees
are payable to such Group Lender or (v) reduce the fees payable with respect to
Letters of Credit issued hereunder as set forth in Section 2.6(f); (b) all Group
Lenders, (i) amend or modify any provision of this Credit Agreement, if any,
which expressly provides for the unanimous consent or approval of the Group
Lenders, (ii) release a substantial portion of the Collateral or any of the
Pledged Securities (except as contemplated herein) or release any Guarantor from
its obligations hereunder, (iii) extend the Maturity Date, (iv) amend the
definition of “Collateral” (and defined terms used in the definition of
Collateral),

- 140 -



--------------------------------------------------------------------------------



 



(v) amend or modify Section 2.1(c), 2.13(d), 2.6(a)(i), 2.6(i) or this
Section 13.11, (vi) increase the advance rates of any components or add any new
components to the Borrowing Base; and (vii) amend or modify the definition of
“Required Lenders”. Notwithstanding the foregoing, the Borrowers may request an
Incremental Facility in accordance with Section 2.23 hereof without the consent
of the Lenders. No such amendment or modification may adversely affect the
rights and obligations of the Administrative Agent hereunder without its prior
written consent or the rights and obligations of the Issuing Bank without its
prior written consent. No notice to or demand on the Borrowers shall entitle the
Borrowers to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Note shall have been marked to indicate such amendment, modification,
waiver or consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring such Note, whether or not such Note is so marked.
     SECTION 13.11.A Certain Matters Regarding PA Lender and Amendments. No
modification, amendment or waiver of any provision of Amendment No. 11 or Annex
I or any provisions of the Credit Agreement amended by such Amendment No. 11,
and no consent to any departure by any other party therefrom, shall in any event
be effective unless the same shall be in writing and signed by the PA Lender and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No provision of Amendment No. 11, Annex I or
any provision of the Credit Agreement amended by such Amendment No. 11 shall be
terminated without the written consent of the PA Lender as long as the PA
Obligations are outstanding. The PA Lender hereby consents to any modification,
waiver, consent or amendment which is hereafter approved by the requisite Group
Lenders which may (i) release a substantial portion of the Collateral which does
not include the Film Library, (ii) extend the Maturity Date, (iii) amend the
definition of “Required Lenders,” (iv) amend the definition of “Collateral” (and
defined terms used in the definition of Collateral) other than the Film Library,
(v) amend or modify Section 2.1(c), 2.2, 2.13(d), 2.6(a)(i), 2.6(i) or
Section 13.11 or (vi) increase the advance rates of any components or add any
new components to the Borrowing Base
     SECTION 13.12 Severability. Any provision of this Credit Agreement or of
the Notes which is invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 13.13 SERVICE OF PROCESS. EACH PARTY HERETO (EACH A “SUBMITTING
PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF
THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS CREDIT
AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE LETTERS OF CREDIT), THE SUBJECT
MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT AND THE SUBJECT MATTER THEREOF.
EACH SUBMITTING PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE,

- 141 -



--------------------------------------------------------------------------------



 



OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER FUNDAMENTAL
DOCUMENT OR THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN OR
BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR
PROCEEDING INSTITUTED BY THE ADMINISTRATIVE AGENT OR A LENDER IN STATE COURT TO
FEDERAL COURT, AND (C) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION,
SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE
COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH SUBMITTING
PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 13.1 HEREOF. EACH SUBMITTING
PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER SUBMITTING
PARTIES. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER JURISDICTION
(X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF
WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF INDEBTEDNESS
OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (Y) IN ANY OTHER
MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR A LENDER MAY AT ITS
OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST A SUBMITTING
PARTY OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR
OF ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.
     SECTION 13.14 Headings. Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Credit Agreement.
     SECTION 13.15 Execution in Counterparts. This Credit Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument.
     SECTION 13.16 Subordination of Intercompany Indebtedness, Receivables and
Advances. (a) Each Credit Party hereby agrees that any intercompany Indebtedness
or other intercompany receivables or intercompany advances of any other Credit
Party, directly or indirectly, in favor of such Credit Party of whatever nature
at any time outstanding shall be completely subordinate in right of payment to
the prior payment in full of the Obligations, and

- 142 -



--------------------------------------------------------------------------------



 



that no payment on any such Indebtedness, receivable or advance shall be made
(i) except intercompany receivables and intercompany advances permitted pursuant
to the terms hereof may be repaid and intercompany Indebtedness permitted
pursuant to the terms hereof may be repaid, in each case so long as no Default
or Event of Default, shall have occurred and be continuing and (ii) except as
specifically consented to by all the Group Lenders in writing, until the prior
payment in full of all the Obligations and termination of the Commitments.
          (b) In the event that any payment on any such Indebtedness shall be
received by such Credit Party other than as permitted by Section 13.16(a) before
payment in full of all Obligations and termination of the Commitments, such
Credit Party shall receive such payments and hold the same in trust for,
segregate the same from its own assets and shall immediately pay over to, the
Administrative Agent on behalf of itself, the Issuing Bank and the Group Lenders
all such sums to the extent necessary so that the Administrative Agent, the
Issuing Bank and the Group Lenders shall have been paid all Obligations owed or
which may become owing.
     SECTION 13.17 Entire Agreement. This Credit Agreement (including the
Exhibits and Schedules hereto) represents the entire agreement of the parties
with regard to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto (other than the Fee
Letter) prior to the execution of this Credit Agreement which relate to Loans to
be made or the Letters of Credit to be issued hereunder shall be replaced by the
terms of this Credit Agreement.
     SECTION 13.18 Transition. Each of the Group Lenders whose name appears on
the Schedule of Commitments attached hereto as Schedule 1 acknowledges and
agrees that, upon execution of this Credit Agreement, each of the Group Lenders
who was a party to the Existing Credit Agreement but is not listed on the
Schedule of Commitments hereto shall (i) be paid the full amount of principal
and interest outstanding on its Loans and (ii) relinquish its rights and be
released from its obligations under this Credit Agreement. The parties hereto
confirm that this Credit Agreement shall not constitute a novation of the
obligations of each Credit Party (as such term was defined in the Existing
Credit Agreement) under the Existing Credit Agreement and in any event, the
Administrative Agent acting on behalf of and for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders (as such terms were
defined in the Existing Credit Agreement) and all other parties to the Existing
Credit Agreement and this Credit Agreement expressly reserve all hypothecs,
debentures, debenture pledge agreements, guarantees and all other security
interests granted in favour of the Administrative Agent and the Group Lenders
pursuant to the Existing Credit Agreement which hypothecs, debentures, debenture
pledge agreements, guarantees and other security interests shall continue to
remain in full force and effect.

- 143 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be duly executed as of the day and the year first written.

                      BORROWERS:    
 
                    LIONS GATE ENTERTAINMENT INC.    
 
               
 
  By   /s/                      
 
      Name:        
 
      Title:   General Counsel    
 
                    LIONS GATE UK LIMITED (formerly Redbus Film
Distribution Limited)    
 
               
 
  By   /s/                      
 
      Name:        
 
      Title:   General Counsel    
 
                    LIONS GATE AUSTRALIA PTY LIMITED    
 
               
 
  By   /s/                      
 
      Name:        
 
      Title:   General Counsel    
 
                    GUARANTORS:    
 
                    3 WISE GUYS PRODUCTIONS INC.         3F SERVICES, INC.      
  ALL ABOUT US PRODUCTIONS INC.         AM PSYCHO PRODUCTIONS, INC.        
ARIMA INC.         ARTISAN ENTERTAINMENT INC.         ARTISAN FILMED
PRODUCTIONS, INC.         ARTISAN HOME ENTERTAINMENT INC.         ARTISAN MUSIC
INC.         ARTISAN PICTURES INC.         ARTISAN RELEASING INC.        
ARTISAN TELEVISION INC.         BD OPTICAL MEDIA, INC.         BL DISTRIBUTION
CORP.         BLUE PRODUCTIONS INC.         BURROWERS PRODUCTIONS INC.        
CAVE PRODUCTIONS INC.         CRASH TELEVISION PRODUCTIONS INC.         CUPID
PRODUCTIONS INC.         CUT PRODUCTIONS INC.    

 



--------------------------------------------------------------------------------



 



         
 
  DANCING ELK PRODUCTIONS INC.    
 
  DEAD ZONE PRODUCTION CORP.    
 
  DEBMAR/MERCURY LLC    
 
  DEBMAR/MERCURY INTERNATIONAL LIMITED (UK)    
 
  DEBMAR/MERCURY (WW) PRODUCTIONS, LLC    
 
  DEBMAR STUDIOS INC.    
 
  DJM SERVICES INC.    
 
  DRESDEN FILES PRODUCTIONS CORP.    
 
  DRESDEN FILES PRODUCTIONS I CORP.    
 
  EMPLOYEE PRODUCTIONS INC.    
 
  FEAR ITSELF PRODUCTIONS CORP.    
 
  FHCL, LLC    
 
  FILM HOLDINGS CO.    
 
  FIVE DAYS PRODUCTIONS CORP.    
 
  GC FILMS, INC.    
 
  GRINDSTONE ENTERTAINMENT GROUP, LLC    
 
  HIGHER POST, LLC    
 
  HORSEMEN PRODUCTIONS, LLC    
 
  HYPERCUBE PRODUCTIONS CORP.    
 
  INVISIBLE CASTING INC.    
 
  JV1 ISH, LLC    
 
  ISH TELEVISION DEVELOPMENT, LLC    
 
  ISH PROJECTS, LLC    
 
  KILL PIT PRODUCTIONS INC.    
 
  KING OF THE WORLD PRODUCTIONS LLC    
 
  LANDSCAPE ENTERTAINMENT CORP.    
 
  LC PRODUCTIONS CORP.    
 
  LG HORROR CHANNEL HOLDINGS LLC    
 
  LG PICTURES INC.    
 
  LIONS GATE ENTERTAINMENT CORP.    
 
  LIONS GATE FILMS INC.    
 
  LIONS GATE FILMS OF PUERTO RICO, INC.    
 
  LIONS GATE FILMS PRODUCTIONS CORP./PRODUCTIONS FILMS LIONS GATE S.A.R.F.    
 
  LIONS GATE HOME ENTERTAINMENT UK LIMITED (formerly
     Redbus Home Entertainment Limited)    
 
  LIONS GATE INDIA, INC.    
 
  LIONS GATE MUSIC CORP.    
 
  LIONS GATE MUSIC PUBLISHING LLC    
 
  LIONS GATE ONLINE SHOP, INC.    
 
  LIONS GATE PENNSYLVANIA, INC.    

 



--------------------------------------------------------------------------------



 



         
 
  LIONS GATE PICTURES UK LIMITED (formerly Redbus Pictures Limited)    
 
  LIONS GATE RECORDS, INC.    
 
  LIONS GATE SPIRIT HOLDINGS, LLC    
 
  LIONS GATE TELEVISION DEVELOPMENT LLC    
 
  LIONS GATE TELEVISION INC.    
 
  LIONS GATE X PRODUCTIONS LLC    
 
  LOVESPRING PRODUCTIONS, INC.    
 
  LUCKY 7 PRODUCTIONS CORP.    
 
  MANDATE PICTURES LLC    
 
  MANDATE INTERNATIONAL, LLC    
 
  MANDATE FILMS, LLC    
 
  MOTEL MAN PRODUCTIONS INC.    
 
  MOTHER PRODUCTIONS CORP.    
 
  MQP, LLC    
 
  NGC FILMS, INC.    
 
  NURSE PRODUCTIONS, INC.    
 
  PALM SPRINGS PRODUCTIONS INC.    
 
  PEARL RIVER HOLDINGS CORP.    
 
  PLANETARY PRODUCTIONS, LLC    
 
  PLAYLIST, LLC    
 
  POST PRODUCTION, INC.    
 
  POWER MONGERING DESPOT, INC.    
 
  PRODUCTION MANAGEMENT INC.    
 
  PROFILER PRODUCTIONS CORP.    
 
  PSYCHO PRODUCTIONS SERVICES CORP.    
 
  SCREENING ROOM, INC.    
 
  SILENT DEVELOPMENT CORP.    
 
  TALK PRODUCTIONS CORP.    
 
  TERRESTRIAL PRODUCTIONS CORP.    
 
  TOUCH PRODUCTIONS CORP.    
 
  U.R.O.K. PRODUCTIONS INC.    
 
  VERDICT PRODUCTIONS, INC.    
 
  VESTRON INC.    
 
  WEEDS PRODUCTIONS INC.    
 
  WILDFIRE PRODUCTIONS INC.    
 
  WILDFIRE 2 PRODUCTIONS INC.    
 
  WILDFIRE 3 PRODUCTIONS INC.    
 
  WILDFIRE 4 PRODUCTIONS INC.    
 
  WRITERS ON THE WAVE    

             
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                      BLAIR WITCH FILM PARTNERS LTD.    
 
                    By:   Artisan Filmed Productions Inc.         Its:   General
Partner    
 
               
 
      By:
Name:   /s/
 
   
 
      Title:   General Counsel    

                  LENDERS:    
 
                JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent    
 
           
 
  By   /s/
 
Name:    
 
      Title: Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                J.P. MORGAN EUROPE LTD, as UK Lender    
 
           
 
  By   /s/
 
Name:    
 
      Title: Managing Director    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                WACHOVIA BANK, N.A.
individually and as Syndication Agent    
 
           
 
  By   /s/
 
Name:    
 
      Title: Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.    
 
           
 
  By   /s/
 
Name:    
 
      Title: Senior Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                HSBC BANK USA, NATIONAL ASSOCIATION    
 
           
 
  By   /s/
 
Name:    
 
      Title: Senior Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By   /s/
 
Name:    
 
      Title: Managing Director    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By   /s/
 
Name:    
 
      Title: Assistant Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By   /s/
 
Name:    
 
      Title: Senior Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    

 



--------------------------------------------------------------------------------



 



                  THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND    
 
           
 
  By   /s/
 
Name:    
 
      Title: Director    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                CITY NATIONAL BANK    
 
           
 
  By   /s/
 
Name:    
 
      Title: Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                FIRST BANK    
 
           
 
  By   /s/
 
Name:    
 
      Title: Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                CALIFORNIA BANK & TRUST    
 
           
 
  By   /s/
 
Name:    
 
      Title: Senior Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                ISRAEL DISCOUNT BANK OF NEW YORK    
 
           
 
  By   /s/
 
Name:    
 
      Title: Senior Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    

 



--------------------------------------------------------------------------------



 



             
 
                NATIXIS    
 
           
 
  By   /s/
 
Name:    
 
      Title:    
 
      Address:    
 
      Attention:    
 
      Facsimile:    
 
                MANUFACTURERS BANK    
 
           
 
  By   /s/
 
Name:    
 
      Title: Vice President    
 
      Address:    
 
      Attention:    
 
      Facsimile:    

 